[exhibit1013eighthamendme001.jpg]
Execution Version EIGHTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO
COLLATERAL AGREEMENT EIGHTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO
COLLATERAL AGREEMENT, dated as of May 23, 2018 (this “Amendment”), to the Credit
Agreement, dated as of May 24, 2012 (as amended, amended and restated, modified
or supplemented from time to time prior to the date hereof, the “Credit
Agreement”), among EPE Acquisition, LLC, a Delaware limited liability company
(successor-by-merger to EPE Holdings, LLC) (“Holdings”), EP Energy LLC (f/k/a
Ev- erest Acquisition LLC), a Delaware limited liability company and a
wholly-owned subsidiary of Holdings (the “Borrower”), the banks, financial
institutions and other lending institutions from time to time parties as lenders
thereto (each a “Lender” and collectively, the “Lenders”), JPMorgan Chase Bank,
N.A., as ad- ministrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders, the swingline
lender and an issuer of Letters of Credit, and each other Issuing Bank from time
to time party thereto. W I T N E S S E T H: WHEREAS, Section 13.1 of the Credit
Agreement permits the Administrative Agent and/or the Collateral Agent and the
requisite Lenders to enter into written amendments, supplements or modifications
to the Credit Agreement and the other Credit Documents with the relevant Credit
Parties. WHEREAS, the parties hereto desire to enter into this Amendment to (a)
decrease the Total Commitment to $629,420,912, to be effective as of the
Amendment Effective Date (as defined be- low); (b) extend the maturity date of
the Credit Agreement; (c) reaffirm the existing Borrowing Base of
$1,359,235,400; and (d) amend certain other terms of the Credit Agreement and
certain other Credit Doc- uments in certain respects as provided in this
amendment. WHEREAS, in connection with this Amendment and the decrease of the
Total Commit- ment, the Borrower and each of the Lenders that has executed this
Amendment (each a “Continuing Lender”) agrees (severally and not jointly) that,
notwithstanding anything to the contrary set forth in Sec- tion 4.2 of the
Credit Agreement with respect to the proportional allocation of any reduction in
the Total Commitment to each of the Lenders: (a) the respective Commitment of
each of the Lenders listed on An- nex I hereto (each an “Exiting Lender”) is
hereby reduced to $0 (as reflected opposite its name on the amended Schedule
1.1(a) attached hereto as Annex II) and, after giving effect thereto, each such
Exiting Lender shall cease to be a Lender party to the Credit Agreement, and (b)
the respective Commitment of each of the Continuing Lenders is hereby reduced or
maintained, as applicable, and otherwise rearranged and adjusted, to the amount
set forth opposite such Continuing Lender’s name on the amended Sched- ule
1.1(a) attached hereto as Annex II. NOW, THEREFORE, in consideration of the
premises and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowl- edged,
the parties hereto, intending to be legally bound hereby, agree as follows:
ARTICLE I Section 1.1. Defined Terms. Terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement unless
otherwise defined herein or the context otherwise requires. 727682070 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme002.jpg]
ARTICLE II Section 2.1. Reduction in Total Commitments. On the Amendment
Effective Date and notwithstanding anything to the contrary in Section 4.2 of
the Credit Agreement with respect to the proportional allocation of any
reduction in the Total Commitment to each of the Lenders (but subject to the
stipulation set forth in Section 2.2 hereof), (a) each of the parties hereto
hereby acknowledges and agrees that the Total Commitments are reduced to
$629,420,912, (b) each Continuing Lender hereby acknowledges and agrees
(severally and not jointly) with the Borrower that the Commitment of each Exit-
ing Lender is hereby reduced to $0 (as reflected opposite each such Exiting
Lender’s respective name on the amended Schedule 1.1(a) attached hereto as Annex
II) and, after giving effect thereto, each such Exit- ing Lender shall cease to
be a Lender party to the Credit Agreement (provided that, for the avoidance of
doubt, each provision of the Credit Agreement or any other Credit Document
benefiting an Exiting Lend- er that would otherwise survive such Exiting
Lender’s assignment in full of its respective Commitment shall continue in
effect for the benefit of such Exiting Lender notwithstanding that its
Commitment has been reduced to $0), (c) the respective Commitment of each of the
Continuing Lenders is hereby reduced or maintained, as applicable, and otherwise
rearranged and adjusted, to equal the amount set forth oppo- site such
Continuing Lender’s respective name on the amended Schedule 1.1(a) attached
hereto as An- nex II, and (d) each Continuing Lender (severally and not jointly)
assumes a portion of each Exiting Lender’s Letter of Credit Exposure such that,
after giving effect thereto, each Continuing Lender will hold Letter of Credit
Exposure in proportion to its Commitment Percentage on the Amendment Effective
Date (after giving effect to this Amendment). The parties hereto acknowledge and
agree that this Amendment constitutes and satisfies any requisite notice
provisions with respect to the reduction in Commitments or prepayment of Loans
pursuant to the Credit Agreement (including any such notice re- quirements
contemplated under Sections 4.2, 5.1 or 5.2(a) of the Credit Agreement). Section
2.2. Stipulation Regarding Sequence of Commitment Reduction, Amend- ments and
Redetermination. Each party hereto hereby acknowledges and agrees (severally and
not joint- ly) that (a) after giving effect to the reduction and rearrangement
of Commitments and the other transac- tions pursuant to Section 2.1 hereof, (i)
each Exiting Lender will no longer have any Commitments, out- standing Loans or
Letter of Credit Exposures under the Credit Agreement and (ii) the Continuing
Lenders shall comprise all of the Lenders for purposes of approving the
amendments to the Credit Agreement and the other Credit Documents that are
implemented by Sections 3 and 4 of this Amendment and the rede- termination of
the Borrowing Base pursuant to Section 5 of the Amendment, and (b) the reduction
and rearrangement of Commitments and the other transactions pursuant to Section
2.1 hereof shall be deemed to have occurred immediately prior to the amendments
implemented pursuant to Section 3 and Section 4 hereof and the redetermination
of the Borrowing Base pursuant to Section 5 hereof. ARTICLE III Section 3.1.
Amendments to the Credit Agreement. (a) On the Amendment Effective Date, the
Credit Agreement is hereby amended by deleting the stricken text (indicated
textually in the same manner as the following example: stricken text) and by
inserting the bold double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto. (b) Each of
Schedules 1.1(a), 8.12, 8.18, 8.19, 8.20 and 8.24 to the Credit Agreement as in
effect immediately prior to the Amendment Effective Date is hereby amended and
restated -2- 727682070 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme003.jpg]
as set forth on the revised and updated applicable Schedules attached to this
Amendment as Annex II. ARTICLE IV Section 4.1. Amendments to Other Credit
Documents. On the Amendment Effective Date, Section 3.01(a) of the Collateral
Agreement is hereby amended by deleting the final sentence there- of and
inserting in its place the following new final sentence: “With respect to the
Collateral, no control agreements or control arrangements will be required with
respect to any Deposit Accounts, Securities Ac- counts, Commodity Contracts or
any other asset, the perfection of a security interest in which specifically
requires a control arrangement or control agreement (other than the delivery of
Pledged Securities to the Agent to the extent required by Article II and other
than Control Agreements (as defined in the Credit Agreement) required by Section
9.11(e) of the Credit Agreement).” ARTICLE V Section 5.1. Lender Approval of
Redetermined Borrowing Base. Each Continuing Lender party to this Amendment
acknowledges and agrees that its delivery of a counterpart signature page to
this Amendment shall constitute an affirmative approval by such Continuing
Lender of the rede- termination of the Borrowing Base pursuant to this Article
V. Section 5.2. Redetermination of Borrowing Base. On the Amendment Effective
Date, and until further adjusted, if at all, pursuant to the next
redetermination of the Borrowing Base in accordance with the provisions of
Section 2.14 of the Credit Agreement or otherwise, the amount of the Borrowing
Base under the Credit Agreement shall be reaffirmed at $1,359,235,400. For the
avoidance of doubt, the Borrowing Base redetermination has taken into account
the incurrence of Permitted Additional Debt on the Amendment Effective Date and
shall not be further adjusted in connection with such incur- rence. Section 5.3.
Stipulations Regarding Borrowing Base Redetermination. The Borrow- er, on the
one hand, and the Administrative Agent and the Continuing Lenders, on the other
hand, agree that the redetermination of the Borrowing Base pursuant to this
Article V shall constitute the regularly scheduled semi-annual April 2018
redetermination of the Borrowing Base pursuant to Section 2.14 of the Credit
Agreement. ARTICLE VI Section 6.1. Conditions to Effectiveness. This Amendment
shall become effective on the date (the “Amendment Effective Date”) on which:
(a) The Administrative Agent shall have received this Amendment, executed and
delivered by a duly authorized officer of each of the Borrower, Holdings, each
other Credit Party and each of the Continuing Lenders. (b) The Administrative
Agent shall have received, in the case of each Credit Party, each of the items
referred to in subclauses (i), (ii) and (iii) below: (i) a copy of the
certificate or articles of incorporation, certificate of limited partnership or
certificate of formation, including all amendments thereto, of each Credit
Party, in each case, certified as of a recent date by the Secretary of State (or
other similar official) of the jurisdiction of its organization, and a
certificate as to the good -3- 727682070 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme004.jpg]
standing (to the extent such concept or a similar concept exists under the laws
of such ju- risdiction) of each such Credit Party as of a recent date from such
Secretary of State (or other similar official); (ii) a certificate of the
Secretary or Assistant Secretary or similar of- ficer of each Credit Party dated
the Amendment Effective Date and certifying: (A) that attached thereto is a true
and complete copy of the bylaws (or partnership agreement, limited liability
company agreement or other equivalent governing document) of such Credit Party
as in effect on the Amendment Effective Date and at all times since a date prior
to the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors (or managing general partner, managing member or equivalent) of such
Credit Party authorizing the execution, delivery and performance of this
Amendment, the Credit Agreement as amended hereby, and other the Credit
Documents or amendments thereto, to which such person is a party and, in the
case of the Borrower, the borrowings under the Credit Agreement as amended
hereby, and that such resolutions have not been modified, rescinded or amended
and are in full force and effect on the Amendment Effective Date, (C) that the
certificate or articles of incorporation, certificate of limited partnership,
articles of incorporation or certificate of formation of such Credit Party has
not been amended since the date of the last amendment thereto disclosed pursuant
to subclause (i) above, (D) as to the incumbency and specimen signature of each
officer executing this Amendment and any other Credit Document or any other
document delivered in connection herewith on behalf of such Credit Party, and
(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Credit Party; and (iii) a certificate of a director or an
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary or similar officer executing the certificate pursuant to
subclause (ii) above. (c) The Administrative Agent shall have received a
certificate from an officer of the Borrower certifying that, as of the Amendment
Effective Date, the Borrower is in compliance with Section 9.11 of the Credit
Agreement, including with respect to the Collateral Coverage Minimum. (d) The
Administrative Agent shall have received, on behalf of itself and the Secured
Parties on the Amendment Effective Date, a written opinion of Paul, Weiss,
Rifkind, Wharton & Garrison LLP, special counsel to the Credit Parties (A) dated
the Amendment Effective Date, (B) addressed to the Administrative Agent, the
Collateral Agent, the Continuing Lenders and each Issuing Bank and (C) in form
and substance reasonably satisfactory to the Administrative Agent and otherwise
consistent with those delivered in connection with the Borrowing Base Agreement
and Fourth Amendment Agreement to the Credit Agreement, dated as of -4-
727682070 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme005.jpg]
April 6, 2015. The Borrower, the other Credit Parties and the Administrative
Agent hereby instruct such counsel to deliver such legal opinion. (e)
Concurrently with the Amendment Effective Date, the Borrower shall have issued
Permitted Additional Debt in an aggregate stated principal amount equal to or
greater than the difference between (x) $1,600,000,000 and (y) the Total
Commitments as in effect after giving effect to this Amendment, and, to the
extent revolving Loans under the Credit Agreement are outstanding on the
Amendment Effective Date, shall have applied (or shall apply concurrently with
receipt) the net cash proceeds thereof to repay such revolving Loans under the
Credit Agreement, together with all accrued interest and fees owing to any of
the Exiting Lenders or any of the Continuing Lenders as of the Amendment
Effective Date. (f) The Administrative Agent shall have received a solvency
certificate dated as of the Amendment Effective Date substantially in the form
of Exhibit J to the Credit Agreement and signed by a Financial Officer of the
Borrower. (g) The Agents shall have received all fees payable thereto or to any
Lender (including any agent and arranger in respect of this Facility) on or
prior to the Amendment Effective Date and, to the extent invoiced, all other
amounts due and payable pursuant to the Credit Documents on or prior to the
Amendment Effective Date, including, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of Mayer Brown LLP) required to be reimbursed or paid
by the Credit Parties hereunder or under any Credit Document. (h) The
Administrative Agent and the Continuing Lenders shall have received at least
three (3) Business Days prior to the Amendment Effective Date all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti- money laundering rules and regulations, including
without limitation, the Patriot Act that has been requested not less than five
(5) Business Days prior to the Amendment Effective Date. The Administrative
Agent shall notify the Borrower and the Lenders of the Amendment Effective Date,
and such notice shall be conclusive and binding. Section 6.2. Ratification. Each
Credit Party hereby (a) ratifies and confirms all of the Obligations under the
Credit Agreement (as amended hereby) and the other Credit Documents related
thereto, and, in particular, affirms that, after giving effect to this
Amendment, the terms of the Security Documents secure, and will continue to
secure, all Obligations thereunder, and (b) represents and war- rants to the
Lenders that as of the effectiveness of this Amendment (i) all of the
representations and war- ranties contained in the Credit Document to which it is
a party are true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of such date
(except where such representations and warranties expressly relate to an earlier
date, in which case, such representations and warranties shall have been true
and correct in all material respects as of such earlier date) and (ii) no
Default or Event of Default has occurred and is continuing. Section 6.3.
Representation Regarding Indebtedness. As of the Amendment Effective Date,
neither the Borrower nor any Restricted Subsidiary has any material Indebtedness
(including Dis- qualified Stock), any material guarantee obligations, contingent
liabilities, off balance sheet liabilities, partnership liabilities for taxes or
unusual forward or long-term commitments that, in each case, are not reflected
or provided for in the financial information of the Borrower and the Restricted
Subsidiaries in- cluded in the Offering Memorandum in respect of the Permitted
Additional Debt contemplated by Sec- tion 6.1(e) above, except as would not
reasonably be expected to result in a Material Adverse Effect. -5- 727682070
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme006.jpg]
Section 6.4. Continuing Effect; No Other Amendments or Waivers. This Amendment
shall not constitute an amendment or waiver of or consent to any provision of
the Credit Agreement and the other Credit Documents except as expressly stated
herein and shall not be construed as an amendment, waiver or consent to any
action on the part of the Borrower that would require an amendment, waiver or
consent of the Administrative Agent or the Lenders except as expressly stated
herein. Except as expressly waived hereby, the provisions of the Credit
Agreement and the other Credit Documents are and shall re- main in full force
and effect in accordance with their terms. ARTICLE VII Section 7.1. Amendment
Fee. Upon the effectiveness of this Amendment pursuant to Section 6.1, the
Borrower shall pay to the Administrative Agent for the account of each
Continuing Lend- er a fee equal to fifty (50) basis points on each Continuing
Lender’s Commitment as of the Amendment Effective Date (after giving effect to
this Amendment). ARTICLE VIII Section 8.1. Release. In order to induce the
Administrative Agent and the Lenders to enter into this Amendment, each of
Holdings, the Borrower and the Subsidiary Guarantors, on behalf of themselves
and their respective Related Parties (collectively, the “Releasing Parties”),
acknowledges and agrees that: (a) none of the Releasing Parties has any claim or
cause of action against the Administrative Agent, the Collateral Agent, the
Swingline Lender, any Letter of Credit Issuer or any Continuing Lender, in each
case, along with any of their respective Related Parties (collectively, the
“Released Parties”) relat- ing to or arising out of the Credit Agreement, the
other Credit Documents or any agreement entered into in connection therewith;
(b) to the knowledge of any officer of Holdings, the Borrower or any Subsidiary
Guarantors, none of the Releasing Parties has any offset right, counterclaim or
defense of any kind against any of their respective obligations, Indebtedness or
liabilities to the Administrative Agent, the Collateral Agent, the Swingline
Lender, any Letter of Credit Issuer or any Continuing Lender; and (c) each of
the Administrative Agent, the Collateral Agent, the Swingline Lender, each
Letter of Credit Issuer or each Continuing Lender has heretofore properly
performed and satisfied in a timely manner all of its obliga- tions to Holdings,
the Borrower and its Subsidiaries under the Credit Agreement and the other
Credit Documents to which it is a party. Each of Holdings, the Borrower and the
Subsidiary Guarantors wishes to eliminate any possibility that any past
conditions, acts, omissions, events, circumstances or matters would impair or
otherwise adversely affect any of the Administrative Agent’s, the Collateral
Agent’s, the Swingline Lender’s, any Letter of Credit Issuer’s or any Continuing
Lender’s rights, interests, contracts, or remedies under the Credit Agreement
and the other Credit Documents, whether known or unknown, as applicable.
Therefore, each of Holdings, the Borrower and the Subsidiary Guarantors, on
behalf of the Releasing Parties, unconditionally releases, waives and forever
discharges (x) any and all liabilities, obli- gations, duties, promises or
Indebtedness of any kind of the Administrative Agent, the Collateral Agent, the
Swingline Lender, any Letter of Credit Issuer or any Continuing Lender to the
Releasing Parties, ex- cept the obligations to be performed by any of them on or
after the date hereof as expressly stated in the Credit Agreement and the other
Credit Documents, and (y) all claims, offsets, causes of action, suits or
defenses of any kind whatsoever (if any), whether arising at law or in equity,
whether known or unknown, which the Releasing Parties might otherwise have
against any of the Released Parties, in each case under clause (x) or clause
(y), (A) on account of any past or presently existing condition, act, omission,
event, contract, liability, obligation, Indebtedness, claim, cause of action,
defense, circumstance or matter of any kind and (B) relating to or arising out
of the Credit Agreement, the Credit Documents or any agreement entered into in
connection therewith. The Released Parties shall not be liable with respect to,
and each of Holdings, the Borrower and the Subsidiary Guarantors hereby waives,
releases and agrees not to sue for, any special, indirect or consequential
damages relating to the Credit Agreement and the other Credit Doc- -6- 727682070
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme007.jpg]
uments or arising out of activities in connection herewith or therewith (whether
before, on or after the date hereof). The Releasing Parties acknowledge that the
foregoing waiver was separately bargained for and is a key element of this
Amendment. ARTICLE IX Section 9.1. Counterparts. This Amendment may be executed
in any number of sepa- rate counterparts by the parties hereto (including by
telecopy or via electronic mail), each of which coun- terparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument. Section 9.2. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 9.3. FINAL AGREEMENT. THE CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS, WHICH SHALL INCLUDE THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL
AGREEMENTS BETWEEN THE PARTIES. -7- 727682070 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme008.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written. EPE ACQUISITION LLC (SUCCESSOR TO EPE HOLDINGS LLC) By: Name:
Kyle A. McCuen Title: Senior Vice President, Chief Financial Officer and
Treasurer EP ENERGY LLC (F/K/A EVEREST ACQUISITION LLC) By: Name: Kyle A. McCuen
Title: Senior Vice President, Chief Financial Officer and Treasurer Signature
Page – Eighth Amendment



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme009.jpg]
FOR PURPOSES OF ACKNOWLEDGING AND AGREEING TO SECTION 6.2 and ARTICLE VIII
HEREOF, each of the Subsidiary Guarantors has caused this Agreement to be
executed by its officer(s) thereunto duly authorized as of the date first above
written. EVEREST ACQUISITION FINANCE INC. By: Name: Kyle A. McCuen Title: Senior
Vice President, Chief Financial Officer and Treasurer EP ENERGY GLOBAL LLC By:
Name: Kyle A. McCuen Title: Senior Vice President, Chief Financial Officer and
Treasurer EP ENERGY MANAGEMENT, L.L.C. By: Name: Kyle A. McCuen Title: Senior
Vice President, Chief Financial Officer and Treasurer EP ENERGY RESALE COMPANY,
L.L.C. By: Name: Kyle A. McCuen Title: Senior Vice President, Chief Financial
Officer and Treasurer EP ENERGY E&P COMPANY, L.P. By: Name: Kyle A. McCuen
Title: Senior Vice President, Chief Financial Officer and Treasurer Signature
Page – Eighth Amendment



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme010.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme011.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme012.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme013.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme014.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme015.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme016.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme017.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme018.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme019.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme020.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme021.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme022.jpg]
Exhibit A to Eighth Amendment CREDIT AGREEMENT Dated as of May 24, 2012 among
EPE HOLDINGS LLC, as Holdings, EP ENERGY LLC (F/K/A EVEREST ACQUISITION LLC), as
the Borrower, The Several Lenders from Time to Time Parties Hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, Collateral Agent, Swingline Lender
and an Issuing Bank, and J.P. MORGAN SECURITIES LLC and CITIGROUP GLOBAL MARKETS
INC., as Lead Arrangers ___________________ J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK
SECURITIES INC., BMO CAPITAL MARKETS CORP., RBC CAPITAL MARKETS, UBS SECURITIES
LLC and NOMURA SECURITIES INTERNATIONAL, INC., as Joint Bookrunners
___________________ COMPASS BANK, CAPITAL ONE, NATIONAL ASSOCIATION, CIBC WORLD
MARKETS CORP., COMERICA BANK, DNB MARKETS, INC., ING FINANCIAL MARKETS LLC,
LLOYDS SECURITIES INC., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., UNION BANK, N.A.
MIZUHO CORPORATE BANK, LTD., THE ROYAL BANK OF SCOTLAND PLC, THE BANK OF NOVA
SCOTIA, SUMITOMO MITSUI BANKING CORPORATION, SOCIÉTÉ GÉNÉRALE, SUNTRUST BANK and
TD SECURITIES (USA) LLC, as Senior Managing Agents 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme023.jpg]
TABLE OF CONTENTS Page SECTION 1. Definitions 2 1.1 Defined Terms 2 1.2 Other
Interpretive Provisions 5662 1.3 Accounting Terms 5762 1.4 Rounding 5863 1.5
References to Agreements, Laws, Etc 5863 1.6 Times of Day 5863 1.7 Timing of
Payment or Performance 5863 1.8 Currency Equivalents Generally 5863 1.9
Classification of Loans and Borrowings 5964 SECTION 2. Amount and Terms of
Credit 5965 2.1 Commitments 5965 2.2 Minimum Amount of Each Borrowing; Maximum
Number of Borrowings 6166 2.3 Notice of Borrowing 6166 2.4 Disbursement of Funds
6267 2.5 Repayment of Loans; Evidence of Debt 6368 2.6 Conversions and
Continuations 6469 2.7 Pro Rata Borrowings 6570 2.8 Interest 6570 2.9 Interest
Periods 6671 2.10 Increased Costs, Illegality, Etc 6672 2.11 Compensation 6874
2.12 Change of Lending Office 6975 2.13 Notice of Certain Costs 6975 2.14
Borrowing Base 6975 2.15 Defaulting Lenders 7380 2.16 Increase of Total
Commitment 7682 2.17 Extension Offers 7783 SECTION 3. Letters of Credit 8086 3.1
Letters of Credit 8086 3.2 Letter of Credit Applications 8187 3.3 Letter of
Credit Participations 8289 3.4 Agreement to Repay Letter of Credit Drawings 8491
3.5 Increased Costs 8693 3.6 New or Successor Issuing Bank 8693 3.7 Role of
Issuing Bank 8794 3.8 Cash Collateral 8895 3.9 Existing Letters of Credit 8995
3.10 Applicability of ISP and UCP 8996 3.11 Conflict with Issuer Documents 8996
3.12 Letters of Credit Issued for Restricted Subsidiaries 8996 3.13 Alternate
Currency 8996 - i- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme024.jpg]
TABLE OF CONTENTS (continued) Page SECTION 4. Fees; Commitments 8996 4.1 Fees
8996 4.2 Voluntary Reduction of Commitments 9097 4.3 Mandatory Termination of
Commitments 9198 SECTION 5. Payments 9298 5.1 Voluntary Prepayments 9298 5.2
Mandatory Prepayments 9299 5.3 Method and Place of Payment 94101 5.4 Net
Payments 95101 5.5 Computations of Interest and Fees 106 5.6 Limit on Rate of
Interest 99106 SECTION 6. Conditions Precedent to Initial Borrowing 100107
SECTION 7. Conditions Precedent to All Subsequent Credit Events 103110 SECTION
8. Representations, Warranties and Agreements 104110 8.1 Corporate Status 104111
8.2 Corporate Power and Authority; Enforceability 104111 8.3 No Violation 104111
8.4 Litigation 104111 8.5 Margin Regulations 105112 8.6 Governmental Approvals
105112 8.7 Investment Company Act 105112 8.8 True and Complete Disclosure 105112
8.9 Financial Condition; Financial Statements 106112 8.10 Tax Matters 106113
8.11 Compliance with ERISA 106113 8.12 Subsidiaries 107114 8.13 Intellectual
Property 107114 8.14 Environmental Laws 107114 8.15 Properties 108115 8.16
Solvency 109115 8.17 Insurance 109116 8.18 Gas Imbalances, Prepayments 109116
8.19 Marketing of Production 109116 8.20 Hedge Agreements 109Transactions 116
8.21 Patriot Act; OFAC 109Sanctions 116 8.22 No Material Adverse Effect 110117
8.23 Foreign Corrupt Practices Act 110117 8.24 Deposit Accounts; Securities
Accounts; Commodities Accounts 117 8.25 Prohibited Transactions 117 - ii-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme025.jpg]
TABLE OF CONTENTS (continued) Page SECTION 9. Affirmative Covenants 110117 9.1
Information Covenants 110118 9.2 Books, Records and Inspections 115123 9.3
Maintenance of Insurance 116123 9.4 Payment of Taxes 117124 9.5 Consolidated
Corporate Franchises 117124 9.6 Compliance with Statutes, Regulations, Etc
117124 9.7 ERISA 117125 9.8 Maintenance of Properties 118125 9.9 Transactions
with Affiliates 118126 9.10 End of Fiscal Years; Fiscal Quarters 121128 9.11
Additional Guarantors, Grantors and Collateral 121129 9.12 Use of Proceeds
122131 9.13 Further Assurances 123131 9.14 Reserve Reports 124132 9.15 Title
Information 125133 9.16 Change in Business 125134 9.17 Holdings Covenant 125134
SECTION 10. Negative Covenants 126134 10.1 Limitation on Indebtedness 126135
10.2 Limitation on Liens 131140 10.3 Limitation on Fundamental Changes 135143
10.4 Limitation on Sale of Assets 137145 10.5 Limitation on Investments 139147
10.6 Limitation on Restricted Payments 143152 10.7 Limitations on Debt Payments
and Amendments 147156 10.8 Negative Pledge Agreements 148157 10.9 Limitation on
Subsidiary Distributions 150160 10.10 Hedge Agreements 152Transactions 161 10.11
Consolidated Total Debt to EBITDAX Ratio153Financial Performance Covenants163
10.12 Accounts 163 10.13 Use of Credit Extensions in Violation of Sanctions 163
SECTION 11. Events of Default 154163 11.1 Payments 154163 11.2 Representations,
Etc 154163 11.3 Covenants 154164 11.4 Default Under Other Agreements 154164 11.5
Bankruptcy, Etc 155164 11.6 ERISA 156165 11.7 Guarantee 156165 11.8 Security
Documents 156165 -iii- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme026.jpg]
TABLE OF CONTENTS (continued) Page 11.9 Judgments 156166 11.10 Change of Control
156166 11.11 Application of Proceeds 157166 11.12 Equity Cure 158167 SECTION 12.
The Agents 159169 12.1 Appointment 159169 12.2 Delegation of Duties 160170 12.3
Exculpatory Provisions 160170 12.4 Reliance by Agents 161171 12.5 Notice of
Default 162171 12.6 Non-Reliance on Administrative Agent, Collateral Agent and
Other Lenders 162171 12.7 Indemnification 162172 12.8 Agents in Its Individual
Capacities 163173 12.9 Successor Agents 164173 12.10 Withholding Tax 165174
12.11 Security Documents and Collateral Agent under Security Documents and
Guarantee 165175 12.12 Right to Realize on Collateral and Enforce Guarantee
166175 12.13 Administrative Agent May File Proofs of Claim 166177 12.14 Certain
ERISA Matters 177 SECTION 13. Miscellaneous 167179 13.1 Amendments, Waivers and
Releases 167179 13.2 Notices 169182 13.3 No Waiver; Cumulative Remedies 170182
13.4 Survival of Representations and Warranties 170183 13.5 Payment of Expenses;
Indemnification 170183 13.6 Successors and Assigns; Participations and
Assignments 171184 13.7 Replacements of Lenders under Certain Circumstances
177191 13.8 Adjustments; Set-off 178191 13.9 Counterparts 179193 13.10
Severability 179193 13.11 Integration 179193 13.12 GOVERNING LAW 179193 13.13
Submission to Jurisdiction; Waivers 179193 13.14 Acknowledgments. The Borrower
hereby acknowledges that: 180 194 13.15 WAIVERS OF JURY TRIAL 181195 13.16
Confidentiality 181195 13.17 Release of Collateral and Guarantee Obligations
182196 13.18 USA PATRIOT Act 183197 13.19 Payments Set Aside 183197 - iv-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme027.jpg]
TABLE OF CONTENTS (continued) Page 13.20 Reinstatement 184198 13.21 Disposition
of Proceeds 184198 13.22 Collateral Matters; Hedge Agreements 184198 13.23
Agency of the Borrower for the Other Credit Parties 184199 13.24 Acknowledgement
and Consent to Bail-In of EEA Financial Institutions 199 - v- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme028.jpg]
EXHIBITS Exhibit A Form of Reserve Report Certificate Exhibit B Form of Notice
of Borrowing Exhibit C Form of Guarantee Exhibit D Form of Mortgage/Deed of
Trust (Texas) Exhibit E Form of Collateral Agreement Exhibit F Form of Pledge
Agreement Exhibit G Form of Assignment and Acceptance Exhibit H-1 Form of
Promissory Note (Loan) Exhibit H-2 Form of Promissory Note (Swingline Loan)
Exhibit I Form of Intercompany Note Exhibit J Form of Solvency Certificate
Exhibit K Form of Non-Bank Tax Certificate SCHEDULES Schedule 1.1(a) Commitments
Schedule 1.1(b) Excluded Equity Interests Schedule 1.1(c) Excluded Subsidiaries
Schedule 1.1(e) Closing Date Subsidiary Guarantors Schedule 1.1(f) Closing Date
Hedge Banks Schedule 1.1(g) Closing Date Mortgaged Property Schedule 3.9
Existing Letters of Credit Schedule 6(b) Local Counsels Schedule 8.4 Litigation
Schedule 8.12 Subsidiaries Schedule 8.18 Closing Date Gas Imbalance Schedule
8.19 Closing Date Marketing Agreements Schedule 8.20 Closing Date Hedge
Agreements Schedule 9.9 Closing Date Affiliate Transactions Schedule 9.13(b)
Further Assurances Schedule 10.1 Closing Date Indebtedness Schedule 10.2(d)
Closing Date Liens Schedule 10.4(i) Scheduled Dispositions Schedule 10.5(d)
Closing Date Investments Schedule 10.8 Closing Date Negative Pledge Agreements
Schedule 13.2 Notice Addresses - vi- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme029.jpg]
CREDIT AGREEMENT, dated as of May 24, 2012, among EPE Holdings LLC, a Delaware
limited liability company (“Holdings”), EP Energy LLC (f/k/a Everest Acquisition
LLC), a Delaware limited liability company and a wholly owned subsidiary of
Holdings (the “Borrower”), the banks, financial institutions and other lending
institutions from time to time parties as lenders hereto (each a “Lender” and,
collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent
and collateral agent for the Lenders, as the swing line lender and an issuer of
Letters of Credit, and each other Issuing Bank from time to time party hereto.
WHEREAS, pursuant to the Purchase and Sale Agreement, dated as of February 24,
2012 (together with all exhibits and schedules thereto, and as amended,
supplemented or otherwise modified from time to time, the “Purchase and Sale
Agreement”), among EP Energy Holding Company and EP Energy Corporation on the
one hand (collectively, the “Seller”), and EPE Acquisition, LLC on the other,
the Borrower will acquire (the “Acquisition”) from the Seller, (a) all of the
issued and outstanding membership interests of EP Energy, L.L.C., a Delaware
limited liability company (f/k/a EP Energy Corporation and t/b/n EP Energy
Global LLC, “EPE US LLC”), (b) subject to the rights of TransGlobe Petroleum
International Inc., as buyer, under that certain Share Purchase Agreement dated
as of April 27, 2012 with EPE US LLC and El Paso Preferred Holdings Company, all
of the issued and outstanding shares of El Paso E&P S. Alamein Cayman Company, a
Cayman Islands company (“EP Egypt”), (c) all of the issued and outstanding
membership interests of El Paso Brazil, L.L.C., a Delaware limited liability
company (“EP Brazil” and, together with EPE US LLC, EP Egypt and their
respective Subsidiaries, collectively, and, after giving effect to certain
reorganization transactions contemplated by the Purchase and Sale Agreement, the
“Acquired EP Business”); WHEREAS, to fund, in part, the Acquisition, it is
intended that the Co-Investors will contribute an amount in cash to Holdings
and/or a direct or indirect parent thereof in exchange for Equity Interests
(such contribution, the “Equity Investments”), which shall be no less than 40%
of the pro forma total capitalization of Holdings and its Subsidiaries after
giving effect to the Transactions (the “Minimum Equity Amount”); WHEREAS, to
consummate the transactions contemplated by the Purchase and Sale Agreement, it
is intended that the Borrower will (a) issue up to $2,000,000,000 in aggregate
principal amount of senior unsecured notes (b) issue up to $750,000,000 in
aggregate principal amount of senior second-lien secured notes and (c) borrow up
to $750,000,000 in aggregate principal amount under a senior second-lien secured
term loan facility on or prior to the Closing Date; WHEREAS, in connection with
the foregoing, (a) the Borrower has requested that (i) on the Closing Date, the
Lenders provide Loans to the Borrower in an aggregate principal amount of
approximately $750,000,000 (the “Closing Date Loans”) and (ii) at any time and
from time to time after the Closing Date, the Lenders provide Loans to the
Borrower subject to the Available Commitment, (b) the Borrower has requested
that each Issuing Bank issue Letters of Credit (subject to the Available
Commitment) at any time and from time to time prior to the L/C Maturity Date
(including on the Closing Date to back stop and/or replace any Existing Letter
of Credit (subject to the Available Commitment)), in an aggregate Stated Amount
at any time outstanding not in excess of $250,000,000 and (c) the Borrower has
requested that the Swingline 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme030.jpg]
Lender extend credit in the form of Swingline Loans (subject to the Available
Commitment) at any time and from time to time prior to the Swingline Maturity
Date, in an aggregate principal amount at any time outstanding not in excess of
$50,000,000; WHEREAS, the net proceeds of the Closing Date Loans, together with
the net proceeds of the Senior Unsecured Notes, the Senior Secured Notes and the
Senior Secured Term Loan Facility and the net proceeds of the Equity
Investments, will be used on the Closing Date to consummate the Acquisition, to
effect the Debt Repayments and to pay Transaction Expenses; WHEREAS, following
the Closing Date, the proceeds of the Loans will be used by the Borrower for the
acquisition, development and exploration of Oil and Gas Properties and for
working capital and other general corporate purposes of the Borrower and its
Subsidiaries (including Permitted Acquisitions) and the Letters of Credit will
be used by the Borrower and its Subsidiaries for general corporate purposes and
to support deposits required under purchase agreements pursuant to which the
Borrower or its Subsidiaries may acquire Oil and Gas Properties and other
assets; WHEREAS, the Lenders, the Swingline Lender and the Issuing Banks are
willing to make available to the Borrower such revolving credit, swingline and
letter of credit facilities upon the terms and subject to the conditions set
forth herein; and NOW, THEREFORE, in consideration of the premises and the
covenants and agreements contained herein, the parties hereto hereby agree as
follows: SECTION 1. Definitions. 1.1 Defined Terms. As used herein, the
following terms shall have the meanings specified below: “2022 Senior Notes”
shall mean the 7.750% Senior Notes due 2022 issued on August 13, 2012 (including
exchange notes issued in exchange therefor pursuant to a registration rights
agreement dated August 13, 2012) pursuant to the Indenture dated as of August
13, 2012. “ABR” shall mean for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus 1/2½ of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate”Prime Rate and (c) the LIBOR Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%; provided that, for the avoidance
of doubt, for purposes of calculating the LIBOR Rate pursuant to clause (c)
above, the LIBOR Rate for any day shall be based on the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on such day by reference to the rate appearing on the Reuters Screen LIBOR01
Page (or any successor page or any successor service, or any substitute page or
substitute for such service, providing rate quotations comparable to the Reuters
Screen LIBOR01 Page, as determined by the Administrative Agent from time to time
for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) for a period equal to one-month. The
“prime rate” is a rate set by the Administrative Agent based upon various
factors, including the Administrative - 2- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme031.jpg]
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate; provided further that, for purposes of this
Agreement, in no event shall ABR be less than zero. Any change in the ABR due to
a change in such rate announced by the Administrative Agent, in the Federal
Funds Effective Rate or in the one-month LIBOR Rate shall take effect at the
opening of business on the day specified in the public announcement of such
change. If ABR is being used as an alternate rate of interest pursuant to
Section 2.10(d) hereof, then ABR shall be the greater of clause (a) and (b)
above and shall be determined without reference to clause (c) above. “ABR Loan”
shall mean each Loan bearing interest based on the ABR. “Acquired EP Business”
shall have the meaning provided in the recitals to this Agreement. “Acquired
Business Representations” shall mean the representations and warranties made by
the Seller with respect to the Acquired EP Business in the Purchase and Sale
Agreement as are material to the interests of the Lenders, but only to the
extent that EPE Acquisition, LLC (or one of its Affiliates) has the right to
terminate the obligations of EPE Acquisition, LLC and its Affiliates under the
Purchase and Sale Agreement as a result of a breach of such representations and
warranties in the Purchase and Sale Agreement. “Acquisition” shall have the
meaning provided in the recitals to this Agreement. “Additional Lender” shall
have the meaning provided in Section 2.16(a). “Additional Lender Extended
Amount” shall have the meaning provided in Section 2.17(b). “Adjusted
Consolidated Net Tangible Assets” shall mean (without duplication), as of the
date of determination, the remainder of: (a) the sum of: (i) estimated
discounted future net revenues from Proved Reserves of the Borrower and its
Restricted Subsidiaries calculated in accordance with SEC guidelines before any
provincial, territorial, state, federal or foreign income taxes, as estimated by
the Borrower in a reserve report prepared as of the end of the Borrower’s most
recently completed fiscal year for which audited financial statements are
available, as increased by, as of the date of determination, the estimated
discounted future net revenues from (A) estimated Proved Reserves acquired since
such year end, which Proved Reserves were not reflected in such year-end reserve
report, and (B) estimated oil and gas reserves attributable to upward revisions
of estimates of Proved ReservedReserves (including the impact to discounted
future net revenues related to development costs previously estimated in the
last year-end reserve report, but only to the extent such costs were actually
incurred since the date of the last year-end reserve report) since such year-end
due to exploration, development, exploitation or other activities, increased by
the accretion of discount from the date of the last year-end reserve report to
the date of - 3- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme032.jpg]
determination and decreased by, as of the date of determination, the estimated
discounted future net revenues from (C) estimated Proved Reserves included in
the last year-end reserve report that shall have been produced or disposed of
since such year-end, and (D) estimated oil and gas reserves included therein
that are subsequently removed from the Proved Reserves of the Borrower and its
Restricted Subsidiaries as so calculated due to downward revisions of estimates
of Proved Reserves since such year-end due to changes in geological conditions
or other factors which would, in accordance with standard industry practice,
cause such revisions, provided, that (x) in the case of such year-end reserve
report and any adjustments since such year-end pursuant to clauses (A), (B) and
(D), the estimated discounted future net revenues from Proved Reserves shall be
determined in their entirety using oil, gas and other hydrocarbon prices and
costs that are either (1) calculated in accordance with the SEC guidelines and,
with respect to such adjustments under clauses (A), (B) or (D), calculated with
such prices and costs as if the end of the most recent fiscal quarter preceding
the date of determination for which such information is available to the
Borrower were year-end or (2) if the Borrower so elects at any time, calculated
in accordance with the foregoing clause (1), except that when pricing of future
net revenues of Proved Reserves under the SEC guidelines is not based on a
contract price and is instead based upon benchmark, market or posted pricing,
the pricing for each month of estimated future production from such Proved
Reserves not subject to contract pricing shall be based upon NYMEX (or
successor) published forward prices for the most comparable hydrocarbon
commodity applicable to such production month (adjusted for energy content,
quality and basis differentials (such basis differential being the relevant
NYMEX (or successor) published forward basis differential or, if such NYMEX (or
successor) forward basis differential is unavailable, as estimated in good faith
by the Borrower based on historical basis differential (before any state or
federal or other income tax)) and giving application to the last sentence of
such definition hereto), as such forward prices are published as of the year end
date of such reserve report or, with respect to post-year-end adjustments under
clauses (A), (B) or (D), the last day of the most recent fiscal quarter
preceding the date of determination, (y) the pricing of estimated Proved
Reserves that have been produced or disposed since year end as set forth in
clause (DC) shall be based upon the applicable pricing elected for the prior
year-end reserve report as provided in clause (x), and (z) in each case as
estimated by or under the supervision of the chief engineer of the Borrower or a
Restricted Subsidiary or by any Approved Petroleum Engineer; (ii) the
capitalized costs that are attributable to Oil and Gas Properties of the
Borrower and its Restricted Subsidiaries to which no Proved Reserves are
attributable, based on the Borrower’s books and records as of a date no earlier
than the date of the Borrower’s latest annual or quarterly consolidated
financial statements; (iii) the Net Working Capital on a date no earlier than
the date of the Borrower’s latest annual or quarterly consolidated financial
statements; (iv) assets related to commodity risk management activities less
liabilities related to commodity risk management activities, in each case to the
extent that such assets and liabilities arise in the ordinary course of the Oil
and Gas Business, provided that such net value shall not be less than zero; and
- 4- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme033.jpg]
(v) the greater of (A) the net book value of other tangible assets (including,
without limitation, investments in unconsolidated Restricted Subsidiaries and
mineral rights held under lease or other contractual arrangement) of the
Borrower and its Restricted Subsidiaries, as of a date no earlier than the date
of the Borrower’s latest annual or quarterly consolidated financial statements,
and (B) the Fair Market Value, as estimated by the Borrower, of other tangible
assets (including, without limitation, investments in unconsolidated Restricted
Subsidiaries and mineral rights held under lease or other contractual
arrangement) of the Borrower and its Restricted Subsidiaries, as of a date no
earlier than the date of the Borrower’s latest audited consolidated financial
statements (it being understood that the Borrower shall not be required to
obtain any appraisal of any assets); minus (b) the sum of: (i) any amount
included in (a)(i) through (a)(v) above that is attributable to minority
interests; (ii) any net gas balancing liabilities of the Borrower and its
Restricted Subsidiaries reflected in the Borrower’s latest audited consolidated
financial statements; (iii) to the extent included in (a)(i) above, the
estimated discounted future net revenues, calculated in accordance with the SEC
guidelines (utilizing the prices and costs as provided in (a)(i)), attributable
to reserves that are required to be delivered to third parties to fully satisfy
the obligations of the Borrower and its Restricted Subsidiaries with respect to
Volumetric Production Payments (determined, if applicable, using the schedules
specified with respect thereto); and (iv) to the extent included in (a)(i)
above, the estimated discounted future net revenues, calculated in accordance
with SEC guidelines (utilizing prices and costs as provided in (a)(i)),
attributable to reserves subject to Dollar-Denominated Production Payments
which, based on the estimates of production and price assumptions included in
determining the estimated discounted future net revenues specified in (a)(i)
above, would be necessary to fully satisfy the payment obligations of the
Borrower and its Restricted Subsidiaries with respect to Dollar-Denominated
Production Payments (determined, if applicable, using the schedules specified
with respect thereto). If the Borrower changes its method of accounting from the
full cost method of accounting to the successful efforts or a similar method,
“Adjusted Consolidated Net Tangible Assets” will continue to be calculated as if
the Borrower were still using the full cost method of accounting. “Adjusted
Total Commitment” shall mean, at any time, the Total Commitment less the
aggregate amount of Commitments of all Defaulting Lenders. “Administrative
Agent” shall mean JPMorgan Chase Bank, N.A., as the administrative agent for the
Lenders under this Agreement and the other Credit Documents, or any successor
administrative agent appointed in accordance with the provisions of Section
12.9. - 5- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme034.jpg]
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify in
writing to the Borrower and the Lenders. “Administrative Questionnaire” shall
mean, for each Lender, an administrative questionnaire in a form approved by the
Administrative Agent. “Affiliate” shall mean, with respect to any Person, any
other Person directly or indirectly controlling, controlled by, or under direct
or indirect common control with such Person. A Person shall be deemed to control
another Person if such Person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such other
Person, whether through the ownership of voting securities, by contract or
otherwise. “Controlling” (“controlling”) and “controlled” shall have meanings
correlative thereto. “Affiliated Institutional Lender” shall mean any investment
fund managed or advised by Affiliates of a Co-Investor that is a bona fide debt
fund and that extends credit or buys loans in the ordinary course of business.
“Affiliated Lender” shall mean a Lender that is a Co-Investor or any Affiliate
thereof (other than Holdings, any Subsidiary of Holdings, anythe Borrower or any
Affiliated Institutional Lender). “Agents” shall mean the Administrative Agent
and the Collateral Agent. “Agreement” shall mean this Credit Agreement, as
amended, restated, supplemented or otherwise modified from time to time.
“Alternate Currency” shall mean, with respect to any Letter of Credit, Brazilian
Reais and Euro. “Alternate Currency Letter of Credit” shall mean any Letter of
Credit denominated in an Alternate Currency. “Amendment Period” shall have the
meaning provided in Section 10.11. “Anti-Corruption Laws” means all laws, rules,
and regulations of any jurisdiction applicable to the Borrower or any of its
Subsidiaries or Holdings from time to time concerning or relating to bribery or
corruption. “Applicable Equity Amount” shall mean, at any time (the “Applicable
Equity Amount Reference Time”), an amount equal to, without duplication, (a) the
amount of any capital contributions made in cash to, or any proceeds of an
equity issuance received by, the Borrower during the period from and including
the Business Day immediately following the Closing Date, through and including
the Applicable Equity Amount Reference Time, including proceeds from the
issuance of Equity Interests of any direct or indirect parent of the Borrower,
but excluding all proceeds from the issuance of Disqualified Stock; - 6-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme035.jpg]
minus (b) the sum, without duplication, of: (i) the aggregate amount of any
Investments made by the Borrower or any Restricted Subsidiary pursuant to
Section 10.5(g)(iii)(B), Section 10.5(h)(ii) and Section 10.5(i)(B) after the
Closing Date, and prior to the Applicable Equity Amount Reference Time; (ii) the
aggregate amount of any Restricted Payments made by the Borrower pursuant to
Section 10.6(j) after the Closing Date, and prior to the Applicable Equity
Amount Reference Time; and (iii) the aggregate amount of prepayments,
repurchases, redemptions and defeasances made by the Borrower or any Restricted
Subsidiary pursuant to Section 10.7(c)(iii) after the Closing Date and prior to
the Applicable Equity Amount Reference Time. “Applicable Margin” shall mean, for
any day, with respect to any ABR Loan or LIBOR Loan, as the case may be, the
rate per annum set forth in the grid below based upon the Borrowing Base
Utilization Percentage in effect on such day: Borrowing Base Utilization Grid
Borrowing Base X ≤ 30% > 30% X ≤ 60% >60% X ≤ 80% > 80% X ≤ 90% X >90%
Utilization Percentage LIBOR Loans 2.50% 2.75% 3.00% 3.25% 3.50% ABR Loans 1.50%
1.75% 2.00% 2.25% 2.50% Commitment Fee Rate 0.375% 0.375% 0.50% 0.50% 0.50% Each
change in the Commitment Fee Rate or Applicable Margin shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. “Approved
Fund” shall mean any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. “Approved Petroleum Engineers” shall mean (a)
Netherland, Sewell & Associates, Inc., (b) Ryder Scott Company, L.P., (c) W. D.
Van Gonten & Co. Petroleum Engineering, (d) DeGolyer and MacNaughton, (e)
Cawley, Gillespie & Associates, Inc., (f) Miller and Lents, Ltd. and (g) at the
Borrower’s option, any other independent petroleum engineers selected by the
Borrower and reasonably acceptable to the Administrative Agent. “Assignment and
Acceptance” shall mean an assignment and acceptance substantially in the form of
Exhibit G or such other form as may be approved by the Administrative Agent. -
7- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme036.jpg]
“Authorized Officer” shall mean as to any Person, the President, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Treasurer, the Assistant or Vice Treasurer, the Vice President-Finance, the
General Counsel and any manager, managing member or general partner, in each
case, of such Person, and any other senior officer designated as such in writing
to the Administrative Agent by such Person. Any document delivered hereunder
that is signed by an Authorized Officer shall be conclusively presumed to have
been authorized by all necessary corporate, limited liability company,
partnership and/or other action on the part of the Borrower or any other Credit
Party and such Authorized Officer shall be conclusively presumed to have acted
on behalf of such Person. “Auto-Extension Letter of Credit” shall have the
meaning provided in Section 3.2(b). “Available Commitment” shall mean, at any
time, (a) the Loan Limit at such time minus (b) the aggregate Total Exposures of
all Lenders at such time. “Bail-In Action” means the exercise of any Write-Down
and Conversion Powers by the applicable EEA Resolution Authority in respect of
any liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. “Bank Price Deck” shall mean
the Administrative Agent’s forward curve for each of oil, natural gas and other
Hydrocarbons, as applicable, furnished to the Borrower by the Administrative
Agent from time to time in accordance with the terms of this Agreement.
“Bankruptcy Code” shall have the meaning provided in Section 11.5. “Benefit
Plan” means any of (a) an “employee benefit plan” (as defined in Section 3(3) of
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code to which Section 4975 of the Code applies, and (c) any Person
whose assets include (for purposes of the Plan Asset Regulations or otherwise
for purposes of Title I of ERISA or Section 4975 of the Code) the assets of any
such “employee benefit plan” or “plan”. “benefited Lender” shall have the
meaning provided in Section 13.8. “Board” shall mean the Board of Governors of
the Federal Reserve System of the United States (or any successor). “Board of
Directors” shall mean, as to any Person, the board of directors or other
governing body of such Person, or if such Person is owned or managed by a single
entity, the board of directors or other governing body of such entity.
“Borrower” shall have the meaning provided in the introductory paragraph hereto.
- 8- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme037.jpg]
“Borrowing” shall mean the incurrence of one Type of Loan on a given date (or
resulting from conversions on a given date) having, in the case of LIBOR Loans,
the same Interest Period (provided that ABR Loans incurred pursuant to Section
2.10(b) shall be considered part of any related Borrowing of LIBOR Loans).
“Borrowing Base” shall mean, at any time, an amount equal to the amount
determined in accordance with Section 2.14, as the same may be adjusted from
time to time pursuant to the provisions thereof. “Borrowing Base Deficiency”
occurs if, at any time, the aggregate Total Exposure of all Lenders exceeds the
Borrowing Base then in effect. The amount of the Borrowing Base Deficiency is
the amount by which the Total Exposure of all Lenders exceeds the Borrowing Base
then in effect. “Borrowing Base Properties” shall mean the Oil and Gas
Properties of the Credit Parties included in the Initial Reserve Report and
thereafter in the Reserve Report most recently delivered pursuant to Section
9.14.9.14, together with the Hydrocarbon Interests on which such Oil and Gas
Properties are located or to which such Oil and Gas Properties are attributed.
“Borrowing Base Required Lenders” shall mean, at any date, (a) Non-Defaulting
Lenders having or holding at least 90% of the Adjusted Total Commitment at such
date or (b) if the Total Commitment has been terminated, Lenders having or
holding at least 90% of the outstanding principal amount of the Loans, the
Swingline Exposure and Letter of Credit Exposure (excluding the Loans, Swingline
Exposure and Letter of Credit Exposure of Defaulting Lenders) in the aggregate
at such date. “Borrowing Base Utilization Percentage” shall mean, as of any day,
the fraction expressed as a percentage, the numerator of which is the sum of the
aggregate Total Exposures of all Lenders on such day, and the denominator of
which is the Borrowing Base in effect on such day. “Borrowing Base Value” shall
mean, with respect to any Oil and Gas Property of a Credit Party or any Hedge
AgreementTransaction in respect of commodities, the value attributed to such
asset in connection with the most recent determination of the Borrowing Base
(which Borrowing Base was approved by the Borrowing Base Required Lenders or the
Required Lenders, as applicable, in accordance with Section 2.14). “Budget”
shall have the meaning provided in Section 9.1(k). “Business Day” shall mean any
day excluding Saturday, Sunday and any other day on which banking institutions
in New York City or Houston, Texas are authorized by law or other governmental
actions to close, and, if such day relates to (a) any interest rate settings as
to a LIBOR Loan, (b) any fundings, disbursements, settlements and payments in
respect of any such LIBOR Loan, or (c) any other dealings pursuant to this
Agreement in respect of any such LIBOR Loan, such day shall be a day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market. - 9- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme038.jpg]
“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided that leases that are recharacterized as
Capital Leases due to a change in GAAP after January 1, 2011 shall not be
treated as Capital Leases for any purpose under this Agreement but shall instead
be treated as they would have been in accordance with GAAP as in effect on
January 1, 2011. “Capitalized Lease Obligations” shall mean, as applied to any
Person, all obligations under Capital Leases of such Person or any of its
Restricted Subsidiaries, in each case taken at the amount thereof accounted for
as liabilities in accordance with GAAP; provided that obligations that are
recharacterized as Capitalized Lease Obligations due to a change in GAAP after
January 1, 2011 shall not be treated as Capitalized Lease Obligations for any
purpose under this Agreement but shall instead be treated as they would have
been in accordance with GAAP as in effect on January 1, 2011. “Capitalized
Software Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a person during
such period in respect of licensed or purchased software or internally developed
software and software enhancements that, in accordance with GAAP, are or are
required to be reflected as capitalized costs on the consolidated balance sheet
of such Person and its subsidiaries. “Cash Collateral” shall have the meaning
provided in Section 3.8. “Cash Collateralize” shall have the meaning provided in
Section 3.8(d). “Cash Management Agreement” shall mean any agreement entered
into from time to time by the Borrower or any of the Borrower’s Restricted
Subsidiaries in connection with cash management services for collections, other
Cash Management Services and for operating, payroll and trust accounts of such
Person, including automatic clearing house services, controlled disbursement
services, electronic funds transfer services, lockbox services, stop payment
services and wire transfer services. “Cash Management Bank” shall mean any
Person that either (a) at the time it provides Cash Management Services, (b) on
the Closing Date or (c) at any time after it has provided any Cash Management
Services, is a Lender or an Agent or an Affiliate of a Lender or an Agent. “Cash
Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services. “Cash Management Services” shall mean
(a) commercial credit cards, merchant card services, purchase or debit cards,
including non-card e-payables services, (b) treasury management services
(including controlled disbursement, overdraft, automated clearing house fund
transfer services, return items and interstate depository network services) and
(c) any other demand deposit or operating account relationships or other cash
management services, including any Cash Management Agreement. - 10- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme039.jpg]
“Casualty Event” shall mean, with respect to any Collateral, (a) any damage to,
destruction of, or other casualty or loss involving, any property or asset or
(b) any seizure, condemnation, confiscation or taking under the power of eminent
domain of, or any requisition of title or use of, or relating to, or any similar
event in respect of, any property or asset. “CFC” shall mean a “controlled
foreign corporation” within the meaning of Section 957 of the Code. “Change in
Law” shall mean, after the Closing Date (or, with respect to any Lender, such
later date on which such Lender becomes a party to this Agreement), (a) the
adoption of, or the taking effect of, any law, treaty, order, policy, rule or
regulation after the Closing Date, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administrative, interpretation or
application thereof by any Governmental Authority after the Closing Date or (c)
compliance by any Lender with any guideline, request, directive or order enacted
or promulgated after the Closing Date by any central bank or other governmental
or quasi-governmental authority (whether or not having the force of law);
provided that notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority)
and all guidelines, requests, directives, orders, rules and regulations adopted,
enacted or promulgated in connection therewith or in the implementation thereof
shall be deemed to have gone into effect after the Closing Datebe included as a
Change in Law regardless of the date adopted, enacted or, promulgated and shall
be included as a Change in Lawor implemented, but only to the extent a Lender is
imposing applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (a)(ii) and (c) of Section
2.10 generally on other borrowers of loans under United States reserve-based
credit facilities. “Change of Control” shall mean and be deemed to have occurred
if: (a) (i) at any time prior to a Qualifying IPO, (x) the Permitted Holders
shall at any time cease to have, directly or indirectly, the power to vote or
direct the voting of at least 35% of the Voting Stock of the Borrower or (y) any
Person, entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act, but excluding any employee benefit plan of such Person, entity or
“group” and its Subsidiaries and any Person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
the Permitted Holders, shall at any time have acquired direct or indirect
beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act) of a percentage of the voting power of the outstanding Voting Stock of the
Borrower that is greater than the percentage of such voting power of such Voting
Stock in the aggregate, directly or indirectly, beneficially owned by the
Permitted Holders or (ii) at any time on and after a Qualifying IPO, any Person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the Exchange
Act, but excluding any employee benefit plan of such Person, entity or “group”
and its Subsidiaries and any Person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than the
Permitted Holders (or any holding company parent of Holdings owned directly or
indirectly by the Permitted Holders), shall at any time have acquired direct or
indirect beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) of voting power of the outstanding Voting Stock of the Borrower
having more than the greater of (A) 35% of the - 11- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme040.jpg]
ordinary voting power for the election of directors of the Borrower and (B) the
percentage of the ordinary voting power for the election of directors of the
Borrower owned in the aggregate, directly or indirectly, beneficially, by the
Permitted Holders, unless in the case of either clause (i) or (ii) of this
clause (a), the Permitted Holders have, at such time, the right or the ability
by voting power, contract or otherwise to elect or designate for election at
least a majority of the members of the Board of Directors of the Borrower; or
(b) at any time on or after a Qualifying IPO, during any period of twelve (12)
consecutive months, a majority of the seats (other than vacant seats) on the
Board of Directors of the Borrower shall be occupied by individuals who were
neither (1) nominated by the Board of Directors of the Borrower or a Permitted
Holder, (2) appointed by directors so nominated nor (3) appointed by a Permitted
Holder; or (c) a “Change of Control” (as defined in (i) the Senior Unsecured
Notes Indenture, the Senior Secured Notes Indenture or the documentation
governing the Senior Secured Term Loan Facility or (ii) any indenture or credit
agreement in respect of Permitted Refinancing Indebtedness with respect to the
Senior Unsecured Notes, the Senior Secured Notes or the Senior Secured Term
Loans, in each case of this subclause (ii) constituting Material Indebtedness)
shall have occurred. “Class” (a) when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are Existing Loans, Extended Loans (of the same Extension Series) or Swingline
Loans; (b) when used in reference to any Commitment, refers to whether such
Commitment is an Existing Commitment, an Extended Commitment (of each Extension
Series) or a Swingline Commitment and (c) when used in reference to any Lender,
refers to whether such Lender has a Loan or Commitment with respect to a single
class. “Closing Date” shall mean May 24, 2012. “Closing Date Loans” shall have
the meaning provided in the recitals to this Agreement. “Code” shall mean the
Internal Revenue Code of 1986, as amended from time to time. “Co-Investors”
shall mean (a) the Sponsors, (b) any other investors party to that certain
Interim Investors Agreement dated as of February 24, 2012 (as amended from time
to time to the date hereof) and any other investors that may become party
thereto prior to or upon the consummation of the Acquisition, in each case of
this clause (b) disclosed to the Lead Arrangers on or prior to the Closing Date,
and (c) the respective Affiliates of the investors described in clause (b),
excluding in each case any of their respective operating portfolio companies.
“Collateral” shall have the meaning provided for such term in each of the
Security Documents and shall include any and all assets securing any or all of
the Obligations; provided that with respect to any Mortgages, “Collateral,” as
defined herein, shall include “Mortgaged Property” as defined therein. - 12-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme041.jpg]
“Collateral Agent” shall mean JPMorgan Chase Bank, N.A., as collateral agent
under the Security Documents, or any successor collateral agent appointed in
accordance with the provisions of Section 12.9. “Collateral Agreement” shall
mean the Collateral Agreement of even date herewith by and among the Borrower,
the other grantors party thereto and the Collateral Agent, for the benefit of
the Secured Parties, substantially in the form of Exhibit E hereto. “Collateral
Coverage Minimum” shall mean that the Mortgaged Properties shall represent (a)
from the date that is 90 days following the Closing Date up to (but excluding)
the date that is 120 days following the Closing Date, at least 50comprise at
least 90% of the PV-10 of the Credit Parties’ total Proved Reserves and (b) from
the date that is 120 days following the Closing Date and thereafter, at least
90% of the PV-10 of the Credit Parties’ total Proved Reserves, in each case,
included either in the Initial Reserve Report orincluded in the most recent
Reserve Report delivered pursuant to Section 9.14. “Commitment” shall mean, (a)
with respect to each Lender that is a Lender on the ClosingEighth Amendment
Effective Date, the amount set forth opposite such Lender’s name on Schedule
1.1(a) as such Lender’s “Commitment” and (b) in the case of any Lender that
becomes a Lender after the ClosingEighth Amendment Effective Date, the amount
specified as such Lender’s “Commitment” in the Assignment and Acceptance
pursuant to which such Lender assumed a portion of the Total Commitment, in each
case as the same may be changed from time to time pursuant to the terms of this
Agreement. The aggregate amount of the Commitments as of the Closing Date is
$2,000,000,000. “Commitment Fee” shall have the meaning provided in Section
4.1(a). “Commitment Fee Rate” shall mean, for any day, with respect to the
Available Commitment on such day, the applicable rate per annum set forth next
to the row heading “Commitment Fee Rate” in the definition of “Applicable
Margin” and based upon the Borrowing Base Utilization Percentage in effect on
such day. “Commitment Percentage” shall mean, at any time, for each Lender, the
percentage obtained by dividing (a) such Lender’s Commitment at such time by (b)
the amount of the Total Commitment at such time; provided that at any time when
the Total Commitment shall have been terminated, each Lender’s Commitment
Percentage shall be the percentage obtained by dividing (i) such Lender’s Total
Exposure at such time by (ii) the aggregate Total Exposures of all Lenders at
such time. “Company Material Adverse Effect” shall mean a change, event,
circumstance, development, state of facts, or condition that has or would
reasonably be expected to (A) materially impair, prevent or delay any Seller’s
timely consummation of the transaction contemplated by the Purchase and Sale
Agreement or (B) have a material adverse effect on the E&P Business or the
ownership, assets, operations or financial condition of the Companies and the
Company Subsidiaries, taken as a whole; provided, however, that, for purposes of
clause (B), Material Adverse Effect shall not include material adverse effects
resulting from: (i) changes in the prices of Hydrocarbons; (ii) any declines in
Company Well performance that do not result - 13- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme042.jpg]
from the gross negligence of any Seller, Company, or Company Subsidiary; (iii)
general changes in the industry in which the Companies and the Company
Subsidiaries participate or in which the E&P Business is engaged; (iv) general
changes in economic or political conditions, or financial markets; (v) changes
in conditions or developments generally applicable to the oil and gas industry
in any area or areas where the E&P Business is located; (vi) failure alone to
meet internal or analyst projections or forecasts or estimates of revenues,
earnings or other financial metrics for any period (provided, that the
underlying reasons for such failure shall be taken into account in determining
whether there has been a Material Adverse Effect); (vii) acts of God, including
hurricanes and storms, acts or failures to act of Governmental Authorities
(where not caused by the willful or negligent acts of Sellers, Companies, the
Company Subsidiaries or any of their respective Affiliates); (viii) civil unrest
or similar disorder; terrorist acts; (ix) changes in applicable Laws or
interpretations thereof by any Governmental Authority, including any changes in
the deductibility of drilling completion or operating costs or other taxes; (x)
any reclassification or recalculation of reserves in the ordinary course of
business consistent with past practice; (xi) effects or changes that are cured
(provided that, except to the extent they would generate a downward adjustment
to the Purchase Price pursuant to Section 2.3(g) of the Purchase and Sale
Agreement or reduce the two percent (2%) deductible referred to in Section
10.4(c) of the Purchase and Sale Agreement, the costs of the cure to the
Companies and the Company Subsidiaries shall be taken into account in
determining whether there has been a Material Adverse Effect) or no longer exist
by the earlier of the Closing or the termination of the Purchase and Sale
Agreement pursuant to Article 9 thereof, (xii) performance of the Purchase and
Sale Agreement and the transactions contemplated thereby, including compliance
with covenants set forth therein or (xiii) changes resulting from the
announcement of the transactions contemplated by the Purchase and Sale Agreement
or the Kinder Morgan Merger. Notwithstanding the foregoing (1) for purposes of
Sections 3.1(d)(ii), 3.1(d)(iii), 3.2(b)(ii), 3.2(b)(iii), 3.3(b)(ii),
3.3(b)(iii) and 3.14 of the Purchase and Sale Agreement, “Material Adverse
Effect” shall be determined without giving effect to clause (xii) of the
definition thereof and (2) changes, events, circumstances, developments, states
of facts, and conditions referred to in clauses (iii), (iv), (v) and (ix) in the
definition of “Material Adverse Effect” shall be considered for purposes of
determining whether there has been (or would reasonably be expected to be) a
“Material Adverse Effect” if, and only to the extent, such change, event,
circumstance, development, state of facts, or condition has had (or would
reasonably be expected to have) a disproportionate adverse effect on the E&P
Business or the ownership, assets, operations or financial condition of the
Companies and the Company Subsidiaries, as opposed to other companies (and
businesses) operating in the industries in which such Persons (and the E&P
Business) operates. Capitalized terms used in this definition of “Company
Material Adverse Effect”, other than the definition of “Purchase and Sale
Agreement”, shall have the same meaning set forth in the Purchase and Sale
Agreement as in effect on February 24, 2012. “Confidential Information” shall
have the meaning provided in Section 13.16. “Consolidated Current Assets” means,
as of any date of determination, the current assets of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP, plus, to the extent not already included therein, (x) all Available
Commitments as of such date (only to the extent that the Borrower is permitted
to borrow such amount as of such date under the terms of this Agreement) and (y)
any marketable securities, treasury bonds and bills, certificates of deposit,
investments in money market funds and - 14- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme043.jpg]
commercial paper of the Borrower and its Restricted Subsidiaries as of such
date; provided that for purposes of this definition, current assets shall
exclude non-cash assets required to be included in consolidated current assets
of the Borrower and its Restricted Subsidiaries as a result of the application
of Accounting Standards Codifications 815 or 410. “Consolidated Current
Liabilities” means, as of any date of determination, the current liabilities of
the Borrower and its Restricted Subsidiaries determined on a consolidated basis
in accordance with GAAP, minus, to the extent included therein, the current
portion of long-term Indebtedness outstanding under this Agreement or other
Indebtedness for borrowed money; provided that for purposes of this definition,
current liabilities shall exclude non-cash liabilities required to be included
in consolidated current liabilities of the Borrower and its Restricted
Subsidiaries as a result of the application of Accounting Standards
Codifications 815 or 410, but shall expressly include any unpaid liabilities for
cash charges or payments that have been incurred as a result of the termination
of any Hedge Transaction. “Consolidated First Lien Debt to EBITDAX Ratio” shall
mean, as of any date of determination, the ratio of (a) the aggregate principal
amount of Loans and Unpaid Drawings outstanding as of the last day of the most
recent Test Period to (b) EBITDAX for such Test Period; provided that the
Consolidated First Lien Debt to EBITDAX Ratio shall be determined for the
relevant Test Period on a Pro Forma Basis. “Consolidated Net Income” shall mean,
with respect to any Person for any period, the aggregate of the Net Income of
such Person and its subsidiaries for such Period, on a consolidated basis;
provided, however, that, without duplication, (i) any net after tax
extraordinary, nonrecurring or unusual gains or losses or income or expense or
charge (less all fees and expenses relating thereto) including any severance,
relocation, operating expenses directly attributable to the implementation of
cost savings initiatives, any expenses related to any reconstruction,
decommissioning, recommissioning or reconfiguration of fixed assets for
alternative uses, fees, expenses or charges relating to facilities closing
costs, curtailments or modifications to pension and post-retirement employee
benefit plans, excess pension charges, acquisition integration costs, facilities
opening costs, project start-up costs, signing, retention or completion bonuses,
and expenses or charges related to any offering of Equity Interests or debt
securities of the Borrower, Holdings or any Parent Entity, any Investment,
acquisition, Disposition, recapitalization or issuance, repayment, refinancing,
amendment or modification of Indebtedness (in each case, whether or not
successful), and any fees, expenses, charges or change in control payments
related to the Transactions (including any Transaction Expenses incurred before,
on or after the Closing Date), in each case, shall be excluded, (ii) any net
aftertax income or loss from Disposed of, abandoned, transferred, closed or
discontinued operations or fixed assets and any net aftertax gain or loss on
disposal of Disposed of, abandoned, transferred, closed or discontinued
operations or fixed assets shall be excluded, (iii) any net aftertax gain or
loss (less all fees and expenses or charges relating thereto) attributable to
business Dispositions or asset Dispositions other than in the - 15- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme044.jpg]
ordinary course of business (as determined in good faith by the management of
the Borrower) shall be excluded, (iv) any net aftertax income or loss (less all
fees and expenses or charges relating thereto) attributable to the early
extinguishment of Indebtedness, Hedge AgreementsTransaction or other derivative
instruments shall be excluded, (v) (A) the Net Income for such period of any
Person that is not a subsidiary of such Person, or is an Unrestricted Subsidiary
or that is accounted for by the equity method of accounting, shall be included
only to the extent of the amount of dividends or distributions or other payments
paid in cash (or to the extent converted into cash) to the referent Person or a
subsidiary thereof (other than an Unrestricted Subsidiary of such referent
Person) in respect of such period and (B) the Net Income for such period shall
include any ordinary course dividend, distribution or other payment in cash (or
to the extent converted into cash) received by the referent Person or a
subsidiary thereof (other than an Unrestricted Subsidiary of such referent
Person) from any Person in excess of, but without duplication of, the amounts
included in subclause (A), (vi) the cumulative effect of a change in accounting
principles during such period shall be excluded, (vii) effects of purchase
accounting adjustments (including the effects of such adjustments pushed down to
such Person and its Subsidiaries) in component amounts required or permitted by
GAAP, resulting from the application of purchase accounting or the amortization
or write-off of any amounts thereof, net of taxes, shall be excluded, (viii) any
impairment charges or asset write-offs, in each case pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP, and any impairment
charges, asset write-offs or write-down, including ceiling test write-downs, on
Oil and Gas Properties under GAAP or SEC guidelines shall be excluded, (ix) any
noncash compensation charge or expenses realized or resulting from stock option
plans, employee benefit plans or post-employment benefit plans, or grants or
sales of stock, stock appreciation or similar rights, stock options, restricted
stock, preferred stock or other rights shall be excluded, (x) accruals and
reserves that are established or adjusted within twelve months after the Closing
Date and that are so required to be established or adjusted in accordance with
GAAP or as a result of adoption or modification of accounting policies shall be
excluded, (xi) non-cash gains, losses, income and expenses resulting from fair
value accounting required by the applicable standard under GAAP and related
interpretations shall be excluded, (xii) any currency translation gains and
losses related to currency remeasurements of Indebtedness, and any net loss or
gain resulting from Hedge AgreementsTransactions for currency exchange risk,
shall be excluded, - 16- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme045.jpg]
(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included, (xiv) (a)
to the extent covered by insurance and actually reimbursed, or, so long as such
Person has made a determination that there exists reasonable evidence that such
amount will in fact be reimbursed by the insurer and only to the extent that
such amount is (i) not denied by the applicable carrier in writing within 180
days and (ii) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days), expenses with respect to liability or casualty events or
business interruption shall be excluded and (b) amounts estimated in good faith
to be received from insurance in respect of lost revenues or earnings in respect
of liability or casualty events or business interruption shall be included (with
a deduction for amounts actually received up to such estimated amount to the
extent included in Net Income in a future period), (xv) without duplication, an
amount equal to the amount of distributions actually made to any parent or
equity holder of such Person in respect of such period in accordance with
Section 10.6(f)(i)(B) shall be included as though such amounts had been paid as
income taxes directly by such person for such period, and (xvi) non-cash charges
for deferred tax asset valuation allowances shall be excluded (except to the
extent reversing a previously recognized increase to net income). “Consolidated
Total Assets” shall mean, as of any date of determination, the amount that
would, in conformity with GAAP, be set forth opposite the caption “total assets”
(or any like caption) on a consolidated balance sheet of the Borrower and the
Restricted Subsidiaries, without giving effect to any amortization of the amount
of intangible assets since December 31, 2011, calculated on a pro forma basis
after giving effect to any subsequent acquisition or Disposition of a Person or
business. “Consolidated Total Debt” shall mean, as of any date of determination,
(a) the sum of (without duplication) all Indebtedness (other than letters of
credit or bank guarantees, to the extent undrawn) consisting of Capital Lease
Obligations, Indebtedness for borrowed money and Disqualified Stock of the
Borrower and the Restricted Subsidiaries on such date determined on a
consolidated basis in accordance with GAAP (provided that the amount of any
Capitalized Lease Obligations or any such Indebtedness issued at a discount to
its face value shall be determined in accordance with GAAP) minus (b) the
aggregate amount of Unrestricted Cash on such date. “Consolidated Total Debt to
EBITDAX Ratio” shall mean, as of any date of determination, the ratio of (a)
Consolidated Total Debt as of the last day of the most recent Test Period to (b)
EBITDAX for such Test Period; provided that the Consolidated Total Debt to
EBITDAX Ratio shall be determined for the relevant Test Period on a Pro Forma
Basis. “Contractual Requirement” shall have the meaning provided in Section 8.3.
“Control Agreement” shall mean a control agreement or other similar agreement by
and among an Agent, a Credit Party and the depositary bank, securities
intermediary or - 17- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme046.jpg]
commodities intermediary, as applicable, in form and substance reasonably
satisfactory to the Collateral Agent and the Borrower, in order to give the
Collateral Agent “control” (within the meaning set forth in Section 9-104 of the
UCC) of such account. “Credit Documents” shall mean this Agreement, the
Guarantee, the Security Documents, each Letter of Credit, any promissory notes
issued by the Borrower under this Agreement, any Extension Amendment, any
Incremental Agreement and any intercreditor agreement with respect to the
Facility entered into on or after the Closing Date to which the Collateral Agent
is party. “Credit Event” shall mean and include the making (but not the
conversion or continuation) of a Loan and the issuance of a Letter of Credit.
“Credit Party” shall mean each of the Borrower and the Guarantors. “Cure Amount”
shall have the meaning provided in Section 11.12(a). “Cure Deadline” shall have
the meaning provided in Section 11.12(a). “Cure Right” shall have the meaning
provided in Section 11.12(a). “Current Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Current Assets as of the last day
of the most recent Test Period ended on or prior to such date of determination
to (b) Consolidated Current Liabilities as of the last day of such Test Period.
“Debt Repayment” shall mean the repayment in full of all outstanding
Indebtedness (other than in respect of letters of credit issued thereunder that
are either backstopped by Letter(s) of Credit or cash collateralized by the
Borrower), and the termination of all commitments, under the Third Amended &
Restated Credit Agreement, dated as of June 2, 2011, by and among El Paso E&P
Company, L.P. (n/k/a EPE US LLC) and the lenders and other parties thereto.
“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default. “Default Rate” shall have
the meaning provided in Section 2.8(c). “Defaulting Lender” shall mean any
Lender whose acts or failures to act, whether directly or indirectly, cause it
to meet any part of the definition of “Lender Default”. “Disposition” shall have
the meaning provided in Section 10.4. “Dispose” or “Disposed of” shall have a
correlative meaning to the defined term of “Disposition”. “Disqualified Stock”
shall mean, with respect to any Person, any Equity Interests of such Person
which, by its terms, or by the terms of any security into which it is
convertible or - 18- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme047.jpg]
for which it is putable or exchangeable, or upon the happening of any event,
matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), other than as a result of a change of control or asset sale,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof (other than as a result of a change of control or
asset sale to the extent the terms of such Equity Interests provide that such
Equity Interests shall not be required to be repurchased or redeemed until the
Latest Maturity Date as in effect at the time of issuance has occurred or such
repurchase or redemption is otherwise permitted by this Agreement (including as
a result of a waiver hereunder)), in whole or in part, in each case prior to the
date that is 91 days after the Latest Maturity Date hereunder as in effect at
the time of issuance; provided that, if such Equity Interests are issued to any
plan for the benefit of employees of the Borrower or its Subsidiaries or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations; provided, further, that any Equity Interests held by any
future, present or former employee, director, manager or consultant of the
Borrower, any of its Subsidiaries or any of its Parent Entities or any other
entity in which the Borrower or a Restricted Subsidiary has an Investment and is
designated in good faith as an “affiliate” by the board of directors or managers
of the Borrower, in each case pursuant to any equity holders’ agreement,
management equity plan or stock incentive plan or any other management or
employee benefit plan or agreement shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or its
Subsidiaries. “Distressed Person” shall have the meaning provided in the
definition of “Lender-Related Distress Event”. “Dollar-Denominated Production
Payments” shall mean production payment obligations recorded as liabilities in
accordance with GAAP, together with all undertakings and obligations in
connection therewith. “Dollar Equivalent” meansshall mean, at any time, (a) with
respect to anyif an amount denominatedis expressed in Dollars, such amount, and
(b) with respect to any amount denominated in any currency other than Dollarsif
an amount is expressed in an Alternate Currency, the equivalent of such amount
thereof in Dollars as determined by the Administrative Agent at such time on the
basis of the Exchange Rate (determined in respect of the most recent Revaluation
Date or other applicable date of determination) for the purchase of Dollars with
such currencydetermined by using the rate of exchange for the purchase of the
Dollars with the Alternate Currency in the London foreign exchange market at or
about 11:00 a.m. London time (or New York time, as applicable) on a particular
day as displayed by ICE Data Services as the “ask price”, or as displayed on
such other information service which publishes that rate of exchange from time
to time in place of ICE Data Services (or if such service ceases to be
available, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its sole discretion) and (c) if an amount is denominated in any other currency,
the equivalent of such amount in Dollars as determined by the Administrative
Agent using any method of determination it deems appropriate in its sole
discretion. - 19- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme048.jpg]
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America. “Domestic Subsidiary” shall mean each Subsidiary of the Borrower that
is organized under the laws of the United States or any state thereof, or the
District of Columbia. “Drawing” shall have the meaning provided in Section
3.4(b). “EBITDAX” shall mean, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of the Borrower and the Restricted Subsidiaries for such period plus (a) the sum
of (in each case without duplication and to the extent the respective amounts
described in subclauses (i) through (xii) of this clause (a) are otherwise
deducted (and not added back) in arriving at such Consolidated Net Income for
the respective period for which EBITDAX is being determined): (i) provision for
Taxes based on income, profits or capital of the Borrower and the Restricted
Subsidiaries for such period, including, without limitation, state, franchise
and similar taxes and foreign withholding taxes (including penalties and
interest related to taxes or arising from tax examinations), (ii) Interest
Expense (and to the extent not included in Interest Expense, (x) solely to the
extent deducted from Consolidated Net Income, all cash dividend payments
(excluding items eliminated in consolidation) on any series of preferred stock
or Disqualified Stock and (y) costs of surety bonds in connection with financing
activities) of the Borrower and the Restricted Subsidiaries for such period (net
of interest income of the Borrower and the Restricted Subsidiaries for such
period), (iii) depreciation, depletion and amortization expenses of the Borrower
and the Restricted Subsidiaries for such period including, the amortization of
intangible assets, deferred financing fees and Capitalized Software Expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits, (iv) business
optimization expenses and other restructuring charges or reserves (which, for
the avoidance of doubt, shall include, without limitation, the effect of
inventory optimization programs, facility closure, facility consolidations,
retention, severance, systems establishment costs, contract termination costs,
future lease commitments and excess pension charges), (v) any other non-cash
charges; provided, that, for purposes of this subclause (v), any non-cash
charges or losses shall be treated as cash charges or losses in any subsequent
period during which cash disbursements attributable thereto are made (but
excluding, for the avoidance of doubt, amortization of a prepaid cash item that
was paid in a prior period), (vi) the amount of management, consulting,
monitoring, transaction and advisory fees and related expenses paid to the
Sponsors and any other Co-Investor (or any - 20- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme049.jpg]
accruals related to such fees and related expenses) during such period to the
extent permitted under Section 9.9(g) and Section 9.9(j), (vii) any costs or
expense incurred pursuant to any management equity plan or stock option plan or
any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such cost or expenses
are funded with cash proceeds contributed to the capital of the Borrower or a
Subsidiary Guarantor or net cash proceeds of an issuance of Equity Interests of
the Borrower (other than Disqualified Stock), (viii) any deductions (less any
additions) attributable to minority interests except, in each case, to the
extent of cash paid or received, (ix) the amount of any loss attributable to a
new plant or facility, until the date that is 12 months after the date of
completing construction of or acquiring such plant or facility, as the case may
be; provided that (A) such losses are reasonably identifiable and factually
supportable and certified by a responsible officer of the Borrower and (B)
losses attributable to such plant or facility after 12 months from the date of
completing such construction of or acquiring such plant or facility, as the case
may be, shall not be included in this clause (ix), (x) exploration expenses or
costs (to the extent the Borrower adopts the successful efforts method of
accounting), (xi) with respect to any joint venture that is not a Restricted
Subsidiary and solely to the extent relating to any net income referred to in
clause (v) of the definition of “Consolidated Net Income”, an amount equal to
the proportion of those items described in clauses (i) and (ii) above relating
to such joint venture corresponding to the Borrower’s and the Restricted
Subsidiaries’ proportionate share of such joint venture’s Consolidated Net
Income (determined as if such joint venture were a Restricted Subsidiary), and
(xii) one-time costs associated with commencing Public Company Compliance; minus
(b) the sum of (without duplication and to the extent the amounts described in
this clause (b) increased such Consolidated Net Income for the respective period
for which EBITDAX is being determined) non-cash items increasing Consolidated
Net Income of the Borrower and the Restricted Subsidiaries for such period (but
excluding any such items (A) in respect of which cash was received in a prior
period or will be received in a future period or (B) which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges that
reduced EBITDAX in any prior period). Notwithstanding anything to the contrary
contained herein and subject to adjustments as provided under clause (a)(x)
above and other adjustments permitted hereunder with respect to acquisitions,
Dispositions and other transactions occurring following the Closing Date and
pursuant to the definition of “Pro Forma Basis”, EBITDAX shall be deemed to be
$338,000,000 for the fiscal quarter ended September 30, 2011, $386,000,000 for
the fiscal quarter ended December 31, 2011, $344,000,000 for the fiscal quarter
ended March 31, 2012 and $375,000,000 for the fiscal quarter ending June 30,
2012. - 21- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme050.jpg]
Notwithstanding the foregoing, the aggregate amount of add-backs made pursuant
to subclause (iv) above and the aggregate amount of operating expense reductions
and other operating improvements, synergies or cost savings reasonably expected
to result from the Transactions that are included in EBITDAX in any
four-fiscal-quarter period shall not exceed 15% of EBITDAX (prior to giving
effect to such add-backs) for such period. “EEA Financial Institution” means (a)
any credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any institution established
in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent. “EEA Member Country” means any of the member states of the
European Union, Iceland, Liechtenstein, and Norway. “EEA Resolution Authority”
means any public administrative authority or any Person entrusted with public
administrative authority of any EEA Member Country (including any delegee)
having responsibility for the resolution of any EEA Financial Institution.
“Eighth Amendment” shall mean that certain Eighth Amendment to Credit Agreement,
dated as of May 23, 2018, among Holdings, the Borrower, the Lenders party
thereto and the Administrative Agent. “Eighth Amendment Effective Date” shall
have the meaning given to the term Amendment Effective Date in the Eighth
Amendment. “Engineering Reports” shall have the meaning provided in Section
2.14(c). “Environmental Claims” shall mean any and all actions, suits, orders,
decrees, demands, demand letters, claims, liens, notices of noncompliance,
restrictions on use, operations or transferability, violation or potential
responsibility or investigation (other than internal reports prepared by or on
behalf of the Borrower or any of the Subsidiaries (a) in the ordinary course of
such Person’s business or (b) as required in connection with a financing
transaction or an acquisition or disposition of real estate) or proceedings
arising under or based upon any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereinafter, “Claims”),
including, without limitation, (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law and (ii)
any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands.
“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect - 22- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme051.jpg]
and in each case as amended, and any binding judicial or administrative
interpretation thereof, including any binding judicial or administrative order,
consent decree or judgment, relating to the protection of the environment,
including, without limitation, ambient air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands, or human
health or safety (to the extent relating to human exposure to Hazardous
Materials), or Hazardous Materials. “EP Brazil” shall have the meaning provided
in the recitals to this Agreement. “EP Egypt” shall have the meaning provided in
the recitals to this Agreement. “EPE US LLC” shall have the meaning provided in
the recitals to this Agreement. “Equity Interests” of any person shall mean any
and all shares, interests, rights to purchase or otherwise acquire, warrants,
options, participations or other equivalents of or interests in (however
designated) equity or ownership of such person, including any preferred stock,
any limited or general partnership interest and any limited liability company
membership interest, and any securities or other rights or interests convertible
into or exchangeable for any of the foregoing. “Equity Investment” shall have
the meaning provided in the recitals to this Agreement. “ERISA” shall mean the
Employee Retirement Income Security Act of 1974, as amended from time to time.
Section references to ERISA are to ERISA as in effect on the Closing Date and
any subsequent provisions of ERISA amendatory thereof, supplemental thereto or
substituted therefor. “ERISA Affiliate” shall mean each person (as defined in
Section 3(9) of ERISA) that together with the Borrower would be deemed to be a
“single employer” within the meaning of Section 414(b) or (c) of the Code or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code. “EU Bail-In
Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor Person), as in effect from time to
time. “Euro” means the lawful single currency unit of the Participating Member
States. “Event of Default” shall have the meaning provided in Section 11.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder. “Exchange Rate” shall mean on
any day with respect to any currency (other than Dollars), the rate at which
such currency may be exchanged into any other currency (including Dollars), as
set forth at approximately 11:00 a.m. (London time) on such day on the Reuters
World Currency Page for such currency. In the event that such rate does not
appear on any - 23- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme052.jpg]
Reuters World Currency Page, the Exchange Rate shall beapplicable currency
exchange rate determined by reference to such other publicly available service
for displaying exchange rates as may be agreed by the Administrative Agent and
the Borrower, or, in the absence of such agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
11:00 a.m., local time, on such date for the purchase of the relevant currency
for delivery two Business Days later.clauses (b) and (c) of the definition of
“Dollar Equivalent” in this Agreement. “Excluded Accounts” shall mean (a) each
account all or substantially all of the deposited funds in which comprise
amounts utilized to fund payroll, employee benefit or tax obligations of the
Borrower and its Subsidiaries, (b) all accounts that are used solely as an
escrow account or as a fiduciary or trust account, (c) any disbursement account,
(d) any other account that is contractually obligated to be segregated from the
other assets of the Credit Parties, in each case, for the benefit of
unaffiliated third parties, (e) operator suspense accounts relating to oil and
gas production to satisfy royalty and working interest obligations owed to third
parties, (f) collateral accounts subject to Permitted Liens under clause (d) or
(e) of the definition thereof or clause (j)(i), (o), (w) or (y) of Section 10.2,
and (g) other accounts so long as the aggregate average daily maximum balance in
any such other account over a 30-day period does not at any time exceed
$1,000,000; provided that the aggregate daily maximum balance for all such bank
accounts excluded pursuant to this clause (g) on any day shall not exceed
$5,000,000. “Excluded Equity Interests” shall mean (a) any Equity Interests with
respect to which, in the reasonable judgment of the Administrative Agent and the
Borrower evidenced in writing delivered to the Agent, the cost or other
consequences of pledging such Equity Interests in favor of the Secured Parties
under the Security Documents shall be excessive in view of the benefits to be
obtained by the Secured Parties therefrom, (b) solely in the case of any pledge
of Equity Interests of any Foreign Subsidiary or FSHCO (in each case, that is
owned directly by the Borrower or a Guarantor) to secure the Obligations, any
Equity Interest that is Voting Stock of such Foreign Subsidiary or FSHCO in
excess of 65% of the outstanding Equity Interests of such class, (c) any Equity
Interests to the extent the pledge thereof would be prohibited by any
Requirement of Law, (d) in the case of (i) any Equity Interests of any
Subsidiary to the extent the pledge of such Equity Interests is prohibited by
Contractual Requirements or (ii) any Equity Interests of any Subsidiary that is
not a Wholly owned Subsidiary at the time such Subsidiary becomes a Subsidiary,
any Equity Interests of each such Subsidiary described in clause (i) or (ii) to
the extent (A) that a pledge thereof to secure the Obligations is prohibited by
any applicable Contractual Requirement (other than customary non-assignment
provisions which are ineffective under the Uniform Commercial Code or other
applicable Requirements of Law), (B) any Contractual Requirement prohibits such
a pledge without the consent of any other party; provided that this clause (B)
shall not apply if (1) such other party is a Credit Party or a Wholly owned
Subsidiary or (2) consent has been obtained to consummate such pledge (it being
understood that the foregoing shall not be deemed to obligate the Borrower or
any Subsidiary to obtain any such consent)) and for so long as such Contractual
Requirement or replacement or renewal thereof is in effect, or (C) a pledge
thereof to secure the Obligations would give any other party (other than a
Credit Party or a Wholly owned Subsidiary) to any Contractual Requirement
governing such Equity Interests the right to terminate its obligations
thereunder (other than customary non-assignment provisions that are ineffective
under the Uniform - 24- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme053.jpg]
Commercial Code or other applicable Requirement of Law), (e) the Equity
Interests of any Immaterial Subsidiary and any Unrestricted Subsidiary, (f) the
Equity Interests of any Subsidiary of a Foreign Subsidiary, (g) any Equity
Interests of any Subsidiary to the extent that the pledge of such Equity
Interests would result in material adverse tax consequences to the Borrower or
any Subsidiary as reasonably determined by the Borrower in a writing delivered
to the Administrative Agent, (h) with respect to Term/Notes Priority Collateral,
any asset at any time that is not subject to a Lien securing the Senior Secured
Notes or the Senior Secured Term Loan Facility, and (i) any Equity Interests set
forth on Schedule 1.1(b) which have been identified on or prior to the Closing
Date in writing to the Administrative Agent by an Authorized Officer of the
Borrower and agreed to by the Administrative Agent. “Excluded Subsidiary” shall
mean (a) each Domestic Subsidiary listed on Schedule 1.1(b) and each future
Domestic Subsidiary, in each case, for so long as any such Subsidiary does not
constitute a Material Subsidiary, (b) each Domestic Subsidiary that is not a
Wholly owned Subsidiary (for so long as such Subsidiary remains a non wholly
owned Restricted Subsidiary), (c) each Domestic Subsidiary that is prohibited by
any applicable Contractual Requirement or Requirement of Law from guaranteeing
or granting Liens to secure the Obligations at the time such Subsidiary becomes
a Restricted Subsidiary (and for so long as such restriction or any replacement
or renewal thereof is in effect) or that would require consent, approval,
license or authorization of a Governmental Authority to guarantee or grant Liens
to secure the Obligations at the time such Subsidiary becomes a Restricted
Subsidiary (unless such consent, approval, license or authorization has been
received), (d) any Foreign Subsidiary, (e) any Domestic Subsidiary (i) that owns
no material assets (directly or through its Subsidiaries) other than equity
interests of one or more Foreign Subsidiaries that are CFCs or (ii) that is a
direct or indirect Subsidiary of a Foreign Subsidiary, (f) each other Domestic
Subsidiary acquired pursuant to a Permitted Acquisition financed with
Indebtedness of the type incurred pursuant to Section 10.1(k) and would be
permitted by the proviso contained in subclause (C) of Section 10.1(k)(i) and
each Restricted Subsidiary thereof that guarantees such Indebtedness to the
extent and so long as the financing documentation relating to such Permitted
Acquisition to which such Restricted Subsidiary is a party prohibits such
Restricted Subsidiary from guaranteeing or granting a Lien on any of its assets
to secure the Obligations, (g) any other Domestic Subsidiary with respect to
which, (x) in the reasonable judgment of the Administrative Agent and the
Borrower, the cost or other consequences of providing a Guarantee of or granting
Liens to secure the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom or (y) providing such a Guarantee or granting
such Liens would result in material adverse tax consequences as reasonably
determined by the Borrower, and (h) each Unrestricted Subsidiary. “Excluded Swap
Obligation” means, with respect to any Credit Party, any Secured Hedge
AgreementTransaction, if and to the extent that, all or a portion of the
guarantee of such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Secured Hedge AgreementTransaction (or any
guarantee thereof) is or becomes (as a result of a Change in Law after the date
of a transaction governed by such Secured Hedge AgreementTransaction is entered
into) illegal under the Commodity Exchange Act of 1936, as amended, or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute a Qualified ECP Guarantor at the
time such Credit Party’s guarantee or such Credit Party’s grant of such security
interest becomes effective with respect to such Secured Hedge - 25- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme054.jpg]
AgreementTransaction. If a Hedging Obligation arises under a Secured Hedge
Agreement governing more than one Secured Hedging AgreementTransaction, such
exclusion shall apply only to the portion of such Hedging Obligation that is
attributable to Secured Hedging AgreementsTransactions for which such guarantee
or security interest is or becomes illegal. “Excluded Taxes” shall mean, with
respect to the Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document, (i) Taxes imposed on or measured
by its overall net income or branch profits (however denominated, and including
(for the avoidance of doubt) any backup withholding in respect thereof under
Section 3406 of the Code or any similar provision of state, local or foreign
law), and franchise (and similar) Taxes imposed on it (in lieu of net income
Taxes), in each case by a jurisdiction (including any political subdivision
thereof) as a result of such recipient being organized in, having its principal
office in, or in the case of any Lender, having its applicable lending office
in, such jurisdiction, or as a result of any other present or former connection
with such jurisdiction (other than any such connection arising solely from this
Agreement or any other Credit Documents or any transactions contemplated
thereunder), (ii) U.S. federal withholding Tax imposed on any payment by or on
account of any obligation of any Credit Party hereunder or under any other
Credit Document that is required to be imposed on amounts payable to a Lender
(other than to the extent such Lender is an assignee pursuant to a request by
the Borrower under Section 13.7) pursuant to laws in force at the time such
Lender becomes a party hereto (or designates a new lending office), except to
the extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new lending office (or assignment), to receive
additional amounts or indemnification payments from any Credit Party with
respect to such withholding Tax pursuant to Section 5.4, (iii) any withholding
Tax imposed on any payment by or on account of any obligation of any Credit
Party hereunder or under any other Credit Document that is attributable to the
Administrative Agent’s, any Lender’s or any other recipient’s failure to comply
with Section 5.4(d) or (e) or (iv) any Tax imposed under FATCA. “Existing Class”
shall have the meaning provided in Section 2.17. “Existing Commitment” shall
have the meaning provided in Section 2.17. “Existing Commitment Class” shall
have the meaning provided in Section 2.17. “Existing Letters of Credit” shall
mean each letter of credit existing on the Closing Date and identified on
Schedule 1.1(d) and any amendments, extensions and renewals thereof. “Existing
Loans” shall have the meaning provided in Section 2.17. “Extended Commitments”
shall have the meaning provided in Section 2.17. “Extended Loans” shall have the
meaning provided in Section 2.17. “Extending Lender” shall have the meaning
provided in Section 2.17. “Extension Amendment” shall have the meaning provided
in Section 2.17. - 26- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme055.jpg]
“Extension Date” shall have the meaning provided in Section 2.17. “Extension
Election” shall have the meaning provided in Section 2.17. “Extension Request”
shall have the meaning provided in Section 2.17. “Extension Series” shall mean
all Extended Commitments that are established pursuant to the same Extension
Amendment (or any subsequent Extension Amendment to the extent such Extension
Amendment expressly provides that the Extended Commitments provided for therein
are intended to be a part of any previously established Extension Series) and
that provide for the same interest margins, extension fees, maturity and other
terms. “Facility” shall mean this Agreement and the Commitments and the
extensions of credit made hereunder. “Fair Market Value” shall mean, with
respect to any asset or group of assets on any date of determination, the value
of the consideration obtainable in a Disposition of such asset at such date of
determination assuming a Disposition by a willing seller to a willing purchaser
dealing at arm’s length and arranged in an orderly manner over a reasonable
period of time having regard to the nature and characteristics of such asset, as
determined by the Borrower in good faith. “FATCA” shall mean Sections 1471
through 1474 of the Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), or any Treasury regulations promulgated thereunder or
official administrative interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement, treaty or convention among Governmental
Authorities and implementing such Sections of the Code. “Federal Funds Effective
Rate” shall mean, for any day, the weighted average of the per annum rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on such day, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York or, if such rate
is not so published for any date that is a Business Day, the Federal Funds
Effective Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) of the quotations for such day
for such transactions received by the Administrative Agent from three Federal
Funds brokers of recognized standing selected by it; provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement. “Fifth Amendment” shall mean that
certain Fifth Amendment to Credit Agreement, dated as of May 2, 2016, among
Holdings, the Borrower, the Lenders party thereto and the Administrative Agent.
“Fifth Amendment Effective Date” shall have the meaning given to the term
Amendment Effective Date in the Fifth Amendment. - 27- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme056.jpg]
“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer or Assistant Treasurer of such Person.
“Financial Performance Covenant” shall mean the covenant, as the context may
require, either or both of the covenants of the Borrower set forth in Section
10.11. “Foreign Corporate Subsidiary” shall mean a Foreign Subsidiary that is
treated as a corporation for U.S. federal income tax purposes. “Foreign Plan”
shall mean any employee benefit plan, program, policy, arrangement or agreement
maintained or contributed to by the Borrower or any of its Subsidiaries with
respect to employees employed outside the United States other than any
government or state sponsored plan or similar program that is not administered
by the Borrower or any of its Subsidiaries. “Foreign Subsidiary” shall mean each
Subsidiary of the Borrower that is not a Domestic Subsidiary. “Formula Amount”,
at any time, shall mean an amount equal to the Borrowing Base (as defined in and
determined pursuant to the Senior Unsecured Notes Indenture in effect on the
Closing Date (whether or not the Senior Unsecured Notes are outstanding) at such
time. “Fronting Fee” shall have the meaning provided in Section 4.1(c). “FSHCO”
shall mean any Domestic Subsidiary that owns (directly or through its
Subsidiaries) no material assets other than the Equity Interests of one or more
Foreign Subsidiaries that are CFCs. “Fund” shall mean any Person (other than a
natural person) that is (or will be) engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course. “GAAP” shall mean generally accepted accounting principles in
the United States of America, as in effect from time to time. “Governmental
Authority” shall mean any nation, sovereign or government, any state, province,
territory or other political subdivision thereof, and any entity or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including a central bank or stock
exchange. “Granting Lender” shall have the meaning provided in Section 13.6(g).
“Guarantee” shall mean the Guarantee made by any Guarantor in favor of the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit C. “Guarantee Obligations” shall mean, as to any Person, any
obligation of such Person guaranteeing or intended to guarantee any Indebtedness
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, - 28- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme057.jpg]
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such Indebtedness or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain financial condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith. “Guarantors” shall mean Holdings and each Domestic Subsidiary listed on
Schedule 1.1(e) and each other Domestic Subsidiary (other than an Excluded
Subsidiary) that becomes a party to the Guarantee after the Closing Date
pursuant to Section 9.11 or otherwise. “Hazardous Materials” shall mean (a) any
petroleum or petroleum products, natural gas or natural gas liquids, radioactive
materials, friable asbestos or asbestos containing materials, urea formaldehyde
foam insulation, transformers or other equipment that contain dielectric fluid
containing regulated levels of polychlorinated biphenyls, and radon gas, (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances”, “hazardous waste”, “hazardous materials”, “extremely
hazardous waste”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, or “pollutants”, or words of similar import, under
any applicable Environmental Law and (c) any other chemical, material or
substance, which is prohibited, limited or regulated by any Environmental Law.
“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, future contracts, equity
or equity index swaps or options, bond or bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, total
return swap, credit spread transaction, repurchase transaction, reserve
repurchase transaction, securities lending transaction, weather index
transaction, spot contracts, fixed-price physical delivery contracts, whether or
not exchange traded, or any other similar transactions or any combination of any
of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any - 29- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme058.jpg]
such obligations or liabilities under any Master Agreement. Notwithstanding the
foregoing, agreements or obligations to physically sell any commodity at any
index-based price shall not be considered Hedge Agreements. “Hedge Bank” shall
mean (a) any Person (other than the Borrower or any of its Subsidiaries) that
(x) at the time it enters into a Hedge AgreementTransaction is a Lender or Agent
or an Affiliate of a Lender or Agent, or (y) at any time after it enters into a
Hedge Agreement itTransaction becomes a Lender or Agent or an Affiliate of a
Lender or Agent or (b) with respect to any Hedge AgreementTransaction that is in
effect on the Closing Date, any Person (other than the Borrower or any of its
Subsidiaries) that (x) is a Lender or Agent or an Affiliate of a Lender or Agent
on the Closing Date or (y) is listed on Schedule 1.1(f) (and, in the case of
this clause (y), any Affiliate of such Person). “Hedge PV” shall mean, with
respect to any commodity Hedge AgreementTransaction, the present value,
discounted at 9% per annum, of the future receipts expected to be paid to the
Borrower or the Restricted Subsidiaries underin respect of such Hedge
AgreementTransaction netted against the most recent Bank Price Deck provided to
the Borrower by the Administrative Agent pursuant to Section 2.14(i) in good
faith; provided, however, that the “Hedge PV” shall never be less than $0.00.
“Hedge Transaction” shall mean any trade or other transaction entered into by a
Person under a Hedge Agreement. “Hedging Condition” shall mean the circumstance
that as of the date that is 90 days following the Closing Date, the Borrower
shall have entered into or be subject to Hedge Agreements in respect of
commodities the net notional volumes for which are not less than 40% of the
reasonably anticipated projected Hydrocarbon production on a forward basis from
the Credit Parties’ total Proved Developed Producing Reserves as forecast based
upon the Initial Reserve Report for a term of five years (or for a shorter
period if an equal amount of such notional volumes is hedged on a
weighted-average basis (e.g., 80% of such anticipated production for a period of
2.5 years)). It is understood and agreed that the Hedging Condition is satisfied
as of the Closing Date. “Hedging Obligations” shall mean, with respect to any
Person, the obligations of such Person under Hedge Agreements. “Highest Lawful
Rate” means, with respect to each Lender, the maximum non-usurious interest
rate, if any, that at any time or from time to time may be contracted for,
taken, reserved, charged or received on the Loans under laws applicable to such
Lender which are presently in effect or, to the extent allowed by law, under
such applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws allow as of the date
hereof. “Historical Financial Statements” shall mean (a) the audited
consolidated balance sheets of the Acquired EP Business and its consolidated
Subsidiaries as of December 30, 2009, 2010 and 2011, and the related audited
statements of income and comprehensive income, statements of changes in
shareholders’ equity and statements of cash flows for each of the fiscal - 30-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme059.jpg]
years in the three-year period ended December 31, 2011 and (b) the unaudited
interim consolidated balance sheet of the Acquired EP Business and its
consolidated Subsidiaries as of March 31, 2012, and the related statement of
income and comprehensive income, statement of changes in shareholders’ equity
and statement of cash flows for the fiscal quarter ended March 31, 2011;
provided that the audited consolidated financial statements contained in the
Registration Statement on Form 10 dated September 16, 2011 and filed with the
SEC, together with consolidated financial statements for subsequent fiscal
periods (to the extent required under Section 6(h)) prepared on a basis
substantially consistent therewith (subject to the absence of footnotes and
audit adjustments), will satisfy the requirements of Section 6(h). “Holdings”
shall have the meaning provided in the recitals to this Agreement. “Hydrocarbon
Interests” shall mean all rights, titles, interests and estates now or hereafter
acquired in and to oil and gas leases, oil, gas and mineral leases, or other
liquid or gaseous hydrocarbon leases, mineral fee interests, overriding royalty
and royalty interests, net profit interests and production payment interests,
including any reserved or residual interests of whatever nature. “Hydrocarbons”
shall mean oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom. “Immaterial Subsidiary” shall mean any
Subsidiary that is not a Material Subsidiary. “Increasing Lender” shall have the
meaning provided in Section 2.16. “Incremental Agreement” shall have the meaning
provided in Section 2.16. “Incremental Increase” shall have the meaning provided
in Section 2.16. “Indebtedness” of any Person shall mean, if and to the extent
(other than with respect to clause (g) below) the same would constitute
indebtedness or a liability in accordance with GAAP, without duplication, (a)
all indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (c) the deferred purchase price of assets or services that in
accordance with GAAP would be required to be shown as a liability on the balance
sheet of such Person (other than (i) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (ii) obligations resulting under firm transportation contracts or
take or pay contracts entered into in the ordinary course of business), (d) the
face amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder, (e) the principal component of
all Capitalized Lease Obligations of such Person, (f) net Hedging Obligations of
such Person, (g) all indebtedness (excluding prepaid interest thereon) of any
other Person secured by any Lien on any property owned by such Person, whether
or not such Indebtedness has been assumed by such Person, (h) the amount of all
obligations of such Person with respect to the redemption, repayment or other
repurchase in respect of Disqualified Stock (excluding accrued dividends that
have not increased the liquidation preference of such Disqualified Stock), (i)
the undischarged balance of any - 31- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme060.jpg]
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment and (j) without duplication, all
Guarantee Obligations of such Person; provided that Indebtedness shall not
include (i) trade and other ordinary-course payables and accrued expenses
arising in the ordinary course of business, (ii) deferred or prepaid revenues,
(iii) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty or other unperformed obligations of the respective
seller, (iv) in the case of the Borrower and its Restricted Subsidiaries, (A)
all intercompany Indebtedness having a term not exceeding 364 days (inclusive of
any roll-over or extensions of terms) and made in the ordinary course of
business and (B) intercompany liabilities in connection with the cash
management, tax and accounting operations of the Borrower and the Restricted
Subsidiaries, (v) obligations under the Purchase and Sale Agreement and any
other agreements or instruments contemplated thereby, in each case, as amended,
restated supplemented or otherwise modified from time to time, (vi) Production
Payments and Reserve Sales, (vii) in-kind obligations relating to net oil,
natural gas liquids or natural gas balancing positions arising in the ordinary
course of business and (viii) any obligation in respect of a farm-in agreement
or similar arrangement whereby such Person agrees to pay all or a share of the
drilling, completion or other expenses of an exploratory or development well
(which agreement may be subject to a maximum payment obligation, after which
expenses are shared in accordance with the working or participation interest
therein or in accordance with the agreement of the parties) or perform the
drilling, completion or other operation on such well in exchange for an
ownership interest in an oil or gas property. For purposes hereof, the amount of
any net Hedging Obligations on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (g) above shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the Fair
Market Value of the property encumbered thereby as determined by such Person in
good faith. “Indemnified Liabilities” shall have the meaning provided in Section
13.5. “Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by, any payment by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document other than (a) Excluded Taxes and
(b) Other Taxes. “Industry Investment” shall mean Investments and/or
expenditures made in the ordinary course of, and of a nature that is or shall
have become customary in, the Oil and Gas Business as a means of actively
engaging therein through agreements, transactions, interests or arrangements
that permit one to share risks or costs, comply with regulatory requirements
regarding local ownership or satisfy other objectives customarily achieved
through the conduct of Oil and Gas Business jointly with third parties,
including: (1) ownership interests (directly or through equity) in oil and gas
properties or gathering, transportation, processing, or related systems; and (2)
Investments and/or expenditures in the form of or pursuant to operating
agreements, processing agreements, farm-in agreements, farm-out agreements,
development agreements, area of mutual interest agreements, unitization
agreements, pooling arrangements, joint bidding agreements, service contracts,
joint venture agreements, partnership agreements (whether general or limited),
and other similar agreements (including for limited liability companies) with
third parties. - 32- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme061.jpg]
“Ineligible Institution” shall mean, subject to the provisions of Section
13.6(i), the persons identified in writing to the Lead ArrangersAdministrative
Agent by the Borrower on or prior to the Closing Date, which list may be updated
from time to time after the Closing Date with the consent of the Administrative
Agent (not to be unreasonably withheld or delayed) to add any operational
competitors of the Borrower. “Information” shall have the meaning provided in
Section 8.8(a). “Information Memorandum” shall mean the Confidential Information
Memorandum in respect of the Facility dated March 2012, as modified or
supplemented prior to the Closing Date. “Initial Loans” shall have the meaning
provided in Section 2.1(a). “Initial Maturity Date” shall mean the seventh
anniversary of the Closing Date,November 23, 2021, or, if such anniversarydate
is not a Business Day, the Business Day immediately following such anniversary;
provided that if, (i) on the Term Loan Early Maturity Test Date, the aggregate
principal amount of Senior Secured Term Loans that mature 180 days after the
Term Loan Early Maturity Test Date exceeds $25.0 million, the Initial Maturity
Date shall be the Term Loan Early Maturity Test Date (or, if such date is not a
Business Day, the Business Day immediately following such date) and (ii) on the
Secured Notes Early Maturity Test Date, the aggregate principal amount of Senior
Secured Notes that mature 180 days after the Secured Notes Early Maturity Test
Date exceeds $25.0 million, the Initial Maturity Date shall be the Secured Notes
Early Maturity Test Date (or, if such date is not a Business Day, the Business
Day immediately following such date)date. “Initial Reserve Report” shall mean
the reserve engineers’ report, as of December 31, 2011, internally prepared by
the Acquired EP Business and audited by Ryder Scott Company, L.P., with respect
to the Oil and Gas Properties of the Credit Parties. “Intercompany Note” shall
mean the Intercompany Subordinated Note, dated as of the Closing Date,
substantially in the form of Exhibit I executed by the Borrower and each other
Subsidiary of the Borrower. “Interest Expense” shall mean, with respect to any
Person for any period, the sum of (a) gross interest expense of such Person for
such period on a consolidated basis (including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to any
Hedge AgreementsTransaction) payable in connection with the incurrence of
Indebtedness to the extent included in interest expense and (iii) the portion of
any payments or accruals with respect to Capitalized Lease Obligations allocable
to interest expense) and (b) capitalized interest of such Person. For purposes
of the foregoing, gross interest expense shall be determined after giving effect
to any net payments made or received and costs incurred by the Borrower and the
Restricted Subsidiaries with respect to any interest rate Hedge
AgreementsTransaction, and interest on a Capitalized Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by the Borrower to be
the rate of interest implicit in such Capitalized Lease Obligation in accordance
with GAAP. - 33- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme062.jpg]
“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9. “Interim
Redetermination” shall have the meaning provided in Section 2.14. “Interim
Redetermination Date” shall mean the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.14. “Investment” shall have the meaning provided in
Section 10.5. “ISP” shall mean, with respect to any Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance). “Issuer Documents” shall mean, with respect to
any Letter of Credit, the Letter of Credit Application, and any other document,
agreement and instrument entered into by the applicable Issuing Bank and the
Borrower (or any Restricted Subsidiary) or in favor of the applicable Issuing
Bank and relating to such Letter of Credit. “Issuing Bank” shall mean (a)
JPMorgan Chase Bank, N.A., any of its Affiliates or any replacement or successor
appointed pursuant to Section 3.6, (b) Citibank, N.A. and any of its Affiliates,
and (c) if requested by the Borrower and reasonably acceptable to the
Administrative Agent, any other Person who is a Lender at the time of such
request and who accepts such appointment (it being understood that, if any such
Person ceases to be a Lender hereunder, such Person will remain an Issuing Bank
with respect to any Letter of Credit issued by such Person that remained
outstanding as of the date such Person ceased to be a Lender). If the Borrower
requests JPMorgan Chase Bank, N.A. to issue a Letter of Credit, JPMorgan Chase
Bank, N.A. may, in its discretion, arrange for such Letter of Credit to be
issued by Affiliates of the Administrative Agent or any Lender, and in each such
case the term “Issuing Bank” shall include any such Affiliate or Lender with
respect to Letters of Credit issued by such Affiliate or Lender. References
herein and in the other Credit Documents to an Issuing Bank shall be deemed to
refer to the Issuing Bank in respect of the applicable Letter of Credit or to
all Issuing Banks, as the context requires. “Joint Bookrunners” shall mean J.P.
Morgan Securities LLC, Citigroup Global Markets Inc., Credit Suisse Securities
(USA) LLC, Deutsche Bank Securities Inc., BMO Capital Markets Corp., RBC Capital
Markets, the investment banking division of Royal Bank of Canada, RBC Capital
Markets, UBS Securities LLC and Nomura Securities International, Inc., each in
its capacity as joint bookrunner in respect of the Facility. “Junior Liens”
means Liens on the Collateral (other than Liens securing the Obligations) that
(i) with respect to the RBL Priority Collateral (as defined in the Senior Lien
Inter-creditor Agreement), are subordinated to the Liens granted under the
Credit Documents and (ii) with respect to the Term/Notes Priority Collateral,
are junior to, pari passu with or senior to the Liens granted under the Credit
Documents, in each case pursuant to the Senior Lien Intercreditor Agreement or
another intercreditor agreement that is not materially less favorable to the
Lenders than the Senior Lien Intercreditor Agreement (it being understood that
Junior Liens - 34- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme063.jpg]
are not required to be pari passu with other Junior Liens, and that Indebtedness
secured by Junior Liens may have Liens that are senior in priority to, or pari
passu with, or junior in priority to, other Liens constituting Junior Liens).
“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Class of Commitments or Loans that is
outstanding hereunder on such date of determination. “L/C Borrowing” shall mean
an extension of credit resulting from a drawing under any Letter of Credit which
has not been reimbursed on the date when made or refinanced as a Borrowing. All
L/C Borrowings shall be denominated in Dollars. “L/C Maturity Date” shall mean
the date that is five Business Days prior to the Maturity Date. “L/C
Obligations” shall mean, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unpaid Drawings, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn. “L/C Participant” shall have
the meaning provided in Section 3.3(a). “L/C Participation” shall have the
meaning provided in Section 3.3(a). “Lead Arrangers” shall mean J.P. Morgan
Securities LLC and Citigroup Global Markets Inc., each in its capacity as a lead
arranger in respect of the Facility. “Lender” shall have the meaning provided in
the preamble to this Agreement. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender. “Lender Default” shall mean (i) the
refusal or failure of any Lender to make available its portion of any incurrence
of Loans or participations in Letters of Credit or Swingline Loans, which
refusal or failure is not cured within two Business Days after the date of such
refusal or failure; (ii) the failure of any Lender to pay over to the
Administrative Agent, any Issuing Bank, any Swingline Lender or any other Lender
any other amount required to be paid by it hereunder within two Business Days of
the date when due, unless the subject of a good faith dispute; (iii) a Lender
has notified the Borrower or the Administrative Agent that it does not intend or
expect to comply with any of its funding obligations or has made a public
statement to that effect with respect to its funding obligations under the
Facility, (iv) the failure by a Lender to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its
obligations under the Facility, which failure is not cured after the date of
such failure, (v) a Distressed Person has admitted in writing that it is
insolvent or such Distressed Person becomes subject to a Lender-Related Distress
Event or (vi) a Lender or any Person that directly or indirectly controls such
Lender, as the case may be, is or becomes the subject of a Bail-In Action. - 35-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme064.jpg]
“Lender-Related Distress Event” shall mean, with respect to any Lender, that
such Lender or any Person that directly or indirectly controls such Lender
(each, a “Distressed Person”), as the case may be, is or becomes subject to a
voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt; provided that a Lender-Related Distress Event
shall not be deemed to have occurred solely by virtue of (i) the ownership or
acquisition of any equity interests in any Lender or any Person that directly or
indirectly controls such Lender by a Governmental Authority or an
instrumentality thereof so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender or (ii) an undisclosed administration pursuant to the laws of the
Netherlands. “Letter of Credit” shall have the meaning provided in Section 3.1
and shall include the Existing Letters of Credit and any Alternate Currency
Letters of Credit. “Letter of Credit Application” shall have the meaning
provided in Section 3.2. “Letter of Credit Commitment” shall mean $250,000,000,
as the same may be reduced from time to time pursuant to Section 3.1 (or the
equivalent thereof in an Alternate Currency). “Letter of Credit Exposure” shall
mean, with respect to any Lender, at any time, the sum of (a) the principal
amount of any Unpaid Drawings in respect of which such Lender has made (or is
required to have made) payments to the applicable Issuing Bank pursuant to
Section 3.4(a) at such time (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof) and (b) such Lender’s
Commitment Percentage of the Letters of Credit Outstanding at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the applicable
Issuing Bank pursuant to Section 3.4(a)) minus the amount of cash or deposit
account balances held by the Administrative Agent to Cash Collateralize
outstanding Letters of Credit and Unpaid Drawings under Section 3.8. “Letter of
Credit Fee” shall have the meaning provided in Section 4.1(b). “Letters of
Credit Outstanding” shall mean, at any time, the sum of, without duplication,
(a) the aggregate Stated Amount of all outstanding Letters of Credit and (b) the
aggregate principal amount of all Unpaid Drawings in respect of all Letters of
Credit. - 36- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme065.jpg]
“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate (other than an ABR Loan bearing interest by
reference to the LIBOR Rate by virtue of clause (c) of the definition of ABR).
“LIBOR Rate” shall mean, for any Interest Period with respect to any Borrowing
of a LIBOR Loan, the interest rate per annum appearing on Reuters Screen LIBOR01
Page (or on any successor page or any successor service, or any substitute page
or substitute for such service, providing rate quotations comparable to those
currently provided on Reuters Screen LIBOR01 Page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period; provided that if the quoted
interest rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement. In the event that such rate is not available at
such time for any reason, then the “LIBOR Rate” with respect to such Borrowing
of such LIBOR Loan for such Interest Period shall be determined by the
Administrative Agent by reference to such other comparable publicly available
service for displaying the offered rate for dollar deposits in the London
interbank market as may be selected by the Administrative Agent and, in the
absence of availability, then such rate shall be the rate at which dollar
deposits of an amount comparable to the Borrowing of such LIBOR Loan and for a
maturity comparable to such Interest Period are offered by the principal office
of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period. “Lien” shall mean, with
respect to any asset, (a) any mortgage, preferred mortgage, deed of trust, lien,
notice of claim of lien, hypothecation, pledge, charge, security interest or
similar encumbrance in or on such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset or (c) Production Payments and
Reserve Sales and the like payable out of Oil and Gas Properties; provided that
in no event shall an operating lease be deemed to be a Lien. “Liquidity” shall
mean, as of any date of determination, the sum of (a) the Available Commitment
on such date and (b) the aggregate amount of Unrestricted Cash of the Borrower
and the Restricted Subsidiaries at such date, less the amount of any Borrowing
Base Deficiency existing on such date of determination. “Loan” shall mean any
Initial Loan, Extended Loan or Swingline Loan made by any Lender hereunder.
“Loan Limit” shall mean, at any time, the lesser of (a) the Total Commitment at
such time and (b) the Borrowing Base at such time (including as it may be
reduced pursuant to Section 2.14(h)). “Majority Lenders” shall mean, at any
date, (a) Non-Defaulting Lenders having or holding a majority of the Adjusted
Total Commitment at such date, or (b) if the Total Commitment has been
terminated or for the purposes of acceleration pursuant to Section 11, - 37-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme066.jpg]
Non-Defaulting Lenders having or holding a majority of the outstanding principal
amount of the Loans, the Swingline Exposure and Letter of Credit Exposure
(excluding the Loans, Swingline Exposure and Letter of Credit Exposure of
Defaulting Lenders) in the aggregate at such date. “Mandatory Borrowing” shall
have the meaning provided in Section 2.1(c). “Material Adverse Effect” shall
mean a circumstance or condition affecting the business, assets, operations,
properties or financial condition of the Borrower and the Subsidiaries, taken as
a whole, that would, individually or in the aggregate, materially adversely
affect (a) the ability of the Borrower and the other Credit Parties, taken as a
whole, to perform their payment obligations under this Agreement or any of the
other Credit Documents or (b) the rights and remedies of the Agents and the
Lenders under this Agreement or under any of the other Credit Documents.
“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Restricted Subsidiary in an
aggregate principal amount exceeding $125,000,000. “Material Subsidiary” shall
mean, at any date of determination, each Restricted Subsidiary of the Borrower
(a) whose Total Assets (when combined with the assets of such Subsidiary’s
Subsidiaries, after eliminating intercompany obligations) at the last day of the
Test Period were equal to or greater than 5% of the Consolidated Total Assets of
the Borrower and the Restricted Subsidiaries at such date or (b) whose revenues
(when combined with the revenues of such Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) during such Test Period were equal to or
greater than 5% of the consolidated revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that if, at any time and from time to time after the Closing Date,
Restricted Subsidiaries that are not Material Subsidiaries have, in the
aggregate, (i) Total Assets (when combined with the assets of such Subsidiary’s
Subsidiaries, after eliminating intercompany obligations) at the last day of
such Test Period equal to or greater than 10.0% of the Consolidated Total Assets
of the Borrower and the Restricted Subsidiaries at such date or (ii) revenues
(when combined with the revenues of such Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) during such Test Period equal to or
greater than 10.0% of the consolidated revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP, then the Borrower shall, on the date on which financial statements
for such quarter are delivered pursuant to this Agreement, designate in writing
to the Administrative Agent one or more of such Restricted Subsidiaries as
“Material Subsidiaries.” “Maturity Date” shall mean, as to the applicable Loan,
the Initial Maturity Date, any maturity date related to any Extension Series of
Extended Commitments, or the Swingline Maturity Date, as applicable. “Maximum
Total Commitment” shall mean $629,420,912.00. “Minimum Borrowing Amount” shall
mean, with respect to any Borrowing of Loans, $500,000 (or, if less, the entire
remaining Commitments at the time of such Borrowing). - 38- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme067.jpg]
“Minimum Equity Amount” shall have the meaning provided in the recitals to this
Agreement. “Minority Investment” shall mean any Person (other than a Subsidiary)
in which the Borrower or any Restricted Subsidiary owns Equity Interests.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business. “Mortgage” shall mean a mortgage or a deed of
trust, deed to secure debt, trust deed, assignment of as-extracted collateral,
fixture filing or other security document entered into by the owner of a
Mortgaged Property and the Collateral Agent for the benefit of the Secured
Parties in respect of that Mortgaged Property, substantially in the form of
Exhibit D (with such changes thereto as may be necessary to account for local
law matters) or otherwise in such form as agreed between the Borrower and the
Collateral Agent. “Mortgaged Property” shall mean, initially, each parcel of
real estate and improvements thereto owned by a Credit Party and identified on
Schedule 1.1(g), and each other parcel of real property and improvements thereto
with respect to which a Mortgage is required to be granted pursuant to Section
9.11. the Oil and Gas Properties and other assets appertaining thereto that are
encumbered by a Mortgage and such other Oil and Gas Properties and other assets
appertaining thereto with respect to which a Mortgage is granted pursuant to
Section 9.11; provided that, notwithstanding any provision in any Mortgage to
the contrary, in no event shall any Building (as defined in the applicable Flood
Insurance Regulation) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) located on the Mortgaged Properties (as
defined in the applicable Mortgage) within an area having special flood hazards
and in which flood insurance is available under the National Flood Insurance Act
of 1968 be included in the definition of “Mortgaged Property” or “Mortgaged
Properties” and no such Building or Manufactured (Mobile) Home shall be
encumbered by any Mortgage. As used herein, “Flood Insurance Regulations” shall
mean (i) the National Flood Insurance Act of 1968 as now or hereafter in effect
or any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973
as now or hereafter in effect or any successor statue thereto, (iii) the
National Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as
the same may be amended or recodified from time to time, and (iv) the Flood
Insurance Reform Act of 2004 and any regulations promulgated thereunder.
“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA. “Net Income” shall mean, with respect to any
Person, the net income (loss) of such Person, determined in accordance with GAAP
and before any reduction in respect of preferred stock dividends. “Net Working
Capital” shall mean (a) all current assets of the Borrower and its Restricted
Subsidiaries, except current assets from commodity price risk management
activities arising in the ordinary course of the Oil and Gas Business less (b)
all current liabilities of the Borrower and its Restricted Subsidiaries, except
current liabilities (i) associated with asset - 39- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme068.jpg]
retirement obligations relating to Oil and Gas Properties, (ii) included in
Indebtedness and (iii) any current liabilities from commodity price risk
management activities arising in the ordinary course of the Oil and Gas
Business, in each case as set forth in the consolidated financial statements of
the Borrower prepared in accordance with GAAP. “New Borrowing Base Notice” shall
have the meaning provided in Section 2.14(d). “New Facility” means each plant or
facility which is either a new plant or facility or an expansion of an existing
plant or facility owned by the Borrower or its Restricted Subsidiaries which
receives a certificate of completion or occupancy and all relevant licenses, and
in fact commences operations. “Non-Consenting Lender” shall have the meaning
provided in Section 13.7(b). “Non-Defaulting Lender” shall mean and include each
Lender other than a Defaulting Lender. “Non-Extension Notice Date” shall have
the meaning provided in Section 3.2(b). “Non-U.S. Lender” shall mean any Lender
(a) that is not disregarded as separate from its owner for U.S. federal income
tax purposes and that is not a “United States person” as defined by Section
7701(a)(30) of the Code. or (b) that is disregarded as separate from its owner
for U.S. federal income tax purposes and whose regarded owner is not a “United
States person” as defined by Section 7701(a)(30) of the Code. “Notice of
Borrowing” shall mean a request of the Borrower in accordance with the terms of
Section 2.3(a) and substantially in the form of Exhibit B or such other form as
shall be approved by the Administrative Agent (acting reasonably). “Notice of
Conversion or Continuation” shall have the meaning provided in Section 2.6(a).
“NYMEX” shall mean the New York Mercantile Exchange. “Obligations” shall mean
all advances to, and debts, liabilities, obligations, covenants and duties of,
any Credit Party arising under any Credit Document or otherwise with respect to
any Loan or Letter of Credit or under any Secured Cash Management Agreement or
Secured Hedge AgreementTransaction, in each case, entered into with the Borrower
or any of its Restricted Subsidiaries, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof in any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of the Credit Parties under the Credit Documents (and
any of their Restricted Subsidiaries to the extent they have obligations under
the Credit Documents) include the obligation (including Guarantee Obligations)
to pay principal, interest, charges, expenses, fees, attorney costs, indemnities
and - 40- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme069.jpg]
other amounts payable by any Credit Party under any Credit Document.
Notwithstanding the foregoing, (a) the obligations of the Borrower or any
Restricted Subsidiary under any Secured Hedge AgreementTransaction and under any
Secured Cash Management Agreement that has been secured at the option of the
Borrower (such option shall be deemed exercised as reflected in the documents
related to any such Secured Hedge AgreementTransaction or Secured Cash
Management Agreement among the Borrower and the applicable Hedge Bank or Cash
Management Bank) shall be secured and guaranteed pursuant to the Security
Documents and the Guarantee only to the extent that, and for so long as, the
other Obligations are so secured and guaranteed and (b) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement and
the other Credit Documents shall not require the consent of the holders of Hedge
Obligations under Secured Hedge AgreementsTransactions or of the holders of Cash
Management Obligations under Secured Cash Management Agreements. Notwithstanding
the foregoing, Excluded Swap Obligations shall not be an Obligation of any
Guarantor that is not a Qualified ECP Guarantor. “Oil and Gas Business” shall
mean: (a) the business of acquiring, exploring, exploiting, developing,
producing, operating and disposing of interests in oil, natural gas, natural gas
liquids, liquefied natural gas and other Hydrocarbons and mineral properties or
products produced in association with any of the foregoing; (b) the business of
gathering, marketing, distributing, treating, processing, storing, refining,
selling and transporting of any production from such interests or properties and
products produced in association therewith and the marketing of oil, natural
gas, other Hydrocarbons and minerals obtained from unrelated Persons; (c) any
other related energy business, including power generation and electrical
transmission business, directly or indirectly, from oil, natural gas and other
Hydrocarbons and minerals produced substantially from properties in which
Holdings or its Restricted Subsidiaries, directly or indirectly, participate;
(d) any business relating to oil field sales and service; and (e) any business
or activity relating to, arising from, or necessary, appropriate, incidental or
ancillary to the activities described in the foregoing clauses (a) through (d)
of this definition. “Oil and Gas Properties” shall mean (a) Hydrocarbon
Interests, (b) the properties now or hereafter pooled or unitized with
Hydrocarbon Interests, (c) all presently existing or future unitization, pooling
agreements and declarations of pooled units and the units created thereby
(including all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests, (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests,
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the - 41- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme070.jpg]
Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests, (f) all tenements, hereditaments, appurtenances and
properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests and (g) all properties, rights, titles, interests and
estates described or referred to above, including any and all property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or property (excluding drilling rigs, automotive
equipment, rental equipment or other personal property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, gas processing
plants and pipeline systems and any related infrastructure to any thereof, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing. “Ongoing Hedges”
shall have the meaning provided in Section 10.10(a). “Other Currency” shall have
the meaning provided in Section 3.13. “Other Taxes” shall mean any and all
present or future stamp, registration, documentary, intangible, recording,
filing or any other excise, property or similar Taxes (including interest,
fines, penalties, additions to tax and related reasonable out-of-pocket expenses
with regard thereto) arising from any payment made hereunder or made under any
other Credit Document or from the execution or delivery of, registration or
enforcement of, consummation or administration of, or otherwise with respect to,
this Agreement or any other Credit Document; provided that such term shall not
include any of the foregoing Taxes (i) that result from an assignment, grant of
a participation pursuant to Section 13.6(c) or transfer or assignment to or
designation of a new lending office or other office for receiving payments under
any Credit Document (“Assignment Taxes”) to the extent such Assignment Taxes are
imposed as a result of a connection between the assignor/participating Lender
and/or the assignee/Participant and the taxing jurisdiction (other than a
connection arising solely from any Credit Documents or any transactions
contemplated thereunder), except to the extent that any such action described in
this proviso is requested or required by the Borrower, or (ii) that are Excluded
Taxes. “Overnight Rate” shall mean, for any day, the greater of (a) the Federal
Funds Effective Rate and (b) an overnight rate determined by the Administrative
Agent or the applicable Issuing Bank, as the case may be, in accordance with
banking industry rules on interbank compensation. “Parent Entity” shall mean any
Person that is a direct or indirect parent company (which may be organized as a
partnership) of Holdings and/or the Borrower, as applicable. “Participant” shall
have the meaning provided in Section 13.6(c). “Participant Register” shall have
the meaning provided in Section 13.6(c). - 42- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme071.jpg]
“Participating Member States” means, together, each member state of the European
Union that adopts or has adopted the Euro as its lawful currency in accordance
with legislation of the European Union relating to the Economic and Monetary
Union (as amended or reenacted from time to time). “Patriot Act” shall have the
meaning provided in Section 13.18. “PBGC” shall mean the Pension Benefit
Guaranty Corporation established pursuant to Section 4002 of ERISA, or any
successor thereto. “Pension Act” shall mean the Pension Protection Act of 2006,
as it presently exists or as it may be amended from time to time. “Permitted
Acquisition” shall mean the acquisition, by merger or otherwise, by the Borrower
or any of the Restricted Subsidiaries of assets (including any assets
constituting a business unit, line of business or division) or Equity Interests,
so long as (a) such acquisition and all transactions related thereto shall be
consummated in all material respects in accordance with Requirements of Law; (b)
if such acquisition involves the acquisition of Equity Interests of a Person
that upon such acquisition would become a Subsidiary, such acquisition shall
result in the issuer of such Equity Interests becoming a Restricted Subsidiary
and, to the extent required by Section 9.11, a Guarantor; (c) such acquisition
shall result in the Collateral Agent, for the benefit of the Secured Parties,
being granted a security interest in any Equity Interests or any assets so
acquired to the extent required by Section 9.11; (d) after giving effect to such
acquisition, no Default or Event of Default shall have occurred and be
continuing; (e) after giving effect to such acquisition, the Borrower and its
Restricted Subsidiaries shall be in compliance with Section 9.16; and (f) the
Borrower shall be in Pro Forma Compliance after giving effect to such
acquisition (including any Indebtedness assumed or permitted to exist pursuant
to Section 10.1(k)). “Permitted Acquisition Consideration” shall mean in
connection with any Permitted Acquisition, the aggregate amount (as valued at
the Fair Market Value of such Permitted Acquisition at the time such Permitted
Acquisition is made) of, without duplication: (a) the purchase consideration
paid or payable in cash for such Permitted Acquisition, whether payable at or
prior to the consummation of such Permitted Acquisition or deferred for payment
at any future time, whether or not any such future payment is subject to the
occurrence of any contingency, and including any and all payments representing
the purchase price and any assumptions of Indebtedness and/or Guarantee
Obligations, “earn-outs” and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
Person or business and (b) the aggregate amount of Indebtedness incurred or
assumed in connection with such Permitted Acquisition; provided, in each case,
that any such future payment that is subject to a contingency shall be
considered Permitted Acquisition Consideration only to the extent of the
reserve, if any, required under GAAP (as determined at the time of the
consummation of such Permitted Acquisition) to be established in respect thereof
for the Borrower or its Restricted Subsidiaries. - 43- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme072.jpg]
“Permitted Additional Debt” shall mean any senior, senior subordinated or
subordinated Indebtedness issued by the Borrower or a Guarantor, (a) the terms
of which do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligation prior to the 91st day after the Latest Maturity Date as
in effect on the date of determination (other than customary offers to purchase
upon a change of control, asset sale or casualty or condemnation event and
customary acceleration rights after an event of default), (b) the covenants,
events of default, guarantees and other terms of which (other than interest
rate, fees, funding discounts and redemption or prepayment premiums determined
by the Borrower to be “market” rates, fees, discounts and premiums at the time
of issuance or incurrence of any such Indebtedness), taken as a whole, are
determined by the Borrower to be “market” terms on the date of issuance or
incurrence and in any event are not materially adverse to the interests of the
Lenders, taken as a whole, relative to the terms of the Senior Unsecured Notes
Indenture, taken as a whole, and do not require the maintenance or achievement
of any financial performance standards other than as a condition to taking
specified actions; provided that a certificate of an Authorized Officer of the
Borrower delivered to the Administrative Agent at least three Business Days
prior to the incurrence or issuance of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
relevant criteria set forth above, as applicable, shall be conclusive evidence
that such terms and conditions satisfy such relevant standard, (c) if such
Indebtedness is subordinated in right of payment to the Obligations, the terms
of such Indebtedness provide for customary subordination of such Indebtedness to
the Obligations and (d) no Subsidiary of the Borrower (other than a Guarantor)
is an obligor under such Indebtedness. “Permitted Holders” shall mean (i) the
Co-Investors (and each Person to whom any Co-Investor transfers Equity Interests
of the Borrower or any Parent Entity in connection with the primary equity
syndication following the Closing Date), (ii) officers, directors, employees and
other members of management of the Borrower (or any of its Parent Entities) or
any of its Restricted Subsidiaries who are or become holders of Equity Interests
of the Borrower (or any Parent Entity), (iii) any Person that has no material
assets other than the capital stock of the Borrower and that, directly or
indirectly, holds or acquires beneficial ownership of 100% on a fully diluted
basis of the voting Equity Interests of the Borrower, and of which no other
Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any of the other
Permitted Holders specified in clauses (i) and (ii), beneficially owns more than
50% (or, following a Qualifying IPO, the greater of 35% and the percentage
beneficially owned by the Permitted Holders specified in clauses (i) and (ii))
on a fully diluted basis of the voting Equity Interests thereof and (iv) any
“group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as
in effect on the Closing Date) the members of which include any of the other
Permitted Holders specified in clauses (i) and (ii) and that, directly or
indirectly, hold or acquire beneficial ownership of the voting Equity Interests
of the Borrower (a “Permitted Holder Group”), so long as (1) each member of the
Permitted Holder Group has voting rights proportional to the percentage of
ownership interests held or acquired by such member and (2) no Person or other
“group” (other than the other Permitted Holders specified in clauses (i) and
(ii)) beneficially owns more than 50% (or, following a Qualifying IPO, the
greater of 35% and the percentage beneficially owned by the Permitted Holders
specified in clauses (i) and (ii)) on a fully diluted basis of the voting Equity
Interests held by the Permitted Holder Group. - 44- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme073.jpg]
“Permitted Investments” shall mean: (a) securities issued or unconditionally
guaranteed by the United States government or any agency or instrumentality
thereof, in each case having maturities and/or reset dates of not more than 24
months from the date of acquisition thereof; (b) securities issued by any state,
territory or commonwealth of the United States of America or any political
subdivision of any such state, territory or commonwealth or any public
instrumentality thereof or any political subdivision of any such state,
territory or commonwealth or any public instrumentality thereof having
maturities of not more than 24 months from the date of acquisition thereof and,
at the time of acquisition, having an investment grade rating generally
obtainable from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, then from another
nationally-recognized rating service); (c) commercial paper maturing no more
than 12 months after the date of acquisition thereof and, at the time of
acquisition, having a rating of at least A-2 or P-2 from either S&P or Moody’s
(or, if at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally-recognized rating service); (d) time
deposits with, or domestic and LIBOR certificates of deposit or bankers’
acceptances maturing no more than two years after the date of acquisition
thereof issued by, any Lender or any other bank or trust company having combined
capital, surplus and undivided profits of not less than $500,000,000 in the case
of domestic banks and $100,000,000 (or the Dollar equivalent thereof) in the
case of foreign banks; (e) repurchase agreements with a term of not more than
180 days for underlying securities of the type described in clauses (a), (b) and
(d) above entered into with any bank meeting the qualifications specified in
clause (d) above or securities dealers of recognized national standing; (f)
marketable short-term money market and similar funds (i) either having assets in
excess of $500,000,000 or (ii) having a rating of at least A-2 or P-2 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally-recognized
rating service); (g) shares of investment companies that are registered under
the Investment Company Act of 1940 and substantially all the investments of
which are one or more of the types of securities described in clauses (a)
through (f) above; and (h) in the case of Investments by any Restricted Foreign
Subsidiary or Investments made in a country outside the United States of
America, other customarily utilized high-quality Investments in the country
where such Restricted Foreign Subsidiary is located or in which such Investment
is made. “Permitted Junior Amount”, at any time, shall mean an amount equal to
(i) the greatest of (1) $3,000,000,000, (2) the sum of (x) $500,000,000 and (y)
30% of Adjusted Consolidated Net Tangible Assets (measured at such time based
upon the financial statements - 45- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme074.jpg]
most recently available prior to such date) and (3) the Formula Amount in effect
at such time, minus (ii) the amount of the Total Commitment in effect at such
time. “Permitted Liens” shall mean: (a) Liens for taxes, assessments or
governmental charges or claims not yet overdue for a period of more than 30 days
or that are being contested in good faith and by appropriate proceedings for
which appropriate reserves have been established to the extent required by and
in accordance with GAAP (or in the case of any Foreign Subsidiary, the
comparable accounting principles in the relevant jurisdiction), or for property
taxes on property that the Borrower or one of its Subsidiaries has determined to
abandon if the sole recourse for such tax, assessment, charge or claim is to
such property; (b) Liens in respect of property or assets of the Borrower or any
of the Restricted Subsidiaries imposed by law, such as landlords’, vendors’,
suppliers’, carriers’, warehousemen’s, repairmen’s, construction contractors’,
workers’ and mechanics’ Liens and other similar Liens arising in the ordinary
course of business or incident to the exploration, development, operation or
maintenance of Oil and Gas Properties, in each case so long as such Liens arise
in the ordinary course of business and do not individually or in the aggregate
have a Material Adverse Effect; (c) Liens arising from judgments or decrees in
circumstances not constituting an Event of Default under Section 11.9; (d) Liens
incurred or pledges or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security, old age pension,
public liability obligations or similar legislation, and deposits securing
liabilities to insurance carriers under insurance or self-insurance arrangements
in respect of such obligations, or to secure (or secure the Liens securing)
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
the Borrower or any Subsidiary; (e) deposits and other Liens securing (or
securing the bonds or similar instruments securing) the performance of tenders,
statutory obligations, plugging and abandonment obligations, surety, stay,
customs and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (including
letters of credit issued in lieu of such bonds or to support the issuance
thereof) incurred in the ordinary course of business, including those incurred
to secure health, safety and environmental obligations in the ordinary course of
business, or otherwise constituting Investments permitted by Section 10.5; (f)
ground leases, subleases, licenses or sublicenses in respect of real property on
which facilities owned or leased by the Borrower or any of its Restricted
Subsidiaries are located; (g) easements, rights-of-way, licenses, restrictions
(including zoning restrictions), title defects, exceptions, deficiencies or
irregularities in title, encroachments, protrusions, - 46- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme075.jpg]
servitudes, permits, conditions and covenants and other similar charges or
encumbrances (including in any rights-of-way or other property of the Borrower
or its Restricted Subsidiaries for the purpose of roads, pipelines, transmission
lines, transportation lines, distribution lines for the removal of gas, oil or
other minerals or timber, and other like purposes, or for joint or common use of
real estate, rights of way, facilities and equipment) not interfering in any
material respect with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole and, to the extent reasonably agreed by the
Administrative Agent, any exception on the title reports issued in connection
with any Borrowing Base Property; (h) (i) any interest or title of a lessor,
sublessor, licensor or sublicensor under any lease, liens reserved in oil, gas
or other Hydrocarbons, minerals, leases for bonus, royalty or rental payments
and for compliance with the terms of such lease and (ii) any interest or title
of a lessor, sublessor, licensor or sublicensor or secured by a lessor’s,
sublessor’s, licensor’s or sublicensor’s interest under any lease, sublease,
license or sublicense entered into by the Borrower or any Restricted Subsidiary
in the ordinary course of business or otherwise permitted by this Agreement; (i)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;
(j) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued for
the account of the Borrower or any of its Restricted Subsidiaries; provided that
such Lien secures only the obligations of the Borrower or such Restricted
Subsidiaries in respect of such letter of credit or bankers’ acceptance to the
extent permitted under Section 10.1; (k) leases, licenses, subleases or
sublicenses granted to others not interfering in any material respect with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole; (l)
Liens arising from precautionary Uniform Commercial Code financing statement or
similar filings made in respect of operating leases entered into by the Borrower
or any of its Restricted Subsidiaries; (m) Liens created in the ordinary course
of business in favor of banks and other financial institutions over credit
balances of any bank accounts of the Borrower and the Restricted Subsidiaries
held at such banks or financial institutions, as the case may be, to facilitate
the operation of cash pooling and/or interest set-off arrangements in respect of
such bank accounts in the ordinary course of business; (n) Liens which arise in
the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, farm-in agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or - 47- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme076.jpg]
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements that are usual or
customary in the oil and gas business and are for claims which are not
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP; provided that any such Lien referred to
in this clause does not materially impair the use of the property covered by
such Lien for the purposes for which such property is held by the Borrower or
any Restricted Subsidiary; (o) Liens on pipelines and pipeline facilities that
arise by operation of law or other like Liens arising by operation of law in the
ordinary course of business and incident to the exploration, development,
operation and maintenance of Oil and Gas Properties, each of which is in respect
of obligations that do not constitute Indebtedness for borrowed money and are
not yet overdue for a period of more than 30 days or which are being contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; and (p) any zoning or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property that does not materially interfere with the ordinary
conduct of the business of the Borrower and its Restricted Subsidiaries, taken
as a whole. “Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing plus an amount equal to
any existing commitment unutilized and letters of credit undrawn thereunder, (B)
if the Indebtedness being Refinanced is Indebtedness permitted by Section
10.1(i) or 10.1(k), the direct and contingent obligors with respect to such
Permitted Refinancing Indebtedness immediately prior to such Refinancing are not
changed as a result of such Refinancing (except that a Credit Party may be added
as an additional obligor), (C) other than with respect to a Refinancing in
respect of Indebtedness permitted pursuant to Section 10.1(h), such Permitted
Refinancing Indebtedness shall have a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Refinanced
Indebtedness, and (D) if the Indebtedness being Refinanced is Indebtedness
permitted by Section 10.1(i) or 10.1(k), terms and conditions of any such
Permitted Refinancing Indebtedness, taken as a whole, are not materially less
favorable to the Lenders than the terms and conditions of the Refinanced
Indebtedness being Refinanced (including, if applicable, as to collateral
priority and subordination, but excluding as to interest rates, fees, floors,
funding discounts and redemption or prepayment premiums); provided that a
certificate of - 48- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme077.jpg]
an Authorized Officer of the Borrower delivered to the Administrative Agent at
least three Business Days prior to the incurrence or issuance of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority. “Petroleum Industry Standards” shall mean the
Definitions for Oil and Gas Reserves promulgated by the Society of Petroleum
Engineers (or any generally recognized successor) as in effect at the time in
question. “Plan” shall mean any multiemployer or single-employer plan, as
defined in Section 4001 of ERISA and subject to Title IV of ERISA, that is or
was within any of the preceding six plan years maintained or contributed to by
(or to which there is or was an obligation to contribute or to make payments to)
the Borrower or an ERISA Affiliate (other than any Multiemployer Plan). “Plan
Asset Regulations” shall mean 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time. “Pledge Agreement” shall
mean the Pledge Agreement of even date herewith by and among the Borrower, the
other pledgors party thereto and the Collateral Agent, for the benefit of the
Secured Parties, substantially in the form of Exhibit F hereto. “Prime Rate”
shall mean the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective. “Pro Forma Basis” shall mean,
as to any Person, for any events as described below that occur subsequent to the
commencement of a period for which the financial effect of such events is being
calculated, and giving effect to the events for which such calculation is being
made, such calculation as will give pro forma effect to such events as if such
events occurred on the first day of the four consecutive fiscal quarter period
ended on or before the occurrence of such event (the “Reference Period”): (i) in
making any determination of EBITDAX, effect shall be given to any Disposition,
any acquisition, Investment, capital expenditure, construction, repair,
replacement, improvement, development, disposition, merger, amalgamation,
consolidation (including the Transactions or any similar transaction or
transactions not otherwise permitted under Section 10.3 or Section 10.5 that
require a waiver or consent of the Majority Lenders and such waiver or consent
has been obtained), any dividend, - 49- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme078.jpg]
distribution or other similar payment, any designation of any Restricted
Subsidiary as an Unrestricted Subsidiary and any Subsidiary Redesignation, and
any restructurings of the business of the Borrower or any Restricted Subsidiary
that the Borrower or any of the Restricted Subsidiaries has determined to make
and/or made and are expected to have a continuing impact and are factually
supportable, which would include cost savings resulting from head count
reduction, closure of facilities and similar operational and other cost savings,
which adjustments the Borrower determines are reasonable as set forth in a
certificate of a Financial Officer of the Borrower (the foregoing, together with
any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the term “Pro
Forma Compliance” or pursuant to Sections 10.1, 10.2, 10.510.5, 10.6 and
10.6,10.7 occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Acquisition or relevant
transaction is consummated), (ii) in making any determination on a Pro Forma
Basis, (x) all Indebtedness (including Indebtedness issued, incurred or assumed
as a result of, or to finance, any relevant transactions and for which the
financial effect is being calculated, whether incurred under this Agreement or
otherwise, but excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes) issued, incurred, assumed or permanently repaid
during the Reference Period (or, in the case of determinations made pursuant to
the definition of the term “Pro Forma Compliance” or pursuant to Sections 10.1,
10.2, 10.5 , 10.6 and 10.6,10.7, occurring during the Reference Period or
thereafter and through and including the date upon which the respective
Permitted Acquisition or relevant transaction is consummated) shall be deemed to
have been issued, incurred, assumed or permanently repaid at the beginning of
such period, (y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods,
and (z) with respect to each New Facility which commences operations and records
not less than one full fiscal quarter’s operations during the Reference Period,
the operating results of such New Facility shall be annualized on a straight
line basis during such period, and (iii) (A) any Subsidiary Redesignation then
being designated, effect shall be given to such Subsidiary Redesignation and all
other Subsidiary Redesignations after the first day of the relevant Reference
Period and on or prior to the date of the respective Subsidiary Redesignation
then being designated, collectively, and (B) any designation of a Restricted
Subsidiary as an Unrestricted Subsidiary, effect shall be given to such
designation and all other designations of Restricted Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Restricted
Subsidiary as an Unrestricted Subsidiary, collectively. Pro forma calculations
made pursuant to the definition of the term “Pro Forma Basis” shall be
determined in good faith by a Financial Officer of the Borrower and may include,
(i) for any fiscal period ending on or prior to the third anniversary of any
relevant pro forma event (but not for any fiscal period ending after such third
anniversary), adjustments to reflect (1) operating expense reductions and other
operating improvements, synergies or cost savings reasonably expected to result
from such relevant pro forma event (including, to the extent applicable, the
Transactions) and (2) all adjustments of the type used in connection with the
calculation of Adjusted EBITDA as set forth in the “Summary Historical and Pro
Forma Consolidated Financial and Other Operating Data” under “Summary” in the
Senior Notes - 50- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme079.jpg]
Offering Memorandum to the extent such adjustments, without duplication,
continue to be applicable. For purposes of this definition, any amount in a
currency other than Dollars will be converted to Dollars based on the average
exchange rate for such currency for the most recent twelve month period
immediately prior to the date of determination in a manner consistent with that
used in calculating EBITDAX for the applicable period. “Pro Forma Compliance”
shall mean, at any date of determination, that the Borrower and the Restricted
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect on
a Pro Forma Basis to the relevant transactions (including the assumption, the
issuance, incurrence and permanent repayment of Indebtedness), with theeach
Financial Performance Covenant recomputed as at the last day of the most
recently ended fiscal quarter of the Borrower and the Restricted Subsidiaries
for which the financial statements and certificates required pursuant to Section
9.1(a) or Section 9.1(b) have been or were required to have been delivered.
“Production Payments and Reserve Sales” shall mean the grant or transfer by the
Borrower or any of its Restricted Subsidiaries to any Person of a royalty,
overriding royalty, net profits interest, production payment (whether volumetric
or dollar-denominated), partnership or other interest in Oil and Gas Properties,
reserves or the right to receive all or a portion of the production or the
proceeds from the sale of production attributable to such properties where the
holder of such interest has recourse solely to such production or proceeds of
production, subject to the obligation of the grantor or transferor to operate
and maintain, or cause the subject interests to be operated and maintained, in a
reasonably prudent manner or other customary standard or subject to the
obligation of the grantor or transferor to indemnify for environmental, title or
other matters customary in the Oil and Gas Business, including any such grants
or transfers. “Proposed Acquisition” shall have the meaning provided in Section
10.10(a). “Proposed Borrowing Base” shall have the meaning provided in Section
2.14(c)(i). “Proposed Borrowing Base Notice” shall have the meaning provided in
Section 2.14(c)(ii). “Proved Developed Producing Reserves” shall mean oil and
gas reserves that, in accordance with Petroleum Industry Standards, are
classified as both “Proved Reserves” and “Developed Producing Reserves.” “Proved
Developed Reserves” shall mean oil and gas reserves that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and one
of the following: (a) “Developed Producing Reserves” or (b) “Developed
Non-Producing Reserves.” “Proved Reserves” shall mean oil and gas reserves that,
in accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and one of the following: (a) “Developed Producing Reserves”, (b)
“Developed Non-Producing Reserves” or (c) “Undeveloped Reserves”. - 51-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme080.jpg]
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Company Compliance” shall mean compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the provisions of the Securities Act and the Exchange Act,
and the rules of national securities exchange listed companies (in each case, as
applicable to companies with equity or debt securities held by the public),
including procuring directors’ and officers’ insurance, legal and other
professional fees, and listing fees. “Purchase and Sale Agreement” shall have
the meaning provided in the recitals to this Agreement. “PV-9” shall mean, with
respect to any Proved Reserves expected to be produced from any Borrowing Base
Properties, the net present value, discounted at 9% per annum, of the future net
revenues expected to accrue to the Borrower’s and the Credit Parties’ collective
interests in such reserves during the remaining expected economic lives of such
reserves, calculated in accordance with the most recent Bank Price Deck provided
to the Borrower by the Administrative Agent pursuant to Section 2.14(i). “PV-10”
shall mean, with respect to any Proved Reserves expected to be produced from any
Borrowing Base Properties, the net present value, discounted at 10% per annum,
of the future net revenues expected to accrue to the Borrower’s and the Credit
Parties’ collective interests in such reserves during the remaining expected
economic lives of such reserves, calculated in accordance with the most recent
Bank Price Deck provided to the Borrower by the Administrative Agent pursuant to
Section 2.14(i). “Qualified ECP Guarantor” means, in respect of any Secured
Hedge AgreementTransaction, each Credit Party that has total assets exceeding
$10,000,000 at the time such Secured Hedge AgreementTransaction is incurred or
such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act of 1936, as amended, or any regulation promulgated
thereunder. “Qualified Equity Interests” means any Equity Interests of Holdings
or the Borrower or any Parent Entity other than Disqualified Stock. “Qualifying
IPO” shall mean the issuance by the Borrower or any direct or indirect parent of
the Borrower of its Equity Interests generating (individually or in the
aggregate together with any prior initial public offering) gross proceeds
exceeding $100,000,000, in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public
offering). “Redetermination Date” shall mean, with respect to any Scheduled
Redetermination or any Interim Redetermination, the date that the redetermined
Borrowing Base related thereto becomes effective pursuant to Section 2.14(d). -
52- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme081.jpg]
“Refinance” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness.” “Register” shall have the meaning provided in Section
13.6(b)(iv). “Regulation T” shall mean Regulation T of the Board as from time to
time in effect and any successor to all or a portion thereof establishing margin
requirements. “Regulation U” shall mean Regulation U of the Board as from time
to time in effect and any successor to all or a portion thereof establishing
margin requirements. “Regulation X” shall mean Regulation X of the Board as from
time to time in effect and any successor to all or a portion thereof
establishing margin requirements. “Reimbursement Date” shall have the meaning
provided in Section 3.4(a). “Related Parties” shall mean, with respect to any
specified Person, such Person’s Affiliates and the directors, officers,
employees, agents, advisors, representatives and members of such Person or such
Person’s Affiliates and any Person that possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Reportable Event” shall mean an event described in Section 4043 of
ERISA and the regulations thereunder, other than any event as to which the
30-day notice period has been waived. “Required Cash Collateral Amount” shall
have the meaning provided in Section 3.8(c). “Required Lenders” shall mean, at
any date, (a) Non-Defaulting Lenders having or holding at least 66-⅔% of the
Adjusted Total Commitment at such date or (b) if the Total Commitment has been
terminated, Non-Defaulting Lenders having or holding at least 66-%% of the
outstanding principal amount of the Loans, the Swingline Exposure and Letter of
Credit Exposure (excluding the Loans, Swingline Exposure and Letter of Credit
Exposure of Defaulting Lenders) in the aggregate at such date. “Requirement of
Law” shall mean, as to any Person, any law, treaty, rule, regulation, statute,
order, ordinance, decree, judgment, consent decree, writ, injunction, settlement
agreement or governmental requirement enacted, promulgated or imposed or entered
into or agreed by any Governmental Authority, in each case applicable to or
binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject. “Reserve Report” shall mean
the Initial Reserve Report and any other subsequent report, in form and
substance reasonably satisfactory to the Administrative Agent, setting forth, as
of each June 30th or December 31st (or such other date in the event of certain
Interim Redeterminations) the Proved Reserves and the Proved Developed Reserves
attributable to the Borrowing Base Properties of the Borrower and the Credit
Parties, together with a projection of - 53- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme082.jpg]
the rate of production and future net revenues, operating expenses (including
production taxes and ad valorem expenses) and capital expenditures with respect
thereto as of such date, based upon the most recent Bank Price Deck provided to
the Borrower by the Administrative Agent pursuant to Section 2.14(i); provided
that in connection with any Interim Redeterminations of the Borrowing Base
pursuant to the last sentence of Section 2.14(b), (i.e., as a result of the
Borrower having acquired Oil and Gas Properties with Proved Reserves which are
to be Borrowing Base Properties having a PV-10 (calculated at the time of
acquisition) in excess of 5% of the Borrowing Base in effect immediately prior
to such acquisition), the Borrower shall be required, for purposes of updating
the Reserve Report, to set forth only such additional Proved Reserves and
related information as are the subject of such acquisition. “Reserve Report
Certificate” shall mean a certificate of an Authorized Officer in substantially
the form of Exhibit A certifying as to the matters set forth in Section 9.14(c).
“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary. “Restricted Payments” shall have the meaning provided in
Section 10.6. “Restricted Subsidiary” shall mean any Subsidiary of the Borrower
other than an Unrestricted Subsidiary. “Revaluation Date” means, with respect to
any Alternate Currency Letter of Credit, each of the following: (i) each date of
issuance of an Alternate Currency Letter of Credit, (ii) each date of an
amendment of any Alternate Currency Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by an Issuing Bank under any Alternate Currency
Letter of Credit, and (iv) such additional dates as the Administrative Agent or
the applicable Issuing Bank shall determine or the Majority Lenders shall
require. “S&P” shall mean Standard & Poor’s Ratings Services or any successor by
merger or consolidation to its business. “Sanctioned Country” means, at any
time, a country, region or territory which is itself the subject or target of
any Sanctions (at the time of thisthe Fifth Amendment Effective Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria). “Sanctioned Person” means, at any
time, (a) any Person listed in any Sanctions-related list of designated Persons
maintained by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or by the United Nations Security
Council, the European Union or, any European Union member state, Her Majesty’s
Treasury of the United Kingdom or other relevant sanctions authority, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b). “Sanctions” means all economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or - 54- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme083.jpg]
the U.S. Department of State, or ((b) the United Nations Security Council, the
European Union, any European Union member state or, Her Majesty’s Treasury of
the United Kingdom or other relevant sanctions authority. “Scheduled
Dispositions” shall have the meaning provided in Section 10.4(i). “Scheduled
Redetermination” shall have the meaning provided in Section 2.14(b). “Scheduled
Redetermination Date” shall mean the date on which a Borrowing Base that has
been redetermined pursuant to a Scheduled Redetermination becomes effective as
provided in Section 2.14. “SEC” shall mean the Securities and Exchange
Commission or any successor thereto. “Section 2.17 Additional Amendment” shall
have the meaning provided in Section 2.17(c). “Section 9.1 Financials” shall
mean the financial statements delivered, or required to be delivered, pursuant
to Section 9.1(a) or (b), together with the accompanying Authorized Officer’s
certificate delivered, or required to be delivered, pursuant to Section 9.1(c).
“Secured Cash Management Agreement” shall mean any agreement related to Cash
Management Services by and between the Borrower or any of its Restricted
Subsidiaries and any Cash Management Bank. “Secured Hedge AgreementTransaction”
shall mean any Hedge AgreementTransaction by and between the Borrower or any of
its Restricted Subsidiaries and any Hedge Bank.“Secured Notes Early Maturity
Test Date” shall mean the date that is 180 days prior to the final maturity of
the Senior Secured Notes as in effect on the Amendment Effective Date. “Secured
Parties” shall mean, collectively, the Administrative Agent, the Collateral
Agent, each Issuing Bank, each Lender, each Hedge Bank that is party to any
Secured Hedge AgreementTransaction, each Cash Management Bank that is a party to
any Secured Cash Management Agreement and each sub-agent pursuant to Section
12.2 appointed by the Administrative Agent with respect to matters relating to
the Credit Documents or by the Collateral Agent with respect to matters relating
to any Security Document. “Securities Act” shall mean the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder.
“Security Agreements” shall mean (a) the Collateral Agreement and (b) the Pledge
Agreement. “Security Documents” shall mean, collectively, (a) the Security
Agreements, (b) the Mortgages, (c) the Control Agreements, and (cd) each other
security agreement or other instrument or document executed and delivered
pursuant to Section 9.11 or 9.13 or pursuant to - 55- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme084.jpg]
any other such Security Documents or otherwise to secure or perfect the security
interest in any or all of the Obligations. “Seller” shall have the meaning
provided in the recitals to this Agreement. “Senior Lien Intercreditor
Agreement” shall mean the Senior Lien Intercreditor Agreement of even date
herewith among the Agents, Citibank N.A., Wilmington Trust, National
Association, the Borrower, the Subsidiary Grantors and the other parties party
thereto from time to time, as amended, supplemented, restated or otherwise
modified from time to time in accordance with its terms, and any replacement of
the foregoing on terms not materially adverse to the Lenders, taken as a whole,
than the relevant replaced intercreditor agreement. “Senior Managing Agents”
shall mean Compass Bank, Capital One, National Association, CIBC World Markets
Corp., Comerica Bank, DNB Markets, Inc., ING Financial Markets LLC, Lloyds
Securities Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd., Union Bank, N.A.,
Mizuho Corporate Bank, Ltd., The Royal Bank of Scotland plc, The Bank of Nova
Scotia, Sumitomo Mitsui Banking Corporation, Société Générale, SunTrust Bank and
TD Securities (USA) LLC. “Senior Notes Offering Memorandum” shall mean the
offering memorandum, dated April 10, 2012, in respect of the Senior Unsecured
Notes and the Senior Secured Notes. “Senior Secured Notes” shall mean the
$750,000,000 in aggregate principal amount of the Borrower’s Senior Secured
Notes due 2019 having terms substantially as set forth in the Senior Notes
Offering Memorandum issued pursuant to the Senior Secured Notes Indenture and
any notes issued by the Borrower in exchange for, and as contemplated by, the
Senior Secured Notes and the related registration rights agreement with
substantially identical terms as the Senior Secured Notes. “Senior Secured Notes
Indenture” shall mean the Indenture, dated as of April 24, 2012, under which the
Senior Secured Notes were issued, among the Borrower and certain of the
Subsidiaries party thereto and the trustee named therein from time to time, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement. “Senior Secured
Term Loan Facility” shall mean the term loan agreement, dated as of April 24,
2012, by and among the Borrower, the lenders party thereto in their capacities
as lenders thereunder and Citibank, N.A., as administrative agent and collateral
agent, including any guarantees, instruments and agreements executed in
connection therewith, and any amendments, supplements, modifications or
restatements thereof. “Senior Secured Term Loans” shall mean the loans in an
aggregate principal amount of $750,000,000 made under the Senior Secured Term
Loan Facility. “Senior Unsecured Notes” shall mean the $2,000,000,000 in
aggregate principal amount of the Borrower’s Senior Unsecured Notes due 2020
having terms substantially as set forth in the Senior Notes Offering Memorandum
issued pursuant to the Senior Unsecured Notes Indenture and any notes issued by
the Borrower in exchange for, and as contemplated by, the - 56- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme085.jpg]
Senior Unsecured Notes and the related registration rights agreement with
substantially identical terms as the Senior Unsecured Notes. “Senior Unsecured
Notes Indenture” shall mean the Indenture, dated as of April 24, 2012, under
which the Senior Unsecured Notes were issued, among the Borrower and certain of
the Subsidiaries party thereto and the trustee named therein from time to time,
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement. “Solvent” shall
mean, with respect to any Person, that as of the Closing Date, the fair value of
the assets of such Person and its Subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of such Person and its Subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of such Person and
its Subsidiaries on a consolidated basis will be greater than the amount that
will be required to pay the probable liability of such Person and its
Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) such Person and its Subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) such Person and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.
“Specified Asset Sale” shall mean (a) the termination or creation of any
off-setting positions in respect of any commodity hedge positions (whether
evidenced by a floor, put or Hedge Agreement) by the Borrower or any Restricted
Subsidiary or (b) the disposition by the Borrower or any Restricted Subsidiary
of any Oil and Gas Property or of any Equity Interests in any Restricted
Subsidiary or Minority Investment owning any Oil and Gas Property. “Specified
Asset Sale Amount” shall mean, with respect to any Specified Asset Sale, an
amount equal to (i) 100% of the amount of cash proceeds received by the Borrower
or any Restricted Subsidiary in respect of such Specified Asset Sale on or after
the Fifth Amendment Effective Date minus (ii) the amount, if any, by which the
Borrowing Base is reduced pursuant to Section 2.14(f) or Section 2.14(g) after
the Fifth Amendment Effective Date as a result of such Specified Asset Sale.
“Specified Capital Amount” shall mean (i) 100% of the amount of cash proceeds
received by the Borrower or any Restricted Subsidiary after the Fifth Amendment
Effective Date in respect of (a) the incurrence of any unsecured Indebtedness,
(b) the incurrence of any Indebtedness secured by Junior Liens, (c) any sale or
issuance of Equity Interests of the Borrower, Holdings or any Parent Entity
(including upon exercise of warrants or options), which proceeds in the case of
any sale or issuance by Holdings or any Parent Entity have been contributed as
common equity to the capital of the Borrower or (d) any contributions as common
equity to the capital of the Borrower, in the case of each of clause (c) and
(d), solely to the extent that such cash proceeds are not applied in connection
with any Cure Right, minus (ii) the amount of such cash proceeds, if any, used
(or required to be used) by the Borrower pursuant to Section 5.2(b)(ii) to repay
any Borrowing Base Deficiency that results from a reduction of the Borrowing -
57- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme086.jpg]
Base pursuant to Section 2.14(e) after the Fifth Amendment Effective Date as a
result of the incurrence of unsecured Indebtedness or Indebtedness secured by a
Junior Lien. “Specified Debt Payment Cap” shall mean, at any time, an amount
equal to the sum of (a) $350,000,000 plus (b) the aggregate Specified Asset Sale
Amount with respect to each Specified Asset Sale consummated on or prior to such
time plus (c) the aggregate Specified Capital Amount with respect to each
incurrence of Indebtedness, sale or issuance of Equity Interests or
contributions to capital of the types described in the definition of “Specified
Capital Amount” consummated on or prior to such time minus (d) the aggregate
amount of Restricted Payments made pursuant to Section 10.6(j) duringafter the
Fifth Amendment PeriodEffective Date. “Specified Existing Commitment” shall mean
any Existing Commitments belonging to a Specified Existing Commitment Class.
“Specified Existing Commitment Class” shall have the meaning provided in Section
2.17(a). “Specified Representations” shall mean the representations and
warranties with respect to the Borrower set forth in Sections 8.2, 8.3(c), 8.5,
8.7, 8.16 and 8.21 of this Agreement and in Section 3.02(c) of the Collateral
Agreement. “Specified Subsidiary” shall mean, at any date of determination any
Restricted Subsidiary (i) whose Total Assets at the last day of the applicable
Test Period were equal to or greater than 15% of the Consolidated Total Assets
of the Borrower and the Restricted Subsidiaries at such date, or (ii) whose
revenues during such Test Period were equal to or greater than 15% of the
consolidated revenues of the Borrower and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP. “Sponsors” shall mean
(a) Apollo Global Management, LLC, (b) Access Industries, Inc., (c) Riverstone
Holdings, L.P., (d) Korea National Oil Corporation, and (e) the respective
Affiliates of the Persons described in the foregoing clauses (a) through (d),
excluding in each case any of their respective operating portfolio companies.
“SPV” shall have the meaning provided in Section 13.6(g). “Stated Amount” of any
Letter of Credit shall mean the maximum amount from time to time available to be
drawn thereunder (calculated, in the case of Alternate Currency Letters of
Credit, based on the Dollar Equivalent thereof), determined without regard to
whether any conditions to drawing could then be met. “Subagent” shall have the
meaning provided in Section 12.2. “Subsidiary” of any Person shall mean and
include (a) any corporation more than 50% of whose Equity Interests of any class
or classes having by the terms thereof ordinary voting power to elect a majority
of the directors of such corporation (irrespective of whether or not at the time
Equity Interests of any class or classes of such corporation shall have or might
have voting power by reason of the happening of any contingency) is at the time
owned by such - 58- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme087.jpg]
Person directly or indirectly through Subsidiaries and (b) any limited liability
company, partnership, association, joint venture or other entity of which such
Person directly or indirectly through Subsidiaries has more than a 50% equity
interest at the time. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of the Borrower. “Subsidiary
Guarantor” shall mean each Subsidiary that is a Guarantor. “Subsidiary
Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.1(a). “Successor Borrower”
shall have the meaning provided in Section 10.3(a). “Swap Termination Value”
shall mean, in respect of any one or more Hedge AgreementsTransactions, after
taking into account the effect of any legally enforceable netting agreement
relating to any Hedge Agreements under which such Hedge AgreementsTransactions
were entered into, (a) for any date on or after the date such Hedge Agreements
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Hedge AgreementsTransactions, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Hedge AgreementsTransactions (which may include a Lender or any
Affiliate of a Lender). “Swingline Commitment” shall mean the obligation of the
Swingline Lender to make Swingline Loans pursuant to Section 2.1 in an aggregate
principal amount at any one time outstanding not to exceed $25,000,000.
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Lender at any time shall equal its Commitment Percentage of the aggregate
Swingline Exposure at such time. “Swingline Lender” shall mean JPMorgan Chase
Bank, N.A., in its capacity as the lender of Swingline Loans hereunder.
“Swingline Loan” shall have the meaning provided in Section 2.1(b). “Swingline
Maturity Date” shall mean, with respect to any Swingline Loan, the date that is
five Business Days prior to the Maturity Date. “Taxes” shall mean any and all
present or future taxes, duties, levies, imposts, assessments, deductions,
withholdings or other similar charges imposed by any Governmental Authority
whether computed on a separate, consolidated, unitary, combined or other basis
and any interest, fines, penalties or additions to tax with respect to the
foregoing. “Term Loan Early Maturity Test Date” shall mean the date that is 180
days prior to the final maturity of the Senior Secured Term Loans as in effect
on the April 6, 2015. “Termination Date” shall mean the earlier to occur of (a)
the Maturity Date and (b) the date on which the Total Commitment shall have
terminated. - 59- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme088.jpg]
“Term/Notes Priority Collateral” shall have the meaning provided in the Senior
Lien Intercreditor Agreement as in effect on the date hereof. “Test Period”
shall mean, as of any date of determination, the four consecutive fiscal
quarters of the Borrower then last ended and for which Section 9.1 Financials
have been delivered to the Administrative Agent. “Total Assets” shall mean, as
of any date of determination with respect to any Person, the amount that would,
in conformity with GAAP, be set forth opposite the caption “total assets” (or
any like caption) on a balance sheet of such Person at such date. “Total
Commitment” shall mean the sum of the Commitments of the Lenders.; provided that
the Total Commitment shall not at any time exceed the Maximum Total Commitment.
The Total Commitment as of the Eighth Amendment Effective Date is
$629,420,912.00. “Total Exposure” shall mean, with respect to any Lender at any
time, the sum of (a) the aggregate principal amount of the Loans of such Lender
then outstanding, (b) such Lender’s Letter of Credit Exposure at such time and
(c) such Lender’s Swingline Exposure at such time. “Transaction Expenses” shall
mean any fees or expenses incurred or paid by the Borrower or any of its
Subsidiaries or any of their Affiliates (including the Co-Investors, the
Acquired EP Business and its Subsidiaries) in connection with the Transactions,
this Agreement and the other Credit Documents, the Purchase and Sale Agreement,
the Senior Unsecured Notes, the Senior Secured Notes, the Senior Secured Term
Loan Facility and the transactions contemplated hereby and thereby.
“Transactions” shall mean, collectively, the Acquisition and the consummation of
the other transactions contemplated by the Purchase and Sale Agreement or
related thereto, this Agreement, the Senior Unsecured Notes, the Senior Secured
Notes, the Senior Secured Term Loan Facility, the Equity Investment, the Debt
Repayment, the payment of Transaction Expenses and the other transactions
contemplated by this Agreement and the Credit Documents (including the Closing
Date Loans). “Transferee” shall have the meaning provided in Section 13.6(e).
“Type” shall mean, as to any Loan, its nature as an ABR Loan or a LIBOR Loan.
“UCC” shall mean the Uniform Commercial Code of the State of New York or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral. “Unfunded Current Liability”
of any Plan shall mean the amount, if any, by which the Accumulated Benefit
Obligation (as defined under Statement of Financial Accounting Standards No. 87
(“SFAS 87”)) under the Plan as of the close of its most recent plan year,
determined in accordance with SFAS 87 as in effect on the date hereof, exceeds
the Fair Market Value of the assets allocable thereto. - 60- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme089.jpg]
“Uniform Customs” shall mean, with respect to any Letter of Credit, the Uniform
Customs and Practice for Documentary Credits as approved by the International
Chamber of Commerce, commencing on July 1, 2007 (or such later version thereof
as may be in effect at the time of issuance). “Unpaid Drawing” shall have the
meaning provided in Section 3.4(a). “Unrestricted Cash” shall mean cash or cash
equivalents of the Borrower or any of its Restricted Subsidiaries that would not
appear as “restricted” on a consolidated balance sheet of the Borrower or any of
its Restricted Subsidiaries. “Unrestricted Subsidiary” shall mean (a) any
Subsidiary of the Borrower that is formed or acquired after the Closing Date if,
at such time or promptly thereafter, the Borrower designates such Subsidiary as
an “Unrestricted Subsidiary” in a written notice to the Administrative Agent,
(b) any Restricted Subsidiary designated as an Unrestricted Subsidiary by the
Borrower in a written notice to the Administrative Agent; provided that in the
case of each of (a) and (b), (i) such designation shall be deemed to be an
Investment (or reduction in an outstanding Investment, in the case of a
designation of an Unrestricted Subsidiary as a Restricted Subsidiary) on the
date of such designation in an amount equal to the Fair Market Value of the
Borrower’s investment therein on such date and such designation shall be
permitted only to the extent such Investment is permitted under Section 10.5 on
the date of such designation, (ii) in the case of clause (b), such designation
shall be deemed to be a Disposition pursuant to which the provisions of Section
2.14(g) will apply to the extent contemplated thereby and (iii) no Default or
Event of Default would result from such designation immediately after giving
effect thereto and (c) each Subsidiary of an Unrestricted Subsidiary. No
Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be a “Restricted Subsidiary” for the purpose of any
Permitted Additional Debt or any Permitted Refinancing Indebtedness in respect
of any of the foregoing. The Borrower may, by written notice to the
Administrative Agent, re-designate any Unrestricted Subsidiary as a Restricted
Subsidiary (each, a “Subsidiary Redesignation”), and thereafter, such Subsidiary
shall no longer constitute an Unrestricted Subsidiary, but only if (A) to the
extent such Subsidiary has outstanding Indebtedness on the date of such
designation, immediately after giving effect to such designation, the Borrower
shall be in Pro Forma Compliance and (B) no Default or Event of Default would
result from such Subsidiary Redesignation. “U.S. Lender” shall mean any Lender
other than a Non-U.S. Lender. “Volumetric Production Payments” shall mean
production payment obligations recorded as deferred revenue in accordance with
GAAP, together with all undertakings and obligations in connection therewith.
“Voting Stock” shall mean, with respect to any Person, such Person’s Equity
Interests having the right to vote for the election of directors of such Person
under ordinary circumstances. “Weighted Average Life to Maturity” shall mean,
when applied to any Indebtedness at any date, the number of years obtained by
dividing: (a) the sum of the products - 61- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme090.jpg]
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness. “Wholly owned Domestic Subsidiary” of any person shall mean a
Domestic Subsidiary of such person that is a Wholly owned Subsidiary. “Wholly
owned Foreign Subsidiary” of any person shall mean a Foreign Subsidiary of such
person that is a Wholly owned Subsidiary. “Wholly owned Subsidiary” of any
person shall mean a subsidiary of such person, all of the Equity Interests of
which (other than directors’ qualifying shares or nominee or other similar
shares required pursuant to applicable law) are owned by such person or another
Wholly owned Subsidiary of such person. “Write-Down and Conversion Powers”
means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. 1.2
Other Interpretive Provisions. With reference to this Agreement and each other
Credit Document, unless otherwise specified herein or in such other Credit
Document: (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms. (b) The words “herein”,
“hereto”, “hereof” and “hereunder” and words of similar import when used in any
Credit Document shall refer to such Credit Document as a whole and not to any
particular provision thereof. (c) Article, Section, Exhibit and Schedule
references are to the Credit Document in which such reference appears. (d) The
term “including” is by way of example and not limitation. (e) The term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form. (f) In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”; and the word “through” means “to and including”. (g) Section
headings herein and in the other Credit Documents are included for convenience
of reference only and shall not affect the interpretation of this Agreement or
any other Credit Document. - 62- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme091.jpg]
(h) Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof. (i)
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. (j) The word “will” shall be construed to
have the same meaning as the word “shall”. (k) The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. 1.3 Accounting Terms. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, applied in a manner consistent with that used
in preparing the Historical Financial Statements, except as otherwise
specifically prescribed herein; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. 1.4 Rounding. Any financial ratios required to be maintained or
complied with by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number). - 63-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme092.jpg]
1.5 References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law. 1.6 Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to New York City (daylight saving or
standard, as applicable). 1.7 Timing of Payment or Performance. When the payment
of any obligation or the performance of any covenant, duty or obligation is
stated to be due or performance required on a day which is not a Business Day,
the date of such payment (other than as described in Section 2.9) or performance
shall extend to the immediately succeeding Business Day. 1.8 Currency
Equivalents Generally. (a) For purposes of any determination under Section 9,
Section 10 (other than Section 10.11) or Section 11 or any determination under
any other provision of this Agreement requiring the use of a current exchange
rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than Dollars shall be translated into Dollars at
the Exchange Rate then in effect on the date of such determination; provided,
however, that (w) the Administrative Agent shall determine the Exchange Rate as
of each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Alternate Currency Letters of Credit. Such Exchange Rate shall become effective
as of such Revaluation Date and shall be the Exchange Rate employed in
converting any amounts between Dollars and each Alternate Currency until the
next Revaluation Date to occur, (x) for purposes of determining compliance with
Section 10 with respect to the amount of any Indebtedness, Investment,
Disposition, Restricted Payment or payment under Section 10.7 in a currency
other than Dollars, no Default or Event of Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness or Investment is incurred or Disposition, Restricted
Payment or payment under Section 10.7 is made, (y) for purposes of determining
compliance with any Dollar-denominated restriction on the incurrence of
Indebtedness, if such Indebtedness is incurred to Refinance other Indebtedness
denominated in a foreign currency, and such Refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such Refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Refinanced Indebtedness does not exceed the
principal amount of such Indebtedness being Refinanced and (z) for the avoidance
of doubt, the foregoing provisions of this Section 1.8 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred or Disposition, Restricted Payment or payment under
Section 10.7 may be made at any time under such Sections. For purposes of
Section 10.11, amounts in currencies other than Dollars shall be translated into
Dollars at the - 64- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme093.jpg]
applicable exchange rates used in preparing the most recently delivered
financial statements pursuant to Section 9.1(a) or (b). (b) Wherever in this
Agreement in connection with an Alternate Currency Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, such
amount shall be the Dollar Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternate Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent. (c) Each provision of this
Agreement shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify with the Borrower’s consent
(such consent not to be unreasonably withheld) to appropriately reflect a change
in currency of any country and any relevant market conventions or practices
relating to such change in currency. 1.9 Classification of Loans and Borrowings.
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., an “Extended Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and
Type (e.g., a “LIBOR Extended Loan”). SECTION 2. Amount and Terms of Credit 2.1
Commitments. (a) (i) Subject to and upon the terms and conditions herein set
forth, each Lender severally, but not jointly, agrees to make a loan or loans
denominated in Dollars (each an “Initial Loan” and, collectively, the “Initial
Loans”) to the Borrower, which Loans (i) shall be made at any time and from time
to time on and after the Closing Date and prior to the Termination Date, (ii)
may, at the option of the Borrower, be incurred and maintained as, and/or
converted into, ABR Loans or LIBOR Loans; provided that all Loans made by each
of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Loans of the same Type, (iii)
may be repaid and reborrowed in accordance with the provisions hereof, (iv)
shall not, for any Lender at any time, after giving effect thereto and to the
application of the proceeds thereof, result in such Lender’s Total Exposure at
such time exceeding such Lender’s Commitment Percentage at such time of the Loan
Limit and (v) shall not, after giving effect thereto and to the application of
the proceeds thereof, result in the aggregate amount of all Lenders’ Total
Exposures at such time exceeding the Loan Limit. (ii) Each Lender may at its
option make any LIBOR Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan, provided that (i) any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
and (ii) in exercising such option, such Lender shall use its reasonable efforts
to minimize any increased costs to the Borrower resulting therefrom (which
obligation of the Lender shall not require it to take, or refrain from taking,
actions that it determines would result in increased costs for which it will not
be compensated hereunder or that it determines would be otherwise
disadvantageous to it and in the event of such request for costs for which
compensation is provided under this Agreement, the provisions of Section 2.10
shall apply). - 65- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme094.jpg]
(b) Subject to and upon the terms and conditions herein set forth, the Swingline
Lender in its individual capacity agrees, at any time and from time to time on
and after the Closing Date and prior to the Swingline Maturity Date, to make a
loan or loans (each a “Swingline Loan” and, collectively, the “Swingline Loans”)
to the Borrower in Dollars, which Swingline Loans (i) shall be ABR Loans, (ii)
shall have the benefit of the provisions of Section 2.1(c), (iii) shall not
exceed at any time outstanding the Swingline Commitment, (iv) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the aggregate amount of the Lenders’ Total Exposure at such time
exceeding the Total Commitment then in effect and (v) may be repaid and
reborrowed in accordance with the provisions hereof. Each outstanding Swingline
Loan shall be repaid in full on the earlier of (a) 15 Business Days after such
Swingline Loan is initially borrowed and (b) the Swingline Maturity Date. The
Swingline Lender shall not make any Swingline Loan after receiving a written
notice from the Borrower, the Administrative Agent or any Lender stating that an
Event of Default exists and is continuing until such time as the Swingline
Lender shall have received written notice of (i) rescission of all such notices
from the party or parties originally delivering such notice or (ii) the waiver
of such Event of Default in accordance with the provisions of Section 13.1. (c)
On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to each Lender that all then-outstanding Swingline Loans shall be funded
with a Borrowing of Loans, in which case Loans constituting ABR Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by each Lender pro rata based on each Lender’s Commitment
Percentage, and the proceeds thereof shall be applied directly to the Swingline
Lender to repay the Swingline Lender for such outstanding Swingline Loans. Each
Lender hereby irrevocably agrees to make such Loans upon one Business Days’
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the Swingline Lender notwithstanding (i) that the amount of the Mandatory
Borrowing may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the Total Commitment after any such Swingline Loans were made. In the event
that, in the sole judgment of the Swingline Lender, any Mandatory Borrowing
cannot for any reason be made on the date otherwise required above (including as
a result of the commencement of a proceeding under the Bankruptcy Code in
respect of the Borrower), each Lender hereby agrees that it shall forthwith
purchase from the Swingline Lender (without recourse or warranty) such
participation of the outstanding Swingline Loans as shall be necessary to cause
the Lenders to share in such Swingline Loans ratably based upon their respective
Commitment Percentages; provided that all principal and interest payable on such
Swingline Loans shall be for the account of the Swingline Lender until the date
the respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to such Lender purchasing same from
and after such date of purchase. 2.2 Minimum Amount of Each Borrowing; Maximum
Number of Borrowings. The aggregate principal amount of each Borrowing shall be
in a minimum amount of at least the Minimum Borrowing Amount for such Type of
Loans and in a multiple of $100,000 in excess thereof and Swingline Loans shall
be in a minimum amount of $100,000 and in a multiple of - 66- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme095.jpg]
$10,000 in excess thereof (except that Mandatory Borrowings shall be made in the
amounts required by Section 2.1(c) and Loans to reimburse the applicable Issuing
Bank with respect to any Unpaid Drawing shall be made in the amounts required by
Section 3.3 or Section 3.4, as applicable). More than one Borrowing may be
incurred on any date; provided, that at no time shall there be outstanding more
than ten Borrowings of LIBOR Loans under this Agreement. 2.3 Notice of
Borrowing. (a) Whenever the Borrower desires to incur Loans (other than
Swingline Loans, Mandatory Borrowings or borrowings to repay Unpaid Drawings),
the Borrower shall give the Administrative Agent at the Administrative Agent’s
Office, (i) prior to 1:00 p.m. (New York City time) at least three Business
Days’ prior written notice (or telephonic notice promptly confirmed in writing)
of each Borrowing of Loans if such Loans are to be initially LIBOR Loans (or
prior to 12:00 p.m. noon (New York City time) two Business Days’ prior written
notice in the case of a Borrowing of Loans to be made on the Closing Date
initially as LIBOR Loans) and (ii) written notice (or telephonic notice promptly
confirmed in writing) prior to 11:00 a.m. (New York City time) on the date of
each Borrowing of Loans that are to be ABR Loans. Such notice (together with
each notice of a Borrowing of Swingline Loans pursuant to Section 2.3(b), a
“Notice of Borrowing”) shall specify (A) the aggregate principal amount of the
Loans to be made pursuant to such Borrowing, (B) the date of the Borrowing
(which shall be a Business Day) and (C) whether the respective Borrowing shall
consist of ABR Loans and/or LIBOR Loans and, if LIBOR Loans, the Interest Period
to be initially applicable thereto (if no Interest Period is selected, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration). The Administrative Agent shall promptly give each Lender written
notice (or telephonic notice promptly confirmed in writing) of each proposed
Borrowing of Loans, of such Lender’s Commitment Percentage thereof and of the
other matters covered by the related Notice of Borrowing. (b) Whenever the
Borrower desires to incur Swingline Loans hereunder, it shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing of Swingline Loans prior to 3:00 p.m. (New York City
time) on the date of such Borrowing. Each such notice shall specify (i) the
aggregate principal amount of the Swingline Loans to be made pursuant to such
Borrowing and (ii) the date of Borrowing (which shall be a Business Day). The
Administrative Agent shall promptly give the Swingline Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Swingline Loans and of the other matters covered by the related Notice of
Borrowing. (c) Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(c), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section. (d) Borrowings to reimburse Unpaid Drawings shall be made upon the
notice specified in Section 3.4(a). (e) Without in any way limiting the
obligation of the Borrower to confirm in writing any notice it may give
hereunder by telephone, the Administrative Agent may act prior to - 67-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme096.jpg]
receipt of written confirmation without liability upon the basis of such
telephonic notice believed by the Administrative Agent in good faith to be from
an Authorized Officer of the Borrower. 2.4 Disbursement of Funds. (a) No later
than 1:00 p.m. (New York City time) on the date specified in each Notice of
Borrowing (including Mandatory Borrowings), each Lender will make available its
pro rata portion of each Borrowing requested to be made on such date in the
manner provided below; provided that on the Closing Date, such funds shall be
made available by 10:00 a.m. (New York City time) or such earlier time as may be
agreed among the Lenders, the Borrower and the Administrative Agent for the
purpose of consummating the Transactions; provided, further, that all Swingline
Loans shall be made available in the full amount thereof by the Swingline Lender
no later than 3:30 p.m. (New York City time) on the date requested. (b) Each
Lender shall make available all amounts it is to fund to the Borrower under any
Borrowing in immediately available funds to the Administrative Agent at the
Administrative Agent’s Office in Dollars, and the Administrative Agent will
(except in the case of Mandatory Borrowings and Borrowings to repay Unpaid
Drawings) make available to the Borrower, by depositing or wiring to an account
as designated by the Borrower in the Borrowing Notice to the Administrative
Agent the aggregate of the amounts so made available in Dollars. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing (or, with respect to an ABR Loan, the date of such Borrowing
prior to 1:00 p.m. (New York City time)) that such Lender does not intend to
make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent in Dollars. The Administrative
Agent shall also be entitled to recover from such Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans. (c) Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder). - 68- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme097.jpg]
2.5 Repayment of Loans; Evidence of Debt. (a) The Borrower agreeshereby promises
to repaypay to the Administrative Agent, for the benefit of the applicable
Lenders, (i) on the Initial Maturity Date, the then outstanding Initial Loans,
(ii) on the relevant maturity date for any Extension Series of Extended
Commitments, all then outstanding Extended Loans in respect of such Extension
Series and (iii) on the Swingline Maturity Date, the then outstanding Swingline
Loans. (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office from time to time, including the amounts of principal and
interest payable and paid to such lending office from time to time under this
Agreement. (c) The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 13.6(b), and a subaccount for each
Lender, in which Register and subaccounts (taken together) shall be recorded (i)
the amount of each Loan made hereunder (whether such Loan is an Initial Loan, an
Extended Loan or Swingline Loan, as applicable), the Type of each Loan made and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender or the Swingline Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof. (d) The entries made in the Register and accounts and
subaccounts maintained pursuant to clauses (b) and (c) of this Section 2.5
shall, to the extent permitted by applicable Requirements of Law, be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement. (e)
Any Lender may request that Loans made by it be evidenced by a promissory note
substantially in the form of Exhibit H-1 hereto. In such event, the Borrower
shall execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns). Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 13.6)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns). 2.6 Conversions and Continuations. (a) Subject to
the penultimate sentence of this clause (a), (i) the Borrower shall have the
option on any Business Day to convert all or a portion equal to at least the
Minimum Borrowing Amount (and in multiples of $100,000 in excess thereof) of the
outstanding principal amount of Loans of one Type into a Borrowing or Borrowings
of another Type and (ii) - 69- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme098.jpg]
the Borrower shall have the option on any Business Day to continue the
outstanding principal amount of any LIBOR Loans as LIBOR Loans for an additional
Interest Period; provided that (A) no partial conversion of LIBOR Loans shall
reduce the outstanding principal amount of LIBOR Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount, (B) ABR Loans may not be
converted into LIBOR Loans if an Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Majority Lenders have
determined in its or their sole discretion not to permit such conversion, (C)
LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if an Event of Default is in existence on the date of the proposed
continuation and the Administrative Agent has or the Majority Lenders have
determined in its or their sole discretion not to permit such continuation, and
(D) Borrowings resulting from conversions pursuant to this Section 2.6 shall be
limited in number as provided in Section 2.2. Each such conversion or
continuation shall be effected by the Borrower by giving the Administrative
Agent at the Administrative Agent’s Office prior to 1:00 p.m. (New York City
time) at least (1) three Business Days’, in the case of a continuation of or
conversion to LIBOR Loans or (2) the date of conversion, in the case of a
conversion into ABR Loans, prior written notice (or telephonic notice promptly
confirmed in writing) (each, a “Notice of Conversion or Continuation”)
specifying the Loans to be so converted or continued, the Type of Loans to be
converted into or continued and, if such Loans are to be converted into or
continued as LIBOR Loans, the Interest Period to be initially applicable thereto
(if no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration). The Administrative Agent
shall give each applicable Lender notice as promptly as practicable of any such
proposed conversion or continuation affecting any of its Loans. (b) If any Event
of Default is in existence at the time of any proposed continuation of any LIBOR
Loans and the Administrative Agent has or the Majority Lenders have determined
in its or their sole discretion not to permit such continuation, such LIBOR
Loans shall be automatically converted on the last day of the current Interest
Period into ABR Loans. If upon the expiration of any Interest Period in respect
of LIBOR Loans, the Borrower has failed to elect a new Interest Period to be
applicable thereto as provided in clause (a) above, the Borrower shall be deemed
to have elected to convert such Borrowing of LIBOR Loans into a Borrowing of ABR
Loans, effective as of the expiration date of such current Interest Period. (c)
Notwithstanding anything to the contrary herein, the Borrower may deliver a
Notice of Conversion or Continuation pursuant to which the Borrower elects to
irrevocably continue the outstanding principal amount of any Loan subject to an
interest rate Hedge AgreementTransaction as LIBOR Loans for each Interest Period
until the expiration of the term of such applicable Hedge AgreementTransaction;
provided that any Notice of Conversion or Continuation delivered pursuant to
this Section 2.6(c) shall include a schedule attaching the relevant interest
rate Hedge AgreementTransaction or related trade confirmation. 2.7 Pro Rata
Borrowings. Each Borrowing of Initial Loans under this Agreement shall be made
by the Lenders pro rata on the basis of their then applicable Commitment
Percentages with respect to the applicable Class. Each Borrowing of Extended
Loans under this Agreement shall be granted by the Lenders of the relevant
Extension Series thereof pro rata on the basis of their then-applicable Extended
Commitments for the applicable Extension Series. It is understood that (a) no
Lender shall be responsible for any default by any - 70- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme099.jpg]
other Lender in its obligation to make Loans hereunder and that each Lender
severally but not jointly shall be obligated to make the Loans provided to be
made by it hereunder, regardless of the failure of any other Lender to fulfill
its commitments hereunder and (b) failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation under any Credit Document. 2.8 Interest. (a) The
unpaid principal amount of each ABR Loan shall bear interest from the date of
the Borrowing thereof until maturity (whether by acceleration or otherwise) at a
rate per annum that shall at all times be the Applicable Margin plus the ABR, in
each case, in effect from time to time. (b) The unpaid principal amount of each
LIBOR Loan shall bear interest from the date of the Borrowing thereof until
maturity thereof (whether by acceleration or otherwise) at a rate per annum that
shall at all times be the Applicable Margin plus the relevant LIBOR Rate, in
each case, in effect from time to time. (c) If all or a portion of (i) the
principal amount of any Loan or (ii) any interest payable thereon shall not be
paid when due (whether at stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum that is (the “Default
Rate”) (A) in the case of overdue principal, the rate that would otherwise be
applicable thereto plus 2% or (B) in the case of any overdue interest, to the
extent permitted by applicable Requirements of Law, the rate described in
Section 2.8(a) plus 2% from the date of such nonpayment to the date on which
such amount is paid in full (after as well as before judgment). (d) Interest on
each Loan shall accrue from and including the date of any Borrowing to but
excluding the date of any repayment thereof and shall be payable in Dollars;
provided that any Loan that is repaid on the same date on which it is made shall
bear interest for one day. Except as provided below, interest shall be payable
(i) in respect of each ABR Loan, quarterly in arrears on the last Business Day
of each March, June, September and December, (ii) in respect of each LIBOR Loan,
on the last day of each Interest Period applicable thereto and, in the case of
an Interest Period in excess of three months, on each date occurring at
three-month intervals after the first day of such Interest Period, (iii) in
respect of each Loan, (A) on any prepayment (on the amount prepaid), (B) at
maturity (whether by acceleration or otherwise) and (C) after such maturity, on
demand. (e) All computations of interest hereunder shall be made in accordance
with Section 5.5. (f) The Administrative Agent, upon determining the interest
rate for any Borrowing of LIBOR Loans, shall promptly notify the Borrower and
the relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.
2.9 Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with Section
2.6(a), the Borrower - 71- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme100.jpg]
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of the Interest Period applicable to such
Borrowing, which Interest Period shall, at the option of the Borrower be (i) a
one-, two-, three- or six- or (if available to all the Lenders making such LIBOR
Loans as determined by such Lenders in good faith based on prevailing market
conditions) a nine- or twelve-month period or (ii) any period shorter than one
month (if available to all the Lenders making such LIBOR Loans as determined by
such Lenders in good faith based on prevailing market conditions) as requested
by the Borrower. Notwithstanding anything to the contrary contained above: (a)
the initial Interest Period for any Borrowing of LIBOR Loans shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires; (b) if any Interest Period relating to a Borrowing of LIBOR
Loans begins on the last Business Day of a calendar month or begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of the calendar month at the end of such Interest Period; (c) if any Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day; provided that, if any
Interest Period in respect of a LIBOR Loan would otherwise expire on a day that
is not a Business Day, but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day; and (d) the Borrower shall not be entitled to elect any
Interest Period in respect of any LIBOR Loan if such Interest Period would
extend beyond the Maturity Date. 2.10 Increased Costs, Illegality, Etc. (a) In
the event that (x) in the case of clause (i) below, the Majority Lenders or (y)
in the case of clauses (ii) and (iii) below, any Lender, shall have reasonably
determined (which determination shall, absent clearly demonstrable error, be
final and conclusive and binding upon all parties hereto): (i) on any date for
determining the LIBOR Rate for any Interest Period that (A) deposits in the
principal amounts of the Loans comprising such LIBOR Borrowing are not generally
available in the relevant market or, (B) by reason of any changes arising on or
after the Closing Date affecting the interbank LIBOR market, adequate and fair
means do not exist for ascertaining the applicable interest rate on the basis
provided for in the definition of LIBOR Rate (including, without limitation,
because the LIBOR Rate is not available or published on a current basis) or (C)
the LIBOR Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of - 72- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme101.jpg]
making or maintaining their Loans included in such Borrowing for such Interest
Period; or (ii) that, due to a Change in Law occurring at any time after the
Closing Date, which Change in Law shall (A) impose, modify or deem applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, (B) subject any Lender to any Tax with respect to any
Credit Document or any LIBOR Loan made by it (other than (i) Taxes indemnifiable
under Section 5.4, or (ii) Excluded Taxes), or (C) impose on any Lender or the
London interbank market any other condition, cost or expense affecting this
Agreement or LIBOR Loans made by such Lender, which results in the cost to such
Lender of making, converting into, continuing or maintaining LIBOR Loans or
participating in Letters of Credit (in each case hereunder) increasing by an
amount which such Lender reasonably deems material or the amounts received or
receivable by such Lender hereunder with respect to the foregoing shall be
reduced; or (iii) at any time, that the making or continuance of any LIBOR Loan
has become unlawful as a result of compliance by such Lender in good faith with
any Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful); then, and in any such event, such Lenders (or the Administrative
Agent, in the case of clause (i) above) shall within a reasonable time
thereafter give notice (if by telephone, confirmed in writing) to the Borrower
and to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no longer be
available until such time as the Administrative Agent notifies the Borrower and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist (which notice the Administrative Agent
agrees to give at such time when such circumstances no longer exist), and any
Notice of Borrowing or Notice of Conversion given by the Borrower with respect
to LIBOR Loans that have not yet been incurred shall be deemed rescinded by the
Borrower, (y) in the case of clause (ii) above, the Borrower shall pay to such
Lender, promptly (but no later than fifteen days) after receipt of written
demand therefor such additional amounts as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder
(it being agreed that a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto) and (z) in
the case of clause (iii) above, the Borrower shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by applicable Requirements of Law. (b) At any time that
any LIBOR Loan is affected by the circumstances described in Section 2.10(a)(ii)
or (iii), the Borrower may (and in the case of a LIBOR Loan affected pursuant to
Section 2.10(a)(iii) shall) either (i) if the affected LIBOR Loan is then being
made pursuant to a Borrowing, cancel such Borrowing by giving the Administrative
Agent telephonic notice (confirmed promptly in writing) thereof on the same date
that the Borrower was notified by a Lender pursuant to Section 2.10(a)(ii) or
(iii) or (ii) if the affected LIBOR Loan is - 73- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme102.jpg]
then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Loan into an ABR Loan; provided that if more than one Lender areis affected at
any time, then all affected Lenders must be treated in the same manner pursuant
to this Section 2.10(b). (c) If, after the Closing Date, any Change in Law
relating to capital adequacy or liquidity requirements of any Lender or
compliance by any Lender or its parent with any Change in Law relating to
capital adequacy or liquidity requirements occurring after the Closing Date, has
or would have the effect of reducing the rate of return on such Lender’s or its
parent’s capital or assets as a consequence of such Lender’s commitments or
obligations hereunder to a level below that which such Lender or its parent
could have achieved but for such Change in Law (taking into consideration such
Lender’s or its parent’s policies with respect to capital adequacy or liquidity
requirements), then from time to time, promptly (but in any event no later than
fifteen days) after written demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent for such
reduction, it being understood and agreed, however, that a Lender shall not be
entitled to such compensation as a result of such Lender’s compliance with, or
pursuant to any request or directive to comply with, any applicable Requirement
of Law as in effect on the Closing Date (except as otherwise set forth in the
definition of Change in Law). Each Lender, upon determining in good faith that
any additional amounts will be payable pursuant to this Section 2.10(c), will
give prompt written notice thereof to the Borrower, which notice shall set forth
in reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) upon receipt of such notice. (d)
Notwithstanding anything to the contrary set forth in the foregoing clause (a),
if at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a)(i)(B) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i)(B) have not arisen but the
supervisor for the administrator of the service providing LIBOR Rate quotations
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the
reference screen used to determine the LIBOR Rate shall no longer be used for
determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the LIBOR
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable. Notwithstanding anything to the contrary in Section 13.1,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five (5) Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (d) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 2.10(d), only to the extent the LIBOR Rate
for such Interest Period is not available or published at such time on a current
basis), (x) any Notice of Conversion - 74- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme103.jpg]
or Continuation that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Rate Borrowing shall be ineffective,
and (y) if any Notice of Borrowing requests a LIBOR Rate Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. 2.11 Compensation. If (a) any payment of
principal of any LIBOR Loan is made by the Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such LIBOR Loan as
a result of a payment or conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2
or 13.7, as a result of acceleration of the maturity of the Loans pursuant to
Section 11 or for any other reason, (b) any Borrowing of LIBOR Loans is not made
on the date specified in a Notice of Borrowing, (c) any ABR Loan is not
converted into a LIBOR Loan on the date specified in a Notice of Conversion or
Continuation, (d) any LIBOR Loan is not continued as a LIBOR Loan on the date
specified in a Notice of Conversion or Continuation or (e) any prepayment of
principal of any LIBOR Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the Borrower shall after the
Borrower’s receipt of a written request by such Lender (which request shall set
forth in reasonable detail the basis for requesting such amount), pay to the
Administrative Agent (within fifteen days after such request) for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that such Lender may reasonably incur as a result of
such payment, failure to convert, failure to continue or failure to prepay,
including any loss, cost or expense (excluding loss of anticipated profits)
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such LIBOR Loan. 2.12
Change of Lending Office. Each Lender agrees that, upon the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(c), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation does not cause such Lender or its lending
office to suffer any economic, legal or regulatory disadvantage, with the object
of avoiding the consequence of the event giving rise to the operation of any
such Section. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Section 2.10,
3.5 or 5.4. 2.13 Notice of Certain Costs. Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10,
2.11, 3.5 or 5.4 is given by any Lender more than 180 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any
such amounts incurred or accruing prior to the 181st day prior to the giving of
such notice to the Borrower; provided that if the circumstance giving rise to
such claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. - 75- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme104.jpg]
2.14 Borrowing Base. (a) Initial Borrowing Base. For the period from and
including the ClosingEighth Amendment Effective Date to but excluding the
firstnext Redetermination Date, the amount of the Borrowing Base shall be
$2,000,000,000.1,359,235,400. Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments from time to time pursuant to Section
2.14(e), (f), (g) and (h). (b) Scheduled and Interim Redeterminations. The
Borrowing Base shall be redetermined semi-annually in accordance with this
Section 2.14 (a “Scheduled Redetermination”), and, subject to Section 2.14(d),
such redetermined Borrowing Base shall become effective and applicable to the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders on April
30th (or April 1, 2013 with respect to the first Scheduled Redetermination) and
October 31st of each year (or as promptly as possible thereafter), commencing
2013. In addition, the Borrower may at any time (including prior to the first
Scheduled Redetermination date of April 1, 2013), by notifying the
Administrative Agent thereof not more than twice during any period of 12
consecutive calendar months, and the Administrative Agent, following the first
Scheduled Redetermination date of April 1, 2013, may, at the direction of the
Required Lenders, by notifying the Borrower thereof, one time during any period
of 12 consecutive calendar months, in each case elect to cause the Borrowing
Base to be redetermined between Scheduled Redeterminations (an “Interim
Redetermination”) in accordance with this Section 2.14; provided that the
Required Lenders may direct the Administrative Agent to initiate an Interim
Redetermination prior to the first Scheduled Redetermination of April 1, 2013 in
the event that the Hedging Condition is not satisfied (in which case, such
Interim Redetermination shall not count against the first such Interim
Redetermination otherwise permitted to be initiated pursuant to this Section
2.14(b) by the Administrative Agent). In addition to, and not including and/or
limited by the annual Interim Redeterminations allowed above, the Borrower may,
by notifying the Administrative Agent thereof, at any time between Scheduled
Redeterminations, request additional Interim Redeterminations of the Borrowing
Base in the event it acquires Oil and Gas Properties with Proved Reserves which
are to be Borrowing Base Properties having a PV-10 (calculated at the time of
acquisition) in excess of 5% of the Borrowing Base in effect immediately prior
to such acquisition. (c) Scheduled and Interim Redetermination Procedure. (i)
Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the Reserve Report Certificate, and (B) such other reports,
data and supplemental information, including the information provided pursuant
to Section 9.14(c), as may, from time to time, be reasonably requested by the
Required Lenders (the Reserve Report, such Reserve Report Certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall in good faith propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including the status of title information with respect to the
Borrowing Base Properties as described in the Engineering Reports - 76-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme105.jpg]
and the existence of any Hedge AgreementsTransactions or any other Indebtedness)
as the Administrative Agent deems appropriate in good faith in accordance with
its usual and customary oil and gas lending criteria as they exist at the
particular time. (ii) The Administrative Agent shall notify the Borrower and the
Lenders of the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
(A) in the case of a Scheduled Redetermination, (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 9.14(a) and (c) in a timely manner, then on or
before the April 15th and October 15th of such year following the date of
delivery or (2) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Sections 9.14(a) and (c) in a timely manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.14(c)(i); and (B) in the case of an Interim
Redetermination, promptly, and in any event, within 15 days after the
Administrative Agent has received the required Engineering Reports. (iii) Any
Proposed Borrowing Base that would increase the Borrowing Base then in effect
must be approved or deemed to have been approved by the Borrowing Base Required
Lenders in each such Lender’s sole discretion and consistent with each such
Lender’s normal and customary oil and gas lending criteria as they exist at the
particular time as provided in this Section 2.14(c)(iii) and any Proposed
Borrowing Base that would decrease or maintain the Borrowing Base then in effect
must be approved or be deemed to have been approved by Lenders constituting at
least the Required Lenders in each such Lender’s sole discretion and consistent
with each such Lender’s normal and customary oil and gas lending criteria as
they exist at the particular time as provided in this Section 2.14(c)(iii). Upon
receipt of the Proposed Borrowing Base Notice, each Lender shall have 15 days to
agree with the Proposed Borrowing Base or disagree with the Proposed Borrowing
Base by proposing an alternate Borrowing Base. If at the end of such 15-day
period, any Lender has not communicated its approval or disapproval in writing
to the Administrative Agent, such silence shall be deemed to be an approval of
the Proposed Borrowing Base. If, at the end of such 15-day period, the Borrowing
Base Required Lenders, in the case of a Proposed Borrowing Base that would
increase the Borrowing Base then in effect, or the Required Lenders, in the case
of a Proposed Borrowing Base that would decrease or maintain the Borrowing Base
then in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.14(d). If, however, at the end of such 15-day
period, the Borrowing Base Required Lenders or the Required Lenders, as
applicable, have not approved or deemed to have approved, as aforesaid, then the
Administrative Agent shall promptly thereafter poll the Lenders to ascertain the
highest Borrowing Base then acceptable to the Borrowing Base Required Lenders
(in the case of any increase to the Borrowing Base) or a number of Lenders
sufficient to constitute the Required Lenders (in any other case) and - 77-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme106.jpg]
such amount shall become the new Borrowing Base, effective on the date specified
in Section 2.14(d). (d) Effectiveness of a Redetermined Borrowing Base. Subject
to Section 2.14(h), after a redetermined Borrowing Base is approved or is deemed
to have been approved by the Borrowing Base Required Lenders or the Required
Lenders, as applicable, pursuant to Section 2.14(c)(iii), the Administrative
Agent shall promptly thereafter notify the Borrower and the Lenders of the
amount of the redetermined Borrowing Base (the “New Borrowing Base Notice”), and
such amount shall become the new Borrowing Base, effective and applicable to the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders: (i) in
the case of a Scheduled Redetermination, (A) if the Administrative Agent shall
have received the Engineering Reports required to be delivered by the Borrower
pursuant to Sections 9.14(a) and (c) in a timely and complete manner, on the
April 30th or October 31st, as applicable, following such notice, or (B) if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrower pursuant to Sections 9.14(a) and (c) in a timely
and complete manner, then on the Business Day next succeeding delivery of such
New Borrowing Base Notice; and (ii) in the case of an Interim Redetermination,
on the Business Day next succeeding delivery of such New Borrowing Base Notice.
Subject to Section 2.14(h), such amount shall then become the Borrowing Base
until the next Scheduled Redetermination Date, the next Interim Redetermination
Date or the next adjustment to the Borrowing Base under Section 2.14(e), (f),
(g) or (h), whichever occurs first. Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower. (e) Reduction
of Borrowing Base Upon Incurrence of Permitted Additional Debt. (i) Upon the
issuance or incurrence of any Permitted Additional Debt in accordance with
Section 10.1(p) (other than (x) Permitted Additional Debt constituting Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness, but only to
the extent that the aggregate principal amount of Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness does not result in an
increase in the principal amount thereof above the principal amount originally
incurred or issued up to the original principal amount of the Refinanced
Indebtedness and (y) Permitted Additional Debt that is secured by a Junior Lien
on the Collateral pursuant to Section 10.2(x) or (z)), the Borrowing Base then
in effect shall be reduced by an amount equal to the product of 0.25 multiplied
by the stated principal amount of such Permitted Additional Debt (without regard
to any original issue discount), and the Borrowing Base as so reduced shall
become the new Borrowing Base immediately upon the date of such issuance or
incurrence, effective and applicable to the Borrower, the Administrative Agent,
the - 78- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme107.jpg]
Issuing Banks and the Lenders on such date until the next redetermination or
modification thereof hereunder. (ii) Upon the issuance or incurrence of any
Indebtedness (including any Permitted Additional Debt) that is secured by Junior
Liens on the Collateral pursuant to Section 10.2(x) or (z) (other than
Indebtedness constituting Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness, but only to the extent that the aggregate principal
amount of Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness does not result in an increase in the principal amount thereof
above the principal amount originally incurred or issued up to the original
principal amount of the Refinanced Indebtedness), the Borrowing Base then in
effect shall be reduced by an amount equal to the product of 0.30 multiplied by
the stated principal amount of such Indebtedness (without regard to any original
issue discount), and the Borrowing Base as so reduced shall become the new
Borrowing Base immediately upon the date of such issuance or incurrence,
effective and applicable to the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders on such date until the next redetermination or
modification thereof hereunder. (f) Reduction of Borrowing Base Upon Termination
of Hedge Positions. If (x) the Borrower or any Restricted Subsidiary shall
terminate or create any off-setting positions in respect of any commodity hedge
positions (whether evidenced by a floor, put or Hedge Agreement) upon which (i)
the Lenders relied in determining the Borrowing Base and (iiy) the Borrowing
Base Value of such terminated and/or offsetting positions (after taking into
account any other Hedge AgreementTransaction, executed contemporaneously with
the taking of such actions), together with the aggregate Borrowing Base Value of
all other terminated or off-setting hedge positions contemplated by this Section
2.14(f) and the aggregate Borrowing Base Value of all Oil and Gas Properties or
Equity Interests in any Restricted Subsidiary or Minority Investment owning Oil
and Gas Properties comprising Borrowing Base Properties Disposed of, in each
case, since the later of (A) the last Redetermination Date and (B) the last
adjustment of the Borrowing Base made pursuant to this Section 2.14(f) or
Section 2.14(g), exceeds 10% of the then-effective Borrowing Base, then, the
Required Lenders shall have the right to adjust the Borrowing Base in an amount
equal tonot exceeding the aggregate Borrowing Base Value, if any, attributable
to all such terminated or off-setting hedge positions and all such Dispositions
of Borrowing Base Properties (or Equity Interests in any Restricted Subsidiary
or Minority Investment owning Oil and Gas Properties) in the calculation of the
then-effective Borrowing Base and (if the Required Lenders in fact make any such
adjustment) the Administrative Agent shall promptly notify the Borrower in
writing of thesuch aggregate Borrowing Base Value, if any, attributable to such
hedge positions in the calculation of the then-effective Borrowing Base and,
upon receipt of such notice, the Borrowing Base shall be simultaneously reduced
by such amount. (g) Reduction of Borrowing Base Upon Asset Dispositions. If (i)
the Borrower or one of the other Credit Parties Disposes of any Oil and Gas
Properties, or Disposes of any Equity Interests in any Restricted Subsidiary or
Minority Investment owning any Oil and Gas Properties and none of the foregoing
Dispositions is a Scheduled Disposition, (ii) such Disposition described in
clause (i) involves, comprising Borrowing Base Properties included in the most
recently delivered Reserve Report and (iiiii) the aggregate Borrowing Base Value
of all such Borrowing Base Properties Disposed of (except in connection with a
Scheduled - 79- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme108.jpg]
Disposition), together with the aggregate Borrowing Base Value of all terminated
or off-setting hedge positions contemplated by Section 2.14(f) and the aggregate
Borrowing Base Value of all Oil and Gas Properties or Equity Interests in any
Restricted Subsidiary or Minority Investment owning Oil and Gas Properties
comprising Borrowing Base Properties Disposed of, in each case, since the later
of (A) the last Scheduled Redetermination Date and (B) the last adjustment of
the Borrowing Base made pursuant to Section 2.14(f) or this Section 2.14(g),
exceeds 10% of the then-effective Borrowing Base, then, no later than two
Business Days’ after the date on which the Administrative Agent has received the
notice required to be delivered by the Borrower pursuant to Section 10.4(b), no
later than two Business Days’ after the date of consummation of any such
Disposition, the Required Lenders shall have the right to adjust the Borrowing
Base in an amount equal tonot exceeding the aggregate Borrowing Base Value, if
any, attributable to such Disposedall such terminated or off-setting hedge
positions and all such Dispositions of Borrowing Base Properties in the
calculation of the then-effective Borrowing Base and, if the Required Lenders in
fact make any such adjustment, the Administrative Agent shall promptly notify
the Borrower in writing of thesuch aggregate Borrowing Base Value, if any,
attributable to such Disposed of Borrowing Base Properties in the calculation of
the then-effective Borrowing Base and, upon receipt of such notice, the
Borrowing Base shall be simultaneously reduced by such amount. (h) Borrower’s
Right to Elect Reduced Borrowing Base. Within three Business Days of its receipt
of a New Borrowing Base Notice, the Borrower may provide written notice to the
Administrative Agent and the Lenders that specifies for the period from the
effective date of the New Borrowing Base Notice until the next succeeding
Scheduled Redetermination Date, the Borrowing Base will be a lesser amount than
the amount set forth in such New Borrowing Base Notice, whereupon such specified
lesser amount will become the new Borrowing Base. The Borrower’s notice under
this Section 2.14(h) shall be irrevocable, but without prejudice to its rights
to initiate Interim Redeterminations. (i) Administrative Agent Data. The
Administrative Agent hereby agrees to provide, promptly, and in any event within
3 Business Days, following its receipt of a request by the Borrower, an updated
Bank Price Deck. In addition, the Administrative Agent and the Lenders agree,
upon request, to meet with the Borrower to discuss their evaluation of the
reservoir engineering of the Oil and Gas Properties included in the Reserve
Report and their respective methodologies for valuing such properties and the
other factors considered in calculating the Borrowing Base. 2.15 Defaulting
Lenders. Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender: (a) Commitment Fees shall
cease to accrue on the unfunded portion of the Commitment of such Defaulting
Lender pursuant to Section 4.1(a); (b) The Commitment and Total Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders, the
Majority Lenders or the Required Lenders or Borrowing Base Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 13.1); - 80- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme109.jpg]
provided that (i) any waiver, amendment or modification requiring the consent of
all Lenders pursuant to Section 13.1 (other than Section 13.1(x)) or requiring
the consent of each affected Lender pursuant to Section 13.1(i) or (ix) shall
require the consent of such Defaulting Lender (which for the avoidance of doubt
would include any change to the Maturity Date applicable to such Defaulting
Lender, decreasing or forgiving any principal or interest due to such Defaulting
Lender, any decrease of any interest rate applicable to Loans made by such
Defaulting Lender (other than the waiving of post-default interest rates) and
any increase in such Defaulting Lender’s Commitment) and (ii) any
redetermination, whether an increase, decrease or affirmation, of the Borrowing
Base shall occur without the participation of a Defaulting Lender, but the
Commitment (i.e., the Commitment Percentage of the Borrowing Base) of a
Defaulting Lender may not be increased without the consent of such Defaulting
Lender; (c) If any Swingline Exposure or Letter of Credit Exposure exists at the
time a Lender becomes a Defaulting Lender, then all or any part of such
Swingline Exposure and Letter of Credit Exposure of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Commitment Percentages; provided that (A) each Non-Defaulting Lender’s Total
Exposure may not in any event exceed the Commitment Percentage of the Loan Limit
of such Non-Defaulting Lender as in effect at the time of such reallocation and
(B) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Issuing Banks or any other Lender may have against
such Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting
Lender, to the extent that all or any portion (the “unreallocated portion”) of
the Defaulting Lender’s Swingline Exposure or Letter of Credit Exposure cannot,
or can only partially, be so reallocated to Non-Defaulting Lenders, whether by
reason of the first proviso in Section 2.15(c)(i) or otherwise, the Borrower
shall within two Business Days following notice by the Administrative Agent (x)
first, prepay such Swingline Exposure and (y) second, Cash Collateralize for the
benefit of the applicable Issuing Bank only the Borrower’s obligations
corresponding to such Defaulting Lender’s Letter of Credit Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above), in
accordance with the procedures set forth in Section 3.8 for so long as such
Letter of Credit Exposure is outstanding, if the Borrower Cash Collateralizes
any portion of such Defaulting Lender’s Letter of Credit Exposure pursuant to
this Section 2.15(c), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 4.1(b) with respect to such Defaulting
Lender’s Letter of Credit Exposure during the period such Defaulting Lender’s
Letter of Credit Exposure is Cash Collateralized, if the Letter of Credit
Exposure of the Non-Defaulting Lenders is reallocated pursuant to this Section
2.15(c), then the Letter of Credit Fees payable for the account of the Lenders
pursuant to Section 4.1(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Commitment Percentages and the Borrower shall not be
required to pay any Swingline Loan fees (if any) or Letter of Credit Fees to the
Defaulting Lender pursuant to Section 4.1(b) with respect to such Defaulting
Lender’s Letter of Credit Exposure during the period that such Defaulting
Lender’s Letter of Credit Exposure is reallocated, or if any Defaulting Lender’s
Letter of Credit Exposure is neither Cash Collateralized nor reallocated
pursuant - 81- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme110.jpg]
to this Section 2.15(c), then, without prejudice to any rights or remedies of
any Issuing Bank or any Lender hereunder, all Letter of Credit Fees payable
under Section 4.1(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to such Issuing Bank until such Letter of Credit
Exposure is Cash Collateralized and/or reallocated; (d) So long as any Lender is
a Defaulting Lender, the Swingline Lender shall not be required to fund any
Swingline Loan and no Issuing Bank will be required to issue any new Letter of
Credit or amend any outstanding Letter of Credit to increase the Stated Amount
thereof, alter the drawing terms thereunder or extend the expiry date thereof,
unless each Issuing Bank is reasonably satisfied that any exposure that would
result from the exposure to such Defaulting Lender is eliminated or fully
covered by the Commitments of the Non-Defaulting Lenders or by Cash
Collateralization or a combination thereof in accordance with clause (c) above
or otherwise in a manner reasonably satisfactory to such Issuing Bank, and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan shall be allocated among Non-Defaulting Lenders in
a manner consistent with Section 2.15(c)(i) (and Defaulting Lenders shall not
participate therein); and (e) If the Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Bank agree in writing in their discretion that
a Lender that is a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon, as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will cease to be a Defaulting Lender
and will be a Non-Defaulting Lender and any applicable Cash Collateral shall be
promptly returned to the Borrower and any Letter of Credit Exposure of such
Lender reallocated pursuant to Section 2.15(c) shall be reallocated back to such
Lender; provided that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender. (f) Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 11 or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 13.8), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
each Issuing Bank and the Swingline Lender hereunder; third, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fifth, to the payment of any amounts owing to the Lenders, each
Issuing Bank or the Swingline - 82- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme111.jpg]
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, such Issuing Bank or the Swingline Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and seventh, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if such payment is a payment
of the principal amount of any Loans or Unpaid Drawings, such payment shall be
applied solely to pay the relevant Loans of, and Unpaid Drawings owed to, the
relevant non-Defaulting Lenders on a pro rata basis prior to being applied in
the manner set forth in this Section 2.15(f). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to
Section 3.8 shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto. 2.16 Increase of Total Commitment.
(a) Subject to the conditions set forth in Section 2.16(b), the Borrower may
increase the Total Commitment then in effect (any such increase an “Incremental
Increase”) by increasing the Commitment of a Lender (an “Increasing Lender”) or
by causing a Person that at such time is not a Lender to become a Lender (an
“Additional Lender”). (b) Any increase in the Total Commitment shall be subject
to the following additional conditions: (i) such increase shall not be less than
$10,000,000 (and increments of $1,000,000 above that minimum) unless the
Administrative Agent otherwise consents, and no such increase shall be permitted
if after giving effect thereto the Total Commitment would exceed
$4,000,000,000the lesser of (A) the Maximum Total Commitment and (B) the
Borrowing Base then in effect (after giving effect to any concurrent increase in
the Borrowing Base); (ii) no Event of Default shall have occurred and be
continuing after giving effect to such increase; (iii) no Lender’s Commitment
may be increased without the consent of such Lender; (iv) the Administrative
Agent, the Swingline Lender and each Issuing Bank must consent to the increase
in Commitments of an Increasing Lender and the addition of any Additional
Lender, in each case, such consent not to be unreasonably withheld or delayed;
(v) the maturity date of such increase shall be the same as the Maturity Date;
and - 83- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme112.jpg]
(vi) the increase shall be on the exact same terms and pursuant to the exact
same documentation applicable to this Agreement (other than with respect to any
arrangement, structuring, upfront or other fees or discounts payable in
connection with such Incremental Increase) (provided that the Applicable Margin
of the Facility may be increased to be consistent with that for such Incremental
Increases). (c) Any increase in the Total Commitment shall be implemented using
customary documentation (any such documentation, an “Incremental Agreement”).
2.17 Extension Offers. (a) The Borrower may at any time and from time to time
request that all or a portion of the Commitments of any Class, existing at the
time of such request (each, an “Existing Commitment” and any related revolving
credit loans under any such facility, “Existing Loans”; each Existing Commitment
and related Existing Loans together being referred to as an “Existing Class”) be
converted to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of Existing Loans related to such Existing Commitments (any
such Existing Commitments which have been so Extended, “Extended Commitments”
and any related revolving credit loans, “Extended Loans”) and to provide for
other terms consistent with this Section 2.17. Prior to entering into any
Extension Amendment with respect to any Extended Commitments, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Class of Existing Commitments
and which such request shall be offered equally to all Lenders under such Class)
(an “Extension Request”) setting forth the proposed terms of the Extended
Commitments to be established thereunder, which terms shall be substantially
similar to those applicable to the Existing Commitments from which they are to
be Extended (the “Specified Existing Commitment Class”), except that (w) all or
any of the final maturity dates of such Extended Commitments may be delayed to
later dates than the final maturity dates of the Existing Commitments of the
Specified Existing Commitment Class, (x)(A) the interest rates, interest
margins, rate floors, upfront fees, funding discounts, original issue discounts
and premiums with respect to the Extended Commitments may be different from
those for the Existing Commitments of the Specified Existing Commitment Class
and/or (B) additional fees and/or premiums may be payable to the Lenders
providing such Extended Commitments in addition to or in lieu of any of the
items contemplated by the preceding clause (A), (y)(l) the undrawn revolving
credit commitment fee rate with respect to the Extended Commitments may be
different from such rate for Existing Commitments of the Specified Existing
Commitment Class and (2) the Extension Amendment may provide for other covenants
and terms that apply to any period after the Latest Maturity Date in effect at
such time; provided that, notwithstanding anything to the contrary in this
Section 2.17 or otherwise, (1) the borrowing and repayment (other than in
connection with a permanent repayment and termination of commitments (which
shall be governed by clause (3) below)) of the Extended Loans under any Extended
Commitments shall be made on a pro rata basis with any borrowings and repayments
of the Existing Loans of the Specified Existing Commitment Class (the mechanics
for which may be implemented through the applicable Extension Amendment and may
include technical changes related to the borrowing and replacement procedures of
the Specified Existing Commitment Class), (2) assignments and participations of
Extended Commitments and Extended Loans shall be governed by the assignment and
participation provisions set forth in Section 13.6 and (3) subject to the
applicable - 84- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme113.jpg]
limitations set forth in Section 4.2, permanent repayments of Extended Loans
(and corresponding permanent reduction in the related Extended Commitments)
shall be permitted as may be agreed upon between the Borrower and the Lenders
thereof. No Lender shall have any obligation to agree to have any of its Loans
or Commitments of any Existing Class converted into Extended Loans or Extended
Commitments pursuant to any Extension Request. Any Extended Commitments of any
Extension Series shall constitute a separate Class of revolving credit
commitments from Existing Commitments of the Specified Existing Commitment Class
and from any other Existing Commitments (together with any other Extended
Commitments so established on such date). (b) The Borrower shall provide the
applicable Extension Request at least five (5) Business Days (or such shorter
period as the Administrative Agent may determine in its reasonable discretion)
prior to the date on which Lenders under the Existing Class are requested to
respond, and shall agree to such procedures, if any, as may be established by,
or acceptable to, the Administrative Agent, in each case acting reasonably, to
accomplish the purpose of this Section 2.17. Any Lender (an “Extending Lender”)
wishing to have all or a portion of its Commitments (or any earlier Extended
Commitments) of an Existing Class subject to such Extension Request converted
into Extended Commitments shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Commitments (and/or any earlier Extended Commitments) which it has
elected to convert into Extended Commitments (subject to any minimum
denomination requirements imposed by the Extension Request). In the event that
the aggregate amount of Commitments (and any earlier Extended Commitments)
subject to Extension Elections exceeds the amount of Extended Commitments
requested pursuant to the Extension Request, Commitments and (and any earlier
Extended Commitments) subject to Extension Elections shall be converted to
Extended Commitments on a pro rata basis based on the amount of Commitments (and
any earlier Extended Commitments) included in each such Extension Election or as
may be otherwise agreed to in the applicable Extension Amendment and in the
event that the aggregate amount of Commitments (and any earlier Extended
Commitments) subject to Extension Elections is less than the amount of Extended
Commitments requested pursuant to the Extension Request, the Borrower may cause
Additional Lenders to become Extending Lenders hereunder with Extended
Commitments by executing an Extension Amendment on the terms specified in such
Extension Request in an amount agreed to by such Additional Lenders (the
“Additional Lender Extended Amount”) (and in such case the Borrower will either
(i) reduce Commitments hereunder (other than Commitments that are subject to
Extension Elections pursuant to such Extension Request) by an aggregate amount
equal to the Additional Lender Extended Amount, (ii) increase Commitments
hereunder by an amount equal to the Additional Lender Extended Amount (up to an
aggregate amount not to exceed the amount that would be permitted in an
Incremental Increase pursuant to Section 2.16 at such time) or (iii) implement a
combination of Commitment reductions under the foregoing clause (i) and
Commitment increases under the foregoing clause (ii) in an aggregate amount
equal to Additional Lender Extended Amount. Notwithstanding the conversion of
any Existing Commitment into an Extended Commitment, such Extended Commitment
shall be treated identically to all Existing Commitments of the Specified
Existing Commitment Class for purposes of the obligations of a Lender in respect
of Swingline Loans under Section 2.1(c) and Letters of Credit under Section 3,
except that the applicable Extension Amendment may provide that the Swingline
Maturity Date and/or the last day for issuing Letters of Credit may be extended
and the related obligations to make Swingline Loans and issue Letters - 85-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme114.jpg]
of Credit may be continued (pursuant to mechanics to be specified in the
applicable Extension Amendment) so long as the applicable Swingline Lender
and/or the applicable Issuing Bank, as applicable, have consented to such
extensions (it being understood that no consent of any other Lender shall be
required in connection with any such extension). (c) Extended Commitments shall
be established pursuant to an amendment (an “Extension Amendment”) to this
Agreement (which, notwithstanding anything to the contrary set forth in Section
13.1, shall not require the consent of any Lender other than the Extending
Lenders with respect to the Extended Commitments established thereby) executed
by the Credit Parties, the Administrative Agent and the Extending Lenders. It is
understood and agreed that each Lender hereunder has consented, and shall at the
effective time thereof be deemed to consent to each amendment to this Agreement
and the other Credit Documents authorized by this Section 2.17 (and approved by
the applicable Extending Lenders with respect to the Extended Commitments
established thereby) and the arrangements described above in connection
therewith. No Extension Amendment shall provide for any tranche of Extended
Commitments in an aggregate principal amount that is less than $200,000,000 (or
such lesser amount as the Administrative Agent may agree in its reasonable
discretion). Notwithstanding anything to the contrary in this Section 2.17(c)
and without limiting the generality or applicability of Section 13.1 to any
Section 2.17 Additional Amendments (as defined below), any Extension Amendment
may provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a “Section
2.17 Additional Amendment”) to this Agreement and the other Credit Documents;
provided that such Section 2.17 Additional Amendments are within the
requirements of Section 2.17(a) and do not become effective prior to the time
that such Section 2.17 Additional Amendments have been consented to (including,
without limitation, pursuant to consents applicable to holders of any Extended
Loans provided for in any Extension Amendment) by such of the Lenders, Credit
Parties and other parties (if any) as may be required in order for such Section
2.17 Additional Amendments to become effective in accordance with Section 13.1.
(d) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Class of Existing Commitments is converted to extend the
related scheduled maturity date(s) in accordance with paragraph (a) above (an
“Extension Date”), in the case of the Existing Commitments of each Extending
Lender under any Specified Existing Commitment Class, the aggregate principal
amount of such Existing Commitments shall be deemed reduced by an amount equal
to the aggregate principal amount of Extended Commitments so converted by such
Lender on such date, and such Extended Commitments shall be established as a
separate Class of revolving credit commitments from the Specified Existing
Commitment Class and from any other Existing Commitments (together with any
other Extended Commitments so established on such date) and (B) if, on any
Extension Date, any Existing Loans of any Extending Lender are outstanding under
the Specified Existing Commitment Class, such Existing Loans (and any related
participations) shall be deemed to be allocated as Extended Loans (and related
participations) in the same proportion as such Extending Lender’s Specified
Existing Commitments to Extended Commitments. (e) No exchange of Loans or
Commitments pursuant to any Extension Amendment in accordance with this Section
2.17 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement. - 86- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme115.jpg]
SECTION 3. Letters of Credit 3.1 Letters of Credit. (a) Subject to and upon the
terms and conditions herein set forth, at any time and from time to time on and
after the Closing Date and prior to the L/C Maturity Date, each Issuing Bank
agrees, in reliance upon the agreements of the Lenders set forth in this Section
3, to issue upon the request of the Borrower and for the direct or indirect
benefit of the Borrower and the Restricted Subsidiaries, a letter of credit or
letters of credit (the “Letters of Credit” and each, a “Letter of Credit”) in
such form and with such Issuer Documents as may be approved by the applicable
Issuing Bank in its reasonable discretion; provided that the Borrower shall be a
co-applicant of, and jointly and severally liable with respect to, each Letter
of Credit issued for the account of a Restricted Subsidiary. (b) Notwithstanding
the foregoing, (i) no Letter of Credit shall be issued the Stated Amount of
which, when added to the Letters of Credit Outstanding at such time, would
exceed the Letter of Credit Commitment then in effect, (ii) no Letter of Credit
shall be issued the Stated Amount of which would cause the aggregate amount of
all Lenders’ Total Exposures at such time to exceed the Loan Limit then in
effect, (iii) each Letter of Credit shall have an expiration date occurring no
later than one year after the date of issuance or such longer period of time as
may be agreed by the applicable Issuing Bank, unless otherwise agreed upon by
the Administrative Agent and the applicable Issuing Bank or as provided under
Section 3.2(b); provided that any Letter of Credit may provide for automatic
renewal thereof for additional periods of up to 12 months or such longer period
of time as may be agreed upon by the applicable Issuing Bank, subject to the
provisions of Section 3.2(b); provided, further, that in no event shall such
expiration date occur later than the L/C Maturity Date unless arrangements which
are reasonably satisfactory to the applicable Issuing Bank to Cash Collateralize
(or backstop) such Letter of Credit have been made (and, in any event, no Lender
shall have any obligation to fund any L/C Participation in respect of any Unpaid
Drawing after the L/C Maturity Date), (iv) no Alternate Currency Letter of
Credit shall be issued if,unless (A) except in the case of Brazilian Reais, the
Administrative Agent and the applicable Issuing Bank agree to such issuance of
such Alternate Currency Letter of Credit (it being understood that there shall
be no obligation to so agree except in the case of Brazilian Reais) and (B)
after giving effect thereto, the aggregate amount of the Letter of Credit
Exposure with respect to all Alternate Currency Letters of Credit would exceed
$37,500,000, (v) no Letter of Credit shall be issued if it would be illegal
under any applicable Requirement of Law for the beneficiary of the Letter of
Credit to have a Letter of Credit issued in its favor, (vi) no Letter of Credit
shall be issued by an Issuing Bank after it has received a written notice from
any Credit Party or the Administrative Agent or the Majority Lenders stating
that a Default or Event of Default has occurred and is continuing until such
time as such Issuing Bank shall have received a written notice (A) of rescission
of such notice from the party or parties originally delivering such notice, (B)
of the waiver of such Default or Event of Default in accordance with the
provisions of Section 13.1 or (C) that such Default or Event of Default is no
longer continuing, and (vii) no Letter of Credit shall be issued by an Issuing
Bank the Stated Amount of which, when added to the Letters of Credit Outstanding
issued by such Issuing Bank, would exceed $125,000,000 (or such greater amount
agreed to by such Issuing Bank in its sole discretion from time to time), and
(viii) no Issuing Bank shall have an obligation to issue a Letter of Credit the
proceeds of which would be available to any Person in any manner - 87- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme116.jpg]
that would result in a violation of one or more policies of such Issuing Bank
applicable to letters of credit generally. (c) Upon at least one Business Day’s
prior written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent and the applicable Issuing Bank (which notice the
Administrative Agent shall promptly transmit to each of the applicable Lenders),
the Borrower shall have the right, on any day, permanently to terminate or
reduce the Letter of Credit Commitment in whole or in part; provided that, after
giving effect to such termination or reduction, the Letters of Credit
Outstanding shall not exceed the Letter of Credit Commitment. 3.2 Letter of
Credit Applications. (a) Whenever the Borrower desires that a Letter of Credit
be issued, amended or renewed for its account on its own behalf, or on behalf of
its Restricted Subsidiaries, the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the applicable Issuing Bank and the
Administrative Agent a Letter of Credit application, amendment request or any
such document as may be approved by the applicable Issuing Bank (each, a “Letter
of Credit Application”). Upon receipt of any Letter of Credit Application or
amendment request, (i) in the case of Letters of Credit denominated in Dollars,
(A) the applicable Issuing Bank will use its best efforts to process such Letter
of Credit Application on the Business Day on which such Letter of Credit
Application is received, provided that such Letter of Credit Application is
received no later than 12:00 p.m. (New York City time) on such Business Day, or
(B) otherwise, the first Business Day next succeeding receipt of such Letter of
Credit Application, and (ii) in the case of Letters of Credit denominated in an
Alternate Currency, (A) the applicable Issuing Bank will use its best efforts to
process such Letter of Credit Application on the second Business Day after the
day on which such Letter of Credit Application is received, or (B) otherwise,
the fifth Business Day after the day on which such Letter of Credit Application
is received. No Issuing Bank shall issue any Letters of Credit unless such
Issuing Bank shall have received notice from the Administrative Agent that the
conditions to such issuance have been met. (b) If the Borrower so requests in
any applicable Letter of Credit Application, the applicable Issuing Bank may, in
its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such Issuing
Bank to prevent any such extension at least once in each 12-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such 12-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the applicable Issuing
Bank, the Borrower shall not be required to make a specific request to such
Issuing Bank for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date not later than the L/C Maturity Date;
provided, however, that such Issuing Bank shall not permit any such extension if
(i) such Issuing Bank has determined that it would not be permitted, or would
have no obligation, at such - 88- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme117.jpg]
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (b) of Section 3.1 or
otherwise), or (ii) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (A) from the Administrative Agent that the Majority
Lenders have elected not to permit such extension or (B) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 7 are not then satisfied, and in each such case directing
such Issuing Bank not to permit such extension. (c) Each Issuing Bank (other
than the Administrative Agent or any of its Affiliates) shall, at least once
each week, provide the Administrative Agent with a list of all Letters of Credit
issued by it that are outstanding at such time; provided that, upon written
request from the Administrative Agent, such Issuing Bank shall thereafter notify
the Administrative Agent in writing on each Business Day of all Letters of
Credit issued on the prior Business Day by such Issuing Bank; provided further
that the notification requirements of this Section 3.2(c) shall not apply with
respect to any Existing Letter of Credit. (d) The making of each Letter of
Credit Request shall be deemed to be a representation and warranty by the
Borrower that the Letter of Credit may be issued in accordance with, and will
not violate the requirements of, Section 3.1(b). 3.3 Letter of Credit
Participations. (a) Immediately upon the issuance by an Issuing Bank of any
Letter of Credit (and on the Closing Date, with respect to the Existing Letters
of Credit), such Issuing Bank shall be deemed to have sold and transferred to
each Lender (each such Lender, in its capacity under this Section 3.3, an “L/C
Participant”), and each such L/C Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Bank, without
recourse or warranty, an undivided interest and participation (each an “L/C
Participation”), to the extent of such L/C Participant’s Commitment Percentage,
in each Letter of Credit, each substitute therefor, each drawing made thereunder
and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto. (b) In determining
whether to pay under any Letter of Credit, the relevant Issuing Bank shall have
no obligation relative to the L/C Participants other than to confirm that (i)
any documents required to be delivered under such Letter of Credit have been
delivered, (ii) such Issuing Bank has examined the documents with reasonable
care and (iii) the documents appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by the relevant Issuing Bank under or in connection with any Letter of Credit
issued by it, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for such Issuing Bank any resulting liability. (c)
In the event that an Issuing Bank makes any payment under any Letter of Credit
issued by it and the Borrower shall not have repaid such amount (calculated, in
the case of Alternate Currency Letters of Credit, based on the Dollar Equivalent
thereof) in full to such Issuing Bank pursuant to Section 3.4(a), such Issuing
Bank shall promptly notify the Administrative Agent and each L/C Participant of
such failure, and each such L/C Participant - 89- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme118.jpg]
shall promptly and unconditionally pay to the Administrative Agent for the
account of such Issuing Bank, the amount of such L/C Participant’s Commitment
Percentage of such unreimbursed payment in Dollars and in immediately available
funds; provided, however, that no L/C Participant shall be obligated to pay to
the Administrative Agent for the account of such Issuing Bank its Commitment
Percentage of such unreimbursed amount arising from any wrongful payment made by
such Issuing Bank under any such Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Issuing Bank. Each L/C Participant shall make available to the
Administrative Agent for the account of the relevant Issuing Bank such L/C
Participant’s Commitment Percentage of the amount of such payment no later than
1:00 p.m. (New York City time) on the first Business Day after the date notified
by such Issuing Bank in immediately available funds. If and to the extent such
L/C Participant shall not have so made its Commitment Percentage of the amount
of such payment available to the Administrative Agent for the account of the
relevant Issuing Bank, such L/C Participant agrees to pay to the Administrative
Agent for the account of such Issuing Bank, forthwith on demand, such amount,
together with interest thereon for each day from such date until the date such
amount is paid to the Administrative Agent for the account of such Issuing Bank
at a rate per annum equal to the Overnight Rate from time to time then in
effect, plus any administrative, processing or similar fees customarily charged
by such Issuing Bank in connection with the foregoing. The failure of any L/C
Participant to make available to the Administrative Agent for the account of any
Issuing Bank its Commitment Percentage of any payment under any Letter of Credit
shall not relieve any other L/C Participant of its obligation hereunder to make
available to the Administrative Agent for the account of such Issuing Bank its
Commitment Percentage of any payment under such Letter of Credit on the date
required, as specified above, but no L/C Participant shall be responsible for
the failure of any other L/C Participant to make available to the Administrative
Agent such other L/C Participant’s Commitment Percentage of any such payment.
(d) Whenever an Issuing Bank receives a payment in respect of an unpaid
reimbursement obligation as to which the Administrative Agent has received for
the account of such Issuing Bank any payments from the L/C Participants pursuant
to clause (c) above, such Issuing Bank shall pay to the Administrative Agent and
the Administrative Agent shall promptly pay to each L/C Participant that has
paid its Commitment Percentage of such reimbursement obligation, in Dollars and
in immediately available funds, an amount equal to such L/C Participant’s share
(based upon the proportionate aggregate amount originally funded by such L/C
Participant to the aggregate amount funded by all L/C Participants) of the
principal amount so paid in respect of such reimbursement obligation and
interest thereon accruing after the purchase of the respective L/C
Participations at the Overnight Rate. (e) The obligations of the L/C
Participants to make payments to the Administrative Agent for the account of an
Issuing Bank with respect to Letters of Credit shall be irrevocable and not
subject to counterclaim, set-off or other defense or any other qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including under any of the
following circumstances: (i) any lack of validity or enforceability of this
Agreement or any of the other Credit Documents; - 90- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme119.jpg]
(ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Issuing Bank, any
Lender or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the Borrower and the beneficiary
named in any such Letter of Credit); (iii) any draft, certificate or any other
document presented under any Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) the surrender or impairment of any security for
the performance or observance of any of the terms of any of the Credit
Documents; or (v) the occurrence of any Default or Event of Default; provided,
however, that no L/C Participant shall be obligated to pay to the Administrative
Agent for the account of any Issuing Bank its Commitment Percentage of any
unreimbursed amount arising from any wrongful payment made by such Issuing Bank
under a Letter of Credit as a result of acts or omissions constituting willful
misconduct, bad faith or gross negligence on the part of such Issuing Bank. 3.4
Agreement to Repay Letter of Credit Drawings. (a) The Borrower hereby agrees to
reimburse the relevant Issuing Bank by making payment in Dollars or, in the case
of Alternate Currency Letters of Credit, in the applicable Alternate Currency to
such Issuing Bank or to the Administrative Agent for the account of such Issuing
Bank (whether with its own funds or with proceeds of the Loans) in immediately
available funds, for any payment or disbursement made by such Issuing Bank under
any Letter of Credit issued by it (each such amount so paid until reimbursed, an
“Unpaid Drawing” (calculated, in the case of Alternate Currency Letters of
Credit, based on the Dollar Equivalent thereof)) (i) within one Business Day of
the date of such payment or disbursement if such Issuing Bank provides notice to
the Borrower of such payment or disbursement prior to 11:00 a.m. (New York City
time) on such next succeeding Business Day (from the date of such payment or
disbursement or (ii) if such notice is received after such time, on the next
Business Day following the date of receipt of such notice (such required date
for reimbursement under clause (i) or (ii), as applicable, on such Business Day
(the “Reimbursement Date”)), with interest on the amount so paid or disbursed by
such Issuing Bank, from and including the date of such payment or disbursement
to but excluding the Reimbursement Date, at the per annum rate for each day
equal to the rate described in Section 2.8(a); provided that, notwithstanding
anything contained in this Agreement to the contrary, with respect to any Letter
of Credit, (i) unless the Borrower shall have notified the Administrative Agent
and such Issuing Bank prior to 11:00 a.m. (New York City time) on the
Reimbursement Date that the Borrower intends to reimburse such Issuing Bank for
the amount of such drawing with funds other than the proceeds of Loans, the
Borrower shall be deemed to have given a Notice of Borrowing requesting that the
Lenders make Loans (which shall be ABR Loans) on the Reimbursement Date in an
amount - 91- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme120.jpg]
equal to the amount at such drawing (calculated, in the case of Alternate
Currency Letters of Credit, based on the Dollar Equivalent thereof), and (ii)
the Administrative Agent shall promptly notify each L/C Participant of such
drawing and the amount of its Loan to be made in respect thereof, and each L/C
Participant shall be irrevocably obligated to make a Loan to the Borrower in the
manner deemed to have been requested in the amount of its Commitment Percentage
of the applicable Unpaid Drawing by 12:00 noon (New York City time) on such
Reimbursement Date by making the amount of such Loan available to the
Administrative Agent. Such Loans made in respect of such Unpaid Drawing on such
Reimbursement Date shall be made without regard to the Minimum Borrowing Amount
and without regard to the satisfaction of the conditions set forth in Section 7.
The Administrative Agent shall use the proceeds of such Loans solely for purpose
of reimbursing the relevant Issuing Bank for the related Unpaid Drawing. In the
event that the Borrower fails to Cash Collateralize any Letter of Credit that is
outstanding on the L/C Maturity Date, the full amount of the Letters of Credit
Outstanding in respect of such Letter of Credit shall be deemed to be an Unpaid
Drawing subject to the provisions of this Section 3.4 except that such Issuing
Bank shall hold the proceeds received from the Lenders as contemplated above as
cash collateral for such Letter of Credit to reimburse any Drawing under such
Letter of Credit and shall use such proceeds first, to reimburse itself for any
Drawings made in respect of such Letter of Credit following the L/C Maturity
Date, second, to the extent such Letter of Credit expires or is returned undrawn
while any such cash collateral remains, to the repayment of obligations in
respect of any Loans that have not paid at such time and third, to the Borrower
or as otherwise directed by a court of competent jurisdiction. Nothing in this
Section 3.4(a) shall affect the Borrower’s obligation to repay all outstanding
Loans when due in accordance with the terms of this Agreement. (b) The
obligations of the Borrower under this Section 3.4 to reimburse the relevant
Issuing Bank with respect to Unpaid Drawings (including, in each case, interest
thereon) shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against such
Issuing Bank, the Administrative Agent or any Lender (including in its capacity
as an L/C Participant), including any defense based upon (i) the failure of any
drawing under a Letter of Credit (each a “Drawing”) to conform to the terms of
the Letter of Credit, (ii) any non-application or misapplication by the
beneficiary of the proceeds of such Drawing, (iii) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (iv) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect or (v, (v) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such letter of Credit, or
(vi) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder;. None of the Administrative Agent, the Lenders
or the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing - 92-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme121.jpg]
thereunder), any error in interpretation of technical terms or any consequence
arising from causes beyond the control of the Issuing Bank provided that the
foregoing shall not be construed to excuse the relevant Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The Borrower agrees that
any action taken or omitted to be taken by an Issuing Bank under or in
connection with any Letter of Credit or the related drafts or documents, if
doneparties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), shall be binding on the Borrower and shall not
result in any liability of such Issuing Bank to the Borrower; provided that the
foregoing shall not be construed to excuse such Issuing Bank from liability to
the Borrower to the extent of any direct damages suffered by the Borrower that
are caused by such Issuing Bank’s failure to exercise care, when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereofthe Issuing Bank shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties hereto agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank that issued such Letter of Credit
may in its sole discretion, either accept or make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit (unless the Borrower shall consent to payment thereon not
withstanding such lack of strict compliance). 3.5 Increased Costs. If, after the
Closing Date, the adoption of any Change in Law shall either (a) impose, modify
or make applicable any reserve, deposit, capital adequacy or similar requirement
against Letters of Credit issued by any Issuing Bank, or any L/C Participant’s
L/C Participation therein, or (b) impose on any Issuing Bank or any L/C
Participant any other conditions, costs or expenses affecting its obligations
under this Agreement in respect of Letters of Credit or L/C Participations
therein or any Letter of Credit or such L/C Participant’s L/C Participation
therein, and the result of any of the foregoing is to increase the cost to such
Issuing Bank or such L/C Participant of issuing, maintaining or participating in
any Letter of Credit, or to reduce the amount of any sum received or receivable
by such Issuing Bank or such L/C Participant hereunder (other than (i) Taxes
indemnifiable under Section 5.4, or (ii) Excluded Taxes) in respect of Letters
of Credit or L/C Participations therein, then, promptly (and in any event no
later than 15 days) after receipt of written demand to the Borrower by such
Issuing Bank or such L/C Participant, as the case may be (a copy of which notice
shall be sent by such Issuing Bank or such L/C Participant to the Administrative
Agent), the Borrower shall pay to such Issuing Bank or such L/C Participant such
additional amount or amounts as will compensate such Issuing Bank or such L/C
Participant for such increased cost or reduction, it being understood and
agreed, however, that no Issuing Bank or L/C Participant shall be entitled to
such compensation as a result of such Person’s compliance with, or pursuant to
any request or directive to comply with, any such Requirement of Law as in
effect on the Closing Date. A certificate submitted to the Borrower by the
relevant Issuing Bank or an L/C Participant, as the case may be (a copy of which
certificate shall be sent by such Issuing Bank or such L/C - 93- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme122.jpg]
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for the determination of such additional amount or amounts necessary to
compensate such Issuing Bank or such L/C Participant as aforesaid shall be
conclusive and binding on the Borrower absent clearly demonstrable error. 3.6
New or Successor Issuing Bank. (a) Any Issuing Bank may resign as an Issuing
Bank upon 30 days’ prior written notice to the Administrative Agent, the Lenders
and the Borrower. The Borrower may replace any Issuing Bank for any reason upon
written notice to such Issuing Bank and the Administrative Agent and may add
Issuing Banks at any time upon notice to the Administrative Agent. If an Issuing
Bank shall resign or be replaced, or if the Borrower shall decide to add a new
Issuing Bank under this Agreement, then the Borrower may appoint from among the
Lenders a successor issuer of Letters of Credit or a new Issuing Bank, as the
case may be, or, with the consent of the Administrative Agent (such consent not
to be unreasonably withheld) and such new Issuing Bank, another successor or new
issuer of Letters of Credit, whereupon such successor issuer shall succeed to
the rights, powers and duties of the replaced or resigning Issuing Bank under
this Agreement and the other Credit Documents, or such new issuer of Letters of
Credit shall be granted the rights, powers and duties of an Issuing Bank
hereunder, and the term “Issuing Bank” shall mean such successor or such new
issuer of Letters of Credit effective upon such appointment. The acceptance of
any appointment as an Issuing Bank hereunder whether as a successor issuer or
new issuer of Letters of Credit in accordance with this Agreement, shall be
evidenced by an agreement entered into by such new or successor issuer of
Letters of Credit, in a form reasonably satisfactory to the Borrower and the
Administrative Agent and, from and after the effective date of such agreement,
such new or successor issuer of Letters of Credit shall become an “Issuing Bank”
hereunder. After the resignation or replacement of an Issuing Bank hereunder,
the resigning or replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Credit Documents with respect to Letters of Credit
issued by it prior to such resignation or replacement, but shall not be required
to issue additional Letters of Credit. In connection with any resignation or
replacement pursuant to this clause (a) (but, in case of any such resignation,
only to the extent that a successor issuer of Letters of Credit shall have been
appointed), either (i) the Borrower, the resigning or replaced Issuing Bank and
the successor issuer of Letters of Credit shall arrange to have any outstanding
Letters of Credit issued by the resigning or replaced Issuing Bank replaced with
Letters of Credit issued by the successor issuer of Letters of Credit or (ii)
the Borrower shall cause the successor issuer of Letters of Credit, if such
successor issuer is reasonably satisfactory to the replaced or resigning Issuing
Bank, to issue “back-stop” Letters of Credit naming the resigning or replaced
Issuing Bank as beneficiary for each outstanding Letter of Credit issued by the
resigning or replaced Issuing Bank, which new Letters of Credit shall have a
Stated Amount equal to the Letters of Credit being back-stopped and the sole
requirement for drawing on such new Letters of Credit shall be a drawing on the
corresponding back- stopped Letters of Credit. After any resigning or replaced
Issuing Bank’s resignation or replacement as Issuing Bank, the provisions of
this Agreement relating to an Issuing Bank shall inure to its benefit as to any
actions taken or omitted to be taken by it (A) while it was an Issuing Bank
under this Agreement or (B) at any time with respect to Letters of Credit issued
by such Issuing Bank. - 94- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme123.jpg]
(b) To the extent that there are, at the time of any resignation or replacement
as set forth in clause (a) above, any outstanding Letters of Credit, nothing
herein shall be deemed to impact or impair any rights and obligations of any of
the parties hereto with respect to such outstanding Letters of Credit (including
any obligations related to the payment of fees or the reimbursement or funding
of amounts drawn), except that the Borrower, the resigning or replaced Issuing
Bank and the successor issuer of Letters of Credit shall have the obligations
regarding outstanding Letters of Credit described in clause (a) above. 3.7 Role
of Issuing Bank. Each Lender and the Borrower agree that, in paying any drawing
under a Letter of Credit, no Issuing Bank shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the Issuing Banks, the
Administrative Agent, any of their respective affiliates nor any correspondent,
participant or assignee of any Issuing Bank shall be liable to any Lender for
(a) any action taken or omitted in connection herewith at the request or with
the approval of the Majority Lenders, (b) any action taken or omitted in the
absence of gross negligence or willful misconduct or (c) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Banks, the Administrative Agent, any of their
respective affiliates nor any correspondent, participant or assignee of any
Issuing Bank shall be liable or responsible for any of the matters described in
Section 3.3(e); provided that anything in such Section to the contrary
notwithstanding, the Borrower may have a claim against an Issuing Bank, and such
Issuing Bank may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such Issuing
Bank’s willful misconduct or gross negligence or such Issuing Bank’s unlawful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, any Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no Issuing Bank
shall be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. 3.8 Cash
Collateral. (a) Upon the request of the Majority Lenders if, as of the L/C
Maturity Date, there are any Letters of Credit Outstanding, the Borrower shall
immediately Cash Collateralize the then Letters of Credit Outstanding. (b) If
any Event of Default shall occur and be continuing, the Majority Lenders may
require that the L/C Obligations be Cash Collateralized; provided that, upon the
occurrence of an Event of Default referred to in Section 11.5 with respect to
the Borrower, the - 95- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme124.jpg]
Borrower shall immediately Cash Collateralize the Letters of Credit then
outstanding and no notice or request by or consent from the Majority Lenders
shall be required. (c) For purposes of this Agreement, “Cash Collateralize”
shall mean to (i) pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Issuing Banks and the Lenders, as collateral for
the L/C Obligations, cash or deposit account balances in an amount equal to the
amount of the Letters of Credit Outstanding required to be Cash Collateralized
(the “Required Cash Collateral Amount”) or (ii) if the relevant Issuing Bank
benefiting from such collateral shall agree in its reasonable discretion, other
forms of credit support (including any backstop letter of credit) in a face
amount equal to 105% of the Required Cash Collateral Amount from an issuer
reasonably satisfactory to such Issuing Bank, in each case under clause (i) and
(ii) above pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant Issuing Bank (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the Issuing Banks and the L/C Participants, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Such cash Collateral shall be maintained in blocked,
interest bearing deposit accounts established by and in the name of the
Borrower, but under the “control” (as defined in Section 9-104 of the UCC) of
the Administrative Agentsubject at all times, in each case, to a Control
Agreement. 3.9 Existing Letters of Credit. Subject to the terms and conditions
hereof, each Existing Letter of Credit that is outstanding on the Closing Date,
listed on Schedule 3.9 shall, effective as of the Closing Date and without any
further action by the Borrower, be continued as a Letter of Credit hereunder and
from and after the Closing Date shall be deemed a Letter of Credit for all
purposes hereof and shall be subject to and governed by the terms and conditions
hereof. 3.10 Applicability of ISP and UCP. Unless otherwise expressly agreed to
by the relevant Issuing Bank and the Borrower when a Letter of Credit is issued,
(a) the rules of the ISP or the Uniform Customs and Practice for Documentary
Credits shall apply to each standby Letter of Credit and (b) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit. 3.11 Conflict with Issuer Documents. In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control. 3.12 Letters of Credit Issued for
Restricted Subsidiaries. Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, a Restricted Subsidiary, the Borrower shall be obligated to reimburse the
relevant Issuing Bank hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Restricted Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Restricted Subsidiaries. - 96- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme125.jpg]
3.13 Alternate Currency. If any amounts received or owing hereunder in
connection with Alternate Currency Letters of Credit are paid in a currency
other than the applicable Alternate Currency (the “Other Currency”), the
applicable Issuing Bank may convert (actually or notionally) such Other Currency
into the applicable Alternate Currency and such conversion shall be effected at
the Exchange Rate for the time being for obtaining such Alternate Currency and
the Borrower shall indemnify such Issuing Bank on demand in respect of any
resulting loss in respect of such conversion. The Borrower waives any right it
may have in any jurisdiction to pay any amount under this Section 3.13 in a
currency or currency unit other than that in which it is expressed to be
payable. SECTION 4. Fees; Commitments. 4.1 Fees. (a) The Borrower agrees to pay
to the Administrative Agent in Dollars, for the account of each Lender (in each
case pro rata according to the respective Commitment Percentages of the
Lenders), a commitment fee (the “Commitment Fee”) for each day from the Closing
Date until but excluding the Termination Date. Each Commitment Fee shall be
payable by the Borrower quarterly in arrears on the last Business Day of each
March, June, September and December (for the three-month period (or portion
thereof) ended on such day for which no payment has been received) and on the
Termination Date (for the period ended on such date for which no payment has
been received pursuant to clause (i) above), and shall be computed for each day
during such period at a rate per annum equal to the Commitment Fee Rate in
effect on such day on the Available Commitment (assuming for this purpose that
there is no reference to “Swingline Exposure” in the definition of Total
Exposure) in effect on such day. (b) The Borrower agrees to pay to the
Administrative Agent in Dollars for the account of the Lenders pro rata on the
basis of their respective Letter of Credit Exposure, a fee in respect of each
Letter of Credit (the “Letter of Credit Fee”), for the period from the date of
issuance of such Letter of Credit until the termination or expiration date of
such Letter of Credit computed at the per annum rate for each day equal to the
Applicable Margin for LIBOR Loans on the average daily Stated Amount of such
Letter of Credit. Such Letter of Credit Fees shall be due and payable (i)
quarterly in arrears on the last Business Day of each March, June, September and
December and (ii) on the Termination Date (for the period for which no payment
has been received pursuant to clause (i) above). (c) The Borrower agrees to pay
to each Issuing Bank a fee in respect of each Letter of Credit issued by it (the
“Fronting Fee”), for the period from the date of issuance of such Letter of
Credit to the termination or expiration date of such Letter of Credit, computed
at the rate for each day equal to 0.125% per annum (or such other amount as may
be agreed in a separate writing between the Borrower and the relevant Issuing
Bank) on the average daily Stated Amount of such Letter of Credit (or at such
other rate per annum as agreed in writing between the Borrower and the relevant
Issuing Bank). Such Fronting Fees shall be due and payable by the Borrower (i)
quarterly in arrears on the last Business Day of each March, June, September and
December and (ii) on the Termination Date (for the period for which no payment
has been received pursuant to clause (i) above). - 97- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme126.jpg]
(d) The Borrower agrees to pay directly to each Issuing Bank upon each issuance
of, drawing under, and/or amendment of, a Letter of Credit issued by it such
amount as the relevant Issuing Bank and the Borrower shall have agreed upon for
issuances of, drawings under or amendments of, letters of credit issued by it.
(e) The Borrower agrees to pay to the Administrative Agent the administrative
agent fees in the amounts and on the dates as set forth in writing from time to
time between the Administrative Agent and the Borrower. 4.2 Voluntary Reduction
of Commitments. (a) Upon at least two Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent at
the Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower shall have the right,
without premium or penalty, on any day, permanently to terminate or reduce the
Commitments of any Class, as determined by the Borrower, in whole or in part;
provided that (a) with respect to the Commitments, any such termination or
reduction shall apply proportionately and permanently to reduce the Commitments
of each of the Lenders of such Class, except that, notwithstanding the
foregoing, (1) the Borrower may allocate any termination or reduction of
Commitments among classes of Commitments either (A) ratably among Classes or (B)
first to the Commitments with respect to any Existing Commitments and second to
any Extended Commitments and (2) in connection with the establishment on any
date of any Extended Commitments pursuant to Section 2.17, (i) the Existing
Commitments of each Lender providing any such Extended Commitments on such date
shall be reduced in an amount equal to the amount of Specified Existing
Commitments so extended on such date by such Lender and (ii) the Existing
Commitments of any Lender not providing such Extended Commitments shall be
reduced, solely to the extent elected to be reduced by the Borrower pursuant to
Section 2.17, among the Class or Classes of Commitments elected by the Borrower
(provided that (x) after giving effect to any such reduction and to the
repayment of any Loans made on such date, the Total Exposure of any such Lender
does not exceed the Commitment of such Lender (such Total Exposure and
Commitment in the case of an Extending Lender being determined for purposes of
this proviso, for the avoidance of doubt, exclusive of such Extending Lender’s
Extended Commitment and any exposure in respect thereof) and (y) for the
avoidance of doubt, any such repayment of Loans contemplated by the preceding
clause shall be made in compliance with the requirements of Section 5.3(a) with
respect to the ratable allocation of payments hereunder, with such allocation
being determined after giving effect to any conversion pursuant to Section 2.17
of Existing Commitments and Existing Loans into Extended Commitments and
Extended Loans respectively, and prior to any reduction being made to the
Commitment of any other Lender), (b) any partial reduction pursuant to this
Section 4.2 shall be in the amount of at least $1,000,000 and (c) after giving
effect to such termination or reduction and to any prepayments of Loans or
cancellation or Cash Collateralization of Letters of Credit made on the date
thereof in accordance with this Agreement, the aggregate amount of the Lenders’
Total Exposures shall not exceed the Loan Limit. (b) The Borrower may terminate
the unused amount of the Commitment of a Defaulting Lender upon not less than
two (2) Business Days’ prior notice to the Administrative Agent (which will
promptly notify the Lenders thereof), and in such event the provisions of - 98-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme127.jpg]
Section 2.15(f) will apply to all amounts thereafter paid by the Borrower for
the account of such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts), provided that such
termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, any Issuing Bank, the Swingline Lender or
any Lender may have against such Defaulting Lender. 4.3 Mandatory Termination of
Commitments. (a) The Total Commitment shall terminate at 5:00 p.m. (New York
City time) on the Termination Date. (b) The Swingline Commitment shall terminate
at 5:00 p.m. (New York City time) on the earlier of (x) the Swingline Maturity
Date and (y) the Termination Date. SECTION 5. Payments. 5.1 Voluntary
Prepayments. The Borrower shall have the right to prepay Loans and Swingline
Loans, in each case, without premium or penalty, in whole or in part from time
to time on the following terms and conditions: (a) the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office written notice (or
telephonic notice promptly confirmed in writing) of its intent to make such
prepayment, the amount of such prepayment and (in the case of LIBOR Loans) the
specific Borrowing(s) being prepaid, which notice shall be given by the Borrower
no later than 1:00 p.m. (New York City time) (i) in the case of LIBOR Loans,
three Business Days prior to and (ii) in the case of ABR Loans on the date of
such prepayment and shall promptly be transmitted by the Administrative Agent to
each of the Lenders; (b) each partial prepayment of (i) LIBOR Loans shall be in
a minimum amount of $500,000 and in multiples of $100,000 in excess thereof, and
(ii) any ABR Loans shall be in a minimum amount of $500,000 and in multiples of
$100,000 in excess thereof; provided that no partial prepayment of LIBOR Loans
made pursuant to a single Borrowing shall reduce the outstanding LIBOR Loans
made pursuant to such Borrowing to an amount less than the applicable Minimum
Borrowing Amount for such LIBOR Loans; and (c) any prepayment of LIBOR Loans
pursuant to this Section 5.1 on any day other than the last day of an Interest
Period applicable thereto shall be subject to compliance by the Borrower with
the applicable provisions of Section 2.11. Each such notice shall specify the
date and amount of such prepayment and the Type of Loans to be prepaid. At the
Borrower’s election in connection with any prepayment pursuant to this Section
5.1, such prepayment shall not be applied to any Loans of a Defaulting Lender.
Notwithstanding the foregoing (and as provided in clause (1) of the proviso to
Section 2.17(a)), the Borrower may not prepay Extended Loans of any Extension
Series unless such prepayment, to the extent any such Existing Loans are
outstanding, is accompanied by a pro - 99- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme128.jpg]
rata repayment of Existing Loans of the Specified Existing Commitment Class of
the Existing Class from which such Extended Loans and Extended Commitments were
converted (or such Loans and Commitments of the Existing Class have otherwise
been repaid and terminated in full). 5.2 Mandatory Prepayments. (a) Repayment
following Optional Reduction of Commitments. If, after giving effect to any
termination or reduction of the Commitments pursuant to Section 4.2(a), the
aggregate Total Exposures of all Lenders exceeds the Loan Limit (as reduced),
then the Borrower shall on the same Business Day (i) prepay the Swingline Loans
and, after all Swingline Loans have been paid in full, the remaining Loans on
the date of such termination or reduction in an aggregate principal amount equal
to such excess and (ii) if any excess remains after prepaying all of the Loans
as a result of any Letter of Credit Exposure, pay to the Administrative Agent on
behalf of the Issuing Banks and the L/C Participants an amount in cash or
otherwise Cash Collateralize an amount equal to such excess as provided in
Section 3.8. (b) Repayment of Loans Following Redetermination or Adjustment of
Borrowing Base. (i) Upon any redetermination of the Borrowing Base in accordance
with Section 2.14(b), if the aggregate Total Exposures of all Lenders exceeds
the redetermined Borrowing Base, then the Borrower shall, within 10 Business
Days after its receipt of a New Borrowing Base Notice indicating such Borrowing
Base Deficiency, inform the Administrative Agent of the Borrower’s election to:
(A) within 30 days following such election prepay the Loans in an aggregate
principal amount equal to such excess, (B) prepay the Loans in six equal monthly
installments, commencing on the 30th day following such election with each
payment being equal to l/6th of the aggregate principal amount of such excess,
(C) within 30 days following such election, provide additional Collateral in the
form of additional Oil and Gas Properties not evaluated in the most recently
delivered Reserve Report or other Collateral reasonably acceptable to the
Administrative Agent having a Borrowing Base Value (as proposed by the
Administrative Agent and approved by the Required Lenders in good faith in
accordance with their respective usual and customary oil and gas lending
criteria as they exist at the particular time) sufficient, after giving effect
to any other actions taken pursuant to this Section 5.2(b)(i) to eliminate any
such excess or (D) undertake a combination of clauses (A), (B) and (C); provided
that if, because of Letter of Credit Exposure, a Borrowing Base Deficiency
remains after prepaying all of the Loans, the Borrower shall Cash Collateralize
such remaining Borrowing Base Deficiency as provided in Section 3.8; provided
further, that all payments required to be made pursuant to this Section
5.2(b)(i) must be made on or prior to the Termination Date. (ii) Upon any
adjustment to the Borrowing Base pursuant to Section 2.14(e), (f) or (g), if the
aggregate Total Exposures of all Lenders exceeds the Borrowing Base, as
adjusted, then the Borrower shall (A) prepay the Loans in an aggregate principal
amount equal to such excess and (B) if any excess remains after prepaying all of
the Loans as a result of any Letter of Credit Exposure, Cash Collateralize such
excess as -100- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme129.jpg]
provided in Section 3.8. The Borrower shall be obligated to make such prepayment
and/or deposit of cash collateral no later than two Business Days following the
date it receives written notice from the Administrative Agent of the adjustment
of the Borrowing Base and the resulting Borrowing Base Deficiency; provided that
all payments required to be made pursuant to this clause must be made on or
prior to the Termination Date. (c) Application to Loans. With respect to each
prepayment of Loans elected under Section 5.1 or required by Section 5.2, the
Borrower may designate (i) the Types of Loans that are to be prepaid and the
specific Borrowing(s) being repaid and (ii) the Loans to be prepaid; provided
that (A) each prepayment of any Loans made pursuant to a Borrowing shall be
applied pro rata among such Loans, (B) notwithstanding the provisions of the
preceding clause (A), no prepayment of Loans shall be applied to the Loans of
any Defaulting Lender unless otherwise agreed to in writing by the Borrower and
(C) notwithstanding the foregoing (as provided in clause (1) of the proviso to
Section 2.17(a)), the Borrower may not prepay Extended Loans of any Extension
Series unless such prepayment, to the extent any such Existing Loans are
outstanding, is accompanied by a pro rata repayment of Existing Loans of the
Specified Existing Commitment Class of the Existing Class from which such
Extended Loans and Extended Commitments were converted (or such Loans and
Commitments of the Existing Class have otherwise been repaid and terminated in
full). In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11. (d) LIBOR Interest Periods. In
lieu of making any payment pursuant to this Section 5.2 in respect of any LIBOR
Loan, other than on the last day of the Interest Period therefor so long as no
Event of Default shall have occurred and be continuing, the Borrower at its
option may deposit, on behalf of the Borrower, with the Administrative Agent an
amount equal to the amount of the LIBOR Loan to be prepaid and such LIBOR Loan
shall be repaid on the last day of the Interest Period therefor in the required
amount. Such deposit shall be held by the Administrative Agent in a corporate
time deposit account established on terms reasonably satisfactory to the
Administrative Agent, earning interest at the then customary rate for accounts
of such type. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Such deposit shall
constitute cash collateral for the LIBOR Loans to be so prepaid; provided that
the Borrower may at any time direct that such deposit be applied to make the
applicable payment required pursuant to this Section 5.2. (e) Application of
Proceeds. The application of proceeds pursuant to this Section 5.2 shall not
reduce the aggregate amount of Commitments under the Facility and amounts
prepaid may be reborrowed subject to the Available Commitment. 5.3 Method and
Place of Payment. (a) Except as otherwise specifically provided herein, allAll
payments under this Agreement shall be made by the Borrower without set-off,
counterclaim or deduction of any kind,. Unless otherwise specifically provided
herein, all such payments shall be made to the Administrative Agent for the
ratable account of the Lenders entitled thereto or the Issuing Banks -101-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme130.jpg]
or the Swingline Lender entitled thereto, as the case may be, not later than
2:00 p.m. (New York City time), in each case, on the date when due and shall be
made in immediately available funds at the Administrative Agent’s Office or at
such other office as the Administrative Agent shall specify for such purpose by
notice to the Borrower, it being understood that written or facsimile notice by
the Borrower to the Administrative Agent to make a payment from the funds in the
Borrower’s account at the Administrative Agent’s Office shall constitute the
making of such payment to the extent of such funds held in such account. All
repayments or prepayments of any Loans (whether of principal, interest or
otherwise) hereunder and all other payments under each Credit Document shall be
made in Dollars. The Administrative Agent will thereafter cause to be
distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. (New York City time) or, otherwise, on
the next Business Day in the sole discretion of the Administrative Agent) like
funds relating to the payment of principal or interest or fees ratably to the
Lenders or the Issuing Banks, as applicable, entitled thereto. (b) For purposes
of computing interest or fees, any payments under this Agreement that are made
later than 2:00 p.m. (New York City time) shall be deemed to have been made on
the next succeeding Business Day in the sole discretion of the Administrative
Agent. Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension. 5.4 Net Payments. (a) Any and all payments
made by or on behalf of the Borrower or any Guarantor under this Agreement or
any other Credit Document shall be made free and clear of, and without deduction
or withholding for or on account of, any Taxes; provided that if the Borrower,
any Guarantor, the Administrative Agent or any other applicable withholding
agent shall be required by applicable Requirements of Law to deduct or withhold
any Taxes from such payments, then (i) the applicable withholding agent shall
make such deductions or withholdings as are reasonably determined by the
applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirements of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Borrower or such Guarantor shall be
increased as necessary so that after all required deductions and withholdings
have been made (including deductions or withholdings applicable to additional
sums payable under this Section 5.4) the Administrative Agent, the Collateral
Agent, or the applicable Issuing Bank or Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made. Whenever any Indemnified Taxes or Other Taxes are
payable by the Borrower or such Guarantor, as promptly as possible thereafter,
the Borrower or Guarantor shall send to the Administrative Agent for its own
account or for the account of such Issuing Bank or Lender, as the case may be, a
certified copy of an official receipt (or other evidence acceptable to such
Issuing Bank or Lender, acting reasonably) received by the Borrower or such
Guarantor showing payment thereof. Without duplication, after any payment of
Taxes by any Credit Party or the Administrative Agent to a Governmental
Authority as provided in this -102- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme131.jpg]
Section 5.4, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, a copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by laws to report such payment or other evidence of
such payment reasonably satisfactory to the Borrower or the Administrative
Agent, as the case may be. (b) The Borrower shall timely pay and shall indemnify
and hold harmless the Administrative Agent, the Collateral Agent and each Lender
with regard to any Other Taxes (whether or not such Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority). (c) The
Borrower shall indemnify and hold harmless the Administrative Agent, the
Collateral Agent and each Lender within 15 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes imposed on
the Administrative Agent, the Collateral Agent or such Lender, as the case may
be (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender, the Administrative Agent or the
Collateral Agent (as applicable) on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error. (d) Each Lender shall deliver to the
Borrower and the Administrative Agent, at such time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law and such other
reasonably requested information as will permit the Borrower or the
Administrative Agent, as the case may be, to determine (A) whether or not any
payments made hereunder or under any other Credit Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Credit Party pursuant to any Credit Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. (e)
Without limiting the generality of Section 5.4(d), each Non-U.S. Lender with
respect to any Loan made to the Borrower shall, to the extent it is legally
eligible to do so: (i) deliver to the Borrower and the Administrative Agent,
prior to the date on which the first payment to the Non-U.S. Lender is due
hereunder, two copies of (A) in the case of a Non-U.S. Lender claiming exemption
from U.S. federal withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, United States Internal Revenue
Service Form W-8BEN (or any applicable successor form) (together with a
certificate (substantially in the form of -103- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme132.jpg]
Exhibit K hereto) representing that such Non-U.S. Lender is not a bank for
purposes of Section 881(c) of the Code, is not a “10-percent shareholder”
(within the meaning of Section 871(h)(3)(B) of the Code) of the Borrower, is not
a CFC related to the Borrower (within the meaning of Section 864(d)(4) of the
Code) and the interest payments in question are not effectively connected with
the conduct by such Lender of a trade or business within the United States), (B)
Internal Revenue Service Form W-8BEN or Form W-8ECI (or any applicable successor
form), in each case properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or reduced rate of, U.S. federal withholding
tax on payments by the Borrower under this Agreement, (C) Internal Revenue
Service Form W-8IMY (or any applicable successor form) and all necessary
attachments (including the forms described in clauses (A) and (B) above,
provided that if the Non-U.S. Lender is a partnership and not a participating
Lender, and one or more of the partners is claiming portfolio interest
treatment, the Non-Bank Tax Certificate may be provided by such Non-U.S. Lender
on behalf of such partners) or (D) any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made; and (ii) deliver to the Borrower
and the Administrative Agent two further copies of any such form or
certification (or any applicable successor form) on or before the date that any
such form or certification expires or becomes obsolete or invalid, after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrower and the Administrative Agent, and from time to
time thereafter if reasonably requested by the Borrower or the Administrative
Agent. Any Non-U.S. Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Non-U.S. Lender’s inability to do so.
Each Person that shall become a Participant pursuant to Section 13.6 or a Lender
pursuant to Section 13.6 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 5.4(e); provided that in the case of a Participant such Participant
shall furnish all such required forms and statements to the Person from which
the related participation shall have been purchased. In addition, to the extent
it is legally eligible to do so, each Agent shall deliver to the Borrower (x)(I)
prior to the date on which the first payment by the Borrower is due hereunder or
(II) prior to the first date on or after the date on which such Agent becomes a
successor Agent pursuant to Section 12.9 on which payment by the Borrower is due
hereunder, as applicable, two copies of a properly completed and executed IRS
Form W-9 certifying its exemption from U.S. Federal backup withholding or a
properly completed and executed applicable IRS Form W-8 certifying its non-U.S.
status and its entitlement to any treaty benefits, and (y) on or before the date
on which any such previously delivered documentation expires or becomes obsolete
or invalid, after the occurrence of any event requiring a change in the most
recent documentation previously delivered by it to the Borrower, and from time
to time if reasonably requested by the Borrower, two further copies of such
documentation. -104- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme133.jpg]
(f) If any Lender, any Issuing Bank, the Administrative Agent or the Collateral
Agent, as applicable, determines, in its sole discretion, that it had received a
refund of an Indemnified Tax or Other Tax for which a payment has been made by
the Borrower or any Guarantor pursuant to this Agreement or any other Credit
Document, which refund in the good faith judgment of such Lender, such Issuing
Bank, the Administrative Agent or the Collateral Agent, as the case may be, is
attributable to such payment made by the Borrower or any Guarantor, then the
Lender, the Issuing Bank, the Administrative Agent or the Collateral Agent, as
the case may be, shall reimburse the Borrower or such Guarantor for such amount
(net of all reasonable out-of-pocket expenses of such Lender, such Issuing Bank,
the Administrative Agent or the Collateral Agent, as the case may be, and
without interest other than any interest received thereon from the relevant
Governmental Authority with respect to such refund) as the Lender, the Issuing
Bank, Administrative Agent or the Collateral Agent, as the case may be,
determines in its sole discretion to be the proportion of the refund as will
leave it, after such reimbursement, in no better or worse position (taking into
account expenses or any taxes imposed on the refund) than it would have been in
if the payment had not been required; provided that the Borrower or such
Guarantor, upon the request of the Lender, the Issuing Bank, the Administrative
Agent or the Collateral Agent, agrees to repay the amount paid over to the
Borrower or such Guarantor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Lender, the Issuing Bank,
the Administrative Agent or the Collateral Agent in the event the Lender, the
Issuing Bank, the Administrative Agent or the Collateral Agent is required to
repay such refund to such Governmental Authority. In such event, such Lender,
the Issuing Bank, the Administrative Agent or the Collateral Agent, as the case
may be, shall, at the Borrower’s request, provide the Borrower with a copy of
any notice of assessment or other evidence of the requirement to repay such
refund received from the relevant Governmental Authority (provided that such
Lender, such Issuing Bank, the Administrative Agent or the Collateral Agent may
delete any information therein that it deems confidential). A Lender, an Issuing
Bank, the Administrative Agent or the Collateral Agent shall claim any refund
that it determines is available to it, unless it concludes in its sole
discretion that it would be adversely affected by making such a claim. No Lender
nor any Issuing Bank nor the Administrative Agent nor the Collateral Agent shall
be obliged to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Credit Party in connection with
this clause (f) or any other provision of this Section 5.4. (g) If the Borrower
determines that a reasonable basis exists for contesting an Indemnified Tax or
Other Tax for which a Credit Party has paid additional amounts or
indemnification payments, each Lender or Agent, as the case may be, shall use
reasonable efforts to cooperate with the Borrower as the Borrower may reasonably
request in challenging such Tax. The Borrower shall indemnify and hold each
Lender and Agent harmless against any out-of-pocket expenses incurred by such
Person in connection with any request made by the Borrower pursuant to this
Section 5.4(g). Nothing in this Section 5.4(g) shall obligate any Lender or
Agent to take any action that such Person, in its sole judgment, determines may
result in a material detriment to such Person. (h) Each U.S. Lender shall
deliver to the Borrower and the Administrative Agent two Internal Revenue
Service Forms W-9 (or substitute or successor form), properly completed and duly
executed, certifying that such U.S. Lender is exempt from United States federal
backup withholding (i) on or prior to the Closing Date (or on or prior to the
date it -105- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme134.jpg]
becomes a party to this Agreement), (ii) on or before the date that such form
expires or becomes obsolete or invalid, (iii) after the occurrence of a change
in the U.S. Lender’s circumstances requiring a change in the most recent form
previously delivered by it to the Borrower and the Administrative Agent, and
(iv) from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent. Any U.S. Lender that becomes legally ineligible to update
any form or certification previously delivered shall promptly notify the
Borrower and the Administrative Agent in writing of such U.S. Lender’s inability
to do so. (i) If a payment made to any Lender or any Agent under this Agreement
or any other Credit Document would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender or such Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender or such Agent shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this Section 5.4(i), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement. For purposes of determining
withholding taxes imposed under FATCA, from and after the effective date of the
Fifth Amendment, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Credit Agreement
as not qualifying as a “grandfathered obligation” within the meaning of Section
1.1471-2(b)(2)(i) of the of the United States Treasury Regulations. (j) For the
avoidance of doubt, for purposes of this Section 5.4, the term “Lender” includes
any Issuing Bank and any Swingline Lender. (k) The agreements in this Section
5.4 shall survive the termination of this Agreement and the payment of the Loans
and all other amounts payable hereunder. 5.5 (l) Computations of Interest and
Fees. (a) (m) Except as provided in the next succeeding sentence, Interest on
LIBOR Loans and ABR Loans shall be calculated on the basis of a 360-day year for
the actual days elapsed. Interest on ABR Loans in respect of which the rate of
interest is calculated on the basis of the Administrative Agent’s prime
ratePrime Rate and interest on overdue interest shall be calculated on the basis
of a 365- (or 366-, as the case may be) day year for the actual days elapsed.
(b) (n) Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed. -106-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme135.jpg]
5.6 5.5 Limit on Rate of Interest. (a) No Payment Shall Exceed Lawful Rate.
Notwithstanding any other term of this Agreement, the Borrower shall not be
obligated to pay any interest or other amounts under or in connection with this
Agreement or otherwise in respect to any of the Obligations in excess of the
amount or rate permitted under or consistent with any applicable law, rule or
regulation. (b) Payment at Highest Lawful Rate. If the Borrower is not obliged
to make a payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations. (c)
Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower or
any other Credit Party to make any payment of interest or other amount payable
to any Lender in an amount or calculated at a rate that would be prohibited by
any applicable Requirement of Law, then notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable Requirements of Law, such adjustment to be effected, to
the extent necessary, by reducing the amount or rate of interest required to be
paid by the Borrower to the affected Lender under Section 2.8. (d) Rebate of
Excess Interest. Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if any Lender shall have received from the
Borrower an amount in excess of the maximum permitted by any applicable
Requirement of Law, then the Borrower shall be entitled, by notice in writing to
the Administrative Agent to obtain reimbursement from that Lender in an amount
equal to such excess, and pending such reimbursement, such amount shall be
deemed to be an amount payable by that Lender to the Borrower. SECTION 6.
Conditions Precedent to Initial Borrowing. The initial Borrowing under this
Agreement is subject to the satisfaction of the following conditions precedent,
except as otherwise agreed or waived pursuant to Section 13.1. (a) The
Administrative Agent (or its counsel) shall have received from each party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement. (b) The Administrative
Agent shall have received, on behalf of itself and the Secured Parties on the
Closing Date, a written opinion of (i) Paul, Weiss, Rifkind, Wharton & Garrison
LLP, counsel to the Credit Parties, and (ii) each local counsel specified on
Schedule 6(b), in each case (A) dated the Closing Date, (B) addressed to the
Administrative Agent, the Collateral Agent, the Lenders and each Issuing Bank
and (C) in form and substance reasonably satisfactory to the Administrative
Agent. The Borrower, the other Credit Parties and the Administrative Agent
hereby instruct such counsels to deliver such legal opinions. -107- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme136.jpg]
(c) The Administrative Agent shall have received, in the case of each Credit
Party, each of the items referred to in subclauses (i), (ii) and (iii) below:
(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Credit Party, in each case, certified as of a recent date by
the Secretary of State (or other similar official) of the jurisdiction of its
organization, and a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Credit Party as of a recent date from such Secretary of State (or other
similar official); (ii) a certificate of the Secretary or Assistant Secretary or
similar officer of each Credit Party dated the Closing Date and certifying: (A)
that attached thereto is a true and complete copy of the bylaws (or partnership
agreement, limited liability company agreement or other equivalent governing
documents) of such Credit Party as in effect on the Closing Date and at all
times since a date prior to the date of the resolutions described in clause (B)
below, (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or managing general partner, managing member
or equivalent) of such Credit Party authorizing the execution, delivery and
performance of the Credit Documents to which such person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Closing Date, (C) that the certificate or articles of incorporation, certificate
of limited partnership, articles of incorporation or certificate of formation of
such Credit Party has not been amended since the date of the last amendment
thereto disclosed pursuant to subclause (i) above, (D) as to the incumbency and
specimen signature of each officer executing any Credit Document or any other
document delivered in connection herewith on behalf of such Credit Party, and
(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Credit Party; and a certificate of a director or an officer
as to the incumbency and specimen signature of the Secretary or Assistant
Secretary or similar officer executing the certificate pursuant to subclause
(ii) above. (d) The Guarantee shall be in full force and effect. (e) Except for
any items referred to on Schedule 9.13(b): -108- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme137.jpg]
(i) All documents and instruments, including Uniform Commercial Code or other
applicable personal property and financing statements, reasonably requested by
the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by any Security Document and perfect such Liens to the
extent required by, and with the priority required by, such Security Document
shall have been delivered to the Collateral Agent for filing, registration or
recording and none of the Collateral shall be subject to any other pledges,
security interests or mortgages, except for Liens permitted under Section 10.2.
(ii) All Equity Interests of the Borrower and all Equity Interests of each
Material Subsidiary directly owned by the Borrower or any Subsidiary Guarantor,
in each case as of the Closing Date, shall have been pledged pursuant to the
Security Agreements (except that such Credit Parties shall not be required to
pledge any Excluded Equity Interests) and the Collateral Agent (or, in respect
of the Term/Notes Priority Collateral, the collateral agent under the Senior
Secured Term Loan Facility) shall have received all certificates, if any,
representing such securities pledged under the Security Agreements, accompanied
by instruments of transfer and/or undated powers endorsed in blank. (iii) Except
with respect to intercompany Indebtedness, all evidences of Indebtedness for
borrowed money in a principal amount in excess of $10,000,000 (individually)
that is owing to the Borrower or any Subsidiary Guarantor shall be evidenced by
a promissory note and shall have been pledged pursuant to the Security
Agreements, and the Collateral Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank. (iv) All Indebtedness of the Borrower and each of the
Restricted Subsidiaries that is owing to any Credit Party shall be evidenced by
the Intercompany Note, which shall be executed and delivered by the Borrower and
each of the Restricted Subsidiaries and shall have been pledged pursuant to the
Security Agreements, and the Collateral Agent shall have received such
Intercompany Note, together with undated instruments of transfer with respect
thereto endorsed in blank. (f) The Acquisition shall, substantially concurrently
with the initial borrowing under this Agreement, be consummated in all material
respects in accordance with the terms of the Purchase and Sale Agreement,
without giving effect to any modification, consent or waiver thereto that is
materially adverse to the interests of the Lenders without the consent of the
Lead Arrangers (not to be unreasonably withheld or delayed). (g) Equity
Investments in an aggregate amount not less than the Minimum Equity Amount shall
have been made. (h) The Lead Arrangers shall have received (i) true, correct and
complete copies of the Historical Financial Statements and (ii) a pro forma
balance sheet as of December 31, 2011, and pro forma related statement of income
for the last 12 months ended December 31, 2011, in each case prepared after
giving effect to the Transactions as if the Transactions had -109- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme138.jpg]
occurred as of such dates (in the case of such balance sheet) or at the
beginning of such periods (in the case of such other income statement). (i)
Substantially concurrently with the initial Borrowing under the Facility, the
Debt Repayment shall have been made. (j) On the Closing Date, the Administrative
Agent shall have received a solvency certificate substantially in the form of
Exhibit J hereto and signed by a Financial Officer of the Borrower. (k) The
Agents shall have received all fees payable thereto or to any Lender (including
any agent and arranger in respect of this Facility) on or prior to the Closing
Date and, to the extent invoiced, all other amounts due and payable pursuant to
the Credit Documents on or prior to the Closing Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
(including reasonable fees, charges and disbursements of Cahill Gordon and
Reindel LLP and Mayer Brown LLP) required to be reimbursed or paid by the Credit
Parties hereunder or under any Credit Document. (l) The Administrative Agent,
the other Joint Bookrunners and the Senior Managing Agents shall have received
at least three (3) Business Days prior to the Closing Date all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act that has been requested not less than five (5)
Business Days prior to the Closing Date. (m) Since December 31, 2010, no change,
event, circumstance, development, state of facts, or condition has occurred (or
existed, as applicable) that would, individually or in the aggregate, be
reasonably expected to have a Company Material Adverse Effect. (n) On the
Closing Date, the Acquired Business Representations and the Specified
Representations shall be true and correct in all material respects. (o) The
Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.3(a)(i) or, in the case of a Letter
of Credit Extension, the applicable Issuing Bank and the Administrative Agent
shall have received a Letter of Credit Application as required by Section
3.2(a). (p) The Administrative Agent shall have received (i) the Collateral
Agreement, executed and delivered by the Borrower and each Subsidiary Guarantor
and (ii) the Pledge Agreement, executed and delivered by the Borrower and each
Guarantor. SECTION 7. Conditions Precedent to All Subsequent Credit Events. The
agreement of each Lender to make any Loan requested to be made by it on any date
after the Closing Date (excluding Mandatory Borrowings and Loans required to be
made by the Lenders in respect of Unpaid Drawings pursuant to Sections 3.3 and
3.4), and the obligation of any Issuing Bank to issue Letters of Credit on any
date (other than any Existing -110- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme139.jpg]
Letter of Credit) after the Closing Date, is subject to the satisfaction of the
following conditions precedent: (a) At the time of each such Credit Event and
also after giving effect thereto, (i) no Default or Event of Default shall have
occurred and be continuing and (bii) all representations and warranties made by
any Credit Party contained herein or in the other Credit Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date). (b)
Prior to the making of each Loan (other than any Loan made pursuant to Section
3.4(a)) and each Swingline Loan, the Administrative Agent shall have received a
Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3(a). (c) Prior to the issuance of each Letter of
Credit (other than any Existing Letter of Credit), the Administrative Agent and
the applicable Issuing Bank shall have received a Letter of Credit Application
meeting the requirements of Section 3.2(a). The acceptance of the benefits of
each Credit Event after the Closing Date shall constitute a representation and
warranty by each Credit Party to each of the Lenders that all the applicable
conditions specified in Section 7 above have been satisfied as of that time.
SECTION 8. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement, to make the Loans and issue or participate
in Letters of Credit as provided for herein, the Borrower makes, on the date of
each Credit Event, the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit: 8.1 Corporate Status. Each of the Borrower and each Material
Subsidiary is a duly organized and validly existing corporation or other entity
in good standing (or, if applicable in a foreign jurisdiction, enjoys the
equivalent status under the laws of such jurisdiction of organization outside
the United States) under the laws of the jurisdiction of its organization and
has the corporate or other organizational power and authority to own its
property and assets and to transact its business as now conducted and (b) has
duly qualified and is authorized to do business and is in good standing (if
applicable) in all jurisdictions where it is required to be so qualified, except
where the failure to be so qualified would not reasonably be expected to have a
Material Adverse Effect. 8.2 Corporate Power and Authority; Enforceability. Each
Credit Party has the corporate or other organizational power and authority to
execute, deliver and carry out the terms and provisions of the Credit Documents
to which it is a party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Credit Documents to which it is a party. Each Credit Party has duly executed
and delivered -111- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme140.jpg]
each Credit Document to which it is a party and each such Credit Document
constitutes the legal, valid and binding obligation of such Credit Party
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law). 8.3 No Violation.
None of the execution, delivery or performance by any Credit Party of the Credit
Documents to which it is a party or the compliance with the terms and provisions
thereof will contravene any Requirement of Law except to the extent such
contravention would not reasonably be expected to result in a Material Adverse
Effect, result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of such Credit Party or any of the Restricted Subsidiaries
(other than Liens created under the Credit Documents and Permitted Liens)
pursuant to the terms of any indenture, loan agreement, lease agreement,
mortgage, deed of trust, agreement or other instrument to which such Credit
Party or any of the Restricted Subsidiaries is a party or by which it or any of
its property or assets is bound (any such term, covenant, condition or
provision, a “Contractual Requirement”) except to the extent such breach,
default or Lien that would not reasonably be expected to result in a Material
Adverse Effect or violate any provision of the certificate of incorporation,
by-laws or other organizational documents of such Credit Party or any of the
Restricted Subsidiaries. 8.4 Litigation. Except as set forth on Schedule 8.4,
there are no actions, suits or proceedings (including Environmental Claims)
pending or, to the knowledge of the Borrower, threatened with respect to the
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to result in a Material Adverse Effect. 8.5 Margin Regulations. Neither the
making of any Loan hereunder nor the use of the proceeds thereof will violate
the provisions of Regulation T, Regulation U or Regulation X of the Board. 8.6
Governmental Approvals. The execution, delivery and performance of each Credit
Document do not require any consent or approval of, registration or filing with,
or other action by, any Governmental Authority, except for (a) such as have been
obtained or made and are in full force and effect, (b) filings and recordings in
respect of the Liens created pursuant to the Security Documents and (c) such
consents, approvals, registrations, filings or actions the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect. 8.7 Investment Company Act. No Credit Party is required to be registered
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended. 8.8 True and Complete Disclosure. (a) All written information
(other than the Budget, estimates and information of a general economic nature
or general industry nature) (the “Information”) concerning -112- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme141.jpg]
Holdings, the Borrower, the Subsidiaries, the Transactions and any other
transactions contemplated hereby included in the Information Memorandum or
otherwise prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and as of the Closing Date (with
respect to Information provided prior to the Closing Date) and did not, taken as
a whole, contain any untrue statement of a material fact as of any such date or
omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made. (b) The Budget and
estimates and information of a general economic nature or general industry
nature prepared by or on behalf of the Borrower or any of its representatives
and that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
have been prepared in good faith based upon assumptions believed by the Borrower
to be reasonable as of the date thereof (it being understood that actual results
may vary materially from the Budget), as of the date such Budget and estimates
were furnished to the Lenders (with respect to any such Budget, estimates or
information of a general economic nature or general industry nature provided
prior to the Closing Date) and as of the Closing Date. 8.9 Financial Condition;
Financial Statements. (a) The Historical Financial Statements present fairly in
all material respects the consolidated financial position of the Acquired EP
Business and its consolidated Subsidiaries at the date of such information and
for the period covered thereby and have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes thereto, if any,
subject, in the case of the unaudited financial information, to changes
resulting from audit, normal year end audit adjustments and to the absence of
footnotes. Since the Closing Date, there has been no Material Adverse Effect.
(b) As of the Closing Date, neither the Borrower nor any Restricted Subsidiary
has any material Indebtedness (including Disqualified Stock), any material
guarantee obligations, contingent liabilities, off balance sheet liabilities,
partnership liabilities for taxes or unusual forward or long-term commitments
that, in each case, are not reflected or provided for in the Historical
Financial Statements, except as would not reasonably be expected to result in a
Material Adverse Effect. 8.10 Tax Matters. Except where the failure of which
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect, (a) each of the Borrower and the Subsidiaries has filed
all federal income Tax returns and all other Tax returns, domestic and foreign,
required to be filed by it (including in its capacity as withholding agent) and
has paid all Taxes payable by it that have become due, other than those (i) not
yet delinquent or (ii) being contested in good faith by appropriate proceedings
and as to which adequate reserves have been provided to the extent required by
and in accordance with GAAP (or in the case of a Foreign Subsidiary, the
comparable accounting principles in the relevant jurisdiction) and (b) the
Borrower and each of the Subsidiaries have provided adequate reserves in
accordance with -113- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme142.jpg]
GAAP (or in the case of a Foreign Subsidiary, the comparable accounting
principles in the relevant jurisdiction) for all Taxes of the Borrower and the
Subsidiaries not yet due and payable. 8.11 Compliance with ERISA. (a) Each Plan
is in compliance with ERISA, the Code and any applicable Requirement of Law; no
Reportable Event has occurred (or is reasonably likely to occur) with respect to
any Plan; no Plan is “insolvent” (within the meaning of Section 4245 of ERISA)
or in “reorganization” (within the meaning of Section 4245 of ERISA) (or is
reasonably likely to be insolvent or in reorganization) or; no Multiemployer
Plan is in “endangered” or “critical” status (within the meaning of Section 432
of the Code or Section 305 of ERISA), and no written notice of any such
insolvency, reorganization, or endangered or critical status has been given to
the Borrower or, to the knowledge of the Borrower, any ERISA Affiliate; each
Plan that is subject to Title IV of ERISA has satisfied the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Plan, and there has been no determination that any
such Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 303(i)(4) of ERISA); none of the Borrower or any ERISA Affiliate has
incurred (or is reasonably likely to incur) any liability to or on account of a
Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201
or 4204 of ERISA or Section 4971 or 4975 of the Code nor has the Borrower or, to
the knowledge of the Borrower, any ERISA Affiliate, been notified in writing
that it will incur any liability under any of the foregoing Sections with
respect to any Plan; no proceedings have been instituted (or are reasonably
likely to be instituted) to terminate or to reorganize any Plan or to appoint a
trustee to administer any Plan, and no written notice of any such proceedings
has been given to the Borrower or, to the knowledge of the Borrower, any ERISA
Affiliate; and no lien imposed under the Code or ERISA on the assets of the
Borrower or any ERISA Affiliate exists (or is reasonably likely to exist) nor
has the Borrower or, to the knowledge of the Borrower, any ERISA Affiliate been
notified in writing that such a lien will be imposed on the assets of the
Borrower or any ERISA Affiliate on account of any Plan, except to the extent
that a breach of any of the representations or warranties in this Section
8.11(a) would not result, individually or in the aggregate, in an amount of
liability that would be reasonably likely to have a Material Adverse Effect. No
Plan (other than a Multiemployer Plan) has an Unfunded Current Liability that
would, individually or when taken together with any other liabilities referenced
in this Section 8.11(a), be reasonably likely to have a Material Adverse Effect.
With respect to Plans that areany Multiemployer Plans, the representations and
warranties in this Section 8.11(a), other than any made with respect to (i)
liability under Section 4201 or 4204 of ERISA or (ii) liability for
“termination” or “reorganization” (within the meaning of Title IV of ERISA) of
such Plansplans under ERISA, are made to the best knowledge of the Borrower. (b)
All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. -114- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme143.jpg]
8.12 Subsidiaries. Schedule 8.12 lists each Subsidiary of the Borrower (and the
direct and indirect ownership interest of the Borrower therein), in each case
existing on the Closing Date (after giving effect to the Transactions)Eighth
Amendment Effective Date. Each Guarantor, Material Subsidiary and Unrestricted
Subsidiary as of the ClosingEighth Amendment Effective Date has been so
designated on Schedule 8.12. 8.13 Intellectual Property. The Borrower and each
of the Restricted Subsidiaries own or have obtained valid rights to use all
intellectual property, free from any burdensome restrictions, that is necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, except where the failure to obtain any such rights
would not reasonably be expected to have a Material Adverse Effect. The
operation of the respective businesses of the Borrower and each of the
Restricted Subsidiaries, as currently conducted and as proposed to be conducted,
do not infringe, misappropriate, violate or otherwise conflict with the
proprietary rights of any third party have obtained all intellectual property,
except as would not reasonably be expected to have a Material Adverse Effect.
8.14 Environmental Laws. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: (a) (i) the Borrower
and each of the Subsidiaries and all Oil and Gas Properties are in compliance
with all Environmental Laws; (ii) neither the Borrower nor any Subsidiary has
received written notice of any Environmental Claim or any other liability under
any Environmental Law; (iii) neither the Borrower nor any Subsidiary is
conducting any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law at any location; and (iv) no underground
storage tank or related piping, or any impoundment or disposal area containing
Hazardous Materials has been used by the Borrower or any of its Subsidiaries or,
to the knowledge of the Borrower, is located at, on or under any Oil and Gas
Properties currently owned or leased by the Borrower or any of its Subsidiaries.
(b) Neither the Borrower nor any of the Subsidiaries has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned or leased Oil and Gas Properties or facility in a manner that would
reasonably be expected to give rise to liability of the Borrower or any
Subsidiary under Environmental Law. 8.15 Properties. (a) Each Credit Party has
good and defensible title to the Borrowing Base Properties evaluated in the most
recently delivered Reserve Report (other than those (i) disposed of in
compliance with Section 10.4 since delivery of such Reserve Report, (ii) leases
that have expired in accordance with their terms and (iii) with title defects
disclosed in writing to the Administrative Agent), and valid title to all its
material personal properties, in each case, free and clear of all Liens other
than Liens permitted by Section 10.2, except in each case where the failure to
have such title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. After giving full effect to the Liens
permitted by Section -115- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme144.jpg]
10.2, the Borrower or the Restricted Subsidiary specified as the owner owns the
working interests and net revenue interests attributable to the Hydrocarbon
Interests as reflected in the most recently delivered Reserve Report, and the
ownership of such properties shall not in any material respect obligate the
Borrower or such Restricted Subsidiary to bear the costs and expenses relating
to the maintenance, development and operations of each such property in an
amount in excess of the working interest of each property set forth in the most
recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in the Borrower’s or such Restricted Subsidiary’s net
revenue interest in such property. (b) All material leases and agreements
necessary for the conduct of the business of the Borrower and the Restricted
Subsidiaries are valid and subsisting, in full force and effect, except to the
extent that any such failure to be valid or subsisting would not reasonably be
expected to have a Material Adverse Effect. (c) The rights and properties
presently owned, leased or licensed by the Credit Parties including all
easements and rights of way, include all rights and properties necessary to
permit the Credit Parties to conduct their respective businesses as currently
conducted, except to the extent any failure to have any such rights or
properties would not reasonably be expected to have a Material Adverse Effect.
(d) All of the properties of the Borrower and the Restricted Subsidiaries that
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards, except to the extent any failure to satisfy the foregoing would
reasonably be expected to have a Material Adverse Effect. 8.16 Solvency. On the
Closing Date (after giving effect to the consummation of the Transactions
(including the execution and delivery of this Agreement, the making of the
Closing Date Loans and the use of proceeds of such Closing Date Loans on the
Closing Date)), (i) the Borrower on a consolidated basis with its Restricted
Subsidiaries will be Solvent and (ii) the Borrower does not intend to, and the
Borrower does not believe that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing and amounts of cash to be received by it or any such Subsidiary and the
timing and amounts of cash to be payable on or in respect of its debt or the
debt of any such Subsidiary. 8.17 Insurance. The properties of the Borrower and
the Restricted Subsidiaries are insured in the manner contemplated by Section
9.3. 8.18 Gas Imbalances, Prepayments. On the ClosingEighth Amendment Effective
Date, except as set forth on Schedule 8.18, on a net basis, there are no gas
imbalances, take or pay or other prepayments exceeding 2.5 Bcfe of Hydrocarbon
volumes (stated on a gas equivalent basis) in the aggregate, with respect to the
Credit Parties’ Oil and Gas Properties that would require any Credit Party to
deliver Hydrocarbons either generally or produced from their Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor. -116- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme145.jpg]
8.19 Marketing of Production. On the ClosingEighth Amendment Effective Date,
except as set forth on Schedule 8.19, no material agreements exist (which are
not cancelable on 60 days’ notice or less without penalty or detriment) for the
sale of production of the Credit Parties’ Hydrocarbons at a fixed non-index
price (including calls on, or other rights to purchase, production, whether or
not the same are currently being exercised) that (i) represent in respect of
such agreements 2.5% or more of the Borrower’s average monthly production of
Hydrocarbon volumes and (ii) have a maturity or expiry date of longer than six
months from the ClosingEighth Amendment Effective Date. 8.20 Hedge
AgreementsTransactions. Schedule 8.20 sets forth, as of the ClosingEighth
Amendment Effective Date, a true and complete list of all material commodity
Hedge Agreements of each Credit Party, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark to market value thereof (as of the last Business Day of the most
recent fiscal quarter preceding the ClosingEighth Amendment Effective Date and
for which a mark to market value is reasonably available), all credit support
agreements relating thereto (including any margin required or supplied) and the
counterparty to each such agreement. 8.21 Patriot Act; OFACSanctions. (a) On the
ClosingEighth Amendment Effective Date, each Credit Party is in compliance in
all material respects with the material provisions of the Patriot Act, and the
Borrower has provided to the Administrative Agent all information related to the
Credit Parties (including but not limited to names, addresses and tax
identification numbers (if applicable)) reasonably requested in writing by the
Administrative Agent and mutually agreed to be required by the Patriot Act to be
obtained by the Administrative Agent or any Lender. (b) The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
directors and to the knowledge of the Borrower its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions. 8.22 No
Material Adverse Effect. After the Closing Date, there has been no event or
circumstance that has had or would reasonably be expected to have a Material
Adverse Effect. 8.23 Foreign Corrupt Practices Act. None of the Borrower or any
of the Restricted Subsidiaries, nor, to the knowledge of the Borrower or any of
the Restricted -117- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme146.jpg]
Subsidiaries, or any of their directors, officers, agents or employees has (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity, (ii) made any direct or
indirect unlawful payment to any government official or employee from corporate
funds, (iii) violated or is in violation of any provision of the U.S. Foreign
Corrupt Practices Act of 1977 or the Bribery Act 2010 of the United Kingdom or
similar law of the European Union or any European Union Member State or similar
law of a jurisdiction in which the Borrower or any of the Restricted
Subsidiaries conduct their business and to which they are lawfully subject or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment. 8.24 Deposit Accounts; Securities Accounts; Commodities
Accounts. Schedule 8.24 sets forth, as of the Eighth Amendment Effective Date, a
true and complete list of all deposit accounts, securities accounts and
commodities accounts of any Credit Party (including any Excluded Accounts on the
Eighth Amendment Effective Date, which have been identified as such on Schedule
8.24). 8.25 Prohibited Transactions. To the best knowledge of the Borrower,
neither the execution, delivery or performance of the transactions contemplated
under this Agreement, including the making of any Loan and the issuance of any
Letter of Credit hereunder, will give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code. SECTION 9.
Affirmative Covenants. The Borrower hereby covenants and agrees that on the
Closing Date and thereafter, until the Total Commitment and each Letter of
Credit have terminated (unless such Letters of Credit have been collateralized
on terms and conditions reasonably satisfactory to each applicable Issuing Bank
following the termination of the Total Commitment) and the Loans, the Swingline
Loans and Unpaid Drawings, together with interest, fees and all other
Obligations incurred hereunder (other than Hedging Obligations under Secured
Hedge AgreementsTransactions, Cash Management Obligations under Secured Cash
Management Agreements or contingent indemnification obligations not then due and
payable), are paid in full: 9.1 Information Covenants. The Borrower will furnish
(or in the case of Section 9.1(k), use commercially reasonable efforts to
prepare and furnish) to the Administrative Agent (which shall promptly make such
information available to the Lenders in accordance with its customary practice):
(a) Annual Financial Statements. Within five days after the date on which such
financial statements are required to be filed with the SEC (after giving effect
to any permitted extensions) (or, if such financial statements are not required
to be filed with the SEC, on or before the date that is 105 days after the end
of each such fiscal year (120 days in the case of the fiscal year ending
December 31, 2012)), the audited consolidated balance sheets of the Borrower and
the Subsidiaries and, if different, the Borrower and the Restricted
Subsidiaries, in each case as at the end of such fiscal year, and the related
consolidated statements of operations, shareholders’ equity and cash flows for
such fiscal year, setting forth comparative consolidated figures for the
preceding fiscal years (or, in -118- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme147.jpg]
lieu of such audited financial statements of the Borrower and the Restricted
Subsidiaries, a detailed reconciliation, reflecting such financial information
for the Borrower and the Restricted Subsidiaries, on the one hand, and the
Borrower and the Subsidiaries, on the other hand, reflecting adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements) prepared in accordance with GAAP, and,
except with respect to such reconciliation, certified by independent certified
public accountants of recognized national standing whose opinion shall not be
materially qualified with a “going concern” or like qualification or exception
(other than with respect to, or resulting from, (x) the occurrence of the
Maturity Date within one year from the date such opinion is delivered or (y) any
potential inability to satisfy the Financial Performance Covenant on a future
date or in a future period), together in any event, if the accounting firm is
not restricted from providing such a certificate by its policies, with a
certificate of such accounting firm stating that in the course of either (i) its
regular audit of the business of the Borrower and its consolidated Subsidiaries,
which audit was conducted in accordance with generally accepted auditing
standards or (ii) performing certain other procedures permitted by professional
standards, such accounting firm has obtained no knowledge of any Event of
Default relating to the Financial Performance Covenant that has occurred and is
continuing or, if in the opinion of such accounting firm such an Event of
Default has occurred and is continuing, a statement as to the nature thereof.
Notwithstanding the foregoing, the obligations in this Section 9.1(a) may be
satisfied with respect to financial information of the Borrower and its
consolidated Subsidiaries by furnishing (A) the applicable financial statements
of any direct or indirect parent of the Borrower or (B) the Borrower’s (or any
direct or indirect parent thereof), as applicable, Form 10-K filed with the SEC;
provided that, with respect to each of clauses (A) and (B), (i) to the extent
such information relates to a Parent Entity of the Borrower, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to such Parent Entity and its
consolidated Subsidiaries, on the one hand, and the information relating to the
Borrower and its consolidated Subsidiaries and the Borrower and its consolidated
Restricted Subsidiaries on a standalone basis, on the other hand and (ii) to the
extent such information is in lieu of information required to be provided under
the first sentence of this Section 9.1(a), such materials are accompanied by an
opinion of an independent registered public accounting firm of recognized
national standing, which opinion shall not be materially qualified with a “going
concern” or like qualification or exception (other than with respect to, or
resulting from, (x) the occurrence of the Maturity Date within one year from the
date such opinion is delivered or (y) any potential inability to satisfy the
Financial Performance Covenant on a future date or in a future period). (b)
Quarterly Financial Statements. Within five days after the date on which such
financial statements are required to be filed with the SEC (after giving effect
to any permitted extensions) with respect to each of the first three quarterly
accounting periods in each fiscal year of the Borrower (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 60 days after the end of each such quarterly accounting period (or, in the
case of any fiscal quarter ending after the Closing Date and prior to December
31, 2012, 75 days)), the consolidated balance sheets of the Borrower and the
Subsidiaries and, if different, the Borrower and the Restricted Subsidiaries, in
each case as at the end of such quarterly period and the related -119- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme148.jpg]
consolidated statements of operations, shareholders’ equity and cash flows for
such quarterly accounting period and for the elapsed portion of the fiscal year
ended with the last day of such quarterly period, and setting forth comparative
consolidated figures for the related periods in the prior fiscal year or, in the
case of such consolidated balance sheet, for the last day of the prior fiscal
year (or, in lieu of such unaudited financial statements of the Borrower and the
Restricted Subsidiaries, a detailed reconciliation reflecting such financial
information for the Borrower and the Restricted Subsidiaries, on the one hand,
and the Borrower and the Subsidiaries, on the other hand, reflecting adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements), all of which shall be certified by a
Financial Officer of the Borrower as fairly presenting in all material respects
the financial condition, results of operations, shareholders’ equity and cash
flows, of the Borrower and its consolidated Subsidiaries in accordance with
GAAP, subject to changes resulting from audit and normal year-end audit
adjustments and the absence of footnotes. Notwithstanding the foregoing, the
obligations in this Section 9.1(b) may be satisfied with respect to financial
information of the Borrower and its consolidated Subsidiaries by furnishing (A)
the applicable financial statements of any direct or indirect parent of the
Borrower or (B) the Borrower’s (or any direct or indirect parent thereof), as
applicable, Form 10-Q filed with the SEC; provided that, with respect to each of
clauses (A) and (B), to the extent such information relates to a parent of the
Borrower, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to such parent and its consolidated Subsidiaries, on the one hand, and the
information relating to the Borrower and its consolidated Subsidiaries and the
Borrower and its consolidated Restricted Subsidiaries on a standalone basis, on
the other. (c) Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Section 9.1(a) and Section 9.1(b), a
certificate of a Financial Officer of the Borrower to the effect that no Default
or Event of Default exists or, if any Default or Event of Default does exist,
specifying the nature and extent thereof, which certificate shall set forth (i)
beginning with the fiscal quarter ending September 30, 2012, the calculations
required to establish whether the Borrower and its Restricted Subsidiaries were
in compliance with the Financial Performance Covenant as at the end of such
fiscal year or period, as the case may be, and (ii) a specification of any
change in the identity of the Restricted Subsidiaries, Guarantors and
Unrestricted Subsidiaries as at the end of such fiscal year or period, as the
case may be, from the Restricted Subsidiaries, Guarantors and Unrestricted
Subsidiaries, respectively, provided to the Lenders on the Closing Date or the
most recent fiscal year or period, as the case may be. (d) Notice of Default;
Litigation. Promptly after an Authorized Officer of the Borrower or any of the
Restricted Subsidiaries obtains actual knowledge thereof, notice of (i) the
occurrence of any Default or Event of Default, which notice shall specify the
nature thereof, the period of existence thereof and what action the Borrower
proposes to take with respect thereto and (ii) any litigation or governmental
proceeding pending against the Borrower or any of the Subsidiaries that would
reasonably be expected to be determined adversely and, if so determined, to
result in a Material Adverse Effect. -120- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme149.jpg]
(e) Environmental Matters. Promptly after obtaining actual knowledge of any one
or more of the following environmental matters, unless such environmental
matters would not, individually, or when aggregated with all other such matters,
be reasonably expected to result in a Material Adverse Effect, notice of: (i)
any pending or threatened Environmental Claim against any Credit Party or any
Oil and Gas Properties; (ii) any condition or occurrence on any Oil and Gas
Properties that (A) would reasonably be expected to result in noncompliance by
any Credit Party with any applicable Environmental Law or (B) would reasonably
be anticipated to form the basis of an Environmental Claim against any Credit
Party or any Oil and Gas Properties; (iii) any condition or occurrence on any
Oil and Gas Properties that would reasonably be anticipated to cause such Oil
and Gas Properties to be subject to any restrictions on the ownership,
occupancy, use or transferability of such Oil and Gas Properties under any
Environmental Law; and (iv) the conduct of any investigation, or any removal,
remedial or other corrective action in response to the actual or alleged
presence, release or threatened release of any Hazardous Material on, at, under
or from any Oil and Gas Properties. All such notices shall describe in
reasonable detail the nature of the claim, investigation, condition, occurrence
or removal or remedial action and the response thereto. (f) Other Information.
(i) Promptly upon filing thereof, copies of any filings (including on Form 10-K,
10-Q or 8-K) or registration statements with, and reports to, the SEC or any
analogous Governmental Authority in any relevant jurisdiction by the Borrower or
any of the Subsidiaries (other than amendments to any registration statement (to
the extent such registration statement, in the form it becomes effective, is
delivered to the Administrative Agent), exhibits to any registration statement
and, if applicable, any registration statements on Form S-8), (ii) copies of all
financial statements, proxy statements, notices and reports that the Borrower or
any of the Subsidiaries shall send to the holders of any publicly issued debt of
the Borrower and/or any of the Subsidiaries, in each case in their capacity as
such holders, lenders or agents (in each case to the extent not theretofore
delivered to the Administrative Agent pursuant to this Agreement) and, (iii)
with reasonable promptness, but subject to the limitations set forth in the last
sentences of Section 9.2(a) and Section 13.6, such other information regarding
the operations, business affairs and the financial condition of the Borrower or
the Restricted Subsidiaries as the Administrative Agent on its own behalf or on
behalf of any Lender (acting through the Administrative Agent) may reasonably
request in writing from time to time. (g) Certificate of Authorized Officer –
Hedge AgreementsTransactions. Concurrently with any delivery of each Reserve
Report, a certificate of an Authorized Officer of the Borrower, setting forth as
of the last Business Day of the most recently ended fiscal year or period, as
applicable, a true and complete list of all material -121- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme150.jpg]
commodity Hedge AgreementsTransactions of the Borrower and each Credit Party,
the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark-to-market value
thereof (as of the last Business Day of such fiscal year or period, as
applicable and for which a mark-to-market value is reasonably available), any
new credit support agreements relating thereto not listed on Schedule 8.20 or on
any previously delivered certificate delivered pursuant to this clause (g), any
margin required or supplied under any credit support document and the
counterparty to each such agreement. (h) Certificate of Authorized Officer – Gas
Imbalances. Concurrently with any delivery of each Reserve Report, a certificate
of an Authorized Officer of the Borrower, certifying that as of the last
Business Day of the most recently ended fiscal year or period, as applicable,
except as specified in such certificate, on a net basis, there are no gas
imbalances, take or pay or other prepayments exceeding 2.5 Befe of Hydrocarbon
volumes (stated on a gas equivalent basis) in the aggregate, with respect to the
Credit Parties’ Oil and Gas Properties that would require any Credit Party to
deliver Hydrocarbons either generally or produced from their Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor. (i) Certificate of Authorized Officer – Production Report and Lease
Operating Statement. Concurrently with any delivery of each Reserve Report in
connection with a Scheduled Redetermination, a certificate of an Authorized
Officer of the Borrower, setting forth, for each calendar month during the then
current fiscal year to date, the volume of production of Hydrocarbons and sales
attributable to production of Hydrocarbons (and the prices at which such sales
were made and the revenues derived from such sales) for each such calendar month
from the Borrowing Base Properties, and setting forth the related ad valorem,
severance and production taxes and lease operating expenses attributable thereto
for each such calendar month. (j) Lists of Purchasers. At the time of the
delivery of the financial statements provided for in Section 9.1(a), a
certificate of an Authorized Officer of the Borrower setting forth a list of
Persons purchasing Hydrocarbons from the Borrower or any other Credit Party who
collectively account for at least 85% of the revenues resulting from the sale of
all Hydrocarbons from the Borrower and such other Credit Parties during the
fiscal year for which such financial statements relate. (k) Budget. Within 105
days after the end of each fiscal year (beginning with (and 120 days in the case
of) the fiscal year ending on or about December 31, 2012) of the Borrower or, if
not delivered by the Borrower and requested in writing by the Administrative
Agent and any Lender, as soon thereafter as is commercially reasonable, a
reasonably detailed consolidated budget for the following fiscal year as
customarily prepared by management of the Borrower (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, the related consolidated statements of projected cash
flow and projected income and a summary of the material underlying assumptions
applicable thereto) (collectively, the “Budget”), which Budget shall in each
case be accompanied by a certificate of an Authorized Officer stating that such
Budget has been prepared in good faith on the basis -122- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme151.jpg]
of the assumptions stated therein, which assumptions were believed to be
reasonable at the time of preparation of such Budget, it being understood that
actual results may vary from such Budget. (l) Certificate of Authorized Officer
– Marketing Agreements. Concurrently with any delivery of each Reserve Report, a
certificate of an Authorized Officer of the Borrower, setting forth as of the
last Business Day of the most recently ended fiscal year or period, as
applicable, a true and complete list of all material marketing agreements (which
are not cancellable on 60 days’ notice or less without penalty or detriment) for
the sale of production of the Credit Parties’ Hydrocarbons at a fixed non-index
price (including calls on, or other parties rights to purchase, production,
whether or not the same are currently being exercised) that (i) represent in
respect of such agreements 2.5% or more of the Borrower’s average monthly
production of Hydrocarbon volumes and (ii) have a maturity or expiry date of
longer than six months from the last day of such fiscal year or period, as
applicable. It is understood that (A) in the event that in respect of the Senior
Unsecured Notes, the Senior Secured Notes or any Permitted Refinancing
Indebtedness with respect thereto, the rules and regulations of the SEC permit
the Borrower, Holdings or any Parent Entity to report at Holdings’ or such
Parent Entity’s level on a consolidated basis, such consolidated reporting at
Holdings’ or such Parent Entity’s level in a manner consistent with that
described in clauses (a) and (b) of this Section 9.1 for the Borrower (together
with a reconciliation showing the adjustments necessary to determine compliance
by the Borrower and its Restricted Subsidiaries with theeach Financial
Performance Covenant) will satisfy the requirements of Section 9.1(a) or Section
9.1(b), as applicable, and (B) documents required to be delivered pursuant to
Sections 9.1(a), Section 9.1(b) and Section 9.1(f) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 13.2 or (ii) on which such documents are transmitted by electronic
mail to the Administrative Agent; provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
delivered pursuant to Sections 9.1(a), 9.1(b), 9.1(c) and 9.1(f) to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (ii) the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents. 9.2 Books, Records and Inspections. (a) The Borrower will, and will
cause each Restricted Subsidiary to, permit officers and designated
representatives of the Administrative Agent or officers and designated
representatives of the Majority Lenders (as accompanied by the Administrative
Agent), to visit and inspect any of the properties or assets of the Borrower or
such Restricted Subsidiary in whomsoever’s possession to the extent that it is
within such party’s control to permit such inspection (and shall use
commercially reasonable efforts to cause such inspection to be -123- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme152.jpg]
permitted to the extent that it is not within such party’s control to permit
such inspection), and to examine the financial records of the Borrower and any
such Restricted Subsidiary and discuss the affairs, finances, accounts and
condition of the Borrower or any such Restricted Subsidiary with its and their
officers and independent accountants therefor, in each case of the foregoing
upon reasonable advance notice to the Borrower, all at such reasonable times and
intervals during normal business hours and to such reasonable extent as the
Administrative Agent or the Majority Lenders may desire (and subject, in the
case of any such meetings or advice from such independent accountants, to such
accountants’ customary policies and procedures); provided that, excluding any
such visits and inspections during the continuation of an Event of Default (i)
only the Administrative Agent on behalf of the Majority Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 9.2, and
(ii) only one such visit per fiscal year shall be at the Borrower’s expense;
provided, further, that when an Event of Default exists, the Administrative
Agent (or any of its representatives or independent contractors) or any
representative of the Majority Lenders may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Majority Lenders
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants. Notwithstanding anything to the
contrary in Section 9.1(f)(iii) or this Section 9.2, neither the Borrower nor
any Restricted Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law or any binding agreement or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product. (b) The Borrower will, and will cause each of the
Restricted Subsidiaries to, maintain financial records in accordance with GAAP.
9.3 Maintenance of Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, at all times maintain in full force and effect, pursuant to
self-insurance arrangements or with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment of management
of the Borrower) is reasonable and prudent in light of the size and nature of
its business; and will furnish to the Administrative Agent, upon written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried. The Secured Parties shall be the additional insureds
on any such liability insurance as their interests may appear and, if property
insurance is obtained, the Collateral Agent shall be the loss payee under any
such property insurance; provided that, so long as no Event of Default has
occurred and is then continuing, the Secured Parties will provide any proceeds
of such property insurance to the Borrower to the extent that the Borrower
undertakes to apply such proceeds to the reconstruction, replacement or repair
of the property insured thereby. The Borrower shall deliver to the
Administrative Agent within 45 Business Days following the Closing Date (or such
-124- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme153.jpg]
later date as the Administrative Agent may reasonably agree), copies of
insurance certificates evidencing the insurance required to be maintained by the
Borrower and the Subsidiaries pursuant to this Section 9.3. 9.4 Payment of
Taxes. The Borrower shall, and shall cause each Restricted Subsidiary to, pay
its obligations in respect of all Tax liabilities, assessments and governmental
charges, before the same shall become delinquent or in default, except where (i)
the amount or validity thereof is being contested in good faith by appropriate
proceedings and the Borrower or a Subsidiary thereof has set aside on its books
adequate reserves therefor in accordance with GAAP or (ii) the failure to make
payment could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. 9.5 Consolidated Corporate Franchises. The
Borrower will do, and will cause each Restricted Subsidiary to do, or cause to
be done, all things necessary to preserve and keep in full force and effect its
existence, corporate rights and authority, except to the extent that the failure
to do so would not reasonably be expected to have a Material Adverse Effect;
provided, however, that the Borrower and its Restricted Subsidiaries may
consummate any transaction permitted under Section 10.3, 10.4 or 10.5. 9.6
Compliance with Statutes, Regulations, Etc. The Borrower will, and will cause
each Restricted Subsidiary to, comply with all Requirements of Law applicable to
it or its property, including all governmental approvals or authorizations
required to conduct its business, and to maintain all such governmental
approvals or authorizations in full force and effect, in each case except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. 9.7 ERISA. (a) Promptly after the Borrower knows or
has reason to know of the occurrence of any of the following events that,
individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding), would be reasonably likely to have a
Material Adverse Effect, the Borrower will deliver to the Administrative Agent a
certificate of an Authorized Officer or any other senior officer of the Borrower
setting forth details as to such occurrence and the action, if any, that the
Borrower or such ERISA Affiliate is required or proposes to take, together with
any notices (required, proposed or otherwise) given to or filed with or by the
Borrower, such ERISA Affiliate, the PBGC, a Plan participant (other than notices
relating to an individual participant’s benefits) or the Plan administrator with
respect thereto: that a Reportable Event has occurred; that an accumulated
funding deficiency has been incurred or an application is to be made to the
Secretary of the Treasury for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that -125- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme154.jpg]
proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower or an ERISA Affiliate
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan;
that the PBGC has notified the Borrower or any ERISA Affiliate of its intention
to appoint a trustee to administer any Plan; that the Borrower or any ERISA
Affiliate has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that the Borrower or any
ERISA Affiliate has incurred or will incur (or has been notified in writing that
it will incur) any liability (including any contingent or secondary liability)
to or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code. (b)
Promptly following any request therefor, on and after the effectiveness of the
Pension Act, the Borrower will deliver to the Administrative Agent copies of (i)
any documents described in Section 101(k) of ERISA that the Borrower and any of
its Subsidiaries may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l) of ERISA that the Borrower and any of its
Subsidiaries may request with respect to any Multiemployer Plan; provided that
if the Borrower or any of its Subsidiaries has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
the Borrower or the applicable Subsidiaries shall promptly make a request for
such documents or notices from such administrator or sponsor and shall provide
copies of such documents and notices promptly after receipt thereof. 9.8
Maintenance of Properties. The Borrower will, and will cause each of the
Restricted Subsidiaries to, except in each case, where the failure to so comply
would not reasonably be expected to result in a Material Adverse Effect (it
being understood that this Section 9.8 shall not restrict any transaction
otherwise permitted by Section 10.3, 10.4 or 10.5): (a) operate its Oil and Gas
Properties and other material properties or cause such Oil and Gas Properties
and other material properties to be operated in a careful and efficient manner
in accordance with the practices of the industry and in compliance with all
applicable Contractual Requirements and all applicable Requirements of Law,
including applicable proration requirements and Environmental Laws, and all
applicable Requirements of Law of every other Governmental Authority from time
to time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom; (b) keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties and
other material properties, including all equipment, machinery and facilities;
and (c) to the extent a Credit Party is not the operator of any property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 9.8. -126- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme155.jpg]
9.9 Transactions with Affiliates. The Borrower will conduct, and cause each of
the Restricted Subsidiaries to conduct, all transactions involving aggregate
payments or consideration in excess of $20,000,000 with any of its Affiliates
(other than the Borrower and the Restricted Subsidiaries or any entity that
becomes a Restricted Subsidiary as a result of such transaction) on terms that
are substantially as favorable to the Borrower or such Restricted Subsidiary as
it would obtain at the time in a comparable arm’s-length transaction with a
Person that is not an Affiliate, as determined by the board of directors or
managers of the Borrower or such Restricted Subsidiary in good faith; provided
that the foregoing restrictions shall not apply to: (a) the consummation of the
Transactions, including the payment of Transaction Expenses; (b) the issuance of
Equity Interests of the Borrower (or any Parent Entity thereof) to the
Co-Investors or the management of the Borrower (or any Parent Entity thereof) or
any of its Subsidiaries; (c) equity issuances, repurchases, retirements,
redemptions or other acquisitions or retirements of Equity Interests by the
Borrower (or any Parent Entity thereof) permitted under Section 10.6; (d) the
payment of indemnities and reasonable expenses incurred by the Co-Investors and
their Affiliates in connection with management or monitoring or the provision of
other services rendered to the Borrower (or any parent entity thereof) or any of
its Subsidiaries; (e) loans, advances and other transactions between or among
the Borrower, any Subsidiary or any joint venture (regardless of the form of
legal entity) in which the Borrower or any Subsidiary has invested (and which
Subsidiary or joint venture would not be an Affiliate of the Borrower or such
Subsidiary, but for the Borrower’s or such Subsidiary’s ownership of Equity
Interests in such joint venture or such Subsidiary) to the extent permitted
under Section 10; (f) employment and severance arrangements and health,
disability and similar insurance or benefit plans between the Borrower (or any
direct or indirect parent thereof) and the Subsidiaries and their respective
directors, officers, employees or consultants (including management and employee
benefit plans or agreements, subscription agreements or similar agreements
pertaining to the repurchase of Equity Interests pursuant to put/call rights or
similar rights with current or former employees, officers, directors or
consultants and equity option or incentive plans and other compensation
arrangements) in the ordinary course of business or as otherwise approved by the
board of directors or managers of the Borrower (or any direct or indirect parent
thereof); (g) any one or more agreements in respect of payments of monitoring,
consulting, management, transaction, advisory or similar fees to the
Co-Investors that are approved by the majority of the members of the board of
directors or managers of the Borrower (or any direct or indirect parent
thereof), in good faith, and payments pursuant -127- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme156.jpg]
thereto which shall consist of (i) payments of management fees not to exceed
$25,000,000 in the aggregate in any fiscal year plus reimbursements of
reasonable out-of-pocket costs and expenses in connection therewith, (ii) any
deferred management fees (to the extent such fees were within such amount
described in the foregoing subclause (i) originally); (iii) 1.0% of the value of
transactions with respect to which the Sponsors and/or any other Co-Investor
provides any transaction, advisory or other services to the Borrower or any
Restricted Subsidiary and (iv) so long as, after giving effect thereto on a Pro
Forma Basis, no Event of Default under Section 11.1 or Borrowing Base Deficiency
shall have occurred and be continuing, in the event of a Qualifying IPO, the
present value of all future amounts payable pursuant to any agreement referred
to in subclause (i) above in connection with the termination of any such
agreement with the Co-Investors; provided that, if any such payment pursuant to
this subclause (iv) is not permitted to be paid as a result of an Event of
Default or a Borrowing Base Deficiency, such payment shall accrue and may be
payable when no Event of Default under Section 11.1 or Borrowing Base
Deficiency, as the case may be, is continuing; (h) transactions pursuant to
agreements in existence on the Closing Date and to the extent involving
aggregate consideration in excess of $1,000,000 individually, set forth on
Schedule 9.9 or any amendment thereto or arrangement similar thereto to the
extent such an amendment or arrangement is not adverse, taken as a whole, to the
Lenders in any material respect (as determined by the Borrower in good faith);
(i) Restricted Payments, redemptions, repurchases and other actions permitted
under Section 10.6, and Section 10.7; (j) without duplicating any payments made
pursuant to Section 9.9(g) above, customary payments (including reimbursement of
fees and expenses) by the Borrower and any of its Restricted Subsidiaries to the
Co-Investors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures, whether or not
consummated), which payments are approved by the majority of the members of the
board of directors or managers or a majority of the disinterested members of the
board of directors or managers of the Borrower (or any direct or indirect parent
thereof), in good faith; (k) any issuance of Equity Interests or other payments,
awards or grants in cash, securities, Equity Interests or otherwise pursuant to,
or the funding of, employment arrangements, equity options and equity ownership
plans approved by the board of directors or board of managers of the Borrower
(or any direct or indirect parent thereof); (l) transactions with joint ventures
for the purchase or sale of goods, equipment and services entered into in the
ordinary course of business and in a manner consistent with prudent business
practice followed by companies in the industry of the Borrower and its
Subsidiaries; (m) sales or conveyances of net profits interests for cash at Fair
Market Value allowed under Section 10.4, -128- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme157.jpg]
(n) the issuance, sale or transfer of Equity Interests of the Borrower to
Holdings (or another Parent Entity) in connection with capital contributions by
Holdings or such other Parent Entity to the Borrower; (o) any transaction in
respect of which the Borrower delivers to the Administrative Agent a letter
addressed to the board of directors or managers of the Borrower from an
accounting, appraisal or investment banking firm, in each case of
nationally-recognized standing that is in the good faith determination of the
Borrower qualified to render such letter, which letter states that such
transaction is (i) fair, from a financial point of view, to the Borrower or such
Restricted Subsidiary or (ii) on terms, taken as a whole, that are no less
favorable to the Borrower or such Restricted Subsidiary, as applicable, than
would be obtained in a comparable arm’s length transaction with a person that is
not an Affiliate; (p) transactions undertaken in good faith (as certified by a
responsible financial or accounting officer of the Borrower) for the purpose of
improving the consolidated tax efficiency of the Borrower, Holdings and the
Subsidiaries and not for the purpose of circumventing any covenant set forth in
this Agreement; and (q) customary agreements and arrangements with oil and gas
royalty trusts and master limited partnership agreements that comply with the
affiliate transaction provisions of such royalty trust or master limited
partnership agreement. 9.10 End of Fiscal Years; Fiscal Quarters. The Borrower
will, for financial reporting purposes, cause each of its, and each of its
Restricted Subsidiaries’, fiscal years and fiscal quarters to end on dates
consistent with past practice; provided, however, that the Borrower may, upon
written notice to the Administrative Agent change the financial reporting
convention specified above to any other financial reporting convention
reasonably acceptable to the Administrative Agent, in which case the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary in order to reflect
such change in financial reporting. 9.11 Additional Guarantors, Grantors and
Collateral. (a) Subject to any applicable limitations set forth in the Guarantee
or the Security Documents, the Borrower will cause (i) any direct or indirect
Domestic Subsidiary (other than any Excluded Subsidiary) formed or otherwise
purchased or acquired after the Closing Date (including pursuant to a Permitted
Acquisition) and (ii) any Domestic Subsidiary of the Borrower that ceases to be
an Excluded Subsidiary, in each case within 30 days from the date of such
formation, acquisition or cessation, as applicable (or such longer period as the
Administrative Agent may agree in its reasonable discretion) to execute (A) a
supplement to the Guarantee, substantially in the form of Exhibit I thereto, in
order to become a Guarantor, (B) a supplement to the Collateral Agreement,
substantially in the form of Exhibit I thereto, in order to become a grantor and
a pledgerpledgor thereunder, (C) a supplement to the Pledge Agreement,
substantially in the form of Exhibit I thereto, in order to become a
pledgerpledgor thereunder and (D) a joinder to the Intercompany Note. -129-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme158.jpg]
(b) Subject to any applicable limitations set forth in the Security Agreements,
the Borrower will pledge, and, if applicable, will cause each other Subsidiary
Guarantor (or Person required to become a Subsidiary Guarantor pursuant to
Section 9.11(a)) to pledge, to the Collateral Agent, for the benefit of the
Secured Parties, (i) all of the Equity Interests (other than any Excluded Equity
Interests) of each Subsidiary directly owned by the Borrower or any Subsidiary
Guarantor (or Person required to become a Guarantor pursuant to Section
9.11(a)), in each case, formed or otherwise purchased or acquired after the
Closing Date, pursuant to supplements to the applicable Security Agreements
substantially in the form of Exhibit I, thereto and, (ii) except with respect to
intercompany Indebtedness, all evidences of Indebtedness for borrowed money in a
principal amount in excess of $10,000,000 (individually) that is owing to the
Borrower or any Guarantor (or Person required to become a Guarantor pursuant to
Section 9.11(a)) (which shall be evidenced by a promissory note), in each case
pursuant to supplements to the applicable Security Agreements substantially in
the form of Exhibit I thereto. (c) The Borrower agrees that all Indebtedness of
the Borrower and each of its Restricted Subsidiaries that is owing to any Credit
Party (or a Person required to become a Subsidiary Guarantor pursuant to Section
9.11(a)) shall be evidenced by the Intercompany Note, which promissory note
shall be required to be pledged to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the Security Agreements. (d) In connection with
each redetermination (but not any adjustment) of the Borrowing Base, the
Borrower shall review the applicable Reserve Report, if any, and the list of
current Mortgaged Properties (as described in Section 9.14(c)), to ascertain
whether the PV-10 of the Mortgaged Properties (calculated at the time of
redetermination) meets the Collateral Coverage Minimum after giving effect to
exploration and production activities, acquisitions, Dispositions and
production. In the event that the PV-10 of the Mortgaged Properties (calculated
at the time of redetermination) does not meet the Collateral Coverage Minimum,
then the Borrower shall, and shall cause its Credit Parties to, grant, within 75
days of delivery of the certificate required under Section 9.14(c) (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), to the Collateral Agent as security for the Obligations a
first-priority Lien interest (subject to Liens permitted by Section 10.2) on
additional Oil and Gas Properties not already subject to a Lien of the Security
Documents such that, after giving effect thereto, the PV-10 of the Mortgaged
Properties (calculated at the time of redetermination) meets the Collateral
Coverage Minimum. All such Liens will be created and perfected by and in
accordance with the provisions of the Security Documents, including, if
applicable, any additional Mortgages. In order to comply with the foregoing, if
any Restricted Subsidiary places a Lien on its property and such Subsidiary is
not a Guarantor, then it shall become a Guarantor and comply with the provisions
of Sections 9.11(a), (b) and (c). (e) (i) Within 15 days after the Eighth
Amendment Effective Date (or such longer period as the Administrative Agent may
agree in its reasonable discretion), each Credit Party shall enter into a
Control Agreement with respect to each deposit account, securities account and
commodities account held by it as of the Eighth Amendment Effective Date (other
than Excluded Accounts). The Borrower will promptly (but in any event, within
five (5) Business Days) notify the Administrative Agent if the Borrower or any
other Credit Party establishes a deposit account, securities account or
commodities account in the name of the Borrower or any other Credit Party (other
than any Excluded Accounts) after the Eighth -130- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme159.jpg]
Amendment Effective Date (or if any deposit account, securities account or
commodities account in the name of the Borrower or any other Credit Party that
was previously an Excluded Account ceases to be an Excluded Account), and the
Borrower will, and will cause each other Credit Party to, in connection with any
such deposit account, securities account or commodities account established by a
Credit Party (other than Excluded Accounts, but only for so long as it is an
Excluded Account) promptly, but in any event on or before the earlier of (x) 30
days after the establishment of such deposit account, securities account or
commodities account (or by such later date as the Administrative Agent shall
reasonably agree) or (y) the first date on which the funds in such deposit
account, securities account or commodities account would exceed $2,500,000,
enter into a Control Agreement with the Administrative Agent and the depositary
bank, securities intermediary or commodities intermediary for such deposit
account, securities account or commodities account, respectively (other than an
Excluded Account). (ii) At any time after the occurrence and during the
continuance of a Event of Default, the Collateral Agent shall have the right to
deliver an Activation Notice (or similar term, as defined in each Control
Agreement) with respect to each account subject thereto. After delivery of an
Activation Notice (or similar term, as defined in each Control Agreement), the
Collateral Agent shall comply with the written instructions of the
Administrative Agent with respect to credits and transfers from the applicable
accounts subject thereto. (iii) So long as no Event of Default has occurred and
is continuing, each Credit Party may direct the manner of disposition of funds
in all accounts subject to any Control Agreement. (iv) The Borrower shall not,
and shall not permit any other Credit Party, to (A) deposit its respective cash
funds (or direct any other Person to deposit cash funds belonging to or
otherwise payable to the Borrower or such other Credit Party) into, or maintain
such cash funds in, any deposit account, or (B) make or hold any Permitted
Investment in, by or through, any securities account, that is not a deposit
account or securities account (as applicable) legally owned by the Borrower or
another Credit Party, unless any such deposit account or securities account (as
applicable) is (1) an Excluded Account (including after giving effect to any
such deposit or the making or holding of any such Permitted Investment in such
deposit account or securities account) or (2) an account subject to a Control
Agreement. 9.12 Use of Proceeds. (a) The Borrower will use the proceeds of the
Closing Date Loans, together with the net proceeds of the Senior Unsecured
Notes, the Senior Secured Notes, the loans under the Senior Secured Term Loan
Facility and the net proceeds of the Equity Investments, on the Closing Date to
consummate the Transactions, including the Acquisition, the Debt Repayments and
the payments of Transaction Expenses. Following the Closing Date, the Borrower
will use the proceeds of Loans for the acquisition, development and exploration
of Oil and Gas Properties and for working capital and other general corporate
purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions). -131- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme160.jpg]
(b) The Borrower will use Swingline Loans and Letters of Credit for general
corporate purposes and to support deposits required under purchase agreements
pursuant to which the Borrower or its Subsidiaries may acquire Oil and Gas
Properties and other assets. 9.13 Further Assurances. (a) Subject to the
applicable limitations set forth in the Security Documents, the Borrower will,
and will cause each other Credit Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture, filings, assignments of as-extracted collateral, mortgages, deeds of
trust and other documents) that the Collateral Agent or the Required Lenders may
reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of the Borrower
and the Restricted Subsidiaries. (b) The Borrower agrees that it will, or will
cause its relevant Subsidiaries to, complete each of the actions described on
Schedule 9.13(b) as soon as commercially reasonable and by no later than the
date set forth in Schedule 9.13(b) with respect to such action or such later
date as the Administrative Agent may reasonably agree. (c) Notwithstanding
anything herein to the contrary, if the Collateral Agent and the Borrower
reasonably determine in writing that the cost of creating or perfecting any Lien
on any property is excessive in relation to the benefits afforded to the Lenders
thereby, then such property may be excluded from the Collateral for all purposes
of the Credit Documents. In addition, notwithstanding anything to the contrary
in this Agreement, any Security Agreement, or any other Credit Document, (i) the
Administrative Agent may grant extensions of time for or waivers of the
requirements of the creation or perfection of security interests in or the
obtaining of title opinions or other title information, legal opinions,
appraisals, flood insurance and surveys with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Credit Parties on such date) where it reasonably
determines, in consultation with the Borrower, that perfection or obtaining of
such items is not required by law or cannot be accomplished without undue effort
or expense by the time or times at which it would otherwise be required by this
Agreement or the other Credit Documents, (ii) Liens required to be granted from
time to time pursuant to this Agreement and the Security Documents shall be
subject to exceptions and limitations set forth in the Security Documents and,
to the extent appropriate in any applicable jurisdiction, as otherwise agreed
between the Administrative Agent and the Borrower and (iii) the Administrative
Agent and the Borrower may make such modifications to the Security Documents,
and execute and/or consent to such easements, covenants, rights of way or
similar instruments (and Administrative Agent may agree to subordinate the lien
of any mortgage to any such easement, covenant, right of way or similar
instrument or record or may agree to recognize any tenant pursuant to an
agreement in a form and substance reasonably acceptable to the Administrative
Agent), as are reasonable or necessary and otherwise permitted by this Agreement
and the other Credit Documents. -132- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme161.jpg]
9.14 Reserve Reports. (a) On or before March 31st (or March 1st in the case of
the Reserve Report in respect of December 31, 2012) and September 30th of each
year, commencing March 2013, the Borrower shall furnish to the Administrative
Agent a Reserve Report evaluating, as of the immediately preceding December 31st
and June 30th, the Proved Reserves of the Borrower and the Credit Parties
located within the geographic boundaries of the United States of America (or the
Outer Continental Shelf adjacent to the United States of America) that the
Borrower desires to have included in any calculation of the Borrowing Base,
together with such other reports, data and supplemental information, as may,
from time to time, be reasonably requested by the Required Lenders. Each Reserve
Report as of December 31 and June 30 shall be prepared, at the sole election of
the Borrower, (x) by one or more Approved Petroleum Engineers or (y) by or under
the supervision of the chief engineer of the Borrower or a Restricted
Subsidiary; provided that Reserve Reports as of December 31 of each year that
are prepared by or under the supervision of the chief engineer of the Borrower
or a Restricted Subsidiary shall in each case be accompanied by an audit letter
issued by the applicable Approved Petroleum Engineer that has audited at least
80% of the Proved Reserves attributable to the Borrowing Base Properties of the
Credit Parties by value, so long as such Approved Petroleum Engineer is not
restricted from providing such a letter, or having such a letter provided, by
its internal policies. (b) In the event of an Interim Redetermination, the
Borrower shall furnish to the Administrative Agent a Reserve Report prepared by
one or more Approved Petroleum Engineers or prepared under the supervision of
the chief engineer of the Borrower or a Restricted Subsidiary. For any Interim
Redetermination pursuant to Section 2.14(b), the Borrower shall provide such
Reserve Report with an “as of” date as required by the Administrative Agent, as
soon as possible, but in any event no later than 30 days, in the case of any
Interim Redetermination requested by the Borrower or 45 days, in the case of any
Interim Redetermination requested by the Administrative Agent or the Lenders,
following the receipt of such request. (c) With the delivery of each Reserve
Report, the Borrower shall provide to the Administrative Agent a Reserve Report
Certificate from an Authorized Officer of the Borrower certifying that in all
material respects: (i) in the case of Reserve Reports prepared by or under the
supervision of the chief engineer of the Borrower or a Restricted Subsidiary
(other than December 31 Reserve Reports), such Reserve Report has been prepared,
except as otherwise specified therein, in accordance with the procedures used in
the immediately preceding December 31 Reserve Report or the Initial Reserve
Report, if no December 31 Reserve Report has been delivered; (ii) the
information contained in the Reserve Report and any other information delivered
in connection therewith is true and correct in all material respects; (iii)
except as set forth in an exhibit to such certificate, the Borrower or another
Credit Party has good and defensible title to the Borrowing Base Properties
evaluated in such Reserve Report (other than those (x) Disposed of in compliance
with -133- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme162.jpg]
Section 10.4 since delivery of such Reserve Report, (y) leases that have expired
in accordance with their terms and (z) with title defects disclosed in writing
to the Administrative Agent) and such Borrowing Base Properties are free of all
Liens except for Liens permitted by Section 10.2; (iv) except as set forth on an
exhibit to such certificate, on a net basis there are no gas imbalances, take or
pay or other prepayments in excess of the volume specified in Section 8.18 with
respect to the Credit Parties’ Oil and Gas Property evaluated in such Reserve
Report that would require the Borrower or any other Credit Party to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor; (v)
none of the Borrowing Base Properties have been Disposed of since the date of
the last Borrowing Base determination except those Borrowing Base Properties
listed on such certificate as having been Disposed of; and (vi) the certificate
shall also attach, as schedules thereto, a list of (1) all material marketing
agreements (which are not cancellable on 60 days’ notice or less without penalty
or detriment) entered into subsequent to the later of the Closing Date and the
most recently delivered Reserve Report for the sale of production of the Credit
Parties’ Hydrocarbons at a fixed non-index price (including calls on, or other
parties rights to purchase, production, whether or not the same are currently
being exercised) that represent in respect of such agreements 2.5% or more of
the Borrower’s average monthly production of Hydrocarbon volumes and that have a
maturity date or expiry date of longer than six months from the last day of such
fiscal year or period, as applicable and (2) all Borrowing Base Properties
evaluated by such Reserve Report that are Collateral and demonstrating that the
PV-10 of the Collateral (calculated at the time of delivery of such Reserve
Report) meets the Collateral Coverage Minimum. 9.15 Title Information. On or
before the date of delivery to the Administrative Agent of each Reserve Report
required by Section 9.14(a), the Borrower will use commercially reasonable
efforts to deliver, if requested by the Administrative Agent, title information
consistent with usual and customary standards for the geographic regions in
which the Borrowing Base Properties are located, taking into account the size,
scope and number of leases and wells of the Borrower and its Restricted
Subsidiaries. 9.16 Change in Business. The Borrower and its Restricted
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by them on the Closing Date, the business of Industry Investments by the
Borrower and its Restricted Subsidiaries and other business activities
incidental, reasonably related or ancillary to any of the foregoing. 9.17
Holdings Covenant. Holdings covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the relevant Issuing Banks following the termination
of the Total Commitment) and the Loans, the Swingline Loans and Unpaid Drawings,
together with interest, fees and all -134- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme163.jpg]
other Obligations incurred hereunder (other than Hedging Obligations under
Secured Hedge AgreementsTransactions, Cash Management Obligations under Secured
Cash Management Agreements or contingent indemnification obligations not then
due and payable), are paid in full, unless the Majority Lenders shall otherwise
consent in writing, Holdings will not engage at any time in any business or
business activity other than (i) ownership of the Equity Interests in the
Borrower, together with activities related thereto, (ii) performance of its
obligations under and in connection with the Credit Documents, the Senior
Unsecured Notes, the Senior Secured Notes, the Senior Secured Term Loan Facility
and the incurrence and performance of Indebtedness not prohibited by Section
10.1, (iii) issuing, selling and redeeming its Equity Interests, (iv) paying
taxes, (v) holding directors’ and shareholders’ meetings, preparing corporate
and similar records and other activities (including the ability to incur fees,
costs and expenses relating to such maintenance) required to maintain its
corporate or other legal structure or to participate in tax, accounting or other
administrative matters as a member of the consolidated group of the Credit
Parties, (vi) preparing reports to, and preparing and making notices to and
filings with, Governmental Authorities and to its holders of Equity Interests,
(vii) receiving, and holding proceeds of, Restricted Payments from the Borrower
and the Subsidiaries and distributing the proceeds thereof to the extent not
prohibited by Section 9.9 or Section 10.6, (viii) activities in connection with
the formation and maintenance of the existence of any Parent Entity (it being
understood that notwithstanding anything to the contrary herein or in any Credit
Document, there shall be no restriction on the formation of any Parent Entity),
(ix) providing indemnification to officers and directors, (x) activities
permitted hereunder or as otherwise required by Requirements of Law and (xi)
activities incidental to the business or activities described in each foregoing
clause of this Section 9.17. SECTION 10. Negative Covenants. The Borrower hereby
covenants and agrees that on the Closing Date and thereafter, until the Total
Commitment and each Letter of Credit have terminated (unless such Letters of
Credit have been collateralized on terms and conditions reasonably satisfactory
to the relevant Issuing Banks following the termination of the Total Commitment)
and the Loans, the Swingline Loans and Unpaid Drawings, together with interest,
fees and all other Obligations incurred hereunder (other than Hedging
Obligations under Secured Hedge AgreementsTransactions, Cash Management
Obligations under Secured Cash Management Agreements or contingent
indemnification obligations not then due and payable), are paid in full: 10.1
Limitation on Indebtedness. The Borrower will not, and will not permit any of
the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than the following: (a) Indebtedness arising under the Credit
Documents (including pursuant to Sections 2.16 and 2.17 and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness); (b)
Indebtedness (including Guarantee Obligations thereunder) (meeting the
definition of Permitted Additional Debt) including in respect of the Senior
Unsecured Notes and any fees, underwriting discounts, premiums and other costs
and expenses incurred in connection with the foregoing and in an aggregate
principal amount -135- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme164.jpg]
outstanding not to exceed $2,000,000,000 and any Permitted Refinancing
Indebtedness issued or incurred to Refinance such Indebtedness; (c) Indebtedness
(including Guarantee Obligations thereunder) (meeting the definition of
Permitted Additional Debt) including in respect of the Senior Secured Notes and
the Senior Secured Term Loan Facility (and any fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with the foregoing)
in an aggregate principal amount outstanding not in excess of $1,500,000,000 and
any Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness; (d) Indebtedness of (i) the Borrower or any Guarantor owing to the
Borrower or any Subsidiary; provided that any such Indebtedness owing by a
Credit Party to a Subsidiary that is not a Guarantor shall (x) be evidenced by
the Intercompany Note or (y) otherwise be outstanding on the Closing Date so
long as such Indebtedness is evidenced by an intercompany note substantially in
the form of Exhibit I or otherwise subject to subordination terms substantially
identical to the subordination terms set forth in Exhibit I, in each case, to
the extent permitted by Requirements of Law and not giving rise to material
adverse tax consequences, (ii) any Subsidiary that is not a Guarantor owing to
any other Subsidiary that is not a Guarantor and (iii) to the extent permitted
by Section 10.5, any Subsidiary that is not a Guarantor owing to the Borrower or
any Guarantor; (e) Indebtedness in respect of any bankers’ acceptance, bank
guarantees, letter of credit, warehouse receipt or similar facilities entered
into in the ordinary course of business or consistent with past practice or
industry practice (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims); (f)
subject to compliance with Section 10.5, Guarantee Obligations incurred by (i)
Restricted Subsidiaries in respect of Indebtedness of the Borrower or other
Restricted Subsidiaries that is permitted to be incurred under this Agreement
(except that a Restricted Subsidiary that is not a Credit Party may not, by
virtue of this Section 10.1(f) guarantee Indebtedness that such Restricted
Subsidiary could not otherwise incur under this Section 10.1) and (ii) the
Borrower in respect of Indebtedness of Restricted Subsidiaries that is permitted
to be incurred under this Agreement; provided that (A) if the Indebtedness being
guaranteed under this Section 10.1(f) is subordinated to the Obligations, such
Guarantee Obligations shall be subordinated to the Guarantee of the Obligations
on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness and (B) no guarantee by any Restricted
Subsidiary of any Permitted Additional Debt (or Indebtedness under clause (b) or
clause (c) above) shall be permitted unless such Restricted Subsidiary shall
have also provided a guarantee of the Obligations substantially on the terms set
forth in the Guarantee; (g) Guarantee Obligations (i) incurred in the ordinary
course of business in respect of obligations of (or to) suppliers, customers,
franchisees, lessors, licensees or sub-licensees or (ii) otherwise constituting
Investments permitted by Sections 10.5(d), (g), (h), (i), (q), (r) and (s);
-136- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme165.jpg]
(h) (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred prior to or within 270 days following the acquisition, construction,
lease, repair, replacement, expansion or improvement of assets (real or
personal, and whether through the direct purchase of property or the Equity
Interests of a Person owning such property) to finance the acquisition,
construction, lease, repair, replacement expansion, or improvement of such
assets; (ii) Indebtedness arising under Capital Leases, other than (A) Capital
Leases in effect on the Closing Date and (B) Capital Leases entered into
pursuant to subclause (i) above (provided that, in the case of each of the
foregoing subclauses (i) and (ii), the Borrower shall be in Pro Forma Compliance
immediately after giving effect to the incurrence of such Indebtedness (and the
use of proceeds thereof); and (iii) any Permitted Refinancing Indebtedness
issued or incurred to Refinance any such Indebtedness; (i) Indebtedness
outstanding on the date hereof (provided that any Indebtedness that is in excess
of $1,000,000 individually shall only be permitted under this clause (i) to the
extent such Indebtedness is set forth on Schedule 10.1) and any Permitted
Refinancing Indebtedness issued or incurred to Refinance such Indebtedness; (j)
Indebtedness in respect of Hedge AgreementsTransactions, subject to the
limitations set forth in Section 10.10; (k) (i) Indebtedness of a Person or
Indebtedness attaching to the assets of a Person that, in either case, becomes a
Restricted Subsidiary (or is a Restricted Subsidiary that survives a merger with
such Person or any of its Subsidiaries) or Indebtedness attaching to the assets
that are acquired by the Borrower or any Restricted Subsidiary, in each case
after the Closing Date as the result of a Permitted Acquisition; provided that:
(A) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof, (B) such Indebtedness is not guaranteed in any
respect by the Borrower or any Restricted Subsidiary (other than any such Person
that so becomes a Restricted Subsidiary or is the survivor of a merger with such
Person or any of its Subsidiaries), (C) (1) the Equity Interests of such Person
is pledged to the Collateral Agent to the extent required under Section 9.11(b)
and (2) such Person executes a supplement to each of the Guarantee, the Security
Agreement and the Pledge Agreement and a joinder to the Intercompany Note, in
each case to the extent required under Section 9.11; provided that the assets
covered by such pledges and security interests may, at the option of the
Borrower, to the extent permitted by Section 10.2, equally and ratably secure
such Indebtedness assumed with the Secured Parties subject to inter-creditor
arrangements in form and substance reasonably satisfactory to the Administrative
Agent; provided, further, that the requirements of this clause C shall not -137-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme166.jpg]
apply to any Indebtedness of the type that could have been incurred under
Section 10.1(g), and (D) immediately after giving effect to the assumption of
any such Indebtedness, such acquisition and any related transactions, the
Borrower shall be in Pro Forma Compliance; (i) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness; (l) (i) Indebtedness
incurred to finance a Permitted Acquisition; provided that: (A) (1) the Equity
Interests of such Person acquired in such Permitted Acquisition, if any, is
pledged to the Collateral Agent to the extent required under Section 9.11(b) and
(2) such Person executes supplements to each of the Guarantee and the applicable
Security Agreements and a joinder to the Intercompany Note, in each case to the
extent required under Section 9.11; (B) immediately after giving effect to the
incurrence of any such Indebtedness, such acquisition and any related
transactions, the Borrower shall be in Pro Forma Compliance; (C) the maturity of
such Indebtedness is not earlier than, and no mandatory repayment or redemption
(other than customary change of control or asset sale offers or upon any event
of default) is required prior to, 91 days after the Latest Maturity Date of any
Facility hereunder (determined at the time of issuance or incurrence); and (D)
such Indebtedness is not guaranteed in any respect by the Borrower or any
Subsidiary Guarantor except to the extent (1) such guarantee is permitted under
Section 10.5 and (2) that after giving effect to the incurrence of any such
Indebtedness, such acquisition and any related transactions, the Borrower shall
be in Pro Forma Compliance; (i) any Permitted Refinancing Indebtedness incurred
to Refinance such Indebtedness; (m) Indebtedness of a Foreign Subsidiary or a
Domestic Subsidiary that is not a Subsidiary Guarantor; provided that no Credit
Party’s assets are used to secure any such Indebtedness; (n) Indebtedness in
respect of performance bonds, bid bonds, appeal bonds, surety bonds and
completion guarantees and similar obligations not in connection with money
borrowed, in each case provided in the ordinary course of business or consistent
with past practice, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business or consistent with
past practice; -138- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme167.jpg]
(o) (i) other additional Indebtedness and (ii) any Permitted Refinancing
Indebtedness issued or incurred to Refinance such Indebtedness, provided that
the aggregate principal amount of Indebtedness outstanding at any time pursuant
to this Section 10.1(o) shall not at the time of incurrence thereof and
immediately after giving effect thereto and the use of proceeds thereof on a Pro
Forma Basis, exceed the greater of $500,000,000 and 7% of Adjusted Consolidated
Net Tangible Assets (measured as of the date of incurrence of such Indebtedness
based upon the financial statements most recently available prior to such date);
(p) Indebtedness in respect of Permitted Additional Debt and any Permitted
Refinancing Indebtedness issued or incurred to Refinance such Indebtedness;
provided that (x) after giving effect to the incurrence or issuance thereof and
the use of proceeds therefrom, the Borrower shall be in Pro Forma Compliance and
(y) the Borrowing Base shall be adjusted as set forth in Section 2.14(e); (q)
Cash Management Obligations, Cash Management Services and other Indebtedness in
respect of netting services, automatic clearing house arrangements, employees’
credit or purchase cards, overdraft protections and similar arrangements in each
case incurred in the ordinary course of business; (r) Indebtedness incurred in
the ordinary course of business in respect of obligations of the Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; (s) Indebtedness
arising from agreements of the Borrower or any Restricted Subsidiary providing
for indemnification, adjustment of purchase price or similar obligations
(including earn-outs), in each case assumed or entered into in connection with
the Transactions, any Permitted Acquisitions, other Investments and the
Disposition of any business, assets or Equity Interests not prohibited
hereunder; (t) Indebtedness of the Borrower or any Restricted Subsidiary
consisting of (i) obligations to pay insurance premiums or (ii) obligations
contained in firm transportation or supply agreements or other take or pay
contracts, in each case arising in the ordinary course of business; (u)
Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) and the
Restricted Subsidiaries incurred in the ordinary course of business; (v)
Indebtedness consisting of promissory notes issued by the Borrower or any
Guarantor to current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Equity Interests of the Borrower (or any direct or indirect parent
thereof) permitted by Section 10.6; -139- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme168.jpg]
(w) Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions, Permitted Acquisitions or
any other Investment permitted hereunder; (x) Indebtedness associated with bonds
or surety obligations required by Requirements of Law or by Governmental
Authorities in connection with the operation of Oil and Gas Properties in the
ordinary course of business; (y) Indebtedness consisting of the undischarged
balance of any Production Payment, subject to adjustment of the Borrowing Base
as set forth in Section 2.14(g) to the extent required under Section 10.4(b);
(z) Indebtedness of the Borrower or any Restricted Subsidiary to any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the Cash
Management Services (including with respect to intercompany self-insurance
arrangements) of the Borrower and its Restricted Subsidiaries; (aa) Indebtedness
incurred on behalf of, or Guarantee Obligations in respect of the Indebtedness
of, joint ventures (regardless of the form of legal entity) that are not
Subsidiaries in principal amount, when aggregated with the outstanding principal
amount of Indebtedness incurred pursuant to this clause (aa), not to exceed, at
the time of incurrence thereof, the greater of $150,000,000 and 2% of Adjusted
Consolidated Net Tangible Assets (measured as of the date of incurrence of such
Indebtedness based on the financial statements most recently available prior to
such date); and (bb) all premiums (if any), interest (including post-petition
interest), fees, expenses, charges, and additional or contingent interest on
obligations described in clauses (a) through (z) above. 10.2 Limitation on
Liens. The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
property or assets of any kind (real or personal, tangible or intangible) of the
Borrower or any Restricted Subsidiary, whether now owned or hereafter acquired,
except: (a) Liens arising under the Credit Documents to secure the Obligations
(including Liens contemplated by Section 3.8) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage; (b) Permitted Liens;
(c) (x) Liens (including liens arising under Capital Leases to secure Capital
Lease Obligations) securing Indebtedness permitted pursuant to Section 10.1(h);
provided that (i) such Liens attach concurrently with or within 270 days after
the acquisition, lease, repair, replacement, construction, expansion or
improvement (as applicable) financed thereby, (ii) other than the property
financed by such Indebtedness, such Liens do not at any time encumber any
property, except for replacements thereof and accessions and -140- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme169.jpg]
additions to such property and the proceeds and the products thereof and
customary security deposits and (iii) with respect to Capital Leases, such Liens
do not at any time extend to or cover any assets (except for accessions and
additions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to such Capital Leases;
provided that in each case individual financings provided by one lender may be
cross collateralized to other financings provided by such lender (and its
Affiliates), and (y) Liens on the assets of a Restricted Subsidiary that is not
a Credit Party securing Indebtedness permitted pursuant to Section 10.1; (d)
Liens existing on the date hereof; provided that any Lien securing Indebtedness
in excess of $5,000,000 individually or $10,000,000 in the aggregate (when taken
together with all other Liens securing obligations outstanding in reliance on
this clause (d) that are not listed on Schedule 10.2(d)) shall only be permitted
to the extent such Lien is listed on Schedule 10.2(d); (e) Liens to secure any
refinancing, refunding, extension, renewal or replacement (or successive
refinancings, refundings, extensions, renewals or replacements) as a whole, or
in part, of any Indebtedness secured by any Lien permitted by this Section 10.2;
provided, however, that (x) such new Lien shall be limited to all or part of the
same type of property that secured the original Lien (plus improvements on and
accessions to such property), (y) the Indebtedness secured by such Lien at such
time is not increased to any amount greater than the sum of (A) the outstanding
principal amount or, if greater, committed amount of the applicable Indebtedness
at the time the original Lien became a Lien permitted hereunder, and (B) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancing, refunding, extension, renewal or replacement and (z) on the
date of the incurrence of the Indebtedness secured by such Liens, the grantors
of any such Liens shall not be any different than the grantors of the Liens
securing the debt being refinanced, refunded, extended, renewed or replaced; (f)
Liens existing on the assets of any Person that becomes a Subsidiary, or
existing on assets acquired, pursuant to a Permitted Acquisition; provided that
(1) if the Liens on such assets secure Indebtedness, such Indebtedness is
permitted under Section 10.1(k) and (2) such Liens attach at all times only to
the same assets that such Liens (or upon or in after-acquired property that is
(i) affixed or incorporated into the property covered by such Lien, (ii)
after-acquired property subject to a Lien securing Indebtedness permitted under
Section 10.1(k), the terms of which Indebtedness require or include a pledge of
after-acquired property (it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (iii) the proceeds and products thereof)
attached to, and to the extent such Liens secure Indebtedness, secure only the
same Indebtedness (or any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness) that such Liens secured, immediately prior to such
Permitted Acquisition; (g) Liens on the Equity Interests of any Person that
becomes a Restricted Subsidiary pursuant to a Permitted Acquisition, or the
assets of such a Restricted Subsidiary, in each case, to secure Indebtedness
incurred pursuant to Section 10.1(l); -141- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme170.jpg]
provided that such Liens attach at all times only to the Equity Interests or
assets of such Restricted Subsidiary and its Subsidiaries; (h) Liens securing
Indebtedness or other obligations (i) of the Borrower or a Restricted Subsidiary
in favor of a Credit Party and (ii) of any Restricted Subsidiary that is not a
Credit Party in favor of any Restricted Subsidiary that is not a Credit Party;
(i) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off); (j)
Liens (i) on cash advances in favor of the seller of any property to be acquired
in an Investment permitted pursuant to Section 10.5 to be applied against the
purchase price for such Investment, and (ii) consisting of an agreement to
Dispose of any property in a transaction permitted under Section 10.4, in each
case, solely to the extent such Investment or Disposition, as the case may be,
would have been permitted on the date of the creation of such Lien; (k) Liens
arising out of conditional sale, title retention, consignment or similar
arrangements for sale or purchase of goods entered into by the Borrower or any
of the Restricted Subsidiaries in the ordinary course of business permitted by
this Agreement; (l) Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 10.5; (m) Liens encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to brokerage accounts incurred in the ordinary course of business and
not for speculative purposes; (n) Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance or incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and the Restricted Subsidiaries or (iii)
relating to purchase orders and other agreements entered into with customers of
the Borrower or any Restricted Subsidiary in the ordinary course of business;
(o) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder; (p) Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;
(q) Liens in respect of Production Payments and Reserve Sales, subject to
adjustment of the Borrowing Base as set forth in Section 2.14(g) to the extent
required -142- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme171.jpg]
under Section 10.4(b); provided that such Liens attach at all times only to the
Oil and Gas Properties from which the Production Payments and Reserve Sales have
been conveyed; (r) the prior right of consignees and their lenders under
consignment arrangements entered into in the ordinary course of business; (s)
agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business; (t) Liens on Equity Interests
in a joint venture securing obligations of such joint venture so long as the
assets of such joint venture do not constitute Collateral; (u) (i) Liens
securing any Indebtedness permitted by Section 10.1(c) (provided that any Liens
on the Collateral pursuant to this Section 10.2(u)(i) shall be Junior Liens) and
(ii) Section 10.1(m); (v) Liens arising pursuant to Section 107(l) of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9607(l), or other Environmental Law, unless such Lien (i) by action of the
lienholder, or by operation of law, takes priority over any Liens arising under
the Credit Documents on the property upon which it is a Lien, and (ii) such Lien
materially impairs the use of the property covered by such Lien for the purposes
for which such property is held; (w) Liens on not more than $50,000,000 of
deposits securing Hedging Obligations in respect of Hedge AgreementsTransactions
with counterparties other than Hedge Banks that were not entered into for
speculative purposes; (x) Junior Liens on the Collateral so long as the
outstanding principal amount of the Indebtedness secured thereby, when
aggregated with the outstanding principal amount of other Indebtedness secured
by Liens permitted under this clause (x), at the time of the incurrence thereof
and immediately after giving effect thereto and the use of proceeds thereof on a
Pro Forma Basis, does not exceed an amount equal to the Permitted Junior Amount
at the time of incurrence. (y) any amounts held by a trustee under any indenture
or other debt agreement issued in escrow pursuant to customary escrow
arrangements pending the release thereof, or under any indenture or other debt
agreement pursuant to customary discharge, redemption or defeasance provisions;
and (z) additional Liens on property not constituting Borrowing Base Properties
and/or Junior Liens on Collateral so long as the outstanding principal amount of
the obligations secured thereby, when aggregated with the outstanding principal
amount of other obligations secured by Liens permitted under this clause (z), at
the time of the incurrence thereof and immediately after giving effect thereto
and the use of proceeds thereof on a Pro Forma Basis, does not exceed the
greater of $850,000,000 and 7% of Adjusted Consolidated Net Tangible Assets
(measured as of the date on which such Lien -143- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme172.jpg]
or the Indebtedness secured is incurred based upon the financial statements most
recently available prior to such date).$500,000,000. 10.3 Limitation on
Fundamental Changes. Except as permitted by Section 10.4 or 10.5, the Borrower
will not, and will not permit any of the Restricted Subsidiaries to, enter into
any merger, consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or Dispose of, all or
substantially all its business units, assets or other properties, except that:
(a) any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into the Borrower; provided that (i) the
Borrower shall be the continuing or surviving Person or, in the case of a
merger, amalgamation or consolidation with or into the Borrower, the Person
formed by or surviving any such merger, amalgamation or consolidation (if other
than the Borrower) shall be an entity organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof (the Borrower or such Person, as the case may be, being herein referred
to as the “Successor Borrower”), (ii) the Successor Borrower (if other than the
Borrower) shall expressly assume all the obligations of the Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Borrowing Base Deficiency, Default or Event of Default has occurred and is
continuing at the date of such merger, amalgamation or consolidation or would
result from such consummation of such merger, amalgamation or consolidation, and
(iv) if such merger, amalgamation or consolidation involves the Borrower and a
Person that, prior to the consummation of such merger, amalgamation or
consolidation, is not a Subsidiary of the Borrower (A) the Successor Borrower
shall be in Pro Forma Compliance after giving effect to such merger,
amalgamation or consolidation, (B) each Guarantor, unless it is the other party
to such merger, amalgamation or consolidation or unless the Successor Borrower
is the Borrower, shall have by a supplement to the Guarantee confirmed that its
Guarantee shall apply to the Successor Borrower’s obligations under this
Agreement, (C) each Subsidiary grantor and each Subsidiary pledgor, unless it is
the other party to such merger, amalgamation or consolidation or unless the
Successor Borrower is the Borrower, shall have by a supplement to the Credit
Documents confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, (D) each mortgagor of a Mortgaged
Property, unless it is the other party to such merger or consolidation or unless
the Successor Borrower is the Borrower, shall have by an amendment to or
restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement, (E)
the Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and any
supplements to the Credit Documents preserve the enforceability of the Guarantee
and the perfection and priority of the Liens under the Security Documents, (F)
if reasonably requested by the Administrative Agent, an opinion of counsel shall
be required to be provided to the effect that such merger, amalgamation or
consolidation does not violate this Agreement or any other Credit Document;
provided, further, that if the foregoing are satisfied, the Successor Borrower
(if other than the Borrower) will succeed to, and be substituted for, the
Borrower under this Agreement and (G) such merger, amalgamation or consolidation
shall comply with all the conditions set -144- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme173.jpg]
forth in the definition of the term “Permitted Acquisition” or is otherwise
permitted under Section 10.5; (b) any Subsidiary of the Borrower or any other
Person may be merged, amalgamated or consolidated with or into any one or more
Subsidiaries of the Borrower; provided that (i) in the case of any merger,
amalgamation or consolidation involving one or more Restricted Subsidiaries, (A)
a Restricted Subsidiary shall be the continuing or surviving Person or (B) the
Borrower shall take all steps necessary to cause the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Guarantors, a
Guarantor shall be the continuing or surviving Person or the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Guarantor) shall execute a supplement to the Guarantee, each applicable Security
Agreement and any applicable Mortgage, and a joinder to the Intercompany Note,
each in form and substance reasonably satisfactory to the Collateral Agent in
order for the surviving Person to become a Guarantor, and pledgor, mortgagor and
grantor of Collateral for the benefit of the Secured Parties and to acknowledge
and agree to the terms of the Intercompany Note, (iii) no Borrowing Base
Deficiency, Default or Event of Default has occurred and is continuing on the
date of such merger, amalgamation or consolidation or would result from the
consummation of such merger, amalgamation or consolidation and (iv) if such
merger, amalgamation or consolidation involves a Subsidiary and a Person that,
prior to the consummation of such merger, amalgamation or consolidation, is not
a Restricted Subsidiary of the Borrower, (A) the Borrower shall be in Pro Forma
Compliance after giving effect to such merger, amalgamation or consolidation,
(B) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and such
supplements to any Credit Document preserve the enforceability of the Guarantee
and the perfection and priority of the Liens under the Security Agreements and
(C) such merger, amalgamation or consolidation shall comply with all the
conditions set forth in the definition of the term “Permitted Acquisition” or is
otherwise permitted under Section 10.5; (c) any Restricted Subsidiary that is
not a Guarantor may (i) merge, amalgamate or consolidate with or into any other
Restricted Subsidiary and (ii) Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower, a Guarantor or any other
Restricted Subsidiary of the Borrower; (d) any Subsidiary Guarantor may (i)
merge, amalgamate or consolidate with or into any other Subsidiary Guarantor,
(ii) merge, amalgamate or consolidate with or into any other Subsidiary which is
not a Guarantor or Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to any other Subsidiary that is not a Guarantor;
provided that if such Subsidiary Guarantor is not the surviving entity, such
merger, amalgamation or consolidation shall be deemed to be, and any such
Disposition shall be, (A) an “Investment” and subject to the limitations set
forth in Section 10.5 and (B) a “Disposition” and subject to the limitations set
forth in Section 10.4; and (iii) Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any other Guarantor;
-145- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme174.jpg]
(e) any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business of such Restricted Subsidiary not otherwise Disposed of or
transferred in accordance with Section 10.4 or 10.5, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution; (f)
the Borrower and its Restricted Subsidiaries may consummate the Transactions;
and (g) to the extent that no Borrowing Base Deficiency, Default or Event of
Default would result from the consummation of such Disposition, the Borrower and
the Restricted Subsidiaries may consummate a merger, dissolution, liquidation,
consolidation or Disposition, the purpose of which is to effect a Disposition
permitted pursuant to Section 10.4. 10.4 Limitation on Sale of Assets. The
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
(x) convey, sell, lease, sell and leaseback, assign, farm-out, transfer or
otherwise dispose (each of the foregoing a “Disposition”) of any of its
property, business or assets (including receivables and leasehold interests),
whether now owned or hereafter acquired, or terminate, unwind or create any
off-setting positions in respect of any commodity hedge positions or any other
Hedge Transaction, whether now in effect or hereafter created or entered into,
or (y) sell to any Person (other than the Borrower or a Guarantor) any shares
owned by it of any Restricted Subsidiary’s Equity Interests, except that: (a)
the Borrower and the Restricted Subsidiaries may Dispose of (i) inventory and
other goods held for sale, including Hydrocarbons, obsolete, worn out, used or
surplus equipment, vehicles and other assets (other than accounts receivable) in
the ordinary course of business (including equipment that is no longer necessary
for the business of the Borrower or its Restricted Subsidiaries or is replaced
by equipment of at least comparable value and use), (ii) Permitted Investments,
and (iii) assets for the purposes of charitable contributions or similar gifts
to the extent such assets are not material to the ability of the Borrower and
its Restricted Subsidiaries, taken as a whole, to conduct its business in the
ordinary course; (b) the Borrower and the Restricted Subsidiaries may Dispose of
any Oil and Gas Properties or any interest therein or the Equity Interests of
any Restricted Subsidiary or of any Minority Investment owning Oil and Gas
Properties (and including, but without limitation, Dispositions in respect of
Production Payments and Reserve Sales and in connection with net profits
interests, operating agreements, farm-ins, joint exploration and development
agreements and other agreements customary in the oil and gas industry for the
purpose of developing such Oil and Gas Properties); provided that such
Disposition is for Fair Market Value; provided, further, that if such
Disposition of Oil and Gas Properties or of any Equity Interests of any
Restricted Subsidiary or Minority Investment owning Oil and Gas Properties
involves Borrowing Base Properties included -146- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme175.jpg]
in the most recently delivered Reserve Report and the aggregate Borrowing Base
Value of all such Borrowing Base Properties Disposed of, together with the
aggregate Borrowing Base Value of all terminations or creations of any
off-setting positions in respect of any commodity hedge positions or any other
Hedge Transaction, in each case, since the later of (i) the last Scheduled
Redetermination Date and (ii) the last adjustment of the Borrowing Base made
pursuant to Section 2.14(f) or Section 2.14(g) exceeds 10% of the then-effective
Borrowing Base, then no later than two Business Days after the date of
consummation of any such Disposition, the Borrower shall provide notice to the
Administrative Agent of such Disposition and the Borrowing Base Properties so
Disposed and the Borrowing Base shall be adjusted in accordance with the
provisions of Section 2.14(g); provided, further, that to the extent that the
Borrower is notified by the Administrative Agent that a Borrowing Base
Deficiency could result from an adjustment to the Borrowing Base resulting from
such Disposition, after the consummation of such Disposition(s), the Borrower
shall have received net cash proceeds, or shall have cash on hand, sufficient to
eliminate any such potential Borrowing Base Deficiency; (c) the Borrower and the
Restricted Subsidiaries may Dispose of property or assets to the Borrower or to
a Restricted Subsidiary; provided that if the transferor of such property is a
Credit Party (i) the transferee thereof must either be a Credit Party or (ii)
such transaction is permitted under Section10.5; (d) the Borrower and any
Restricted Subsidiary may affect any transaction permitted by Section 10.2,
10.3, 10.5 or 10.6; (e) the Borrower and the Restricted Subsidiaries may lease,
sublease, license or sublicense (on a non-exclusive basis with respect to any
intellectual property) real, personal or intellectual property in the ordinary
course of business; (f) Dispositions (including like-kind exchanges) of property
(other than Borrowing Base Properties) to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are applied to the purchase price of
such replacement property, in each case under Section 1031 of the Code or
otherwise; (g) Dispositions of Hydrocarbon Interests to which no Proved Reserves
are attributable and farm-outs of undeveloped acreage to which no Proved
Reserves are attributable and assignments in connection with such farm-outs; (h)
Dispositions of Investments in joint ventures (regardless of the form of legal
entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements to the extent the same would be
permitted under Section 10.5(i); (i) Dispositions listed on Schedule 10.4(i)
(each, a “Scheduled Disposition” and collectively, the “Scheduled
Dispositions”); -147- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme176.jpg]
(j) transfers of property (i) subject to a Casualty Event or in connection with
any condemnation proceeding with respect to Collateral; provided that the net
cash proceeds of such Casualty Event or condemnation proceeding, if any, are
received by the Borrower or a Subsidiary Guarantor or (ii) in connection with
any Casualty Event or any condemnation proceeding, in each case with respect to
property that does not constitute Collateral; (k) Dispositions of accounts
receivable (i) in connection with the collection or compromise thereof or (ii)
to the extent the proceeds thereof are used to prepay any Loans then
outstanding; (l) the unwinding of any Hedge Agreement (subject to the terms of
Section 2.14(f));termination or unwinding of, or creation of any off-setting
positions in respect of, any commodity hedge positions or any other Hedge
Transaction, provided that if such termination or unwinding of, or creation of
any off-setting positions, will result in adjustment of the Borrowing Base in
accordance with the provisions of Section 2.14(f), the Borrower shall give the
Administrative Agent written notice thereof in reasonable detail not later than
2 Business Days after the date on which any such commodity hedge position or
other Hedge Transaction was terminated or unwound, or for which off-setting
positions were created and, thereafter, the Borrowing Base shall be adjusted in
accordance the provisions of Section 2.14(f)); (m) Dispositions of Oil and Gas
Properties that are not Borrowing Base Properties and other assets not included
in the Borrowing Base; and (n) Disposition of any asset between or among the
Borrower and/or its Restricted Subsidiaries as a substantially concurrent
interim Disposition in connection with an Investment otherwise permitted
pursuant to Section 10.5 or a Disposition otherwise permitted pursuant to
clauses (a) through (m) above. 10.5 Limitation on Investments. The Borrower will
not, and will not permit any of the Restricted Subsidiaries, to (i) purchase or
acquire (including pursuant to any merger, consolidation or amalgamation with a
person that is not a Wholly owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of any other Person, (ii) make any loans or advances to or
guarantees of the Indebtedness of any other person, or (iii) purchase or
otherwise acquire (in one transaction or a series of related transactions) (x)
all or substantially all of the property and assets or business of another
Person or (y) assets constituting a business unit, line of business or division
of such Person (each, an “Investment”), except: (a) extensions of trade credit
and purchases of assets and services (including purchases of inventory, supplies
and materials) in the ordinary course of business; (b) Investments in assets
that constituted Permitted Investments at the time such Investments were made;
(c) loans and advances to officers, directors, employees and consultants of the
Borrower (or any direct or indirect parent thereof) or any of its Restricted
Subsidiaries (i) -148- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme177.jpg]
for reasonable and customary business-related travel, entertainment, relocation
and analogous ordinary business purposes (including employee payroll advances),
(ii) in connection with such Person’s purchase of Equity Interests of the
Borrower (or any direct or indirect parent thereof; provided that, to the extent
such loans and advances are made in cash, the amount of such loans and advances
used to acquire such Equity Interests shall be contributed to the Borrower in
cash) and (iii) for purposes not described in the foregoing subclauses (i)and
(ii); provided that the aggregate principal amount outstanding pursuant to
subclause (iii) shall not exceed $25,000,000; (d) (i) Investments existing on,
or made pursuant to legally binding written commitments in existence on, the
Closing Date as set forth on Schedule 10.5(d), (ii) Investments existing on the
Closing Date of the Borrower or any Subsidiary in any other Subsidiary and (iii)
any extensions, renewals or reinvestments thereof, so long as the amount of any
Investment made pursuant to this clause (d) is not increased at any time above
the amount of such Investment set forth on Schedule 10.5(d) (other than pursuant
to an increase as required by the terms of any such Investment as in existence
on the Closing Date and set forth on Schedule 10.5(d) as of the Closing Date);
(e) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business or upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment; (f) Investments to the extent that
payment for such Investments is made with Qualified Equity Interests; (g)
Investments (i) by the Borrower in any Guarantor or by any Guarantor in the
Borrower, (ii) by any Restricted Subsidiary that is not a Guarantor in the
Borrower or any other Restricted Subsidiary, and (iii) by the Borrower or any
Guarantor in any Restricted Subsidiary that is not a Guarantor, valued at the
Fair Market Value (determined by the Borrower in good faith) of such Investment
at the time each such Investment is made, in an aggregate amount outstanding
pursuant to this Section 10.5(g)(iii) that, at the time such Investment is made,
would not exceed the sum of (A) the greater of $100,000,000 and 1.5% of Adjusted
Consolidated Net Tangible Assets (measured as of the date such Investment is
made based upon the financial statements most recently available prior to such
date), (B) the Applicable Equity Amount at such time and (C) to the extent not
otherwise included in the determination of the Applicable Equity Amount, an
amount equal to any repayments, interest, returns, profits, distributions,
income and similar amounts actually received in cash in respect of any such
Investment (which amount shall not exceed the amount of such Investment valued
at the Fair Market Value of such Investment at the time such Investment was
made) (it being understood that to the extent any Investment made pursuant to
this Section 10.5(g)(iii) was made by using the Applicable Equity Amount, then
the amounts referred to in clause (C) shall, to the extent of the original usage
of the Applicable Equity Amount, be deemed to reconstitute such amounts); -149-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme178.jpg]
(h) Investments constituting Permitted Acquisitions; provided that the aggregate
amount of Permitted Acquisition Consideration of such Permitted Acquisitions
made or provided by the Borrower or any Subsidiary Guarantor to acquire any
Restricted Subsidiary that does not become a Subsidiary Guarantor or merge,
consolidate or amalgamate into the Borrower or a Subsidiary Guarantor or any
assets that shall not, immediately after giving effect to such Permitted
Acquisition, be owned by the Borrower or a Subsidiary Guarantor, shall not
exceed the sum of (i) the greater of $350,000,000 and 5% of Adjusted
Consolidated Net Tangible Assets after giving effect to such Permitted
Acquisitions, (ii) the Applicable Equity Amount at such time and (iii) to the
extent not otherwise included in the determination of the Applicable Equity
Amount, an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such Investment (which amount shall not exceed the amount of such
Investment valued at the Fair Market Value of such Investment at the time such
Investment was made) (it being understood that to the extent any Investment made
pursuant to this Section 10.5(h) was made by using the Applicable Equity Amount,
then the amounts referred to in this clause (iii) shall, to the extent of the
original usage of the Applicable Equity Amount, be deemed to reconstitute such
amounts); (i) Investments (including but not limited to (i) Minority Investments
and Investments in Unrestricted Subsidiaries, (ii) Investments in joint ventures
(regardless of the form of legal entity) or similar Persons that do not
constitute Restricted Subsidiaries, (iii) Investments in Subsidiaries that are
not Credit Parties, (iv) Permitted Acquisitions and (v) Investments in respect
of royalty trusts and master limited partnerships), in each case valued at the
Fair Market Value (determined by the Borrower acting in good faith) of such
Investment at the time each such Investment is made, in an aggregate amount
outstanding pursuant to this Section 10.5(i) not to exceed the sum of (A) the
greater of (1) $250,000,000 and (2) 3.5% of Adjusted Consolidated Net Tangible
Assets (measured as of the date such Investment is made based upon the financial
statements most recently available prior to such date) plus (B) the Applicable
Equity Amount at such time plus (C) to the extent not otherwise included in the
determination of the Applicable Equity Amount, an amount equal to any
repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such Investment (which
amount shall not exceed the amount of such Investment valued at the Fair Market
Value of such Investment at the time such Investment was made) (it being
understood that to the extent any Investment made pursuant to this Section
10.5(i) was made by using the Applicable Equity Amount, then the amounts
referred to in the clause (C) shall, to the extent of the original usage of the
Applicable Equity Amount, be deemed to reconstitute such amounts); provided that
intercompany current liabilities incurred in the ordinary course of business and
consistent with past practices, in connection with the cash management
operations of the Borrower and the Subsidiaries shall not be included in
calculating any limitations in this paragraph at any time; (j) Investments made
at any such time during which, after giving effect to the making of any such
Investment on a Pro Forma Basis, (i) no Event of Default shall have occurred and
be continuing and (ii) Liquidity is not less than 10% of the lesser of the Total
Commitments and the then effective Borrowing Base, provided that with respect to
-150- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme179.jpg]
all Investments made in reliance on this Section 10.5(j) at any time when the
Consolidated Total Debt to EBITDAX Ratio as of the last day of the most recent
Test Period is not less than or equal to 5.00 to 1.00 on a Pro Forma Basis after
giving effect to the making of any such Investment, the aggregate amount
outstanding of all such Investments, valued at the Fair Market Value (determined
by the Borrower in good faith) of each such Investment at the time made, shall
not exceed $250,000,000; (k) Investments constituting non-cash proceeds of
Dispositions of assets to the extent permitted by Section 10.4; (l) Investments
made to repurchase or retire Equity Interests of the Borrower or any direct or
indirect parent thereof owned by the Co-Investors or its Affiliates or any
employee or any stock ownership plan or key employee stock ownership plan of the
Borrower (or any direct or indirect parent thereof); (m) Investments consisting
of Restricted Payments permitted under Section 10.6; (n) loans and advances to
any direct or indirect parent of the Borrower in lieu of, and not in excess of
the amount of, Restricted Payments to the extent permitted to be made to such
parent in accordance with Section 10.6; (o) Investments consisting of extensions
of credit in the nature of accounts receivable or notes receivable arising from
the grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business; (p) Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices; (q) advances of payroll payments to
employees, consultants or independent contractors or other advances of salaries
or compensation to employees, consultants or independent contractors, in each
case in the ordinary course of business; (r) guarantee obligations of the
Borrower or any Restricted Subsidiary of leases (other than Capital Leases) or
of other obligations that do not constitute Indebtedness, in each case entered
into in the ordinary course of business; (s) Investments held by a Person
acquired (including by way of merger or consolidation) after the Closing Date
otherwise in accordance with this Section 10.5 to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation; (t) Investments in Industry Investments
and in interests in additional Oil and Gas Properties and gas gathering systems
related thereto or Investments related to -151- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme180.jpg]
farm-out, farm-in, joint operating, joint venture, joint development or other
area of mutual interest agreements, other similar industry investments,
gathering systems, pipelines or other similar oil and gas exploration and
production business arrangements whether through direct ownership or ownership
through a joint venture or similar arrangement; (u) to the extent constituting
Investments, the Transactions; (v) Investments in Hedge AgreementsTransactions
permitted by Section 10.1 and Section 10.10; (w) Investments consisting of
Indebtedness, fundamental changes, Dispositions and Restricted Payments
permitted under Sections 10.1, 10.3, 10.4 and 10.6 (other than 10.6(c)); (x) in
the case of the Borrower and its Restricted Subsidiaries, Investment consisting
of (i) intercompany Indebtedness having a term not exceeding 364 days (inclusive
of any roll-over or extensions of terms) and made in the ordinary course of
business and (ii) intercompany current liabilities in connection with the cash
management, tax and accounting operations of the Borrower and the Restricted
Subsidiaries; (y) Investments resulting from pledges and deposits under clauses
(c), (d) and (e) of the definition of “Permitted Liens” and clauses (j), (o),
(w) and (x) of SectionsSection 10.2; (z) advances in the form of a prepayment of
expenses, so long as such expenses are being paid in accordance with customary
trade terms of the Borrower or the relevant Restricted Subsidiary; (aa)
Investments consisting of licensing of intellectual property pursuant to joint
marketing arrangements with other Persons in the ordinary course of business;
and (bb) any Investment constituting a Disposition or transfer of any asset
between or among the Borrower and/or its Restricted Subsidiaries as a
substantially concurrent interim Disposition or transfer in connection with an
Investment otherwise permitted pursuant to clauses (a) through (aa) above or in
connection with a Disposition permitted pursuant to Section 10.4. 10.6
Limitation on Restricted Payments. The Borrower will not directly or indirectly
pay any dividend or make any other distribution (by reduction of capital or
otherwise), whether in cash, property, securities or a combination thereof, with
respect to any of its Equity Interests (other than dividends and distributions
on Equity Interests payable solely by the issuance of additional Qualified
Equity Interests) or redeem, purchase, retire or otherwise acquire for value any
of its Equity Interests or the Equity Interests of any Parent Entity or set
aside any amount for any such purpose (other than through the issuance of
additional Qualified Equity Interests), or permit any Restricted Subsidiary to
purchase or otherwise acquire for consideration (except in connection with an
Investment permitted under Section 10.5) any Equity Interests of -152- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme181.jpg]
the Borrower or any Parent Entity, now or hereafter outstanding (all of the
foregoing, “Restricted Payments”); except that: (a) the Borrower may (or may pay
Restricted Payments to permit any Parent Entity thereof to) redeem in whole or
in part any of its or a Parent Entity’s Equity Interests in exchange for another
class of its (or such parent’s) Equity Interests or with proceeds from
substantially concurrent equity contributions or issuances of new Equity
Interests; provided that such new Equity Interests contain terms and provisions
at least as advantageous to the Lenders in all material respects to their
interests as those contained in the Equity Interests redeemed thereby, and the
Borrower may pay Restricted Payments payable solely in the Equity Interests
(other than Disqualified Stock not otherwise permitted by Section 10.1) of the
Borrower; (b) the Borrower may (i) (or may make Restricted Payments to permit
any Parent Entity thereof to) redeem, acquire, retire or repurchase shares of
its (or such Parent Entity’s) Equity Interests held by any present or former
officer, manager, consultant, director or employee (or their respective
Affiliates, estates, spouses, former spouses, successors, executors,
administrators, heirs, legatees, distributees or immediate family members) of
the Borrower and its Subsidiaries or any Parent Entity thereof, upon the death,
disability, retirement or termination of employment of any such Person or
otherwise in accordance with any equity option or equity appreciation rights
plan, any management, director and/or employee equity ownership, benefit or
incentive plan or agreement, equity subscription plan, employment termination
agreement or any other employment agreements or equity holders’ agreement;
provided that, non-discretionary repurchases, acquisitions, retirements or
redemptions pursuant to the terms of any equity option or equity appreciation
rights plan, any management, director and/or employee equity ownership, benefit
or incentive plan or agreement, equity subscription plan, employment termination
agreement or any other employment agreements or equity holders’ agreement, the
aggregate amount of all cash paid in respect of all such Equity Interests so
redeemed, acquired, retired or repurchased in any calendar year does not exceed
the sum of (A) $50,000,000 (which shall increase to $100,000,000 subsequent to
the consummation of Qualifying IPO) (with unused amounts in any calendar year
being carried over to succeeding calendar years subject to a maximum of
$75,000,000 in any calendar year (which shall increase to $150,000,000
subsequent to the consummation of a Qualifying IPO) plus (B) all net cash
proceeds obtained by or contributed to the Borrower during such calendar year
from the sales of Equity Interests to other present or former officers,
consultants, employees, directors and managers in connection with any permitted
compensation and incentive arrangements plus (C) all net cash proceeds obtained
from any key-man life insurance policies received during such calendar year plus
(D) the amount of any cash bonuses otherwise payable to members of management,
directors or consultants of Holdings, any Parent Entity, the Borrower or its
Subsidiaries in connection with the Transactions that are foregone in return for
the receipt of Equity Interests; notwithstanding the foregoing, 100% of the
unused amount of payments in respect of Section 10.6(b)(i) (before giving effect
to any carry-forward described in clause (A) of the foregoing proviso) may be
carried forward to the two immediately succeeding fiscal years (but not any
other) and utilized to make payments pursuant to this Section 10.6(b)(i); and
provided, further, that cancellation of Indebtedness owing to the Borrower or
any -153- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme182.jpg]
Restricted Subsidiary from members of management of Holdings, any Parent Entity,
the Borrower or its Restricted Subsidiaries in connection with a repurchase of
Equity Interests of Holdings or any other Parent Entity will not be deemed to
constitute a Restricted Payment for purposes of this Section 10.6; and (ii) pay
Restricted Payments in an amount equal to withholding or similar Taxes payable
or expected to be payable by any present or former employee, director, manager
or consultant (or their respective Affiliates, estates or immediate family
members) and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options so long as the amount of such payments does not exceed $25,000,000 in
the aggregate; (c) to the extent constituting Restricted Payments, the Borrower
may make Investments permitted by Section 10.5; (d) to the extent constituting
Restricted Payments, the Borrower may enter into and consummate transactions
expressly permitted by Section 10.3; (e) the Borrower may repurchase Equity
Interests of the Borrower (or any Parent Entity thereof) upon exercise of stock
options or warrants if such Equity Interests represents all or a portion of the
exercise price of such options or warrants; (f) the Borrower may make and pay
Restricted Payments to Holdings or any other Parent Entity of the Borrower: (i)
the proceeds of which will be used to pay (or to make Restricted Payments to
allow Holdings or any other Parent Entity to pay): (A) with respect to any
taxable period for which the Borrower and/or any of its Subsidiaries are members
of a consolidated, combined, affiliated, unitary or similar income tax group for
U.S. federal and/or applicable state or local income tax purposes of which a
Parent Entity is the common parent, or for which the Borrower is a partnership
or disregarded entity for U.S. federal income tax purposes that is wholly owned
(directly or indirectly) by a C corporation for U.S. federal and/or applicable
state or local income tax purposes, distributions to any Parent Entity of the
Borrower in an amount not to exceed the amount of any U.S. federal, state and/or
local income taxes that the Borrower and/or its Subsidiaries, as applicable,
would have paid for such taxable period had the Borrower and/or its
Subsidiaries, as applicable, been a stand-alone corporate taxpayer or a
stand-alone corporate group, and (B) with respect to any taxable period ending
after the Closing Date for which the Borrower is a partnership or disregarded
entity for U.S. federal income tax purposes (other than a partnership or
disregarded entity described in subclause (1A)), distributions to any Parent
Entity in an amount necessary to permit such Parent Entity to make a pro rata
distribution to its equity holders such that each such equity holder receives an
amount from such pro rata distribution sufficient to enable such equity holder
to pay its U.S. federal, state and/or local income taxes (as applicable)
attributable to its direct or indirect ownership of the Borrower and its
Subsidiaries with respect to such taxable period (assuming that each such equity
holder is subject to tax at the highest combined marginal federal, state, and/or
local income tax rate applicable to any such equity holder for such taxable
period and taking into account the deductibility of -154- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme183.jpg]
state and local income taxes for U.S. federal income tax purposes (and any
limitations thereon), the alternative minimum tax, any cumulative net taxable
loss of the Borrower for prior taxable periods ending after the Closing Date to
the extent such loss is of a character that would allow such loss to be
available to reduce taxes in the current taxable period (taking into account any
limitations on the utilization of such loss to reduce such taxes and assuming
such loss had not already been utilized) and the character (e.g., long-term or
short-term capital gain or ordinary or exempt) of the applicable income); (ii)
the proceeds of which shall be used to allow any Parent Entity to pay its
operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and other professional costs and expenses) to the extent attributable
to the ownership or operation of the Borrower, it being understood that 100% of
the foregoing costs and expenses shall be deemed attributable to the ownership
and operation of the Borrower at all times when Holdings owns no material assets
other than the Equity Interests of the Borrower; (iii) the proceeds of which
shall be used by such Parent Entities to pay Restricted Payments contemplated by
Section 10.6(b); (iv) the proceeds of which shall be used to make Restricted
Payments to allow any Parent Entity to pay fees and expenses related to any
equity issuance or offering or debt issuance, incurrence or offering,
Disposition or acquisition or investment transaction permitted by this
Agreement, whether or not consummated; (v) the proceeds of which shall be used
to pay fees and expenses (including franchise or similar taxes) required to
maintain its corporate existence, customary salary, bonus and other benefits
payable to, and indemnities provided on behalf of, officers, employees and
consultants of any Parent Entity, to the extent such salaries, bonuses, other
benefits and indemnities are attributable to the ownership or operation of the
Borrower and the Restricted Subsidiaries, it being understood that 100% of the
foregoing costs and expenses shall be deemed attributable to the ownership and
operation of the Borrower at all times when Holdings owns no material assets
other than the Equity Interests of the Borrower; and (vi) in the form of Equity
Interests of the Borrower (other than Disqualified Stock not otherwise permitted
by Section 10.1); (g) the Borrower or any of the Restricted Subsidiaries may (i)
pay cash in lieu of fractional shares in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) so long as, after
giving effect thereto on a Pro Forma Basis, (A) no Default or Event of Default
shall have occurred and be continuing and (B) no Borrowing Base Deficiency
exists, honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion and may make payments on convertible Indebtedness in accordance with
its terms; -155- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme184.jpg]
(h) the Borrower may pay any dividends or distributions within 60 days after the
date of declaration thereof, if at the date of declaration such payment would
have complied with the provisions of this Agreement; (i) at any time after the
Amendment Period,that the Consolidated Total Debt to EBITDAX Ratio as of the
last date of the most recent Test Period after giving effect thereto on a Pro
Forma Basis is less than or equal to 4.0 to 1.0, and so long as, after giving
effect thereto on a Pro Forma Basis, together with any concurrent Restricted
Payments being paid under Sections 10.6(i) and (j), (i) no Event of Default
shall have occurred and be continuing, and (ii) Liquidity is not less than 10%
of the lesser of the Total Commitments and the then effective Borrowing Base (on
a Pro Forma Basis after giving effect to such Restricted Payment), the Borrower
may declare and pay additional Restricted Payments without limit in cash or
otherwise to the holders of its or any Parent Entity’s Equity Interests;
provided, that, in the case of any Restricted Payment in the form of assets
other than cash, no such Restricted Payment shall be made if a Borrowing Base
Deficiency would result from an adjustment to the Borrowing Base resulting from
such Restricted Payment (unless the Borrower shall have cash on hand sufficient
to eliminate any such potential Borrowing Base Deficiency); (j) in addition to
the foregoing Restricted Payments and so long as no Event of Default shall have
occurred and be continuing or would result therefrom and after giving effect to
the making of any such Restricted Payment, together with any concurrent
Restricted Payments being paid under Section 10.6(i) and Section 10.6(j), the
Borrower shall be in Pro Forma Compliance (with theeach Financial Performance
Covenant recomputed as of the last day of the most recently ended Test Period as
if (i) such Restricted Payment had been paid on the first day of such Test
Period and (ii) the amount of any Cure Amount made during such Test Period were
not made to the extent (A) the amount of the Applicable Equity Amount after
making the proposed Restricted Payment is less than or equal to the amount of
such Cure Amount and (B) such Cure Amount was necessary for the Borrower to be
in Pro Forma Compliance), the Borrower may declare and pay Restricted Payments
in an aggregate amount not to exceed the Applicable Equity Amount at the time
such Restricted Payment is paid; provided that, during the Amendment Period, at
any time that the Consolidated Total Debt to EBITDAX Ratio as of the last date
of the most recent Test Period after giving effect thereto on a Pro Forma Basis
is not less than or equal to 4.0 to 1.0, (1) the Borrower shall not be permitted
to declare or pay any Restricted Payments pursuant to this clause (j) utilizing
any portion of the Applicable Equity Amount accrued on or prior to the Fifth
Amendment Effective Date; and further provided, that as of any date during the
Amendment Period, the(2) any Applicable Equity Amount that has otherwise accrued
on or after the Fifth Amendment Effective Date shall be reduced by an amount
equal to the aggregate amount of payments made in accordance with Section
10.7(a) duringafter the Fifth Amendment PeriodEffective Date in excess of the
sum of (x) the Specified Debt Payment Cap as of such date minus (y) any amounts
included therein on such date pursuant to clauses (c) or (d) of the definition
of Specified Capital Amount; and -156- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme185.jpg]
(k) the Borrower may consummate the Transactions (and pay fees and expenses in
connection therewith on or following the Closing Date) and make payments
described in Sections 9.9(a), (f), (g), (h), (j) and (l) (subject to the
conditions set out therein). 10.7 Limitations on Debt Payments and Amendments.
(a) The Borrower will not, and will not permit any Restricted Subsidiary to
prepay, repurchase or redeem or otherwise defease the Senior Unsecured Notes,
the Senior Secured Notes, the Senior Secured Term Loans (or any Permitted
Refinancing Indebtedness in respect of any of the foregoing) or any Permitted
Additional Debt comprising senior subordinated or subordinated Indebtedness (it
being understood that payments of regularly-scheduled cash interest in respect
of the Senior Unsecured Notes, the Senior Secured Notes, the Senior Secured Term
Loans (or any Permitted Refinancing Indebtedness in respect of any of the
foregoing) or such Permitted Additional Debt shall be permitted); provided,
however, that the Borrower or any Restricted Subsidiary may prepay, repurchase,
redeem or defease the Senior Unsecured Notes, the Senior Secured Notes, the
Senior Secured Term Loans (or any Permitted Refinancing Indebtedness in respect
of any of the foregoing) or any such Permitted Additional Debt (A) in exchange
for or with the proceeds of any Permitted Refinancing Indebtedness, (B) by
converting or exchanging the Senior Unsecured Notes, the Senior Secured Notes,
the Senior Secured Term Loans (or any Permitted Refinancing Indebtedness in
respect of any of the foregoing) or any such Permitted Additional Debt to
Qualified Equity Interests of the Borrower or any Parent Entity or (C) so long
as, after giving effect thereto on a Pro Forma Basis, (1) no Event of Default
has occurred and is continuing and (2) Liquidity is not less than 10% of the
lesser of the Total Commitments and the then effective Borrowing Base (on a Pro
Forma Basis after giving effect to such prepayment, repurchase, redemption or
defeasance) (provided that, during the Amendment Period,at any time that the
Consolidated Total Debt to EBITDAX Ratio as of the last date of the most recent
Test Period after giving effect thereto on a Pro Forma Basis is not less than or
equal to 4.5 to 1.0, the aggregate amount of payments and distributions in
respect of such prepayments, repurchases, redemptions and defeasances in respect
of principal payments made pursuant to this clause (C) shall not exceed the
Specified Debt Payment Cap), provided, further, that, after giving effect to any
adjustment of the Borrowing Base made pursuant to Section 2.14(g) and any
repayment of the Loans required in connection therewith, the Borrower or any
Restricted Subsidiary may make mandatory prepayments in respect of the Senior
Secured Term Loans or the Senior Secured Notes (or any Permitted Refinancing
Indebtedness in respect thereof that is secured by a Lien on the assets the
disposition of which are the subject of the mandatory prepayment) with the
proceeds of the disposition of any assets that have been pledged to secure such
Senior Secured Term Loans or the Senior Secured Notes (or such Permitted
Refinancing Indebtedness, if applicable); (b) The Borrower will not amend or
modify the Senior Unsecured Notes Indenture, the Senior Secured Notes Indenture,
the documentation governing the Senior Secured Term Loan Facility, the
documentation governing any Permitted Refinancing Indebtedness in respect of the
Senior Unsecured Notes, the Senior Secured Notes or the Senior Secured Term
Loans or the documentation governing any senior subordinated or subordinated
Permitted Additional Debt that constitutes Material Indebtedness or the terms
applicable thereto, other than amendments or modifications that (A) would not be
materially adverse to the Lenders (as -157- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme186.jpg]
determined in good faith by the Borrower), taken as a whole, or (B) otherwise
comply with the definition of “Permitted Refinancing Indebtedness” that may be
incurred to Refinance any such Indebtedness; and (c) Notwithstanding the
foregoing and for the avoidance of doubt, nothing in this Section 10.7 shall
prohibit (i) the repayment or prepayment of intercompany subordinated
Indebtedness owed among the Borrower and/or the Restricted Subsidiaries, in
either case unless an Event of Default has occurred and is continuing and the
Borrower has received a notice from the Collateral Agent instructing it not to
make or permit the Borrower and/or the Restricted Subsidiaries to make any such
repayment or prepayment, (ii) substantially concurrent transfers of credit
positions in connection with intercompany debt restructurings so long as such
Indebtedness is permitted by Section 10.1 after giving effect to such transfer
or (iii) at any time after the Amendment Period,that the Consolidated Total Debt
to EBITDAX Ratio as of the last date of the most recent Test Period after giving
effect thereto on a Pro Forma Basis is less than or equal to 4.5 to 1.0, the
prepayment, repurchase, redemption or other defeasance of the Senior Unsecured
Notes, the Senior Secured Notes, the Senior Secured Term Loans (or any Permitted
Refinancing Indebtedness in respect of any of the foregoing) or any Permitted
Additional Debt comprising senior subordinated or subordinated Indebtedness with
an aggregate amount not to exceed the Applicable Equity Amount (with the
Applicable Equity Amount being recomputed as of the last day of the most
recently ended Test Period as if (i) such prepayment, repurchase, redemption or
other defeasance had occurred on the first day of such Test Period and (ii) the
amount of any Cure Amount made during such Test Period were not made to the
extent (A) the amount of the Applicable Equity Amount after making the proposed
prepayment, repurchase, redemption or other defeasance is less than or equal to
the amount of such Cure Amount and (B) such Cure Amount was necessary for the
Borrower to be in compliance on a Pro Forma Basis with the applicable Financial
Performance Covenant) at the time of such prepayment, repurchase, redemption or
defeasance. 10.8 Negative Pledge Agreements. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, enter into or permit to exist any
Contractual Requirement (other than this Agreement or any other Credit Document
or any documentation in respect of secured Indebtedness otherwise permitted
hereunder) that limits the ability of the Borrower or any Guarantor to create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Secured Parties with respect to the Obligations or under the
Credit Documents; provided that the foregoing shall not apply to each of the
following Contractual Requirements that: (a) (i) exist on the Closing Date and
(to the extent not otherwise permitted by this Section 10.8) are listed on
Schedule 10.8 and (ii) to the extent Contractual Requirements permitted by
subclause (i) are set forth in an agreement evidencing Indebtedness or other
obligations, are set forth in any agreement evidencing any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness or obligation so long as
such Permitted Refinancing Indebtedness does not expand the scope of such
Contractual Requirement; (b) are binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary of the
Borrower, so long as such -158- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme187.jpg]
Contractual Requirements were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary of the Borrower; (c) represent
Indebtedness permitted under Section 10.1 of a Restricted Subsidiary of the
Borrower that is not a Guarantor so long as such Contractual Requirement applies
only to such Subsidiary and its Subsidiaries; (d) arise pursuant to agreements
entered into with respect to any sale, transfer, lease or other Disposition
permitted by Section 10.4 and applicable solely to assets under such sale,
transfer, lease or other Disposition; (e) are customary provisions in joint
venture agreements and other similar agreements permitted by Section 10.5 and
applicable to joint ventures or otherwise arise in agreements which restrict the
Disposition or distribution of assets or property in oil and gas leases, joint
operating agreements, joint exploration and/or development agreements,
participation agreements and other similar agreements entered into in the
ordinary course of the oil and gas exploration and development business; (f) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 10.1, but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness;
(g) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto; (h) comprise restrictions imposed by any agreement
relating to secured Indebtedness permitted pursuant to Section 10.1 to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness; (i) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary; (j) are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business; (k) restrict the use of cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business; (l) are imposed by Requirements of Law; (m) exist under any
documentation governing any Permitted Refinancing Indebtedness incurred to
Refinance any Indebtedness but only to the extent such Contractual Requirement
is not materially more restrictive, taken as a whole, than the Indebtedness
being refinanced; (n) customary net worth provisions contained in real property
leases entered into by any Restricted Subsidiary of the Borrower, so long as the
Borrower has -159- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme188.jpg]
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Borrower and the Restricted Subsidiaries
to meet their ongoing obligation; (o) are customary restrictions and conditions
contained in the document relating to any Lien, so long as (i) such Lien is a
Permitted Lien and such restrictions or conditions relate only to the specific
asset subject to such Lien and (ii) such restrictions and conditions are not
created for the purpose of avoiding the restrictions imposed by this Section
10.8; (p) are restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 10.1 or Permitted Refinancing Indebtedness in
respect thereof, to the extent such restrictions are not materially more
restrictive, taken as a whole, than the restrictions contained in the Credit
Documents or documentation with respect to the Senior Unsecured Notes, the
Senior Secured Notes or the Senior Secured Term Loan Facility as determined by
the Borrower in good faith; (q) are restrictions regarding licenses or
sublicenses by the Borrower and the Restricted Subsidiaries of intellectual
property in the ordinary course of business (in which case such restriction
shall relate only to such intellectual property); (r) are encumbrances or
restrictions contained in an agreement or other instrument of a Person acquired
by or merged or consolidated with or into the Borrower or any Restricted
Subsidiary, or of an Unrestricted Subsidiary that is designated a Restricted
Subsidiary, or that is assumed in connection with the acquisition of assets from
such Person, in each case that is in existence at the time of such transaction
(but not created in contemplation thereof), which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person and its Subsidiaries, or the property or assets of the Person
and its Subsidiaries, so acquired or designated; and (s) are encumbrances or
restrictions imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (a) through (r)
above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Borrower’s board of directors, no more restrictive in
any material respect with respect to such encumbrance and other restrictions
taken as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing. 10.9
Limitation on Subsidiary Distributions. The Borrower will not, and will not
permit any of its Restricted Subsidiaries that are not Guarantors to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or consensual restriction on the ability of any such
Restricted Subsidiary to pay dividends or make any other distributions to the
Borrower or any Restricted Subsidiary on its Equity Interests or with respect to
any other interest or participation in, or measured by, its profits or transfer
any -160- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme189.jpg]
property to the Borrower or any Restricted Subsidiary except (in each case) for
such encumbrances or restrictions existing under or by reason of: (a)
contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to the Credit Documents and any Hedging Obligations; (b) the
Senior Unsecured Notes Indenture, the Senior Unsecured Notes and related
guarantees, the Senior Secured Notes Indenture, the Senior Secured Notes, the
Senior Secured Term Loan Facility and related guarantees and any related
collateral documents; (c) purchase money obligations for property acquired in
the ordinary course of business and Capital Lease Obligations that impose
restrictions on transferring the property so acquired; (d) any applicable
Requirement of Law; (e) any agreement or other instrument of a Person acquired
by or merged or consolidated with or into the Borrower or any Restricted
Subsidiary, or of an Unrestricted Subsidiary that is designated a Restricted
Subsidiary, or that is assumed in connection with the acquisition of assets from
such Person, in each case that is in existence at the time of such transaction
(but not created in contemplation thereof), which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person and its Subsidiaries, or the property or assets of the Person
and its Subsidiaries, so acquired or designated; (f) contracts for the sale of
assets, including customary restrictions with respect to a Subsidiary of the
Borrower pursuant to an agreement that has been entered into for the sale or
disposition of all or substantially all of the Equity Interests or assets of
such Subsidiary; (g) secured Indebtedness otherwise permitted to be incurred
pursuant to Section 10.1 and Section 10.2 that limit the right of the debtor to
dispose of the assets securing such Indebtedness; (h) restrictions on cash or
other deposits or net worth imposed by customers under contracts entered into in
the ordinary course of business; (i) other Indebtedness, Disqualified Stock or
preferred stock of (i) Restricted Subsidiaries permitted to be incurred
subsequent to the Closing Date pursuant to Section 10.1 so long as either (A)
the provisions relating to such encumbrance or restriction contained in such
Indebtedness are no less favorable to the Borrower, taken as a whole, as
determined by the board of directors of the Borrower in good faith, than the
provisions contained in this Agreement as in effect on the Closing Date or (B)
any such encumbrance or restriction contained in such Indebtedness does not
prohibit (except upon a default or an event of default thereunder) the payment
of dividends in an amount sufficient, as determined by the board of directors of
the Borrower in good faith, to impair the ability of the Borrower to make
scheduled payments of cash interest on the Loans -161- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme190.jpg]
when due or (ii) Foreign Subsidiaries as to such Foreign Subsidiaries and their
Subsidiaries; (j) customary provisions in joint venture agreements or agreements
governing property held with a common owner and other similar agreements or
arrangements relating solely to such joint venture or property; (k) customary
provisions contained in leases, sub-leases, licenses, sub-licenses or similar
agreements, in each case, entered into in the ordinary course of business; and
(l) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (k) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower’s board of
directors, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing. 10.10 Hedge AgreementsTransactions. The Borrower
will not, and will not permit any Restricted Subsidiary to, enter into any Hedge
AgreementsTransaction with any Person other than: (a) Hedge
AgreementsTransactions in respect of commodities entered into not for
speculative purposes the net notional volumes for which (when aggregated with
other commodity Hedge AgreementsTransactions then in effect, other than puts,
floors and basis differential swaps on volumes already hedged pursuant to other
Hedge AgreementsTransactions) do not exceed, as of the date the latest hedging
transaction is entered into under a Hedge Agreement, 85% of the reasonably
anticipated Hydrocarbon production from the Credit Parties’ total Proved
Reserves (as forecast based upon the Initial Reserve Report or the most recent
Reserve Report delivered pursuant to Section 9.14(a), as applicable) for the
sixty-six (66) month period from the date of creation of such hedging
arrangement (the “Ongoing Hedges”). In addition to the Ongoing Hedges, in
connection with a proposed Permitted Acquisition (a “Proposed Acquisition”), the
Credit Parties may also enter into incremental hedging contracts with respect to
the Credit Parties’ reasonably anticipated projected production from the total
Proved Reserves of the Borrower and its Restricted Subsidiaries as forecast
based upon the most recent Reserve Report having notional volumes not in excess
of 15% of the Credit Parties’ existing projected production prior to the
consummation of such Proposed Acquisition for a period not exceeding 36 months
from the date such hedging arrangement is created during the period between (i)
the date on which such Credit Party signs a definitive acquisition agreement in
connection with a Proposed Acquisition and (ii) the earliest of (A) the date of
consummation of such Proposed Acquisition, (B) the date of termination of such
Proposed Acquisition and (C) 90 days after the date of execution of such
definitive acquisition agreement (or such longer period as to which the
Administrative Agent may agree). However, all such incremental hedging contracts
-162- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme191.jpg]
entered into with respect to a Proposed Acquisition must be terminated or
unwound within 90 days following the date of termination of such Proposed
Acquisition. It is understood that commodity Hedge AgreementsTransactions which
may, from time to time, “hedge” the same volumes, but different elements of
commodity risk thereof, shall not be aggregated together when calculating the
foregoing limitations on notional volumes. (b) Other Hedge
AgreementsTransactions (other than any Hedge AgreementsTransaction in respect of
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions) entered into not for speculative purposes. (c) It is understood
that for purposes of this Section 10.10, the following Hedge
AgreementsTransactions shall not be deemed speculative or entered into for
speculative purposes: (i) any commodity Hedge AgreementTransaction intended, at
inception of execution, to hedge or manage any of the risks related to existing
and or forecasted Hydrocarbon production of the Borrower or its Restricted
Subsidiaries (whether or not contracted) and (ii) any Hedge AgreementTransaction
intended, at inception of execution, (A) to hedge or manage the interest rate
exposure associated with any debt securities, debt facilities or leases
(existing or forecasted) of the Borrower or its Restricted Subsidiaries, (B) for
foreign exchange or currency exchange management, (C) to manage commodity
portfolio exposure associated with changes in interest rates or (D) to hedge any
exposure that the Borrower or its Restricted Subsidiaries may have to
counterparties under other Hedge AgreementsTransactions such that the
combination of such Hedge AgreementsTransactions is not speculative taken as a
whole. (d) For purposes of entering into or maintaining Ongoing Hedges under
Section 10.10(a), forecasts of reasonably projected Hydrocarbon production
volumes and reasonably anticipated Hydrocarbon production from the Credit
Parties’ total Proved Reserves based upon the Initial Reserve Report or the most
recent Reserve Report delivered pursuant to Section 9.14(a), as applicable,
shall be revised to account for any increase or decrease therein anticipated
because of information obtained by Borrower or any other Credit Party subsequent
to the publication of such Reserve Report including the Borrower’s or any other
Credit Party’s internal forecasts of production decline rates for existing wells
and additions to or deletions from anticipated future production from new wells
and acquisitions coming on stream or failing to come on stream. 10.11 Financial
Performance Covenants. (a) 10.11 Consolidated TotalFirst Lien Debt to EBITDAX
Ratio. The Borrower will not permit the Consolidated TotalFirst Lien Debt to
EBITDAX Ratio for any Test Period ending on each date set forth belowthe last
day of each fiscal quarter of the Borrower to be greater than the ratio set
forth below opposite such date:2.25 to 1.00. Test Period Ending Ratio September
30, 2012 5.00 to 1.00 December 31, 2012 5.00 to 1.00 March 31, 2013 5.00 to 1.00
-163- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme192.jpg]
June 30, 2013 5.00 to 1.00 September 30, 2013 4.75 to 1.00 December 31, 2013
4.75 to 1.00 March 31, 2014 4.75 to 1.00 June 30, 2014 4.75 to 1.00 September
30, 2014 4.50 to 1.00 December 31, 2014 4.50 to 1.00 March 31, 2015 4.50 to 1.00
June 30, 2015 4.50 to 1.00 September 30, 2015 4.50 to 1.00 December 31, 2015
4.50 to 1.00 March 31, 2016 4.50 to 1.00 June 30, 2016 4.50 to 1.00 September
30, 2016 4.50 to 1.00 December 31, 2016 4.50 to 1.00 March 31, 2017 4.50 to 1.00
June 30, 2017 4.50 to 1.00 September 30, 2017 4.50 to 1.00 December 31, 2017
4.50 to 1.00 March 31, 2018 4.50 to 1.00 June 30, 2018 4.50 to 1.00 September
30, 2018 4.50 to 1.00 December 31, 2018 4.50 to 1.00 March 31, 2019 4.50 to 1.00
Maturity Date 4.50 to 1.00 Notwithstanding the foregoing paragraph, the Borrower
shall not be required to comply with the foregoing paragraph during the period
from (and including) the Fifth Amendment Effective Date until (and including)
March 31, 2019 (such period, the “Amendment Period”). During the Amendment
Period, the (b) Current Ratio. The Borrower will not permit the Consolidated
First Lien Debt to EBITDAX Ratio forCurrent Ratio as of the last day of any Test
Period ending on the last day of each fiscal quarter of the Borrower ending
during the Amendment Period to be greaterless than 3.00 to 1.00. From and after
the fiscal quarter ending June 30, 2019, the Borrower shall be required to
comply with the preceding paragraph once again.1.00 to 1.00. 10.12 Accounts.
Other than Excluded Accounts and amounts permitted to be maintained therein from
time to time, no Credit Party shall (i) establish or maintain or (ii) deposit
proceeds into, a deposit account, securities account or commodities account that
is not subject to a Control Agreement. 10.13 10.12 Use of Credit Extensions in
Violation of Sanctions. The Borrower will not request any Borrowing or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, -164-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme193.jpg]
or in any Sanctioned Country, to the extent such activities, business or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in a European Union member state, or (C) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto. SECTION 11. Events of Default Upon the occurrence of any of the
following specified events (each an “Event of Default”): 11.1 Payments. The
Borrower shall (a) default in the payment when due of any principal of the Loans
or (b) default, and such default shall continue for five or more days, in the
payment when due of any interest on the Loans or any Unpaid Drawings, fees or of
any other amounts owing hereunder or under any other Credit Document (other than
any amount referred to in clause (a) above). 11.2 Representations, Etc. Any
representation, warranty or statement made or deemed made by any Credit Party
herein or in any other Credit Document or any certificate delivered or required
to be delivered pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made; provided that the
failure of any representation or warranty made by any Credit Party (other than
the Acquired Business Representations and the Specified Representations) to be
true and correct in any material respect on the Closing Date will not constitute
an Event of Default hereunder. 11.3 Covenants. Any Credit Party shall: (a)
default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.1(d)(i), 9.5 (solely with respect to the
Borrower) or Section 10; or (b) default in the due performance or observance by
it of any term, covenant or agreement (other than those referred to in Section
11.1 or 11.2 or clause (a) of this Section 11.3) contained in this Agreement or
any Security Document and such default shall continue unremedied for a period of
at least 30 days after receipt of written notice thereof by the Borrower from
the Administrative Agent. 11.4 Default Under Other Agreements. (a) The Borrower
or any of the Restricted Subsidiaries shall (i) default in any payment with
respect to any Material Indebtedness (other than the Indebtedness described in
Section 11.1) beyond the period of grace, if any, provided in the instrument of
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist (other than,
(1) with respect to Indebtedness in respect of any Hedge AgreementsTransaction,
termination events or equivalent events pursuant to the terms of the
corresponding Hedge Agreements under which such Hedge AgreementsTransaction is
entered into and (2) secured Indebtedness that becomes due as a result of a
Disposition (including as a -165- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme194.jpg]
result of Casualty Event) of the property or assets securing such Indebtedness
permitted under this Agreement), the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, unless, in
the case of each of the foregoing, such holder or holders shall have (or through
its or their trustee or agent on its or their behalf) waived such default in a
writing to the Borrower, or (b) Without limiting the provisions of clause (a)
above, any such default under any such Material Indebtedness shall cause such
Material Indebtedness to be declared to be due and payable, or required to be
prepaid other than by a regularly scheduled required prepayment or as a
mandatory prepayment (and, (i) with respect to Indebtedness consistingin respect
of any Hedge AgreementsHedging Obligations, other than due to a termination
event or equivalent event pursuant to the terms of suchthe Hedge Agreements
under which the applicable Hedge Transaction was entered into and (ii) other
than secured Indebtedness that becomes due as a result of a Disposition
(including as a result of Casualty Event) of the property or assets securing
such Indebtedness permitted under this Agreement), prior to the stated maturity
thereof. 11.5 Bankruptcy, Etc. The Borrower or any Specified Subsidiary shall
commence a voluntary case, proceeding or action concerning itself under (a)
Title 11 of the United States Code entitled “Bankruptcy” or any other applicable
insolvency, debtor relief, or debt adjustment law; or (b) in the case of any
Foreign Subsidiary that is a Specified Subsidiary, any domestic or foreign law
relating to bankruptcy, judicial management, insolvency, reorganization,
administration or relief of debtors in effect in its jurisdiction of
incorporation, in each case as now or hereafter in effect, or any successor
thereto (collectively, the “Bankruptcy Code”); or an involuntary case,
proceeding or action is commenced against the Borrower or any Specified
Subsidiary and the petition is not dismissed or stayed within 60 days after
commencement of the case, proceeding or action, the Borrower or the applicable
Specified Subsidiary consents to the institution of such case, proceeding or
action prior to such 60-day period, or any order of relief or other order
approving any such case, proceeding or action is entered; or a custodian (as
defined in the Bankruptcy Code), receiver, receiver manager, trustee,
conservator, liquidator, examiner, rehabilitator, administrator, or similar
person is appointed for, or takes charge of, the Borrower or any Specified
Subsidiary or all or any substantial portion of the property or business
thereof; or the Borrower, any Guarantor or any Specified Subsidiary suffers any
appointment of any custodian, receiver, receiver manager, trustee, conservator,
liquidator, examiner, rehabilitator, administrator, or the like for it or any
substantial part of its property or business to continue undischarged or
unstayed for a period of 60 days; or the Borrower or any Specified Subsidiary
makes a general assignment for the benefit of creditors. 11.6 ERISA. (a) Any
Plan shall fail to satisfy the minimum funding standard required for any plan
year or part thereof or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code; any Plan
is or shall have been terminated or is the subject of termination proceedings
under ERISA (including the giving of written notice thereof); an event shall
have occurred or a condition shall exist in either case entitling the PBGC -166-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme195.jpg]
to terminate any Plan or to appoint a trustee to administer any Plan (including
the giving of written notice thereof); any Plan shall have an accumulated
funding deficiency (whether or not waived); the Borrower or any ERISA Affiliate
has incurred or is likely to incur a liability to or on account of a Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code (including the giving of written notice
thereof); and (b) there would result from any event or events set forth in
clause (a) of this Section 11.6 the imposition of a lien, the granting of a
security interest, or a liability, or the reasonable likelihood of incurring a
lien, security interest or liability; and (c) such lien, security interest or
liability will or would be reasonably likely to have a Material Adverse Effect.
11.7 Guarantee. The Guarantee or any material provision thereof shall cease to
be in full force or effect (other than pursuant to the terms hereof and thereof)
or any Guarantor or any other Credit Party shall assert in writing that any such
Guarantor’s obligations under the Guarantee are not to be in effect or are not
to be legal, valid and binding obligations (other than pursuant to the terms
hereof or thereof). 11.8 Security Documents. The Security Agreements, Mortgage
or any other Security Document pursuant to which assets of the Borrower and the
Credit Parties with an aggregate fair market value in excess of $125,000,000 are
pledged as Collateral or any material provision thereof shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof) or any
grantor thereunder or any other Credit Party shall assert in writing that any
grantor’s obligations under the Security Agreements, the Mortgage or any other
Security Document are not in effect or not legal, valid and binding obligations
(other than pursuant to the terms hereof or thereof). 11.9 Judgments. One or
more monetary judgments or decrees shall be entered against the Borrower or any
of the Restricted Subsidiaries involving a liability of $125,000,000 or more in
the aggregate for all such judgments and decrees for the Borrower and the
Restricted Subsidiaries (to the extent not paid or covered by insurance provided
by a carrier not disputing coverage), which judgments are not discharged or
effectively waived or stayed for a period of 60 consecutive days. 11.10 Change
of Control. A Change of Control shall have occurred, then, and in any such
event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent may and, upon the written request of the
Majority Lenders, shall, by written notice to the Borrower, take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent or any Lender to enforce its claims against the Borrower or any other
Credit Party, except as otherwise specifically provided for in this Agreement
(provided that, if an Event of Default specified in Section 11.5 shall occur
with respect to the Borrower, the result that would occur upon the giving of
written notice by the Administrative Agent as specified in clauses (a), (b) and
(c) below shall occur automatically without the giving of any such notice): (a)
declare the Total Commitment and Swingline Commitment terminated, whereupon the
Commitment of each Lender and the Swingline Lender, as the case may be, shall
-167- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme196.jpg]
forthwith terminate immediately and any fees theretofore accrued shall forthwith
become due and payable without any other notice of any kind; (b) declare the
principal of and any accrued interest and fees in respect of any or all Loans
and any or all Obligations owing hereunder and thereunder to be, whereupon the
same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; and/or (c) demand cash collateral in respect of any outstanding Letter
of Credit pursuant to Section 3.8(b) in an amount equal to the aggregate Stated
Amount of all Letters of Credit issued and then outstanding. In addition, after
the occurrence and during the continuance of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity. 11.11 Application of Proceeds. Any amount received
by the Administrative Agent or the Collateral Agent from any Credit Party (or
from proceeds of any Collateral) following any acceleration of the Obligations
under this Agreement or any Event of Default with respect to the Borrower under
Section 11.5 shall be applied: First, to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts
(including fees, disbursements and other charges of counsel payable under
Section 12.7 and amounts payable under Article II) payable to the Administrative
Agent and/or Collateral Agent in such Person’s capacity as such; Second, to
payment of that portion of the Obligations constituting fees, indemnities and
other amounts (other than principal, interest and Letter of Credit Fees) payable
to the Lenders and the Issuing Banks (including fees, disbursements and other
charges of counsel payable under Section 12.7) arising under the Credit
Documents and amounts payable under Article II, ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and Unpaid Drawings,
ratably among the Lenders and the Issuing Banks in proportion to the respective
amounts described in this clause Third payable to them; Fourth, (i) to payment
of that portion of the Obligations constituting unpaid principal of the Loans,
the Unpaid Drawings and Obligations then owing under Secured Hedge
AgreementsTransactions and the Secured Cash Management Agreements and (ii) to
Cash Collateralize that portion of Letters of Credit Outstanding comprising the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Section 3.8, ratably among the
Lenders, the Issuing Banks, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them; provided that (x) any such amounts applied pursuant to the foregoing
clause (ii) shall be paid to the Administrative Agent for the ratable account of
the applicable Issuing Bank to Cash Collateralize such Letters of Credit
Outstanding, (y) subject to Section 3.8, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to this clause Fourth
shall be applied to satisfy drawings under such Letters of Credit as they occur
and (z) upon the expiration of any Letter of Credit, the pro rata share of Cash
-168- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme197.jpg]
Collateral attributable to such expired Letter of Credit shall be distributed in
accordance with this clause Fourth; Fifth, to the payment of all other
Obligations of the Credit Parties owing under or in respect of the Credit
Documents that are due and payable to the Administrative Agent and the other
Secured Parties on such date, ratably based upon the respective aggregate
amounts of all such Obligations owing to the Administrative Agent and the other
Secured Parties on such date; and Last, the balance, if any, after all of the
Obligations have been paid in full, to the Borrower or as otherwise required by
Requirements of Law. Subject to Section 3.8, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fourth
above shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above. 11.12
Equity Cure. (a) Notwithstanding anything to the contrary contained in this
Section 11 or in any Credit Document, in the event that the Borrower fails to
comply with theeither Financial Performance Covenant, then until the expiration
of the tenth Business Day subsequent to the date the compliance certificate for
calculating such Financial Performance Covenant is required to be delivered
pursuant to Section 9.1(c) (the “Cure Deadline”), the Borrower shall have the
right to cure such failure (the “Cure Right”) by receiving cash proceeds from an
issuance of common Equity Interests (other than Disqualified Stock) as a cash
capital contribution, and upon receipt by the Borrower of such cash proceeds
(such cash amount being referred to as the “Cure Amount”) pursuant to the
exercise of such Cure Right, thesuch Financial Performance Covenant shall be
recalculated giving effect to the following pro forma adjustments: (i) EBITDAX
or Current Assets, as applicable, shall be increased, solely for the purpose of
determining the existence of an Event of Default resulting from a breach of
thesuch Financial Performance Covenant with respect to any Test Period that
includes the fiscal quarter for which the Cure Right was exercised and not for
any other purpose under this Agreement, by an amount equal to the Cure Amount;
(ii) Consolidated Total Debt for such Test Period shall be decreased solely to
the extent proceeds of the Cure Amount, if any, are actually applied to prepay
any Indebtedness (provided that any such Indebtedness so prepaid shall be a
permanent repayment of such Indebtedness and termination of commitments
thereunder) included in the calculation of Consolidated Total Debt; and (iii)
if, after giving effect to the foregoing recalculations, the Borrower shall then
be in compliance with the requirements of theeach Financial Performance
Covenant, the Borrower shall be deemed to have satisfied the requirements of the
-169- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme198.jpg]
Financial Performance CovenantCovenants as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the Financial Performance
Covenant that had occurred shall be deemed cured for the purposes of this
Agreement; provided that (iA) in each period of four consecutive fiscal quarters
there shall be at least two fiscal quarters in which no Cure Right is exercised,
(iiB) Cure Rights shall not be exercised more than five times during the term of
this Agreement, (iiiC) each Cure Amount shall be no greater than the amount
required to cause the Borrower to be in compliance with the applicable Financial
Performance Covenant with respect to which the breach or default occurred (such
amount, the “Necessary Cure Amount”); provided that if the Cure Right is
exercised prior to the date financial statements are required to be delivered
for such fiscal quarter, then the Cure Amount shall be equal to the amount
reasonably determined by the Borrower in good faith that is required for
purposes of complying with thesuch Financial Performance Covenant for such
fiscal quarter (such amount, the “Expected Cure Amount”),(iv) (D) all Cure
Amounts shall be disregarded for the purposes of any financial ratio
determination under the Credit Documents other than for determining compliance
with the Financial Performance Covenant and, (vE) no Lender or Issuing Bank
shall be required to make any extension of credit hereunder during the 10
Business Day period referred to above, unless the Borrower shall have received
the Cure Amount, and (F) to the extent the Borrower exercises more than one Cure
Right in any single fiscal quarter, such exercises shall be deemed to be a
single exercise of a Cure Right. (b) Expected Cure Amount. Notwithstanding
anything herein to the contrary, to the extent that the Expected Cure Amount is
(i) greater than the Necessary Cure Amount, then such difference may be used for
the purposes of determining the Applicable Equity Amount and (ii) less than the
Necessary Cure Amount, then not later than the applicable Cure Deadline, the
Borrower must receive cash proceeds from issuance of Equity Interests (other
than Disqualified Stock) or a cash capital contribution, which cash proceeds
received by Borrower shall be equal to the shortfall between such Expected Cure
Amount and such Necessary Cure Amount. SECTION 12. The Agents 12.1 Appointment.
(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Section 12.1(c) with respect to the Lead Arrangers and the Joint Bookrunners and
Section 12.9 with respect to the Borrower) are solely for the benefit of the
Agents and the Lenders, and the Borrower shall not have rights as third party
beneficiary of any such provision. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, (except those expressly set forth herein, or any fiduciary
relationship with any Lenderthe Collateral Agent, the Swingline Lender, any
Issuing Bank, any -170- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme199.jpg]
Lender, any Bookrunner or any Lead Arranger (regardless of whether a Default has
occurred and is continuing), and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent. (b) The Administrative Agent, the Swingline Lender, each
Lender and each Issuing Bank hereby irrevocably designate and appoint the
Collateral Agent as the agent with respect to the Collateral, and each of the
Administrative Agent, the Swingline Lender, each Lender and each Issuing Bank
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Collateral Agent by the terms of this Agreement and the other
Credit Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Collateral Agent shall not have any duties or responsibilities
(except those expressly set forth herein,) or any fiduciary relationship with
any of the Administrative Agent, the Swingline Lender, the Lenders or the
Issuing Banksany Issuing Bank, any Lender, any Bookrunner or any Lead Arranger
(regardless of whether a Default has occurred and is continuing), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against the Collateral Agent. Without limiting the generality of the foregoing,
the Collateral Agent shall not be subject to any fiduciary or other implied
duties. (c) Each of the Lead Arrangers, the Joint Bookrunners and the Senior
Managing Agents, each in its capacity as such, shall not have any obligations,
duties or responsibilities under this Agreement but shall be entitled to all
benefits of this Section 12. 12.2 Delegation of Duties. The Administrative Agent
and the Collateral Agent may each execute any of its duties under this Agreement
and the other Credit Documents by or through agents, sub-agents, employees or
attorneys-in-fact (each, a “Subagent”) and shall be entitled to advice of
counsel concerning all matters pertaining to such duties; provided, however,
that no such Subagent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Administrative Agent. If any Subagent, or successor thereto, shall die,
become incapable of acting, resign or be removed, all rights, powers, privileges
and duties of such Subagent, to the extent permitted by law, shall automatically
vest in and be exercised by the Administrative Agent until the appointment of a
new Subagent. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any Subagents selected by it in
the absence of gross negligence or willful misconduct (as determined in the
final judgment of a court of competent jurisdiction). 12.3 Exculpatory
Provisions. No Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Credit Document (except for its or such Person’s own
gross negligence or willful misconduct, as determined in the final judgment of a
court of competent jurisdiction, in connection with its duties expressly set
forth herein) or (b) responsible in any manner to any of the Lenders or any
participant for any recitals, statements, representations or warranties made by
any of the -171- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme200.jpg]
Borrower, any other Credit Party or any officer thereof contained in this
Agreement or any other Credit Document or in any certificate, report, statement
or other document referred to or provided for in, or received by such Agent
under or in connection with, this Agreement or any other Credit Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other Credit Document, or, except with respect to any
physical certificate or instrument representing Pledged Securities (as defined
in the Collateral Agreement) in the possession of the Agent, the perfection or
priority of any Lien or security interest created or purported to be created
under the Security Documents or for any failure of the Borrower or any other
Credit Party to perform its obligations hereunder or thereunder. No Agent shall
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of any Credit Party or any Affiliate thereof. The Collateral
Agent shall not be under any obligation to the Administrative Agent, any Lender,
the Swingline Lender or any Issuing Bank to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of any Credit Party. The Administrative Agent does not warrant
or accept responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the rates in the
definition of “LIBOR Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor. 12.4 Reliance by Agents. The
Administrative Agent and the Collateral Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or instruction believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent or the Collateral Agent. The Administrative Agent may deem
and treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent and the Collateral Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Credit Document unless it shall first receive such advice or
concurrence of the Majority Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent and the Collateral Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Credit Documents in accordance with a request of the
Majority Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans; provided that the Administrative Agent and Collateral Agent shall not
be required to take any action that, in its opinion or in the opinion of its
counsel, may expose it to liability or that is contrary to any Credit Document
or applicable Requirements of Law. For purposes of determining compliance with
the conditions specified in Section 6 and Section 7 on the Closing Date, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the -172- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme201.jpg]
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto. 12.5 Notice of Default.
Neither the Administrative Agent nor the Collateral Agent shall be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent or Collateral Agent, as applicable,
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, it shall give notice thereof to the Lenders and the Collateral Agent.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Majority Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Lenders
except to the extent that this Agreement requires that such action be taken only
with the approval of the Majority Lenders, the Required Lenders or each
individual lender, as applicable. 12.6 Non-Reliance on Administrative Agent,
Collateral Agent and Other Lenders. Each Lender expressly acknowledges that
neither the Administrative Agent nor the Collateral Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent or Collateral Agent hereinafter taken, including any
review of the affairs of the Borrower or any other Credit Party, shall be deemed
to constitute any representation or warranty by the Administrative Agent or
Collateral Agent to any Lender, the Swingline Lender or any Issuing Bank. Each
Lender, the Swingline Lender and each Issuing Bank represents to the
Administrative Agent and the Collateral Agent that it has, independently and
without reliance upon the Administrative Agent, Collateral Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and each other Credit Party and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent,
Collateral Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower and any other
Credit Party. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, neither
the Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Borrower or any other Credit Party that may
come into the possession of the Administrative Agent or Collateral Agent any of
their respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates. -173- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme202.jpg]
12.7 Indemnification. The Lenders severally agree to indemnify the
Administrative Agent and the Collateral Agent, each in its capacity as such (to
the extent not reimbursed by the Credit Parties and without limiting the
obligation of the Credit Parties to do so), ratably according to their
respective portions of the Commitments or Loans, as applicable, outstanding in
effect on the date on which indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with their respective
portions of the Total Exposure in effect immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time occur (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against the
Administrative Agent or the Collateral Agent in any way relating to or arising
out of the Commitments, this Agreement, any of the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or the Collateral Agent under or in connection with any of
the foregoing; provided that no Lender shall be liable to the Administrative
Agent or the Collateral Agent for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Administrative Agent’s or
the Collateral Agent’s, as applicable, gross negligence, bad faith or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction; provided, further, that no action taken in accordance with the
directions of the Majority Lenders (or such other number or percentage of the
Lenders as shall be required by the Credit Documents) shall be deemed to
constitute gross negligence, bad faith or willful misconduct for purposes of
this Section 12.7. In the case of any investigation, litigation or proceeding
giving rise to any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time occur (including at any time following the
payment of the Loans), this Section 12.7 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent and the Collateral Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorneys’ fees) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice rendered in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that such Agent is
not reimbursed for such expenses by or on behalf of the Borrower; provided that
such reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
pro rata portion thereof; and provided further, this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement resulting from such Agent’s gross negligence, bad faith or willful
-174- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme203.jpg]
misconduct. The agreements in this Section 12.7 shall survive the
paymenttermination of this Agreement and the repayment of the Loans and payment
of all other amounts payable hereunder. 12.8 Agents in Its Individual
Capacities. Each Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower and any
other Credit Party as though such Agent were not an Agent hereunder and under
the other Credit Documents. With respect to the Loans made by it, each Agent
shall have the same rights and powers under this Agreement and the other Credit
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity. 12.9 Successor Agents. Each of the Administrative Agent and
Collateral Agent may at any time give notice of its resignation to the Lenders,
the Swingline Lender, the Issuing Banks and the Borrower. If the Administrative
Agent, Swingline Lender and/or Collateral Agent becomes a Defaulting Lender,
then such Administrative Agent, Swingline Lender or Collateral Agent, may be
removed as the Administrative Agent, Swingline Lender or Collateral Agent, as
the case may be, at the reasonable request of the Borrower and the Required
Lenders. Upon receipt of any such notice of resignation or removal, as the case
may be, the Majority Lenders shall have the right, subject to the consent of the
Borrower (not to be unreasonably withheld or delayed) so long as no Default
under Section 11.1 or 11.5 is continuing, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If, in the case of a resignation of a
retiring Agent, no such successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders, the Swingline Lender and the Issuing Banks, appoint a
successor Agent meeting the qualifications set forth above. Upon the acceptance
of a successor’s appointment as the Administrative Agent or Collateral Agent, as
the case may be, hereunder, and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Majority Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Security Documents, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Credit Documents (if
not already discharged therefrom as provided above in this Section 12.9). The
fees payable by the Borrower (following the effectiveness of such appointment)
to such Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Section 12 (including Section 12.7) and Section 13.5 shall
continue in effect for the benefit of such retiring Agent, its Subagents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as an Agent. Any
resignation of any Person as Administrative Agent pursuant to this Section 12.9
shall also constitute its resignation as Issuing Bank and Swingline Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank, (b) the retiring
Issuing Bank shall be discharged from all of their respective -175- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme204.jpg]
duties and obligations hereunder or under the other Credit Documents, and (c)
the successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit. 12.10 Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding tax. If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Credit Party and without limiting the
obligation of any applicable Credit Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, additions to Tax and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Credit Document against any amount due to the Administrative Agent
under this Section 12.10. For the avoidance of doubt, for purposes of this
Section 12.10, the term “Lender” includes any Issuing Bank and any Swingline
Lender. 12.11 Security Documents and Collateral Agent under Security Documents
and Guarantee. Each Secured Party hereby further authorizes the Administrative
Agent or Collateral Agent, as applicable, on behalf of and for the benefit of
Secured Parties, to be the agent for and representative of the Secured Parties
with respect to the Collateral and the Security Documents. Subject to Section
13.1, without further written consent or authorization from any Secured Party,
the Administrative Agent or Collateral Agent, as applicable, may (a) execute any
documents or instruments necessary in connection with a Disposition of assets
permitted by this Agreement, (b) release any Lien encumbering any item of
Collateral that is the subject of such Disposition of assets or with respect to
which Majority Lenders (or such other Lenders as may be required to give such
consent under Section 13.1) have otherwise consented or (c) release any
applicable Guarantor from the Guarantee in connection with such Disposition or
with respect to which Majority Lenders (or such other Lenders as may be required
to give such consent under Section 13.1) have otherwise consented. The Lenders
and the Issuing Banks (including in their capacities as potential Cash
Management Banks and potential Hedge Banks) irrevocably agree that (x) the
Collateral Agent may, without any further consent of any Lender, enter into or
amend the Senior Lien Intercreditor Agreement or any other intercreditor
agreement with the collateral agent or other representatives of the holders of
Indebtedness that is permitted to be secured by a Lien on the Collateral that is
permitted under this Agreement, (y) the Collateral Agent may rely exclusively on
a certificate of an Authorized Officer of the Borrower as to whether any such
other Liens are permitted and (z) the Senior Lien Intercreditor Agreement or any
such intercreditor agreement referred to in clause (x) above, entered into by
the Collateral Agent, shall be binding on the Secured Parties. Furthermore, the
Lenders and the Issuing Banks -176- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme205.jpg]
(including in their capacities as potential Cash Management Bank and potential
Hedge Banks) hereby authorize the Administrative Agent and the Collateral Agent
to subordinate any Lien on any property granted to or held by the Administrative
Agent or Collateral Agent under any Credit Document to the holder of any Lien on
such property that is permitted by clause (j) of the definition of “Permitted
Liens” and clauses (c), (e) (with respect to Liens securing Indebtedness
permitted under Section 10.1), (f), (j), (o), (p) and (t) of Section 10.2 or
otherwise permitted to be senior to the Liens of Administrative Agent or
Collateral Agent on such property; provided that prior to any such request, the
Borrower shall have in each case delivered to the Administrative Agent a
certificate of an Authorized Officer of the Borrower certifying that such
subordination is permitted under this Agreement. 12.12 Right to Realize on
Collateral and Enforce Guarantee. (a) Anything contained in any of the Credit
Documents to the contrary notwithstanding, the Borrower, the Agents and each
Secured Party hereby agree that (a) no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the Guarantee,
it being understood and agreed that all powers, rights and remedies hereunder
may be exercised solely by the Administrative Agent, on behalf of the Secured
Parties in accordance with the terms hereof and all powers, rights and remedies
under the Security Documents may be exercised solely by the Collateral Agent,
and (b) in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition and the Collateral Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Majority
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition. (b) The
Secured Parties hereby irrevocably authorize the Collateral Agent to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (i) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions, or (ii) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Collateral Agent (whether by judicial
action or otherwise) in accordance with any applicable law. In connection with
any such credit bid and purchase, the Obligations owed to the Secured Parties
shall be entitled to be, and shall be, credit bid by the Collateral Agent at the
direction of the Majority Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any -177- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme206.jpg]
such bid (i) the Collateral Agent shall be authorized to form one or more
acquisition vehicles and to assign any successful credit bid to such acquisition
vehicle or vehicles, (ii) each of the Secured Parties’ ratable interests in the
Obligations that were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) the Collateral Agent shall be authorized to adopt
documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Majority
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Majority Lenders contained in
Section 13.1 of this Agreement), (iv) the Collateral Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Obligations that were credit
bid, interests, whether as equity, partnership, limited partnership interests or
membership interests, in any such acquisition vehicle and/or debt instruments
issued by such acquisition vehicle, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties pro
rata and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action. Notwithstanding that the ratable portion of the Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party that will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid. 12.13 Administrative Agent May File Proofs of
Claim. In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding, constituting an Event of Default under Section 11.5, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise: (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Indebtedness that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the -178- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme207.jpg]
Administrative Agent and their respective agents and counsel, to the extent due
under Section 13.5) allowed in such judicial proceeding; and (b) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, to the extent due under Section 13.5. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Indebtedness or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding. 12.14 Certain ERISA Matters. (a) Each Lender (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that at least one of the following is and will be true: (i) such
Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments, (ii) the transaction exemption set forth
in one or more PTEs, such as PTE 84 14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, and the conditions for exemptive
relief thereunder are and will continue to be satisfied in connection therewith,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the -179- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme208.jpg]
Loans, the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or (iv) such other representation,
warranty and covenant as may be agreed in writing between the Administrative
Agent, in its sole discretion, and such Lender. (b) In addition, unless
sub-clause (i) in the immediately preceding clause (a) is true with respect to a
Lender or such Lender has not provided another representation, warranty and
covenant as provided in sub-clause (iv) in the immediately preceding clause (a),
such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that: (i) none of the Administrative Agent or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto), (ii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21, as amended from time to time) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E), (iii) the Person making the
investment decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the obligations), (iv) the
Person making the investment decision on behalf of such Lender with respect to
the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and (v) no fee or
other compensation is being paid directly to the Administrative Agent or any its
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement. -180-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme209.jpg]
(c) The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Credit Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing. SECTION 13.
Miscellaneous 13.1 Amendments, Waivers and Releases. (a) Except as expressly set
forth in this Agreement, neither this Agreement nor any other Credit Document,
nor any terms hereof or thereof, may be amended, supplemented or modified except
in accordance with the provisions of this Section 13.1. The Majority Lenders
may, or, with the written consent of the Majority Lenders, the Administrative
Agent and/or the Collateral Agent shall, from time to time, (a) enter into with
the relevant Credit Party or Credit Parties written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive in writing, on such terms and conditions as the Majority
Lenders or the Administrative Agent and/or Collateral Agent, as the case may be,
may specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided, however, that each such waiver and each such amendment, supplement or
modification shall be effective only in the specific instance and for the
specific purpose for which given; provided, further, that no such waiver and no
such amendment, supplement or modification shall (i) forgive or reduce any
portion of any Loan or reduce the stated rate (it being understood that only the
consent of the Majority Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the Default Rate or amend Section 2.8(e)), or
forgive any portion of, or extend the Maturity Date or the date for the payment,
of the Loans or any interest or fee payable hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates and any
change due to a change in the Borrowing Base or Available Commitment), or extend
the final expiration date of any Lender’s Commitment (provided that (1) any
Lender, upon the request of the Borrower, may extend the final expiration date
of its Commitment without the consent of any other Lender, including the
Majority Lenders and (2) it is being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default shall not
constitute an increase of the Commitments of any Lender), and (3) the Maturity
Date may be extended in accordance with Section 2.17) or extend the final
expiration date of any Letter of Credit beyond the L/C Maturity Date, or
increase the amount of the Commitment of any Lender (provided that, any -181-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme210.jpg]
Lender, upon the request of the Borrower, may increase the amount of its
Commitment without the consent of any other Lender, including the Majority
Lenders, so long as the Total Commitments after giving effect to such increase
do not exceed the Maximum Total Commitment in effect at such time (after giving
effect to any increase in the Maximum Total Commitments otherwise permitted at
such time)), or make any Loan, interest, fee or other amount payable in any
currency other than Dollars, in each case without the written consent of each
Lender directly and adversely affected thereby, or (ii) amend, modify or waive
any provision of this Section 13.1 in a manner that would reduce the voting
rights of any Lender, or reduce the percentages specified in the definitions of
the terms “Majority Lenders”, “Required Lenders” or “Borrowing Base Required
Lenders” (it being understood that, with the consent of the Majority Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Majority Lenders, Required Lenders and Borrowing Base
Required Lender on substantially the same basis as the Loans and Commitments are
included on the Closing Date), or amend any other provision of this Agreement
that expressly provides that the consent of all Lenders or all affected Lenders
is required, or consent to the assignment or transfer by the Borrower of its
rights and obligations under any Credit Document to which it is a party (except
as permitted pursuant to Section 10.3), in each case without the written consent
of each Lender directly and adversely affected thereby, or (iii) amend the
provisions of Section 11.11 or any analogous provision of any Security Document,
in a manner that would by its terms alter the pro rata sharing of payments
required thereby, without the prior written consent of each Lender directly and
adversely affected thereby, or (iv) amend, modify or waive any provision of
Section 12 without the written consent of the then-current Administrative Agent
and Collateral Agent, as applicable, or any other former or current Agent to
whom Section 12 then applies in a manner that directly and adversely affects
such Person, or (v) amend, modify or waive any provision of Section 3 with
respect to any Letter of Credit without the written consent of each Issuing Bank
to whom Section 3 then applies in a manner that directly and adversely affects
such Person, or (vi) amend, modify or waive any provisions hereof relating to
Swingline Loans without the written consent of the Swingline Lender, or (vii)
release all or substantially all of the Guarantors under the Guarantee (except
as expressly permitted by the Guarantee or this Agreement) without the prior
written consent of each Lender, or (viii) release all or substantially all of
the Collateral under the Security Documents (except as expressly permitted by
the Security Documents or this Agreement) without the prior written consent of
each Lender, or (ix) amend Section 2.9 so as to permit Interest Period intervals
greater than six months without regard to availability to Lenders, without the
written consent of each Lender directly and adversely affected thereby, or (x)
increase the Maximum Total Commitment or the Borrowing Base without the written
consent of the Borrowing Base Required Lenders (other than Defaulting Lenders),
decrease or maintain the Borrowing Base without the written consent of the
Required Lenders or otherwise modify Section 2.14(b), (c), (d), (e), (f) or (g)
if such modification would have the effect of increasing the Borrowing Base
without the written consent of Borrowing Base Required Lenders (other than
Defaulting Lenders); provided that a Scheduled Redetermination may be postponed
by the Majority Lenders, or (xi) affect the rights or duties of, or any fees or
other amounts payable to, any Agent under this Agreement or any other Credit
Document without the prior written consent of such Agent. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the affected Lenders and shall be binding upon the Borrower, such Lenders, the
Administrative Agent and all future holders of the affected Loans. In the case
of any waiver, the Borrower, the Lenders and the Administrative -182- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme211.jpg]
Agent shall be restored to their former positions and rights hereunder and under
the other Credit Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; it being understood that no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any right consequent thereon. In connection with the foregoing provisions, the
Administrative Agent may, but shall have no obligations to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender whose consent is required hereunder. (b) Without the consent of
any Lender or Issuing Bank, the Credit Parties and the Administrative Agent or
Collateral Agent may (in their respective sole discretion, or shall, to the
extent required by any Credit Document) enter into any amendment, modification
or waiver of any Credit Document, or enter into any new agreement or instrument,
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law or this Agreement or in each case to otherwise enhance the rights
or benefits of any Lender under any Credit Document. (c) Notwithstanding the
foregoing, this Agreement may be amended (or amended and restated) with the
written consent of the Majority Lenders, the Administrative Agent and the
Borrower (a) to add one or more additional credit or debt facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Loans
and the Commitments and the accrued interest and fees in respect thereof and (b)
to include appropriately the Lenders holding such credit or debt facilities in
any determination of the Majority Lenders, the Required Lenders and the
Borrowing Base Required Lenders on substantially the same basis as the Lenders
prior to such inclusion. (d) Notwithstanding the foregoing, technical and
conforming modifications to the Credit Documents may be made with the consent of
the Borrower and the Administrative Agent (i) if such modifications are not
adverse to the Lenders or (ii) to the extent necessary (A) to integrate any
Incremental Increase or Extended Commitment contemplated by Sections 2.16 and
2.17 or (B) to cure any ambiguity, omission, defect or inconsistency so long as,
in each case with respect to this clause (B), the Lenders shall have received at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Majority Lenders stating that
the Majority Lenders object to such amendment. 13.2 Notices. Unless otherwise
expressly provided herein, all notices and other communications provided for
hereunder or under any other Credit Document shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or electronic mail
address, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows: -183- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme212.jpg]
(a) if to the Borrower, the Administrative Agent, the Collateral Agent, the
Swingline Lender or any Issuing Bank, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 13.2 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and (b) if to any other Lender, to the address, facsimile
number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Borrower, the Administrative Agent, the Collateral Agent, the
Swingline Lender and the Issuing Banks. All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(i) actual receipt by the relevant party hereto and (ii)(A) if delivered by hand
or by courier, when signed for by or on behalf of the relevant party hereto; (B)
if delivered by mail, three Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail, when delivered; provided
that notices and other communications to the Administrative Agent or the Lenders
pursuant to Sections 2.3, 2.6, 2.9, 4.2 and 5.1 shall not be effective until
received. 13.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, the Collateral
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Credit Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Requirements of Law. 13.4 Survival of Representations
and Warranties. All representations and warranties made hereunder, in the other
Credit Documents and in any document, certificate or statement delivered
pursuant hereto or in connection herewith shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder. 13.5 Payment
of Expenses; Indemnification. The Borrower agrees (a) to pay or reimburse the
Agents for all their reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation and execution and delivery of, and
any amendment, waiver, supplement or modification to, this Agreement and the
other Credit Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of Cahill Gordon & Reindel LLP and Mayer Brown LLP, in
theirits capacity as counsel to the Lead Arrangers, the Joint Bookrunners and
the Senior Managing Agents, and one counsel in each appropriate local
jurisdiction (excluding any allocated costs of in-house counsel), (b) to pay or
reimburse each Issuing Bank and Agent for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, -184- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme213.jpg]
the other Credit Documents and any such other documents, in each case, whether
before or after the occurrence of an Event of Default, including the reasonable
fees, disbursements and other charges of one counsel, and one counsel in each
appropriate local jurisdiction to the Administrative Agent, Collateral Agent and
the other Agents (unless there is an actual or perceived conflict of interest in
which case each such Person may, with the Borrower’s consent (not to be
unreasonably withheld or delayed), retain its own counsel), (c) to pay,
indemnify, and hold harmless each Lender, Issuing Bank and Agent from, any and
all recording and filing fees and (d) to pay, indemnify, and hold harmless each
Lender, Issuing Bank and Agent and their respective Related Parties from and
against any and all other liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements of
any kind or nature whatsoever, whether or not such proceedings are brought by
the Borrower, any of its Related Parties or any other third Person, including
reasonable and documented fees, disbursements and other charges of one primary
counsel for all such Persons, taken as a whole, and, if necessary, by a single
firm of local counsel in each appropriate jurisdiction for all such Persons,
taken as a whole (unless there is an actual or perceived conflict of interest in
which case each such Person may, with the consent of the Borrower (not to be
unreasonably withheld or delayed), retain its own counsel), with respect (i) the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Credit Documents and any such other documents and (ii) any
Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), including, without limitation,
any of the foregoing relating to the violation of, noncompliance with or
liability under, any Environmental Law (other than by such indemnified person or
any of its Related Parties (other than any trustee or advisor)) or to any actual
or alleged presence, release or threatened release of Hazardous Materials
involving or attributable to the Borrower, any of its Subsidiaries or any of the
Oil and Gas Properties (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”); provided that the Borrower shall have no obligation
hereunder to any Agent or any Lender or any of their respective Related Parties
with respect to Indemnified Liabilities to the extent to have resulted from (i)
the gross negligence, bad faith or willful misconduct of the party to be
indemnified or any of its Related Parties as determined by a final
non-appealable judgment of a court of competent jurisdiction, (ii) any material
breach of any Credit Document by the party to be indemnified or (iii) disputes,
claims, demands, actions, judgments or suits not arising from any act or
omission by the Borrower or its Affiliates, brought by an indemnified Person
against any other indemnified Person (other than disputes, claims, demands,
actions, judgments or suits involving claims against any Agent in its capacity
as such). No Person entitled to indemnification under clause (d) of this Section
13.5 shall be liable for any damages arising from the use by others of any
information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems (including
IntraLinks or SyndTrak Online) in connection with this Agreement, except to the
extent that such damages have resulted from the willful misconduct, bad faith or
gross negligence of the party to be indemnified or any of its Related Parties
(as determined by a court of competent jurisdiction in a final and
non-appealable decision), nor (except solely as a result of the indemnification
obligations of the Borrower or any of its Subsidiaries set forth above) shall
any such Person, the Borrower or any of its Subsidiaries have any liability for
any special, punitive, indirect or consequential damages (including, without
limitation, any loss of profits, business or anticipated -185- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme214.jpg]
savings) relating to this Agreement or any other Credit Document or arising out
of its activities in connection herewith or therewith (whether before or after
the Closing Date). All amounts payable under this Section 13.5 shall be paid
within 10 Business Days of receipt by the Borrower of an invoice relating
thereto setting forth such expense in reasonable detail, accompanied, if
requested by the Borrower, by reasonable supporting documentation. The
agreements in this Section 13.5 shall survive repayment of the Loans and payment
of all other amounts payable hereunder. This Section 13.5 shall not apply with
respect to any Taxes other than Taxes that represent liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever resulting from a
non-Tax claim, which shall be governed exclusively by Section 5.4 and, to the
extent set forth therein, Sections 2.10 and 3.5. 13.6 Successors and Assigns;
Participations and Assignments. (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of each Issuing
Bank that issues any Letter of Credit), except that (i) except as expressly
permitted by Section 10.3, the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 13.6. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of each Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in clause (c) of this Section 13.6) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Collateral Agent, each Issuing Bank and the Lenders and each other
Person entitled to indemnification under Section 13.5) any legal or equitable
right, remedy or claim under or by reason of this Agreement. (b) (i) Subject to
the conditions set forth in clause (b)(ii) below, any Lender may at any time
assign to one or more assignees (other than Holdings, the Borrower, its
Subsidiaries, any natural person, any Ineligible Institution or any Defaulting
Lender) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans (including
participations in L/C Obligations or Swingline Loans) at the time owing to it)
with the prior written consent of: (A) the Borrower (not to be unreasonably
withheld or delayed); provided that no consent of the Borrower shall be required
for an assignment if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund; and (B) the Administrative Agent, the
Swingline Lender and each Issuing Bank (in each case, not to be unreasonably
withheld or delayed). (i) Assignments shall be subject to the following
additional conditions: -186- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme215.jpg]
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 and increments of
$1,000,000 in excess thereof, unless each of the Borrower, each Issuing Bank and
the Administrative Agent otherwise consents (which consents shall not be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing; provided, further, that contemporaneous assignments
to a single assignee made by Affiliates of Lenders and related Approved Funds
shall be aggregated for purposes of meeting the minimum assignment amount
requirements stated above; (B) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; (C) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee in the amount of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; and (D) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and applicable Tax forms (including those
described in Sections 5.4(d), (e), (h) and (i), as applicable. (ii) Subject to
acceptance and recording thereof pursuant to clause (b)(iv) of this Section
13.6, from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.10,
2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 13.6. (iii) The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest amounts) of the Loans and L/C
Obligations and any payment made -187- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme216.jpg]
by each Issuing Bank under any applicable Letter of Credit owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Further, the
Register shall contain the name and address of the Administrative Agent and the
lending office through which each such Person acts under this Agreement. The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Collateral Agent, each Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent, each Issuing
Bank, the Swingline Lender and, solely with respect to itself, each other
Lender, at any reasonable time and from time to time upon reasonable prior
notice. (iv) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b) of this
Section 13.6 (unless waived) and any written consent to such assignment required
by clause (b) of this Section 13.6, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Swingline Lender or any Issuing Bank, sell
participations to one or more banks, credit insurers or other entities other
than any Defaulting Lender, any Ineligible Institution (to the extent that the
list of Ineligible Institutions has been made available to all Lenders), the
Borrower or any Subsidiary of the Borrower (each, a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged, (B)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
each Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i) or (ii) of the second proviso of
the second sentence of Section 13.1(a) that affects such Participant, provided
that the Participant shall have no right to consent to any modification to the
percentages specified in the definitions of the terms “Majority Lenders”,
“Required Lenders” or “Borrowing Base Required Lenders”. Subject to clause
(c)(ii) of this Section 13.6, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.10, 2.11, 3.5 and 5.4 to the same extent
as if it were a Lender (subject to the limitations and requirements of those
Sections and Sections 2.12 and 13.7) as though it were a Lender and had acquired
its interest by assignment pursuant to clause (b) of this Section 13.6). To the
extent permitted by Requirements of Law, each Participant also shall be entitled
to the benefits of Section 13.8(b) as though it were a Lender; provided such
Participant agrees to be subject to Section 13.8(a) as though it were a Lender.
-188- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme217.jpg]
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld); provided that the Participant shall be subject to the provisions in
Section 2.12 as if it were an assignee under clauses (a) and (b) of this Section
13.6. Each Lender that sells a participation shall, acting solely for this
purpose as a nonfiduciary agent of the Borrower, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
related interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and each
party hereto shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. (d) Any Lender may, without the consent of the Borrower,
the Swingline Lender, any Issuing Bank or the Administrative Agent, at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender, and this Section 13.6 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. In order to facilitate such pledge or assignment or
for any other reason, the Borrower hereby agrees that, upon request of any
Lender at any time and from time to time after the Borrower has made its initial
borrowing hereunder, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a promissory note, substantially in the form of Exhibit
H-1 or H-2, as the case may be, evidencing the Loans and Swingline Loans,
respectively, owing to such Lender. (e) Subject to Section 13.16, the Borrower
authorizes each Lender to disclose to any Participant, secured creditor of such
Lender or assignee (each, a “Transferee”) and any prospective Transferee this
Agreement and the other Loan Documents, information regarding the Loans and the
Letters of Credit, and any and all financial information in such Lender’s
possession concerning the Borrower and its Affiliates that has been delivered to
such Lender by or on behalf of the Borrower and its Affiliates pursuant to this
Agreement or that has been delivered to such Lender by or on behalf of the
Borrower and its Affiliates in connection with such Lender’s credit evaluation
of the Borrower and its Affiliates prior to becoming a party to this Agreement.
(f) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or -189- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme218.jpg]
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act. (g) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (a “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it shall not institute
against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 13.6, any SPV
may (A) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPV to support the funding or maintenance of Loans and (B) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. This Section 13.6(g) may not be
amended without the written consent of the SPV. Notwithstanding anything to the
contrary in this Agreement, subject to the following sentence, each SPV shall be
entitled to the benefits of Sections 2.10, 2.11, 3.5 and 5.4 to the same extent
as if it were a Lender (subject to the limitations and requirements of Sections
2.10, 2.11, 3.5 and 5.4 as though it were a Lender, and Sections 2.12 and 13.7,
and has acquired its interest by assignment pursuant to clause (b) of this
Section 13.6. Notwithstanding the prior sentence, an SPV shall not be entitled
to receive any greater payment under Section 2.10, 2.11, 3.5 or 5.4 than its
Granting Lender would have been entitled to receive absent the grant to such
SPV, unless such grant to such SPV is made with the Borrowers’ prior written
consent (which consent shall not be unreasonably withheld or delayed). (h)
Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Loans to an Affiliated Lender; provided that, by its
acquisition of Loans, an Affiliated Lender shall be deemed to have acknowledged
and agreed that an Affiliated Lender shall make a representation and warranty to
the assigning Lender that at the time of the -190- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme219.jpg]
assignment, the Affiliated Lender is not in possession of any material
non-public information (within the meaning of United States securities laws)
with respect to the Borrower and its Subsidiaries that has not been disclosed to
such assigning Lender or the Lenders generally (other than because any such
Lender has elected not to receive such material non-public information);
provided further that: (i) it shall not have any right to (A) attend (including
by telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent or any Lender to which representatives of the Borrower are
not then present, (B) receive any information or material prepared by the
Administrative Agent, the Collateral Agent or any Lender or any communication by
or among Administrative Agent, the Collateral Agent and one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives (and in any case, other than the right to
receive notices of prepayments and other administrative notices in respect of
its Loans required to be delivered to Lenders pursuant to Section 2), or (C)
make or bring (or participate in, other than as a passive participant in or
recipient of its pro rata benefits of) any claim, in its capacity as a Lender,
against the Administrative Agent, the Collateral Agent or any other Lender with
respect to any duties or obligations or alleged duties or obligations of such
Agent or any other such Lender under the Credit Documents; (ii) except with
respect to any amendment, modification, waiver, consent or other action
described in clause (i) of the second proviso of the second sentence of Section
13.1(a) or that alters an Affiliated Lender’s pro rata share of any payments
given to all Lenders, the Loans held by an Affiliated Lender shall be
disregarded in both the numerator and denominator in the calculation of any
Lender vote (and shall be deemed to have been voted in the same percentage as
all other applicable Lenders that are not Affiliated Lenders voted if necessary
to give legal effect to this paragraph) under any Credit Document; (iii) the
aggregate principal amount of Loans held at any one time by Affiliated Lenders
may not exceed 30% of the aggregate principal amount of all Loans outstanding at
such time under this Agreement; and (iv) any such Loans acquired by an
Affiliated Lender may, with the consent of the Borrower, be contributed to the
Borrower and exchanged for debt or equity securities that are otherwise
permitted to be issued at such time (and such contribution and/or exchange shall
be permitted hereunder notwithstanding the non-pro rata reduction and repayment
of such Lender’s Loans and Commitments hereunder as a result thereof). For the
avoidance of doubt, assignments to Affiliated Institutional Lenders will be
permitted hereunder and the foregoing limitations in this clause (h) shall not
be applicable to Affiliated Institutional Lenders. (i) Ineligible Institutions.
The Borrower has delivered to the Administrative Agent on or prior to the
Closing Date a list of Ineligible Institutions, which list may be updated from
to time by the Borrower in order to add one or more operational competitors of
the Borrower to such list; provided that (A) in order to be effective, any such
update must be -191- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme220.jpg]
provided in writing to the Administrative Agent at JPMDQ_Contact@jpmorgan.com
(or such other address as the Administrative Agent (including any successor
Administrative Agent) shall designate in writing to the Borrower) with
confirmation of receipt requested, (B) such update shall not be effective until
three (3) Business Days after receipt of written confirmation from the
Administrative Agent, (C) notwithstanding anything to the contrary included in
the original list of Ineligible Institutions or any such update to such list, no
Affiliate of any specified Ineligible Institution shall be considered an
Ineligible Institution unless Affiliates are expressly indicated in the original
list or any such update and then only to the extent any such Affiliate is
clearly identifiable solely on the basis of the similarity of its name to the
specified Ineligible Institution, and (D) in no event shall any updates to the
list of Ineligible Institutions provide for retroactive effect (and any
statement to the contrary contained in any such update shall be disregarded and
have no effect). In the event that a Lender proposes in good faith to assign all
or a portion of its Commitments and Loans in accordance with clause (b) of this
Section 13.6 to a bona fide assignee, such Lender may request in writing to the
Borrower (with a copy to the Administrative Agent) that the Borrower confirm in
writing that the specified proposed assignee is not an Ineligible Institution,
and the Borrower will either respond to such request in good faith promptly
following receipt, but in any event with three (3) Business Days or, if the
Borrower does not so respond, such Lender may deem such proposed assignee as not
constituting an Ineligible Institution. The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Ineligible Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (i) be obligated to ascertain, monitor or inquire
as to whether any assignee Lender or Participant or prospective assignee Lender
or Participant is an Ineligible Institution or (ii) have any liability with
respect to or arising out of any assignment or participation of Commitments or
Loans, or disclosure of confidential information, to any Ineligible Institution.
13.7 Replacements of Lenders under Certain Circumstances. (a) The Borrower shall
be permitted to replace any Lender that (i) requests reimbursement for amounts
owing pursuant to Section 2.10, 3.5 or 5.4 (other than Section 5.4(b)), (ii) is
affected in the manner described in Section 2.10(a)(iii) and as a result thereof
any of the actions described in such Section is required to be taken or (iii)
becomes a Defaulting Lender, with a replacement bank, lending institution or
other financial institution; provided that (A) such replacement does not
conflict with any Requirement of Law, (B) no Event of Default under Section 11.1
or 11.5 shall have occurred and be continuing at the time of such replacement,
(C) the replacement bank or institution shall purchase, at par, all Loans and
the Borrower shall pay all other amounts (other than any disputed amounts),
pursuant to Section 2.10, 3.5 or 5.4, as the case may be) owing to such replaced
Lender prior to the date of replacement, (D) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent, (E)
the replaced Lender shall be obligated to make such replacement in accordance
with the provisions of Section 13.6(b) (provided that the Borrower shall be
obligated to pay the registration and processing fee referred to therein) and
(F) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender. -192- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme221.jpg]
(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination that pursuant to the
terms of Section 13.1 requires the consent of all of the Lenders affected or the
Required Lenders and with respect to which the Majority Lenders shall have
granted their consent, then provided no Event of Default then exists, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent; provided that: (i)
all Obligations of the Borrower owing to such Non-Consenting Lender being
replaced (other than principal and interest) shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (ii) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon. In connection with any such assignment, the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 13.6. (c) Notwithstanding anything herein to
the contrary, each party hereto agrees that any assignment pursuant to the terms
of this Section 13.7 may be effected pursuant to an Assignment and Acceptance
executed by the Borrower, the Administrative Agent and the assignee and that the
Lender making such assignment need not be a party thereto. 13.8 Adjustments;
Set-off. (a) If any Lender (a “benefited Lender”) shall at any time receive any
payment in respect of any principal of or interest on all or part of the Loans
made by it, or the participations in Letter of Credit Obligations held by it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 11.5, or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender entitled thereto, if any, in respect of
such other Lender’s Loans, or interest thereon, such benefited Lender shall (i)
notify the Administrative Agent of such fact, and (ii) purchase for cash at face
value from the other Lenders a participating interest in such portion of each
such other Lender’s Loans, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably in accordance with the aggregate principal of and accrued
interest on their respective Loans and other amounts owing them; provided,
however, that, (A) if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest and (B) the provisions of this paragraph shall
not be construed to apply to (1) any payment made by the Borrower or any other
Credit Party pursuant to and in accordance with the terms of this Agreement and
the other Credit Documents, (2) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, Commitments or participations in Drawings to any assignee or participant
or (3) any disproportionate payment obtained by a Lender as a result of the
extension by Lenders of the maturity date or expiration date of some but not all
Loans or Commitments or any increase in the Applicable Margin in respect of
Loans or Commitments of Lenders that have consented to any such extension. Each
Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Requirements of Law, that any Lender acquiring a
participation pursuant -193- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme222.jpg]
to the foregoing arrangements may exercise against such Credit Party rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Credit Party in the amount of such
participation. (b) After the occurrence and during the continuance of an Event
of Default, in addition to any rights and remedies of the Lenders provided by
Requirements of Law, each Lender shall have the right, without prior notice to
the Borrower, any such notice being expressly waived by the Borrower to the
extent permitted by applicable Requirements of Law, upon any amount becoming due
and payable by the Borrower hereunder or under any Credit Document (whether at
the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower.; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15(f) and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent, the Collateral Agent,
the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of set-off. Each Lender agrees promptly to notify the Borrower (and the
Credit Parties, if applicable) and the Administrative Agent after any such
set-off and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such set-off and application. 13.9
Counterparts. This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts (including by facsimile or
other electronic transmission, i.e. a “pdf’ or a “tif’), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent. 13.10
Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 13.11 Integration. This Agreement and the other Credit
Documents represent the agreement of the Borrower, the Guarantors, the
Collateral Agent, the Administrative Agent and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Borrower, the Guarantors, any Agent nor any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents. 13.12 GOVERNING LAW. THIS AGREEMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
-194- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme223.jpg]
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
13.13 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally: (a) submits for itself and its property in any legal action
or proceeding relating to this Agreement and the other Credit Documents to which
it is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York and the courts of the United States of America for the Southern District of
New York, in each case located in New York County, and appellate courts from any
thereof; (b) consents that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same; (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2; (d)
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by Requirements of Law or shall limit the right to
sue in any other jurisdiction; (e) waives, to the maximum extent not prohibited
by law, any right it may have to claim or recover in any legal action or
proceeding referred to in this Section 13.13 any special, exemplary, punitive or
consequential damages; and (f) agrees that a final judgment in any action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. 13.14
Acknowledgments. The Borrower hereby acknowledges that: (a) it has been advised
by counsel in the negotiation, execution and delivery of this Agreement and the
other Credit Documents; (b) (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Credit Document) are an arm’s-length commercial transaction between the
Borrower and the other Credit Parties, on the one hand, and the Administrative
Agent, the Issuing Banks, the Lenders and the other Agents on the other hand,
and the Borrower and the other Credit Parties are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
-195- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme224.jpg]
transactions contemplated hereby and by the other Credit Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the process leading to such transaction, each of the
Administrative Agent, the other Agents, the Issuing Banks, and the Lenders, is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary for any of the Borrower, any other Credit Parties or any of
their respective Affiliates, equity holders, creditors or employees or any other
Person; (iii) neithernone of the Administrative Agent, any other Agent, any
Joint Bookrunner, any Lead Arranger, any Senior Managing Agent, norIssuing Bank
or any Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or any other Credit Party with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Credit Document (irrespective of whether the Administrative Agent
or any other Agent, any Joint Bookrunner, any Lead Arranger, any Senior Managing
AgentIssuing Bank, or any Lender has advised or is currently advising any of the
Borrower, the other Credit Parties or their respective Affiliates on other
matters) and none of the Administrative Agent, any Agent, any Joint Bookrunner,
any Senior Managing Agent, any Lead Arranger, any Issuing Bank or any Lender has
any obligation to any of the Borrower, the other Credit Parties or their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; (iv) the Administrative Agent and its Affiliates, each other Agent
and each of its Affiliates, each Issuing Bank and each of its Affiliates and
each Lender and its Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its respective
Affiliates, and none of the Administrative Agent, any other Agent, any Issuing
Bank or any Lender has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) neither it nor
any of it Subsidiaries will assert any claim against the Administrative Agent,
any Agent, any Joint Bookrunner, any Lead Arranger, any Issuing Bank or any
Lender based on an alleged breach of fiduciary duty by any such Person in
connection with this Agreement and the transactions contemplated hereby; and
(vi) none of the Administrative Agent, any Agent, any Issuing Bank or any Lender
has provided and none will provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Credit
Document) and the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. The Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent and each Agent with respect to any
breach or alleged breach of agency or fiduciary duty; and (c) no joint venture
is created hereby or by the other Credit Documents or otherwise exists by virtue
of the transactions contemplated hereby among the Lenders or among the Borrower,
on the one hand, and any Lender, on the other hand. 13.15 WAIVERS OF JURY TRIAL.
THE BORROWER, EACH AGENT, EACH ISSUING BANK AND EACH LENDER HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR -196- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme225.jpg]
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN. 13.16 Confidentiality. The Administrative Agent, each
other Agent, any Issuing Bank, the Swingline Lender and each other Lender shall
hold all information not marked as “public information” and furnished by or on
behalf of the Borrower or any of its Subsidiaries in connection with such
Lender’s evaluation of whether to become a Lender hereunder or obtained by such
Lender, the Swingline Lender, the Administrative Agent, any Issuing Bank or such
other Agent pursuant to the requirements of this Agreement (“Confidential
Information”), confidential in accordance with its customary procedure for
handling confidential information of this nature and in any event may make
disclosure (a) as required or requested by any Governmental Authority,
self-regulatory agency or representative thereof or pursuant to legal process or
applicable Requirements of Law, (b) to such Lender’s or the Administrative
Agent’s, any Issuing Bank’s or such other Agent’s attorneys, professional
advisors, financial or business consultants, accountants, independent auditors,
trustees, agents or Affiliates (and any Affiliate’s attorneys, professional
advisors, independent auditors, trustees or agents), in each case who need to
know such information in connection with the administration of the Credit
Documents and are informed of the confidential nature of such information, (c)
to an investor or prospective investor in a securitization that agrees its
access to information regarding the Credit Parties, the Loans and the Credit
Documents is solely for purposes of evaluating an investment in a securitization
and who agrees to treat such information as confidential, (d) to a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets
serving as collateral for a securitization and who agrees to treat such
information as confidential, (e) to a nationally recognized ratings agency that
requires access to information regarding the Credit Parties, the Loans and
Credit Documents in connection with ratings issued with respect to a
securitization, and (f) to the extent such Confidential Information becomes
public other than by reason of disclosure by such Person in breach of this
Agreement; (g) to any other party to this Agreement, (h) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, or (i) subject to an
agreement containing provisions substantially the same as those of this Section
13.16, to (1) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights and obligations under this Agreement, or
(2) any actual or prospective party (or its advisors) to any swap, derivative or
other transaction relating to the Borrower and its obligations; provided that
unless specifically prohibited by applicable Requirements of Law, each Lender,
the Administrative Agent, the Swingline Lender, any Issuing Bank and each other
Agent shall endeavor to notify the Borrower (without any liability for a failure
to so notify the Borrower) of any request made to such Lender, the
Administrative Agent, any Issuing Bank or such other Agent, as applicable, by
any governmental, regulatory or self-regulatory agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency) for disclosure of any such
non-public information prior to disclosure of such information; provided further
that in no event shall any Lender, the Administrative Agent, any Issuing Bank or
any other Agent be obligated or required to return any materials furnished by
the Borrower or any Subsidiary. In addition, each Lender, the Administrative
Agent and each other Agent may provide Confidential Information to prospective
Transferees or to any pledgee referred to in Section 13.6 or to prospective
direct or indirect contractual counterparties in Hedge Agreements -197-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme226.jpg]
to be entered into in connection with Loans made hereunder as long as such
Person is advised of and agrees to be bound by the provisions of this Section
13.16 or confidentiality provisions at least as restrictive as those set forth
in the Section 13.16. 13.17 Release of Collateral and Guarantee Obligations. (a)
The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, as set forth in clause (b) below, (ii) upon the Disposition of such
Collateral (including as part of or in connection with any other Disposition
permitted hereunder) to any Person other than another Credit Party (other than
Holdings), to the extent such Disposition is made in compliance with the terms
of this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Credit Party, upon termination or
expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Majority Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the Guarantee in accordance with the second succeeding sentence and
Section 5(g) of the Guarantee) and (vi) as required by the Collateral Agent to
effect any Disposition of Collateral in connection with any exercise of remedies
of the Collateral Agent pursuant to the Security Documents. Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those being released) upon (or obligations (other than those
being released) of the Credit Parties in respect of) all interests retained by
the Credit Parties, including the proceeds of any Disposition, all of which
shall continue to constitute part of the Collateral except to the extent
otherwise released in accordance with the provisions of the Credit Documents.
Additionally, the Lenders hereby irrevocably agree that the Guarantors shall be
released from the Guarantees upon consummation of any transaction permitted
hereunder resulting in such Subsidiary ceasing to constitute a Restricted
Subsidiary or otherwise becoming an Excluded Subsidiary. The Lenders hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this paragraph, all without the further
consent or joinder of any Lender. Any representation, warranty or covenant
contained in any Credit Document relating to any such Collateral or Guarantor
shall no longer be deemed to be repeated. In connection with any release
hereunder, the Administrative Agent and Collateral Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent and Collateral Agent to) take
such action and execute any such documents as may be reasonably requested by the
Borrower and at the Borrower’s expense in connection with the release of any
Liens created by any Credit Document in respect of such Subsidiary, property or
asset (including the termination of any Control Agreement). (b) Notwithstanding
anything to the contrary contained herein or any other Credit Document, when all
Obligations (other than (i) Hedging Obligations in respect of any Secured Hedge
AgreementsTransaction, (ii) Cash Management Obligations in respect of any
Secured Cash Management Agreements and (iii) any contingent or indemnification
obligations not then due) have been paid in full in cash or equivalents thereof,
all Commitments have -198- 727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme227.jpg]
terminated or expired and no Letter of Credit shall be outstanding that is not
Cash Collateralized or back-stopped, upon request of the Borrower, the
Administrative Agent and/or Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Credit Document, whether or not on the date of such
release there may be any (i) Hedging Obligations in respect of any Secured Hedge
AgreementsTransaction, (ii) Cash Management Obligations in respect of any
Secured Cash Management Agreements and (iii) any contingent or indemnification
obligations not then due. Any such release of Obligations shall be deemed
subject to the provision that such Obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made. 13.18 USA PATRIOT Act. The Agents
and each Lender hereby notify the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Agent and such Lender to identify each Credit Party in accordance with the
Patriot Act. 13.19 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. 13.20 Reinstatement. This Agreement
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made. 13.21 Disposition of Proceeds. The Security
Documents contain an assignment by the Borrower and/or the Guarantors unto and
in favor of the Collateral Agent for the benefit of the Lenders of all of the
Borrower’s or each Guarantor’s interest in and to their as-extracted -199-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme228.jpg]
collateral in the form of production and all proceeds attributable thereto which
may be produced from or allocated to the Mortgaged Property. The Security
Documents further provide in general for the application of such proceeds to the
satisfaction of the Obligations described therein and secured thereby.
Notwithstanding the assignment contained in such Security Documents, until the
occurrence of an Event of Default, (a) the Administrative Agent and the Lenders
agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to the Borrower and its Subsidiaries and (b) the
Lenders hereby authorize the Administrative Agent to take such actions as may be
necessary to cause such proceeds to be paid to the Borrower and/or such
Subsidiaries. 13.22 Collateral Matters; Hedge Agreements. The benefit of the
Security Documents and of the provisions of this Agreement relating to any
Collateral securing the Obligations shall also extend to and be available on a
pro rata basis pursuant to terms agreed upon in the Credit Documents to any
Person (a) under any Secured Hedge AgreementTransaction, in each case, after
giving effect to all netting arrangements relating to suchin any Hedge
Agreements under which such Secured Hedge Transaction was entered into or (b)
under any Secured Cash Management Agreement. provided that, with respect to any
Secured Hedge Transaction or Secured Cash Management Agreement that remains
secured after the Hedge Bank thereto or the Cash Management Bank thereunder is
no longer a Lender or an Affiliate of a Lender, the provisions of Section 12
shall also continue to apply to such Hedge Bank or Cash Management Bank in
consideration of its benefits hereunder and each such Hedge Bank or Cash
Management Bank, as applicable, shall, if requested by the Administrative Agent,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to evidence the continued applicability of the provisions of Section 12.
No Person shall have any voting rights under any Credit Document solely as a
result of the existence of obligations owed to it under any such Secured Hedge
AgreementTransaction or Secured Cash Management Agreement. 13.23 Agency of the
Borrower for the Other Credit Parties. Each of the other Credit Parties hereby
appoints the Borrower as its agent for all purposes relevant to this Agreement
and the other Credit Documents, including the giving and receipt of notices and
the execution and delivery of all documents, instruments and certificates
contemplated herein and therein and all modifications hereto and thereto. 13.24
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and -200- 727670773
12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme229.jpg]
(b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or (iii) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority. [Signature Pages Follow.] -201-
727670773 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme230.jpg]
Annex I Exiting Lenders UBS AG-Stamford Branch Canadian Imperial Bank of
Commerce-New York Capital One, National Association Banc of America Credit
Products, Inc. Wells Fargo Bank, National Association Compass Bank Société
Générale - New York SunTrust Bank Bank of America, N.A. Citizens Bank, National
Association ING Capital LLC Scotiabanc Inc. The Bank of Nova Scotia-New York
Agency Comerica Bank Nomura Corporate Funding Americas, LLC Citigroup Financial
Products Inc. Annex I 727682070 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme231.jpg]
Annex II Selected Updated Schedules Annex II 727682070 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme232.jpg]
Schedule 1.1(a) Commitments Lender Commitment Commitment Percentage JPMorgan
Chase Bank, N.A. $85,000,000.00 13.5044766355% Citibank, N.A. $85,000,000.00
13.5044766355% BMO Harris Financing, Inc. $75,000,000.00 11.9157146784% Credit
Suisse AG, Cayman Islands Branch $74,000,000.00 11.7568384827% Credit Suisse
Loan Funding LLC $11,000,000.00 1.7476381528% Deutsche Bank AG New York Branch
$75,000,000.00 11.9157146784% Royal Bank of Canada $85,000,000.00 13.5044766355%
UBS AG-Stamford Branch $0.00 0.0000000000% Canadian Imperial Bank of Commerce,
New York Branch $0.00 0.0000000000% Capital One, National Association $0.00
0.0000000000% Banc of America Credit Products, Inc. $0.00 0.0000000000% Wells
Fargo Bank, National Association $0.00 0.0000000000% Compass Bank $0.00
0.0000000000% Societe Generale $0.00 0.0000000000% SunTrust Bank $0.00
0.0000000000% Toronto Dominion (New York) LLC $46,947,275.00 7.4588044510%
Sumitomo Mitsui Banking Corporation $21,000,000.00 3.3364001099% DNB Capital LLC
$28,000,000.00 4.4485334799% Bank Of America, N.A. $0.00 0.0000000000% Citizens
Bank, National Association $0.00 0.0000000000% ING Capital LLC $0.00
0.0000000000% Mizuho Bank, Ltd. $20,000,000.00 3.1775239142% Goldman Sachs Bank
USA $23,473,637.00 3.7294021461% Scotiabanc Inc. $0.00 0.0000000000% The Bank of
Nova Scotia $0.00 0.0000000000% Comerica Bank $0.00 0.0000000000% Nomura
Corporate Funding Americas, LLC $0.00 0.0000000000% Citigroup Financial Products
Inc. $0.00 0.0000000000% TOTAL $629,420,912.00 100.00% 727682070 12335469



--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme233.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme234.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme235.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme236.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme237.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme238.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme239.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme240.jpg]




--------------------------------------------------------------------------------



 
[exhibit1013eighthamendme241.jpg]




--------------------------------------------------------------------------------



 